Exhibit 10.1

 

CUSIP: 59628EAF4

 

SIXTH AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of July 28, 2016

 

among

 

THE MIDDLEBY CORPORATION,
as a Guarantor

 

MIDDLEBY MARSHALL INC.,
and certain other subsidiaries of The Middleby Corporation,
as Borrowers,

 

VARIOUS FINANCIAL INSTITUTIONS,
as Lenders,

 

JPMORGAN CHASE BANK, N.A.,
WELLS FARGO BANK, NATIONAL ASSOCIATION
and
PNC BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents,

 

CITIZENS BANK, N.A.,
U.S. BANK NATIONAL ASSOCIATION,
BANK OF MONTREAL
and
HSBC BANK USA
as Co-Documentation Agents,

 

and

 

BANK OF AMERICA, N.A.,
as Administrative Agent, Issuing Lender and Swing Line Lender

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
JPMORGAN CHASE BANK, N.A.,
WELLS FARGO SECURITIES, LLC
and
PNC CAPITAL MARKETS LLC

 

Joint Lead Arrangers and Joint Book Managers

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1

DEFINITIONS AND INTERPRETATION

1

 

 

 

1.1

Definitions

1

1.2

Other Interpretive Provisions

32

1.3

Allocation of Loans and Percentages at the Effective Time

33

1.4

Certain Accounting Matters

33

1.5

Exchange Rates; Currency Equivalents

34

1.6

Additional Alternative Currencies

34

1.7

Change of Currency

35

1.8

Letter of Credit Amounts

36

 

 

 

SECTION 2

COMMITMENTS OF THE LENDERS; BORROWING AND CONVERSION PROCEDURES; LETTER OF
CREDIT PROCEDURES; SWING LINE LOANS

36

 

 

 

2.1

Commitments

36

 

2.1.1

Revolving Loans

36

 

2.1.2

Letter of Credit Commitment

37

 

2.1.3

Limitations

37

2.2

Loan Procedures

37

 

2.2.1

Various Types of Loans

37

 

2.2.2

Borrowing Procedures

37

 

2.2.3

Conversion and Continuation Procedures

38

2.3

Letter of Credit Procedures

39

 

2.3.1

L/C Applications

39

 

2.3.2

Participations in Letters of Credit

40

 

2.3.3

Reimbursement Obligations

41

 

2.3.4

Limitation on Obligations of Issuing Lenders

42

 

2.3.5

Funding by Lenders to Issuing Lenders

42

 

2.3.6

Information regarding Letters of Credit

43

 

2.3.7

Applicants

43

 

2.3.8

Applicability of ISP and UCP

43

 

2.3.9

Cash Collateral

43

 

2.3.10

Obligations Absolute

44

2.4

Swing Line Loans

45

 

2.4.1

Swing Line Loans

45

 

2.4.2

Swing Line Loan Procedures

45

 

2.4.3

Prepayments of Swing Line Loans

46

 

2.4.4

Refunding of, or Funding of Participations in, Swing Line Loans

46

 

2.4.5

Repayment of Participations

46

 

2.4.6

Participation Obligations Unconditional

47

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

2.5

Commitments Several

47

2.6

Failure to Satisfy Conditions Precedent

47

2.7

Subsidiary Borrowers

47

2.8

Currency Valuations

48

2.9

Cash Collateral

48

 

2.9.1

Certain Credit Support Events

48

 

2.9.2

Grant of Security Interest

49

 

2.9.3

Application

49

 

2.9.4

Release

49

2.10

Defaulting Lenders

49

 

2.10.1

Adjustments

49

 

2.10.2

Defaulting Lender Cure

51

 

 

 

 

SECTION 3

RECORDKEEPING

52

 

 

 

 

SECTION 4

INTEREST

52

 

 

 

 

4.1

Interest Rates

52

 

4.1.1

Interest Rates for Revolving Loans

52

 

4.1.2

Interest Rates on Swing Line Loans

53

 

4.1.3

Interest Rates upon Default

53

4.2

Interest Payment Dates

53

4.3

Setting and Notice of Eurocurrency Rates

53

4.4

Computation of Interest

53

4.5

Obligations Several

54

 

 

 

 

SECTION 5

FEES

54

 

 

 

 

5.1

Commitment Fee

54

5.2

Letter of Credit Fees

54

5.3

Up-Front Fees

55

5.4

Administrative Agent’s and Lead Arrangers’ Fees

55

 

 

 

 

SECTION 6

REPAYMENT OF LOANS; CHANGES IN COMMITMENTS; PREPAYMENTS; AND EXTENSION OF
TERMINATION DATE

55

 

 

 

6.1

Repayment of Loans

55

6.2

Changes in the Commitment Amount

55

 

6.2.1

Voluntary Reductions and Termination of the Commitment Amount

55

 

6.2.2

Increase in the Commitment Amount

55

6.3

Extension of Termination Date

58

 

6.3.1

Requests for Extension

58

 

6.3.2

Lender Elections to Extend

58

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

6.3.3

Additional Commitment Lenders

58

 

6.3.4

Minimum Extension Requirement

58

 

6.3.5

Conditions to Effectiveness of Extensions

59

 

6.3.6

Conflicting Provisions

59

6.4

Prepayments

59

 

6.4.1

Voluntary Prepayments

59

 

6.4.2

Mandatory Prepayments

60

 

 

 

 

SECTION 7

MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES

60

 

 

 

 

7.1

Making of Payments

60

7.2

Application of Certain Payments

60

7.3

Due Date Extension

61

7.4

Failure to Make Payments

61

7.5

Setoff

61

7.6

Proration of Payments

62

7.7

Taxes

62

 

7.7.1

Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes

62

 

7.7.2

Payment of Other Taxes by the Borrowers

63

 

7.7.3

Tax Indemnifications

63

 

7.7.4

Evidence of Payments

64

 

7.7.5

Status of Lenders; Tax Documentation

64

 

7.7.6

Treaty Lender Filings

67

 

7.7.7

Treatment of Certain Refunds

67

 

7.7.8

VAT

68

 

7.7.9

Survival

69

7.8

Aga Liability

69

 

 

 

 

SECTION 8

INCREASED COSTS; SPECIAL PROVISIONS FOR EUROCURRENCY LOANS

70

 

 

 

 

8.1

Increased Costs

70

 

8.1.1

Increased Costs Generally

70

 

8.1.2

Capital Requirements

70

 

8.1.3

Certificates for Reimbursement

71

 

8.1.4

Delay in Requests

71

 

8.1.5

Additional Reserve Requirements

71

8.2

Basis for Determining Interest Rate Inadequate or Unfair

72

8.3

Changes in Law Rendering Eurocurrency Loans Unlawful

72

8.4

Funding Losses

73

8.5

Right of Lenders to Fund through Other Offices

74

8.6

Discretion of Lenders as to Manner of Funding

74

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

8.7

Mitigation of Circumstances; Replacement of Lenders

74

8.8

Conclusiveness of Statements; Survival of Provisions

75

 

 

 

 

SECTION 9

REPRESENTATIONS AND WARRANTIES

75

 

 

 

9.1

Organization, etc.

75

9.2

Authorization; No Conflict

75

9.3

Validity and Binding Nature

76

9.4

Financial Condition

76

9.5

No Material Adverse Change

76

9.6

Litigation

76

9.7

Ownership of Properties; Liens

77

9.8

Subsidiaries

77

9.9

Employee Benefit Plans

77

 

9.9.1

ERISA Compliance

77

 

9.9.2

Non-U.S. Pension Plans

78

 

9.9.3

Foreign Plans

78

9.10

Investment Company Act

78

9.11

Regulation U; Etc.

78

9.12

Taxes

78

9.13

Solvency, etc.

78

9.14

Environmental Matters

79

9.15

Information

79

9.16

No Default

80

9.17

No Burdensome Restrictions

80

9.18

Centre of Main Interests

80

9.19

OFAC

80

9.20

Anti-Corruption Laws

80

 

 

 

 

SECTION 10

COVENANTS

80

 

 

 

 

10.1

Reports, Certificates and Other Information

81

 

10.1.1

Audit Report

81

 

10.1.2

Quarterly Reports

81

 

10.1.3

Compliance Certificates

81

 

10.1.4

Reports to SEC and to Shareholders

81

 

10.1.5

Notice of Default, Litigation, ERISA and Environmental Matters

82

 

10.1.6

Management Reports

82

 

10.1.7

Projections

82

 

10.1.8

Other Information

82

10.2

Books, Records and Inspections

83

10.3

Insurance

83

10.4

Compliance with Laws; Material Contracts; Payment of Taxes and Liabilities

83

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

10.5

Maintenance of Existence, etc.

84

10.6

Financial Covenants

84

 

10.6.1

Interest Coverage Ratio

84

 

10.6.2

Leverage Ratio

84

10.7

Limitations on Debt

84

10.8

Liens

85

10.9

Restricted Payments

87

10.10

Mergers, Consolidations, Sales

88

10.11

Use of Proceeds; Restrictions on Margin Stock

89

10.12

Further Assurances

90

10.13

Transactions with Affiliates

92

10.14

Employee Benefit Plans

92

10.15

Environmental Laws

92

10.16

Inconsistent Agreements

92

10.17

Business Activities

94

10.18

Advances and Other Investments

94

10.19

Immaterial Subsidiaries

95

10.20

Amendments to Certain Documents

95

10.21

Sanctions

96

10.22

Anti-Corruption Laws

96

 

 

 

 

SECTION 11

EFFECTIVENESS; CONDITIONS OF LENDING, ETC.

96

 

 

 

 

11.1

Effectiveness

96

 

11.1.1

UK Constitutional Documents

96

 

11.1.2

Resolutions

96

 

11.1.3

UK Shareholder Written Resolutions

96

 

11.1.4

Other Consents, etc.

96

 

11.1.5

Incumbency and Signature Certificates

97

 

11.1.6

UK Formalities Certificates

97

 

11.1.7

Pledge Agreement

97

 

11.1.8

Security Agreement

97

 

11.1.9

Subsidiary Guaranty

97

 

11.1.10

Opinions of Counsel for the Loan Parties

97

 

11.1.11

Compliance Certificate

97

 

11.1.12

Insurance

97

 

11.1.13

Other

97

11.2

Conditions to All Credit Extensions

97

 

11.2.1

Compliance with Representations and Warranties, No Default, etc.

98

 

11.2.2

Confirmatory Certificate

98

11.3

Initial Loans to a Subsidiary Borrower

98

 

v

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

 

SECTION 12

EVENTS OF DEFAULT AND THEIR EFFECT

99

 

 

 

 

12.1

Events of Default

99

 

12.1.1

Non-Payment of the Loans, etc.

99

 

12.1.2

Non-Payment of Other Debt

99

 

12.1.3

Bankruptcy, Insolvency, etc.

99

 

12.1.4

Non-Compliance with Provisions of this Agreement

101

 

12.1.5

Representations and Warranties

101

 

12.1.6

ERISA

101

 

12.1.7

Judgments

101

 

12.1.8

Invalidity of Guarantees, etc.

101

 

12.1.9

Invalidity of Collateral Documents, etc.

102

 

12.1.10

Change in Control

102

12.2

Effect of Event of Default

102

12.3

Application of Funds

102

 

 

 

 

SECTION 13

PARENT/COMPANY GUARANTY

104

 

 

 

 

13.1

The Guaranty

104

13.2

Guaranty Unconditional

104

13.3

Discharge Only Upon Payment In Full; Reinstatement In Certain Circumstances

105

13.4

Waiver by the Parent and the Company

105

13.5

Delay of Subrogation

105

13.6

Stay of Acceleration

105

13.7

Keepwell

105

 

 

 

 

SECTION 14

THE ADMINISTRATIVE AGENT

106

 

 

 

 

14.1

Appointment and Authorization

106

14.2

Delegation of Duties

107

14.3

Liability of Administrative Agent

107

14.4

Reliance by Administrative Agent

107

14.5

Notice of Default

108

14.6

Credit Decision

108

14.7

Indemnification

108

14.8

Administrative Agent in Individual Capacity

109

14.9

Successor Administrative Agent

109

14.10

Collateral Matters

110

14.11

Other Agents

110

 

 

 

 

SECTION 15

GENERAL

110

 

 

 

 

15.1

Waiver; Amendments

110

15.2

Confirmations

112

15.3

Notices; Effectiveness; Electronic Communication

112

 

vi

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

15.3.1

Notices Generally

112

 

15.3.2

Electronic Communications

113

 

15.3.3

The Platform

113

 

15.3.4

Change of Address, Etc.

113

15.4

Payments Set Aside

114

15.5

Regulation U

114

15.6

Costs and Expenses

114

15.7

Subsidiary References

114

15.8

Captions

115

15.9

Assignments; Participations

115

 

15.9.1

Assignments

115

 

15.9.2

Participations

117

15.10

Replacement of Lenders

118

15.11

Governing Law

119

15.12

Counterparts

119

15.13

USA PATRIOT ACT NOTICE

119

15.14

Indemnification by the Company

120

15.15

Forum Selection and Consent to Jurisdiction

121

15.16

Waiver of Jury Trial

121

15.17

Electronic Execution of Assignments and Certain Other Documents

121

15.18

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

122

15.19

Confidentiality

122

15.20

Judgment Currency

123

 

vii

--------------------------------------------------------------------------------


 

SCHEDULES

 

SCHEDULE 1.1

Pricing Schedule

SCHEDULE 2.1

Lenders and Initial Commitments and Percentages

SCHEDULE 9.6

Litigation and Contingent Liabilities

SCHEDULE 9.8

Subsidiaries

SCHEDULE 9.14

Environmental Matters

SCHEDULE 10.7(h)

Existing Debt

SCHEDULE 10.8

Existing Liens

SCHEDULE 10.19

Existing Investments

SCHEDULE 15.3

Addresses for Notices

 

EXHIBITS

 

EXHIBIT A

Form of Compliance Certificate

EXHIBIT B-1

Form of U.S. Guaranty

EXHIBIT B-2

Form of Foreign Guaranty

EXHIBIT C

Form of Security Agreement

EXHIBIT D

Form of U.S. Pledge Agreement

EXHIBIT E

Form of Assignment Agreement

EXHIBIT F

Form of Subsidiary Borrower Supplement

EXHIBIT G

Form of Increase Request

EXHIBIT H

Form of U.S. Tax Compliance Certificate

EXHIBIT I

Form of Loan Notice

EXHIBIT J

Form of Swing Line Loan Notice

EXHIBIT K

Form of Notice of Loan Prepayment

EXHIBIT L

Form of Lender UK Tax Status Certificate

 

viii

--------------------------------------------------------------------------------


 

SIXTH AMENDED AND RESTATED CREDIT AGREEMENT

 

This SIXTH AMENDED AND RESTATED CREDIT AGREEMENT dated as of July 28, 2016 (this
“Agreement”) is among MIDDLEBY MARSHALL INC., a Delaware corporation (the
“Company”), the Initial Subsidiary Borrowers (as defined below), each Eligible
Subsidiary (as defined below) that becomes a Subsidiary Borrower (as defined
below), THE MIDDLEBY CORPORATION, a Delaware corporation (the “Parent”), each
financial institution that from time to time becomes a party hereto as a lender
(each a “Lender”) and BANK OF AMERICA, N.A. (in its individual capacity, “Bank
of America”), as administrative agent for the Lenders.

 

WHEREAS, the Company, the Parent, various financial institutions and Bank of
America, as administrative agent, are parties to a Fifth Amended and Restated
Credit Agreement dated as of August 7, 2012 (the “Existing Credit Agreement”);

 

WHEREAS, the parties hereto have agreed to amend and restate the Existing Credit
Agreement pursuant to this Agreement; and

 

WHEREAS, the parties hereto intend that this Agreement and the documents
executed in connection herewith not effect a novation of the obligations of the
Company and the Parent under the Existing Credit Agreement, but merely a
restatement of and, where applicable, an amendment to the terms governing such
obligations;

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto agree as follows:

 

SECTION 1          DEFINITIONS AND INTERPRETATION.

 

1.1          Definitions.  When used herein the following terms shall have the
following meanings:

 

Acquisition means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person, or
otherwise causing any Person to become a Subsidiary, or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is a Subsidiary).

 

AC Swing Line Loan means a Swing Line Loan denominated in Euros or Sterling.

 

AC Swing Line Sublimit means an amount equal to the lesser of the Alternative
Currency Sublimit and the Dollar Equivalent of $25,000,000.  The AC Swing Line
Sublimit is part of, and not in addition to, the Alternative Currency Sublimit.

 

Administrative Agent means Bank of America in its capacity as administrative
agent for the Lenders hereunder and any successor thereto in such capacity.

 

--------------------------------------------------------------------------------


 

Administrative Questionnaire means an administrative questionnaire substantially
in a form supplied by the Administrative Agent.

 

Affiliate of any Person means (i) any other Person that, directly or indirectly,
controls or is controlled by or is under common control with such Person and
(ii) with respect to the Parent and its Subsidiaries, any officer or director
thereof.

 

Aga means Aga Rangemaster Group Limited (Co.No. 00354715, with its registered
address at Juno Drive, Leamington Spa, Warwickshire CV31 3RG), a private company
limited by shares incorporated under the laws of England and Wales.

 

Aga Sublimit means an amount equal to the lesser of the Commitment Amount and
the Dollar Equivalent of $100,000,000.  The Aga Sublimit is part of, and not in
addition to, the Commitment Amount.

 

Aga Group means Aga and its Subsidiaries.

 

Aga Outstandings means, at any time, the aggregate Dollar Equivalent outstanding
principal amount of all Loans made to Aga.

 

Agent-Related Persons means Bank of America in its capacity as an agent or any
successor agent arising under Section 14.9, together with their respective
Affiliates (including, in the case of Bank of America, Merrill Lynch, Fenner,
Pierce & Smith Incorporated), and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and Affiliates.

 

Agreement - see the Preamble.

 

Alternative Currency means each of Euro, Sterling, Danish Krone, Canadian
Dollars, Australian Dollars, each other currency (other than Dollars) that is
approved in accordance with Section 1.6 and, with respect to Letters of Credit,
Polish Zloty.

 

Alternative Currency Sublimit means an amount equal to the lesser of the
Commitment Amount and the Dollar Equivalent of $1,000,000,000.  The Alternative
Currency Sublimit is part of, and not in addition to, the Commitment Amount.

 

Alternative Currency Outstandings means, at any time, the aggregate Dollar
Equivalent outstanding principal amount of all Alternative Currency Revolving
Loans and AC Swing Line Loans plus the aggregate Stated Amount of all Letters of
Credit denominated in Alternative Currencies.

 

Applicable Currency means, as to any particular Letter of Credit or Loan,
Dollars or the Alternative Currency in which it is denominated or payable.

 

Applicable Time means, with respect to any borrowing or payment in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable Issuing Lender, as the case may be, to be necessary for timely
settlement on the relevant date in accordance with normal banking procedures in
the place of payment.

 

2

--------------------------------------------------------------------------------


 

Approved Fund means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

Assignee - see Section 15.9.1.

 

Assignment Agreement - see Section 15.9.1.

 

Australian Dollars means the lawful currency of Australia.

 

Bail-In Action means the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

Bail-In Legislation means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.

 

Bank of America - see the Preamble.

 

Bank Levy means the UK bank levy as set out in schedule 19 of the Finance Act
2011 as at the date of this Agreement or any equivalent and substantively
similar bank levy in force in any other jurisdiction as at the date of this
Agreement.

 

Base Rate means for any day a fluctuating rate per annum equal to the highest of
(a) the sum of the Federal Funds Rate plus 0.50%, (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate,” and (c) the sum of the Eurocurrency Rate that would be in
effect for Eurodollar Loans having a one-month Interest Period beginning on such
day plus 1.00%.  The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.  If any rate described in the first sentence of
this definition is unavailable for any reason, the Base Rate shall be determined
based upon the remaining rate or rates.

 

Base Rate Loan means a Loan that bears interest at or by reference to the Base
Rate and is denominated in Dollars.

 

Base Rate Margin - see Schedule 1.1.

 

Borrower Materials - see Section 10.1.8.

 

Borrowers means the Company and the Subsidiary Borrowers, and Borrower means any
of them.

 

Borrowing - see Section 2.2.1.

 

3

--------------------------------------------------------------------------------


 

Business Day means any day (other than a Saturday or Sunday) on which Bank of
America is open for commercial banking business in Chicago, Charlotte, Dallas
and New York and

 

(a)           if such day relates to a Eurodollar Loan, means a day on which
dealings in Dollars are carried on in the London interbank market;

 

(b)           if such day relates to any interest rate setting for a
Eurocurrency Loan denominated in Euro, any funding, disbursement, settlement or
payment in Euro, or any other dealings in Euro to be carried out pursuant to
this Agreement, means a day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer payment system (which utilizes a single shared
platform and was launched on November 19, 2007) is open for the settlement of
payments in Euro (or, if such payment system ceases to be operative, such other
payment system (if any) determined by the Administrative Agent to be a suitable
replacement);

 

(c)           if such day relates to any interest rate setting for a
Eurocurrency Loan denominated in a currency other than Dollars or Euro, means a
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable relevant offshore interbank
market (as determined by the Administrative Agent) for such currency; and

 

(d)           if such day relates to any funding, disbursement, settlement or
payment in a currency other than Dollars or Euro, or any other dealings in such
a currency to be carried out pursuant to this Agreement (other than an interest
rate setting), means a day on which banks are open for foreign exchange business
in the principal financial center of the country of such currency.

 

Canadian Borrower means a Borrower that is organized under the laws of Canada or
a province or territory thereof.

 

Canadian Dollars means the lawful money of Canada.

 

Canadian Prime Rate means, for any day a fluctuating rate of interest per annum
equal to the greater of (a) the per annum rate of interest publicly quoted or
established as the “prime rate” of the Administrative Agent which it quotes or
establishes for such day as its reference rate of interest in order to determine
interest rates for commercial loans in Canadian Dollars in Canada to its
Canadian borrowers; and (b) the average CDOR Rate for a 30-day term plus ½ of 1%
per annum, adjusted automatically with each quoted or established change in such
rate, all without the necessity of any notice to any Borrower or any other
Person.  Such prime rate is based on various factors including cost and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in the prime rate shall take effect at the
opening of business on the day specified in the public announcement of such
change.

 

Canadian Prime Rate Loan means a Loan that bears interest at or by reference to
the Canadian Prime Rate and is denominated in Canadian Dollars.

 

4

--------------------------------------------------------------------------------


 

Canadian Prime Rate Margin - see Schedule 1.1.

 

Capital Expenditures means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of the Parent, but excluding expenditures made in connection with (a) the
replacement, substitution or restoration of assets to the extent financed
(i) from insurance proceeds (or other similar recoveries) paid on account of the
loss of or damage to the assets being replaced or restored or (ii) with awards
of compensation arising from the taking by eminent domain or condemnation of the
assets being replaced or (b) any Permitted Acquisition.

 

Capital Lease means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property, or a
combination thereof, by such Person that, in conformity with GAAP, is or should
be accounted for as a capital lease on the balance sheet of such Person.

 

Cash Collateralize means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Lenders or
the Lenders, as collateral for L/C Obligations or obligations of the Lenders to
fund participations in respect of L/C Obligations, cash or deposit account
balances in Dollars pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the applicable Issuing Lender or,
in the case of an Issuing Lender, such other credit support as such Issuing
Lender shall agree in its sole discretion. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such Cash
Collateral and other credit support.

 

Cash Equivalent Investment means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time issued or guaranteed by any
member of the Organization for Economic Cooperation and Development;
(b) securities, maturing not more than one year after such time issued or
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at the time of acquisition at least
A-2 by Standard & Poor’s Ratings Group (“S&P”) or Fitch IBCA, Duff & Phelps, a
division of Fitch, Inc. (“Fitch”) or P-2 by Moody’s Investors Service, Inc.
(“Moody’s”); (c) commercial paper, maturing not more than one year from the date
of issue, or corporate demand notes, in each case (unless issued by a Lender or
its holding company) rated at least A-2 by S&P or Fitch or P-2 by Moody’s;
(d) bank deposits, time deposits, banker’s acceptances, certificates of deposit
and eurodollar certificates of deposit with or issued by any Lender, in each
case maturing not more than one year after such time; (e) overnight Federal
Funds transactions or money market deposit accounts that are issued or sold by,
or maintained with, any Lender; (f) any repurchase agreement entered into with
any Lender that (i) is secured by a fully perfected security interest in any
obligation of the type described in any of clauses (a) through (e) of this
definition and (ii) has a market value at the time such repurchase agreement is
entered into of not less than 100% of the repurchase obligation of such Lender
thereunder; (g) investments in short-term asset management accounts offered by
any Lender for the purpose of investing in loans to any corporation (other than
the Parent or an Affiliate of the Parent), state or municipality, in each case
organized under the laws of any state of the United States or of the District of
Columbia; (h) securities with maturities of six months or less from the date of

 

5

--------------------------------------------------------------------------------


 

acquisition backed by standby letters of credit issued by any Lender; (i) shares
of money market mutual or similar funds which invest exclusively in assets
satisfying the requirements of clauses (a) through (h) of this definition;
(j) investments similar to any of the type described in clauses (a) through
(h) of this definition denominated in foreign currencies approved by the board
of directors of the Company or (k) in the case of any Foreign Subsidiary, other
short-term investments that are analogous to the foregoing (including
investments that are denominated in currencies other than Dollars) and are
customarily used by companies in the jurisdiction of such Foreign Subsidiary for
cash management purposes.

 

Cash Management Agreement means any agreement or other arrangement with a
Borrower or any Loan Party that is a Domestic Subsidiary that gives rise to any
Cash Management Obligation.

 

Cash Management Obligations means all obligations of a Borrower or any Loan
Party that is a Domestic Subsidiary under or in connection with any deposit
account, lockbox, overdraft protection, credit or debit card, credit card
processing services, purchase cards, stored value cards, Automated Clearing
House service or other cash management service provided to such Borrower or such
Loan Party by a Lender Party.

 

Change in Control means an event or series of events by which any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of the Parent or
any Subsidiary, or any Person acting in its capacity as trustee, agent or other
fiduciary or administrator of any such plan) becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person shall be deemed to have “beneficial ownership” of all
securities that such person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of outstanding shares of voting stock of the Parent in excess of
35%.

 

Change in Law means the occurrence, after the date of this Agreement, of any of
the following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

Code means the Internal Revenue Code of 1986.

 

Collateral Access Agreement means an agreement, in form and substance reasonably
acceptable to the Administrative Agent, between the Administrative Agent and a
third party

 

6

--------------------------------------------------------------------------------


 

relating to inventory of any Borrower or any Subsidiary that has executed a
Collateral Document located on the property of such third party.

 

Collateral Documents means each U.S. Pledge Agreement, each Security Agreement
and any other agreement pursuant to which any Loan Party grants collateral to
the Administrative Agent for the benefit of the Lenders.

 

Commitment means, as to any Lender, such Lender’s commitment to make Revolving
Loans, and to issue or participate in Letters of Credit and to participate in
Swing Line Loans, under this Agreement.  The amount of the Commitment of each
Lender as of the date of the execution and delivery of this Agreement is set
forth across from such Lender’s name on Schedule 2.1.

 

Commitment Amount means $2,500,000,000, as such amount may be changed from time
to time pursuant to the terms hereof.

 

Commitment Fee Rate - see Schedule 1.1.

 

Commodity Exchange Act means the Commodity Exchange Act (7 U.S.C. § 1 et seq.).

 

Company - see the Preamble.

 

Computation Period means each period of four consecutive Fiscal Quarters ending
on the last day of a Fiscal Quarter.

 

Connection Income Taxes means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

Consolidated Net Income means, with respect to the Parent and its Subsidiaries
for any period, the net income (or loss) of the Parent and its Subsidiaries for
such period, excluding (a) any extraordinary gains or losses during such period
and (b) any foreign exchange translation gains or losses that might appear on or
be reflected in the consolidated statement of earnings of the Parent and its
Subsidiaries on a consolidated basis for such period.

 

Contribution Notice means a contribution notice issued by the Pensions Regulator
under section 38 or section 47 of the Pensions Act 2004 (U.K.).

 

Covenant Holiday Period means a period of four consecutive Fiscal Quarters if,
as of the last day of the first Fiscal Quarter of such period, the Company shall
have consummated one or more Permitted Acquisitions during the two-quarter
period then ending with an aggregate purchase price (including any Debt assumed
or issued in connection therewith, the amount thereof to be calculated in
accordance with GAAP, but excluding (x) any common stock of the Parent or
(y) any cash received substantially concurrently with such Acquisition from the
issuance of any common stock of the Parent) for all such acquisitions during
such two-quarter period in excess of the Dollar Equivalent of $150,000,000.

 

7

--------------------------------------------------------------------------------


 

Credit Exposure means, with respect to any Lender, the sum of (a) the Dollar
Equivalent principal amount of all outstanding Revolving Loans of such Lender
plus (b) such Lender’s Percentage of the sum of (i) all outstanding Swing Line
Loans and (ii) the aggregate Stated Amount of all Letters of Credit (subject, in
the case of this clause (b), to any reallocation pursuant to Section 2.10.1(d)).

 

Credit Extension means the making of any Loan or the issuance of, increase in
the amount of or extension of the term of any Letter of Credit.

 

CTA means the Corporation Tax Act 2009 of the United Kingdom.

 

Danish Krone means the lawful currency of Denmark.

 

Debt of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, whether or not evidenced by bonds, debentures, notes
or similar instruments, (b) all obligations of such Person as lessee under
Capital Leases which have been or should be recorded as liabilities on a balance
sheet of such Person in accordance with GAAP, (c) all obligations of such Person
to pay the deferred purchase price of property or services (excluding (i) trade
accounts payable and similar obligations incurred in the ordinary course of
business, (ii) deferred compensation accrued in the ordinary course of business,
and (iii) earnouts and such earnout or contingent payments in respect of
acquisitions except as and to the extent that the liability on account of any
such earnout or contingent payment appears in the liabilities section of the
balance sheet of such Person in accordance with GAAP), (d) all indebtedness
secured by a Lien on the property of such Person, whether or not such
indebtedness shall have been assumed by such Person (it being understood that if
such Person has not assumed or otherwise become personally liable for any such
indebtedness, the amount of the Debt of such Person in connection therewith
shall be limited to the lesser of the face amount of such indebtedness or the
fair market value of all property of such Person securing such indebtedness),
(e) all obligations, contingent or otherwise, with respect to the face amount of
all letters of credit (whether or not drawn) and banker’s acceptances issued for
the account of such Person (including the Letters of Credit), (f) all net
Hedging Obligations of such Person, (g) all Securitization Obligations of such
Person, to the extent such obligations would be required to be included on the
consolidated balance sheet of the Parent in accordance with GAAP, (h) all
Suretyship Liabilities of such Person in respect of obligations of the types
referred to in clauses (a) through (g) and (i) all Debt of any partnership in
which such Person is a general partner unless such debt is made expressly
non-recourse to such Person. The amount of any net obligation under any Hedging
Agreement on any date will be deemed to be the Termination Value thereof as of
such date.

 

Defaulting Lender means, subject to Section 2.10.2, any Lender that (a) has
failed to (i) fund any portion of its Loans within two Business Days of the date
such Loans were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Company in writing that such failure is the result
of such Lender’s good faith determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in reasonable detail in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the applicable
Issuing Lender, the Swing Line Lender or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit or Swing Line Loans) within two Business Days

 

8

--------------------------------------------------------------------------------


 

of the date when due, (b) has notified the Company, the Administrative Agent,
the applicable Issuing Lender or the Swing Line Lender in writing that it does
not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s good faith determination that a condition
precedent to funding (which condition precedent, together with any applicable
default, shall be specifically identified in reasonable detail in such writing
or public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Administrative Agent or the Company, to
confirm in writing to the Administrative Agent and the Company that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Company), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any bankruptcy or insolvency law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-in
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any Equity Interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.10.2) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Company, the
applicable Issuing Lender, the Swing Line Lender and each other Lender promptly
following such determination.

 

Designated Jurisdiction means any country or territory to the extent that such
country or territory itself is the subject of country-wide or territory-wide
Sanctions.

 

Dollar and the sign “$” mean lawful money of the United States of America.

 

Dollar Equivalent means, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in any
Alternative Currency, the equivalent amount thereof in Dollars as determined by
the Administrative Agent or the applicable Issuing Lender, as the case may be,
at such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

 

Dollar Swing Line Loan means a Swing Line Loan denominated in Dollars.

 

9

--------------------------------------------------------------------------------


 

Dollar Swing Line Sublimit means an amount equal to the lesser of the Commitment
Amount and $15,000,000.  The Dollar Swing Line Sublimit is part of, and not in
addition to, the Commitment Amount.

 

Domestic Borrower means the Company and any other Borrower that is not a Foreign
Borrower.

 

Domestic Subsidiary means any Subsidiary that is not a Foreign Subsidiary.

 

EBITDA means, for any period, Consolidated Net Income for such period plus to
the extent deducted in determining such Consolidated Net Income and without
duplication, (i) Interest Expense, non-cash foreign exchange losses, non-cash
equity compensation and non-cash losses with respect to Hedging Obligations,
income tax expense, depreciation and amortization for such period, (ii) all
charges in connection with the refinancing or repayment of Debt under the
Existing Credit Agreement, including the write-off of deferred financing costs;
(iii) all other non-cash expenses and charges and (iv) an amount not to exceed
10% of EBITDA for such period related to (A) facilities relocation or closing
costs, (B) non-recurring restructuring costs, and (C) integration costs and
fees, including cash severance costs, in connection with Permitted Acquisitions
and (v) other fees, charges and expenses paid in connection with any Permitted
Acquisition, permitted disposition of assets, recapitalization, Investment,
issuance or repayment of Indebtedness, issuance of equity interests, refinancing
transaction or modification or amendment of any debt instrument, including any
transaction undertaken but not completed, in each case incurred during such
period and payable in cash, minus to the extent included in determining such
Consolidated Net Income and without duplication, non-cash foreign exchange gains
and non-cash gains with respect to Hedging Obligations.

 

EEA Financial Institution means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

EEA Member Country means any of the member states of the European Union from
time to time, Iceland, Liechtenstein, Norway and any other country that the
Lenders (acting reasonably) consider to be an EEA Member Country.

 

EEA Resolution Authority means any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

Effective Time - see Section 11.1.

 

Eligible Assignee means (a) a commercial bank organized under the laws of the
United States, or any state thereof, and having a combined capital and surplus
of at least $100,000,000; (b) a commercial bank organized under the laws of any
other country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country, and having a
combined capital and surplus of at least $100,000,000, provided that such

 

10

--------------------------------------------------------------------------------


 

bank is acting through a branch or agency located in the United States; (c) a
Person that is primarily engaged in the business of commercial banking and that
is (i) a Subsidiary of a Lender, (ii) a Subsidiary of a Person of which a Lender
is a Subsidiary or (iii) a Person of which a Lender is a Subsidiary; and (d) any
other Person approved by the Parent and the Administrative Agent, which
approvals shall not be unreasonably withheld.

 

Eligible Jurisdiction means the United States of America, a state thereof or the
District of Columbia, the United Kingdom, Australia and Luxembourg.

 

Eligible Subsidiary means each Person (other than an Excluded Domestic
Subsidiary) that is a wholly-owned Subsidiary of the Parent.

 

EMU means the economic and monetary union in accordance with the Treaty of Rome
1957, as amended by the Single European Act 1986, the Maastricht Treaty of 1992
and the Amsterdam Treaty of 1998.

 

EMU Legislation means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

Environmental Claims means all claims, however asserted, by any governmental,
regulatory or judicial authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release of
hazardous substances or injury to the environment.

 

Environmental Laws means all federal, state or local laws, statutes, common law
duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed and enforceable duties, licenses, authorizations
and permits of, and agreements with, any Governmental Authority, in each case
relating to environmental matters.

 

Environmental Liability means any liability, contingent or otherwise (including
any liability for damages, costs of environmental remediation, fines, penalties
or indemnities), of any Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract pursuant to
which liability is assumed or imposed with respect to any of the foregoing.

 

ERISA means the Employee Retirement Income Security Act of 1974.

 

ERISA Affiliate means any trade or business (whether or not incorporated) under
common control with the Parent within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

 

ERISA Event means (a) a Reportable Event with respect to a U.S. Pension Plan or
Multiemployer Plan; (b) the withdrawal of the Parent or any ERISA Affiliate from
a U.S. Pension Plan subject to Section 4063 of ERISA during a plan year in which
such entity was a

 

11

--------------------------------------------------------------------------------


 

“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Parent or any ERISA Affiliate
from a Multiemployer Plan or receipt by the Parent or an ERISA Affiliate of
notification that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to terminate, the treatment of a U.S. Pension Plan amendment as
a termination under Section 4041 or 4041A of ERISA; (e) the institution by the
PBGC of proceedings to terminate a U.S. Pension Plan or Multiemployer Plan;
(f) any event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any U.S.
Pension Plan or Multiemployer Plan; (g) the determination that any U.S. Pension
Plan or Multiemployer Plan is considered an at-risk plan or a plan in endangered
or critical status within the meaning of Sections 430, 431 and 432 of the Code
or Sections 303, 304 and 305 of ERISA; or (h) the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon the Company or any ERISA Affiliate; provided
that for purposes of this definition, a Reportable Event shall only be deemed to
have occurred with respect to a Multiemployer Plan upon the receipt by Parent or
an ERISA Affiliate of notice of such event.

 

EU Bail-In Legislation Schedule means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

Euro and € mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

Eurocurrency Loan means a Revolving Loan that bears interest at a rate
determined based on clause (a) of the definition of “Eurocurrency Rate”. 
Eurocurrency Loans may be denominated in Dollars or in an Alternative Currency. 
All Revolving Loans denominated in an Alternative Currency (other than Canadian
Prime Rate Loans to Domestic Borrowers or Canadian Borrowers) must be
Eurocurrency Loans.

 

Eurocurrency Margin - see Schedule 1.1.

 

Eurocurrency Rate means, (a) with respect to any Credit Extension:

 

(i)  denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate (“LIBOR”)  or a comparable or successor rate which
rate is approved by the Administrative Agent, in each case as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period;

 

(ii)  denominated in Canadian Dollars, the rate per annum equal to the Canadian
Dealer Offered Rate (“CDOR”), or a comparable or successor rate which rate is
approved by the Administrative Agent, in each case as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the

 

12

--------------------------------------------------------------------------------


 

Administrative Agent from time to time) at or about 10:00 a.m. (Toronto, Ontario
time) on the Rate Determination Date with a term equivalent to such Interest
Period;

 

(iii) denominated in Australian Dollars, the rate per annum equal to the Bank
Bill Swap Reference Bid Rate (“BBSY”)  or a comparable or successor rate, which
rate is approved by the Administrative Agent, in each case as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at or about 10:30 a.m. (Melbourne, Australia time) on the Rate
Determination Date with a term equivalent to such Interest Period;

 

(iv) denominated in Danish Krone, the rate per annum equal to the Copenhagen
Interbank Offered Rate (“CIBOR”) or a comparable or successor rate, which rate
is approved by the Administrative Agent, in each case as currently published on
the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at or about 11:00 a.m. (Copenhagen, Denmark time) on
the Rate Determination Date with a term equivalent to such Interest Period;

 

(vii) denominated in any other currency, the rate per annum as designated with
respect to such Alternative Currency at the time such Alternative Currency is
approved by the Administrative Agent and the Lenders pursuant to Section 1.6;
and

 

(b)                                 for any rate calculation with respect to a
Base Rate Loan on any date, the rate per annum equal to LIBOR, at or about 11:00
a.m., London time determined two Business Days prior to such date for Dollar
deposits with a term of one month commencing that day;

 

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent; and if the Eurocurrency Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.

 

Eurodollar Loan means a Eurocurrency Loan denominated in Dollars.

 

Event of Default means any of the events described in Section 12.1.

 

Excluded Domestic Subsidiary means (i) any Domestic Subsidiary of a Foreign
Subsidiary that is a “controlled foreign corporation” within the meaning of
Section 957 of the Code, (ii) any Domestic Subsidiary that has no material
assets other than the equity interests or intercompany debt of one or more
Foreign Subsidiaries, (iii) any Domestic Subsidiary that is classified as a
disregarded entity for U.S. federal income tax purposes and directly or
indirectly owns no material assets other than the equity interests or
intercompany debt of a “controlled foreign corporation” within the meaning of
Section 957 of the Code.

 

Excluded Swap Obligation means, with respect to any Loan Party, any Swap
Obligation if, and only to the extent that, all or a portion of such Loan
Party’s guarantee of or grant of a Lien as security for such Swap Obligation is
or becomes illegal under the Commodity Exchange Act

 

13

--------------------------------------------------------------------------------


 

or any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time such guarantee or grant of Lien becomes effective with
respect to the Swap Obligation.  If a Hedging Agreement governs more than one
Swap Obligation, only the Swap Obligation(s) or portions thereof described in
the foregoing sentence shall be Excluded Swap Obligation(s) for the applicable
Loan Party.

 

Excluded Taxes means any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient:
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes imposed on such Recipient (in lieu of net income Taxes), branch profits
Taxes and amounts attributable to any Bank Levy, in each case (i) imposed as a
result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable Lending Office
located in, the jurisdiction imposing such Tax or Bank Levy, as applicable (or
any political subdivision thereof), or any other jurisdiction with which the
Recipient has a present or former connection, other than a connection arising
from having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document or
(ii) that are Connection Income Taxes, and (iii) in the case of a Bank Levy,
only to the extent that amounts in respect of the relevant Bank Levy are not
charged by the relevant Lender to customers other than the Loan Parties as
matter of ordinary course, (b) in the case of a Lender, any withholding taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in such Loan or
Commitment (other than pursuant to an assignment request by the Company under
Section 15.10) or (ii) such Lender changes its Lending Office, except in each
case to the extent that, pursuant to Section 7.7.1 or 7.7.3, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) any withholding taxes imposed under FATCA, and
(d) any Taxes imposed on or by reference to any assignment, transfer, novation
or other disposal by a Lender or any of its rights or obligations under a Loan
or Commitment (other than pursuant to an assignment request by the Company under
Section 15.10).

 

Existing Credit Agreement - see the recitals.

 

Existing Letters of Credit means the letters of credit outstanding under the
Existing Credit Agreement immediately prior to the amendment and restatement
thereof pursuant hereto.

 

FATCA means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

Federal Funds Rate means, for any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of

 

14

--------------------------------------------------------------------------------


 

New York on the Business Day next succeeding such day; provided that (a) if such
day is not a Business Day, the Federal Funds Rate for such day shall be such
rate on such transactions on the next preceding Business Day as so published on
the next succeeding Business Day, and (b) if no such rate is so published on
such next succeeding Business Day, the Federal Funds Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) charged to Bank of America on such day on such transactions as determined by
the Administrative Agent.

 

Fiscal Quarter means each 13-week period during a Fiscal Year, beginning with
the first day of such Fiscal Year.

 

Fiscal Year means the fiscal year of the Parent and its Subsidiaries, which
period shall be the 12-month period ending on the Saturday closest to
December 31 of each year.  References to a Fiscal Year with a number
corresponding to any calendar year (e.g., “Fiscal Year 2016”) refer to the
Fiscal Year ending on the Saturday closest to December 31 of such calendar year.

 

Foreign Borrower means any Borrower that is a Foreign Subsidiary.

 

Foreign Guaranty means each guaranty issued by a Foreign Subsidiary of the
Parent in favor of the Administrative Agent, substantially in the form of
Exhibit B-2, or such other form as may be agreed by the Administrative Agent and
such Foreign Subsidiary.

 

Foreign Lender means a Lender that is not a U.S. Person.

 

Foreign Plan means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by any Foreign Subsidiary with respect to
employees employed outside the United States, but excluding a UK Pension Plan.

 

Foreign Subsidiary means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, a state thereof or the
District of Columbia.

 

FRB means the Board of Governors of the Federal Reserve System or any successor
thereto.

 

Fronting Exposure means, at any time there is a Defaulting Lender, (a) with
respect to each Issuing Lender, such Defaulting Lender’s Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Percentage of Swing
Line Loans other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders in accordance
with the terms hereof.

 

Fund means any Person (other than a natural person) that is (or will be) engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

 

Funded Debt means all Debt of the Parent and its Subsidiaries, excluding
(i) contingent obligations in respect of undrawn letters of credit and
Suretyship Liabilities (except, in each case,

 

15

--------------------------------------------------------------------------------


 

to the extent constituting Suretyship Liabilities in respect of Debt of a Person
other than the Company or any Subsidiary), (ii) Hedging Obligations, (iii) Debt
of the Company to Subsidiaries and Debt of Subsidiaries to the Company or to
other Subsidiaries and (iv) Debt of the Parent to the Company.

 

GAAP means generally accepted accounting principles set forth from time to time
in the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

 

Governmental Authority means the government of any nation, or any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority), any entity exercising executive, legislative, judicial,
regulatory or administrative functions of government (including any
supra-national body such as the European Union or the European Central Bank).

 

Guaranteed Obligations - see Section 13.1.

 

Hazardous Materials means all explosive or radioactive substances or wastes and
all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas or infectious or medical wastes and all
other substances regulated as “hazardous”, “toxic”, a “pollutant” or a
“contaminant” pursuant to any Environmental Law.

 

Hedging Agreements means any interest rate, currency or commodity swap
agreement, cap agreement or collar agreement, and any other agreement or
arrangement designed to protect such Person against fluctuations in interest
rates, currency exchange rates or commodity prices.

 

Hedging Obligations means, with respect to any Person, all liabilities of such
Person under Hedging Agreements.

 

Honor Date - see Section 2.3.3.

 

Immaterial Law means any provision of any Environmental Law the violation of
which will not (a) violate any judgment, decree or order which is binding upon
the Parent or any Subsidiary, (b) result in or threaten any material injury to
public health or the environment or any material damage to the property of any
Person or (c) result in any material liability or expense for the Parent or any
Subsidiary; provided that no provision of any Environmental Law shall be an
Immaterial Law if the Administrative Agent has notified the Parent or the
Company that the Required Lenders have determined in good faith that such
provision is material.

 

Immaterial Subsidiary means a Subsidiary (other than a Borrower) that (a) has
(as of the date of determination) assets with a fair market value of less than
$5,000,000 and (b) had less than $5,000,000 of revenue during the most recently
ended period of four consecutive Fiscal Quarters for which financial statements
are available.

 

16

--------------------------------------------------------------------------------


 

Indemnified Taxes means (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

Indemnitee - see Section 15.14(a).

 

Initial Subsidiary Borrowers means MIDDLEBY HOLDING UK LTD (Co. No: 07568995,
with its registered address at c/o Lincat, Whisby Road, Lincoln LN6 3QZ), a
limited liability company incorporated under the laws of England and Wales,
MIDDLEBY UK RESIDENTIAL HOLDING LTD (Co. No. 09679266, with its registered
address at c/o Lincat, Whisby Road, Lincoln LN6 3QZ), a limited liability
company incorporated under the laws of England and Wales, and Aga.

 

Interest Coverage Ratio means, as of the last day of any Computation Period, the
ratio of (a) Pro Forma EBITDA for such Computation Period to (b) Interest
Expense to the extent payable in cash for such Computation Period; provided that
in calculating Interest Expense, any Debt incurred or assumed in connection with
any Acquisition shall be assumed to have been incurred or assumed on the first
day of such period and any Debt assumed by any Person (other than the Parent or
any of its Subsidiaries) in connection with the disposition of any Person (or
division or similar business unit) disposed of by the Parent or any of its
Subsidiaries during such period shall be assumed to have been repaid on the
first day of such period.

 

Interest Expense means, for any Computation Period, the consolidated interest
expense of the Parent and its Subsidiaries for such Computation Period
(including all imputed interest on Capital Leases).

 

Interest Period means, as to any Eurocurrency Loan, the period commencing on the
date such Loan is borrowed or is continued as, or converted into, a Eurocurrency
Loan and ending on the date one week or one, two, three, six or, if available to
all relevant Lenders, twelve months thereafter (in each case subject to
availability for the applicable period and currency, it being understood that
that the Administrative Agent will notify the applicable Borrower promptly after
its receipt of a Loan Notice if the period or currency such Borrower selected is
not available), as selected by the applicable Borrower pursuant to Section 2.2.2
or 2.2.3; provided that:

 

(i)                                     if any Interest Period would otherwise
end on a day that is not a Business Day, such Interest Period shall be extended
to the following Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the preceding Business Day;

 

(ii)                                  any Interest Period that begins on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period shall end on the last Business Day of the calendar
month at the end of such Interest Period; and

 

(iii)                               no Borrower may select any Interest Period
that would extend beyond the scheduled Termination Date.

 

Investment means, relative to any Person, (a) any loan or advance made by such
Person to any other Person (excluding prepaid expenses in the ordinary course of
business, accounts

 

17

--------------------------------------------------------------------------------


 

receivable arising in the ordinary course of business and commission, travel,
relocation or similar loans or advances made to directors, officers and
employees of the Parent or any of its Subsidiaries), (b) any Suretyship
Liability of such Person with respect to the obligations of another Person,
(c) any ownership or similar interest held by such Person in any other Person
and (d) deposits and the like made in connection with prospective Acquisitions.

 

ISP means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

Issuing Lender means Bank of America in its capacity as an issuer of Letters of
Credit hereunder and any other Lender which, with the written consent of the
Company and the Administrative Agent (such consents not to be unreasonably
withheld), is the issuer of one or more Letters of Credit.

 

ITA means the Income Tax Act 2007 of the United Kingdom.

 

L/C Application means, with respect to any request for the issuance or amendment
of a Letter of Credit, a letter of credit application in the form being used by
the applicable Issuing Lender at the time of such request for the type of letter
of credit requested; provided that to the extent any such letter of credit
application is inconsistent with any provision of this Agreement, the applicable
provision of this Agreement shall control.

 

L/C Borrowing means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Base Rate Loan. All L/C Borrowings shall be denominated in
Dollars.

 

L/C Obligations means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts.

 

LC Fee Rate - see Schedule 1.1.

 

Lead Arrangers means Merrill Lynch, Pierce, Fenner & Smith Incorporated, PNC
Capital Markets LLC, Wells Fargo Securities, LLC and JPMorgan Chase Bank, N.A.
in their capacities as the joint arrangers of, and joint book managers for, the
facilities hereunder.

 

Legal Reservation means (i) the principle that equitable remedies may be granted
or refused at the discretion of a court and the limitation of enforcement by
laws relating to insolvency, reorganisation and other laws generally affecting
the rights of creditors; (ii) the time barring of claims under the Limitations
Act 1980 (UK) and Foreign Limitation Periods Act 1984 (UK) or any other similar
laws, the possibility that an undertaking to assume liability for or indemnify a
person against non-payment of UK stamp duty may be void and defenses of set-off
or counterclaim; and (iii) any general principles and other matters that are set
out as qualifications or reservations as to matters of law of general
application in any opinion letter with respect to a Foreign Subsidiary received
by the Administrative Agent pursuant to the terms of any Loan Document.

 

18

--------------------------------------------------------------------------------


 

Lender - see the Preamble.  References to the “Lenders” shall include the
Issuing Lenders and the Swing Line Lender; for purposes of clarification only,
to the extent that Bank of America (or any other Issuing Lender or successor
Swing Line Lender) may have rights or obligations in addition to those of the
other Lenders due to its status as an Issuing Lender or as Swing Line Lender,
its status as such will be specifically referenced.

 

Lender Party means (i) each Lender, or (ii) any Affiliate of a Lender that is a
party to a Hedging Agreement or a Cash Management Agreement with a Borrower and
(iii) any other Person that was a Lender or an Affiliate of a Lender at the time
that it entered into a Hedging Agreement or Cash Management Agreement with a
Borrower.

 

Lending Office means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

 

Letter of Credit - see Section 2.1.2.

 

Letter of Credit Sublimit - see Section 2.1.3.

 

Letter of Credit Fee - see Section 5.2(a).

 

Leverage Ratio means, as of the last day of any Fiscal Quarter, the ratio of
(i) Funded Debt as of such day minus all Unrestricted Cash as of such day to
(ii) Pro Forma EBITDA for the Computation Period ending on such day.

 

LIBOR has the meaning specified in the definition of Eurocurrency Rate.

 

LIBOR Quoted Currency means Dollars, Euro and Sterling, in each case as long as
there is a published LIBOR rate with respect thereto.

 

Lien means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person which secures payment or performance of any obligation
and shall include any mortgage, lien, encumbrance, charge, assignment by way of
security or other security interest of any kind, whether arising by contract, as
a matter of law, by judicial process or otherwise.

 

Limited Condition Acquisition means a Permitted Acquisition, the consummation of
which is not conditioned on the availability of, or on obtaining, third party
financing.

 

Limited Condition Acquisition Agreement Representations means each
representation and warranty made by the seller, the target and their respective
subsidiaries, as applicable, in the definitive documentation for a Limited
Condition Acquisition that is material to the interests of the Lenders, but only
to the extent that the Parent or any of its Subsidiaries, as applicable, has the
right to terminate its obligations (or otherwise decline to consummate such
Limited Condition Acquisition) under such definitive documentation as a result
of a breach of the applicable representation or warranty (determined without
regard as to whether any notice is required to be delivered by the Parent or any
of its Subsidiaries, as applicable, pursuant to such documentation).

 

19

--------------------------------------------------------------------------------


 

Loan means a Revolving Loan or a Swing Line Loan.

 

Loan Documents means this Agreement, each Subsidiary Guaranty, the L/C
Applications, the Collateral Documents, any note issued pursuant to this
Agreement and any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.9.

 

Loan Notice means a notice of (a) a borrowing of Revolving Loans, (b) a
conversion of Revolving Loans in Dollars from one Type to the other or (c) a
continuation of Eurocurrency Loans for a new Interest Period, in each case
pursuant to Section 2.2.1, which shall be substantially in the form of Exhibit I
or such other form as may be approved by the Administrative Agent  (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the applicable Borrower.

 

Loan Parties means the Parent, the Borrowers and each Subsidiary Guarantor, and
“Loan Party” means any of them.

 

Local Time means, with respect to any disbursement, payment or notice hereunder,
the time of the office of the Administrative Agent that would make such
disbursement or receive such payment or notice.

 

Margin Stock means any “margin stock” as defined in Regulation U of the FRB.

 

Material Adverse Effect means (a) a material adverse change in, or a material
adverse effect upon, the business, assets, operations, or financial condition of
the Parent and its Subsidiaries taken as a whole, or (b) a material adverse
effect upon any substantial portion of the collateral under the Collateral
Documents or upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document (other than as a result of a Person
ceasing to be a Loan Party as a result of a transaction permitted hereunder).

 

Material Foreign Subsidiary means any Foreign Subsidiary that has (as of the
date of determination) assets that constitute 5% or more of the total assets of
all Foreign Subsidiaries or (b) has 5% or more of the total revenues of all
Foreign Subsidiaries during the most recently ended period of four consecutive
fiscal four quarters for which financial statements are available.

 

Multiemployer Plan means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

Multiple Employer Plan means a Plan that has two or more contributing sponsors
(including the Company or any ERISA Affiliate) at least two of whom are not
under common control, as such a plan is described in Section 4064 of ERISA.

 

Non-Consenting Lender means any Lender that does not approve any consent, waiver
or amendment that (i) requires the approval of all Lenders or all affected
Lenders in accordance with the terms of Section 15.1 and (ii) has been approved
by the Required Lenders.

 

20

--------------------------------------------------------------------------------


 

Non-Defaulting Lender means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

Notice of Loan Prepayment means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit K or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.

 

Obligations means (i) all obligations of the Loan Parties to the Administrative
Agent or any Lender, howsoever created, arising or evidenced, whether direct or
indirect, absolute or contingent, now or hereafter existing, or due or to become
due, which arise under this Agreement or any other Loan Document (including with
respect to the obligations described in Section 2.3.3), (ii) all obligations of
the Loan Parties under Qualified Hedging Agreements and (iii) all Cash
Management Obligations of the Loan Parties; provided that “Obligations” shall
not include any Excluded Swap Obligations.

 

OFAC means the Office of Foreign Assets Control of the United States Department
of the Treasury.

 

Other Connection Taxes means, with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

Other Taxes means all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 8.7).

 

Overnight Rate means, for any day, (a) with respect to any amount denominated in
Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the applicable Issuing Lender or the
Swing Line Lender, as the case may be, in accordance with banking industry
rules on interbank compensation, and (b) with respect to any amount denominated
in an Alternative Currency, the rate of interest per annum at which overnight
deposits in the applicable Alternative Currency, in an amount approximately
equal to the amount with respect to which such rate is being determined, would
be offered for such day by a branch or Affiliate of Bank of America in the
applicable offshore interbank market for such currency to major banks in such
interbank market.

 

Parent - see the Preamble.

 

Parent/Company Guaranty means the guaranty of the Parent and the Company set
forth in Section 13.

 

21

--------------------------------------------------------------------------------


 

Participant - see Section 15.9.2.

 

Participant Register - see Section 15.9.2.

 

Participating Member State means each state so described in any EMU Legislation.

 

PBGC means the Pension Benefit Guaranty Corporation.

 

Pension Act means the Pension Protection Act of 2006.

 

Pension Funding Rules means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to U.S.
Pension Plans and set forth in, with respect to plan years ending prior to the
effective date of the Pension Act, Section 412 of the Code and Section 302 of
ERISA, each as in effect prior to the Pension Act and, thereafter, Section 412,
430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

Pensions Regulator means the body corporate called the Pensions Regulator
established under Part I of the Pensions Act 2004 (U.K.).

 

Percentage means, as to any Lender at any time, the percentage that (a) the
Commitment of such Lender (or, after termination of the Commitments, the
outstanding principal amount of such Lender’s Revolving Loans plus the amount of
such Lender’s participations in the principal amount of all Swing Line Loans and
the Stated Amount of all Letters of Credit) at such time is of (b) the
Commitment Amount (or, after termination of the Commitments, the Total
Outstandings) at such time; provided that if and so long as any Lender is a
Defaulting Lender, such Lender’s Percentage shall be deemed for purposes of this
definition to be reduced to the extent of the defaulted amount and the
Percentage of the applicable Issuing Lender or the Swing Line Lender, as
applicable, shall be deemed for purposes of this definition to be increased to
the extent the Defaulting Lender has failed to make required payments to the
applicable Issuing Lender or Swing Line Lender, as the case may be.  The initial
Percentage of each Lender is set forth across from such Lender’s name on
Schedule 2.1.

 

Permitted Acquisition means any Acquisition by the Company or any wholly-owned
Subsidiary where:

 

(i) the assets acquired are for use in, or the Person acquired is engaged in,
business activities permitted under Section 10.17;

 

(ii) subject to Section 6.2.2(d) in the case of a Limited Condition Acquisition,
immediately before or after giving effect to such Acquisition, no Event of
Default or Unmatured Event of Default shall have occurred and be continuing;

 

(iii) if the aggregate consideration paid by the Company or such Subsidiary
(including any Debt assumed or issued in connection therewith, the amount
thereof to be calculated in accordance with GAAP, but excluding:

 

(x) any common stock of the Parent and

 

22

--------------------------------------------------------------------------------


 

(y) any cash received substantially concurrently with such Acquisition from the
issuance of any common stock of the Parent), in connection with such Acquisition
(or any series of related Acquisitions) exceeds the Dollar Equivalent of
$150,000,000, the Company shall have delivered to the Administrative Agent pro
forma financial statements giving effect to such Acquisition, which financial
statements shall (A) detail any related acquisition adjustments and add-backs to
be used to calculate Pro Forma EBITDA and (B) confirm compliance with clause
(ii) above after giving effect to such Acquisition;

 

(iv) both before, and on a pro forma basis after giving effect thereto, the
Parent shall be in compliance with the financial covenant in Section 10.6.2 as
then in effect; and

 

(v) the board of directors (or similar governing body) of the Person to be
acquired shall have approved such Acquisition; provided that with respect to any
Limited Condition Acquisition that is consummated within 270 days of the date of
execution of the definitive agreement for such acquisition, the requirements of
clauses (iii) and (iv) shall be tested only as of the time of the execution of
the acquisition agreement relating to such Limited Condition Acquisition (or,
solely in the case of clause (iii) above, on such later date on which the Parent
receives the cash proceeds from the issuance of common stock that make clause
(iii) inapplicable).

 

Permitted Securitization means any transaction or series of transactions that
may be entered into by any Borrower or any Subsidiary pursuant to which it may
sell, convey, contribute to capital or otherwise transfer (which sale,
conveyance, contribution to capital or transfer may include or be supported by
the grant of a security interest) Receivables or interests therein and all
collateral securing such Receivables, all contracts and contract rights,
purchase orders, security interests, financing statements or other documentation
in respect of such Receivables, any guarantees, indemnities, warranties or other
obligations in respect of such  Receivables, any other assets that are
customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving receivables similar to such Receivables and any collections or
proceeds of any of the foregoing (collectively, the “Related Assets”) (i) to a
trust, partnership, corporation or other Person (other than any Borrower or any
Subsidiary other than a SPE Subsidiary), which transfer is funded in whole or in
part, directly or indirectly, by the incurrence or issuance by the transferee or
any successor transferee of Indebtedness, fractional undivided interests or
other securities that are to receive payments from, or that represent interests
in, the cash flow derived from such Receivables and Related Assets or interests
in such Receivables and Related Assets, or (ii) directly to one or more
investors or other purchasers (other than any Borrower or any Subsidiary), it
being understood that a Permitted Securitization may involve (A) one or more
sequential transfers or pledges of the same Receivables and Related Assets, or
interests therein, e.g., a sale, conveyance or other transfer to an SPE
Subsidiary followed by a pledge of the transferred Receivables and Related
Assets to secure Indebtedness incurred by the SPE Subsidiary, and all such
transfers, pledges and Indebtedness incurrences shall be part of and constitute
a single Permitted Securitization, and (B) periodic transfers or pledges of
Receivables and/or revolving transactions in which new Receivables and Related
Assets, or interests therein, are transferred or pledged upon collection of
previously transferred or pledged Receivables and Related Assets, or interests
therein, provided that any such transactions shall provide for recourse to such
Subsidiary (other than any SPE

 

23

--------------------------------------------------------------------------------


 

Subsidiary) or Borrower (as applicable) only in respect of the cash flows in
respect of such Receivables and Related Assets and to the extent of other
customary securitization undertakings in the jurisdiction relevant to such
transactions.  The “amount” of “principal amount” of any Permitted
Securitization shall be deemed at any time to be (1) the aggregate principal or
stated amount of the Indebtedness, fractional undivided interests (which stated
amount may be described as a “net investment” or similar term reflecting the
amount invested in such undivided interest) or other securities incurred or
issued pursuant to such Permitted Securitization, in each case outstanding at
such time, or (2) in the case of any Permitted Securitization in respect of
which no such Indebtedness, fractional undivided interests or securities are
incurred or issued, the cash purchase price paid by the buyer in connection with
its purchase of Receivables less the amount of collections received in respect
of such Receivables and paid to such buyer, excluding any amounts applied to
purchase fees or discount or in the nature of interest.

 

Person means any natural person, corporation, partnership, trust, limited
liability company, association, Governmental Authority or unit, or other entity,
whether acting in an individual, fiduciary or other capacity.

 

Platform - see Section 10.1.8.

 

Polish Zloty means the lawful currency of Poland.

 

Pro Forma EBITDA means, for any period, EBITDA for such period adjusted as
follows:

 

(i)            the consolidated net income of any Person (or business unit)
acquired by the Company or any Subsidiary during such period (plus, to the
extent deducted in determining such consolidated net income, interest expense,
income tax expense, depreciation and amortization of such Person) shall be
included on a pro forma basis for such period (assuming the consummation of each
such Acquisition and the incurrence or assumption of any Debt in connection
therewith occurred on the first day of such period) based upon (x) to the extent
available, (I) the audited consolidated balance sheet of such acquired Person
and its consolidated Subsidiaries (or such business unit) as at the end of the
fiscal year of such Person (or business unit) preceding such Acquisition and the
related audited consolidated statements of income, stockholders’ equity and cash
flows for such fiscal year and (II) any subsequent unaudited financial
statements for such Person (or business unit) for the period prior to such
Acquisition so long as such statements were prepared on a basis consistent with
the audited financial statements referred to above or (y) to the extent the
items listed in clause (x) are not available, such historical financial
statements and other information as is disclosed to, and reasonably approved by,
the Required Lenders; and

 

(ii)           the consolidated net income of any Person (or division or similar
business unit) disposed of by the Parent, the Company or any Subsidiary during
such period (plus, to the extent deducted in determining such consolidated net
income, interest expense, income tax expense, depreciation and amortization of
such Person (or division or business unit)) shall be excluded on a pro forma
basis for such period (assuming the consummation of such disposition occurred on
the first day of such period).

 

24

--------------------------------------------------------------------------------


 

Qualified ECP Guarantor means, in respect of any Swap Obligation, a Loan Party
with total assets exceeding $10,000,000 at the time of such Loan Party’s
guarantee of or grant of a Lien as security for such Swap Obligation becomes
effective with respect to such Swap Obligation, or such other Person that
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another Person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

Qualified Hedging Agreement means any Hedging Agreement between a Loan Party and
a Lender Party.

 

Rate Determination Date means two Business Days prior to the commencement of
such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).

 

Receivables means accounts receivable (including all rights to payment created
by or arising from the sales of goods, leases of goods or the rendition of
services, no matter how evidenced (including in the form of chattel paper) and
whether or not earned by performance).

 

Recipient means the Administrative Agent, any Lender, any Issuing Lender or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

 

Related Parties means, with respect to any Person, such Person’s Affiliates and
the directors, officers, employees, attorneys and agents of such Person and of
such Person’s Affiliates.

 

Reportable Event means any of the events set forth in Section 4043(c) of ERISA,
other than events for which the 30-day notice period has been waived.

 

Required Lenders means Lenders having an aggregate Percentage of more than 50%;
provided that the Commitments of, and (except as set forth in the definition of
Percentage) the portion of the Total Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

 

Responsible Financial Officer means, as to any Person, the chief financial
officer, the treasurer or the corporate controller of such Person.

 

Responsible Officer means, as to any Person, the chief executive officer,
president, any vice president, corporate treasury manager or any Responsible
Financial Officer of such Person and, solely for purposes of notices given
pursuant to Article II, any other officer or employee of the applicable Loan
Party so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent.  Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or

 

25

--------------------------------------------------------------------------------


 

other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party unless the
Administrative Agent has received written notice from such Loan Party (which may
be in the form of an updated incumbency certificate) that such Person is no
longer a Responsible Officer.

 

Restricted Margin Stock means all Margin Stock other than Unrestricted Margin
Stock.

 

Revaluation Date means (a) with respect to any Loan, each of the following: 
(i) each date of a borrowing of Eurocurrency Loans denominated in an Alternative
Currency, (ii) each date of a continuation of Eurocurrency Loans denominated in
an Alternative Currency pursuant to Section 2.2.3 and (iii) such additional
dates as the Administrative Agent shall reasonably determine or the Required
Lenders shall reasonably require; and (b) with respect to any Letter of Credit,
each of the following:  (i) each date of issuance of a Letter of Credit,
(ii) each date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof, (iii) each date of any payment by an Issuing
Lender under any Letter of Credit denominated in an Alternative Currency and
(iv) such additional dates as the Administrative Agent shall reasonably
determine or the Required Lenders shall reasonably require.

 

Revolving Loans - see Section 2.1.1.

 

Same Day Funds means (a) with respect to disbursements and payments in Dollars,
immediately available funds, and (b) with respect to disbursements and payments
in an Alternative Currency, same day or other funds as may be determined by the
Administrative Agent to be customary in the place of disbursement or payment for
the settlement of international banking transactions in the relevant Alternative
Currency.

 

Sanction means any sanction administered or enforced by any Sanctions Authority.

 

Sanctions Authority means each of the United States Government (including OFAC),
the United Nations Security Council, the European Union and Her Majesty’s
Treasury.

 

SEC means the Securities and Exchange Commission, or any governmental agency
succeeding to any of its principal functions.

 

Securitization Obligations means the aggregate investment or claim (as opposed
to the value of the underlying assets subject to the applicable Permitted
Securitization) held at any time by all purchasers, assignees or transferees of
(or of interests in), or holders of obligations that are supported or secured
by, Receivables in connection with Permitted Securitizations.

 

Security Agreement means each security agreement among any Loan Party and the
Administrative Agent, substantially in the form of Exhibit C or such other form
agreed between the Parent and the Administrative Agent.

 

Specified Loan Party means a Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 12).

 

26

--------------------------------------------------------------------------------


 

Special Notice Currency means an Alternative Currency that is the currency of a
country that is not (a) a member of the Organization for Economic Cooperation
and Development and (b) located in North America or Europe.

 

Specified Representations mean the representations and warranties set forth in
Sections 9.1, 9.2, 9.3, 9.10, 9.11, 9.13, 9.19 and 9.20.

 

SPE Subsidiary means any Subsidiary formed solely for the purpose of, and that
engages only in, one or more Permitted Securitizations.

 

Spot Rate for a currency means the rate determined in good faith by the
Administrative Agent or the applicable Issuing Lender to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. (Local Time) on the date two
Business Days prior to the date as of which the foreign exchange computation is
made; provided that the Administrative Agent or the applicable Issuing Lender
may obtain such spot rate from another financial institution designated by the
Administrative Agent or such Issuing Lender, as applicable, if the Person acting
in such capacity does not have as of the date of determination a spot buying
rate for any such currency; and provided, further, that the applicable Issuing
Lender may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Letter of Credit denominated in
an Alternative Currency.

 

Stated Amount means, with respect to any Letter of Credit at any date of
determination, the maximum aggregate Dollar Equivalent amount available for
drawing thereunder at any time during the remaining term of such Letter of
Credit under all circumstances (including after giving effect to any increase
therein that may be required by the terms thereof), plus the aggregate Dollar
Equivalent amount of all unreimbursed payments and disbursements under such
Letter of Credit.

 

Sterling and £ mean the lawful currency of the United Kingdom.

 

Subordinated Debt means Debt of the Borrowers or the Parent which has maturities
and other terms, and which is subordinated to the obligations of the Borrowers
and their Subsidiaries and the Parent, to the extent applicable, hereunder and
under the other Loan Documents in a manner, approved in writing by the Required
Lenders.

 

Subsidiary means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person and/or its other
Subsidiaries own, directly or indirectly, such number of outstanding shares or
other ownership interests as have more than 50% of the ordinary voting power for
the election of directors or other managers of such entity.  Unless the context
otherwise requires, each reference to Subsidiaries herein shall be a reference
to Subsidiaries of the Parent.

 

Subsidiary Borrower means each Initial Subsidiary Borrower and each Eligible
Subsidiary that has become a borrower hereunder pursuant to Section 2.7 (and, in
each case, that has not ceased to be a Subsidiary Borrower pursuant to
Section 2.7(d)).

 

27

--------------------------------------------------------------------------------


 

Subsidiary Borrower Supplement means a Subsidiary Borrower Supplement
substantially in the form of Exhibit F.

 

Subsidiary Guarantor means, on any day, each Subsidiary that has executed a
counterpart of a Subsidiary Guaranty on or prior to that day (or is required to
execute a counterpart of a Subsidiary Guaranty on that date) and that has not
been released therefrom in accordance with the terms hereof.

 

Subsidiary Guaranty means each U.S. Guaranty and each Foreign Guaranty.

 

Suretyship Liability means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to or otherwise to invest in a debtor, or otherwise
to assure a creditor against loss) any indebtedness, obligation or other
liability of any other Person (other than (a) customary indemnification
obligations arising in the ordinary course of business under leases and other
contracts and (b) by endorsements of instruments for deposit or collection in
the ordinary course of business), or guarantees the payment of dividends or
other distributions upon the shares of any other Person.  The amount of any
Person’s obligation in respect of any Suretyship Liability shall (subject to any
limitation set forth therein) be deemed to be the lesser of (i) the principal
amount of the debt, obligation or other liability supported thereby and (ii) the
maximum amount for which such Person may be liable pursuant to the terms of the
instrument embodying such Suretyship Liability, unless such primary obligation
and the maximum amount for which such Person may be liable are not stated or
determinable, in which case the amount of such Suretyship Liability shall be
such Person’s maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith.

 

Swap Obligation means with respect to a Loan Party, its obligations under a
Hedging Agreement that constitutes a “swap” within the meaning of Section 1a(47)
of the Commodity Exchange Act.

 

Swing Line Lender means Bank of America (or any branch or affiliate of Bank of
America) in its capacity as swing line lender hereunder, together with any
replacement swing line lender arising under Section 14.9.

 

Swing Line Loan - see Section 2.4.1.

 

Swingline Loan Notice means a notice of a borrowing of Swing Line Loans pursuant
to Section 2.4.2, which shall be substantially in the form of Exhibit J or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent pursuant), appropriately completed and signed by a
Responsible Officer of the applicable Borrower.

 

Tax Confirmation means a confirmation by a Lender that the Person beneficially
entitled to interest payable to such Lender in respect of an advance under a
Loan Document is either (a) a company resident in the United Kingdom for United
Kingdom tax purposes; (b) a partnership each member of which is (i) a company so
resident in the United Kingdom or (ii) a company not so resident in the United
Kingdom that carries on a trade in the United Kingdom through a

 

28

--------------------------------------------------------------------------------


 

permanent establishment and that brings into account in computing its chargeable
profits (within the meaning of section 19 of the CTA) the whole of any share of
interest payable in respect of that advance that falls to it by reason of
Part 17 of the CTA or (c) a company not so resident in the United Kingdom that
carries on a trade in the United Kingdom through a permanent establishment and
that brings into account interest payable in respect of that advance in
computing the chargeable profits (within the meaning of section 19 of the CTA)
of such company.

 

Taxes means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

Termination Date means the earlier to occur of (a) July 28, 2021 or such later
date established pursuant to Section 6.3 and (b) such other date on which the
Commitments terminate pursuant to Section 6 or 12.

 

Termination Value means, in respect of any one or more Hedging Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Hedging Agreements, (a) for any date on or after the date such
Hedging Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a) of this definition, the amounts determined as
the mark-to-market values for such Hedging Agreements as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedging Agreement (which may include a Lender or any
Affiliate of a Lender) or any third party in the business of determining such
values acceptable to the Administrative Agent.

 

Total Outstandings means, at any time, the aggregate Dollar Equivalent
outstanding principal amount of all Revolving Loans and Swing Line Loans plus
the aggregate Stated Amount of all Letters of Credit.

 

Treaty Lender means a Lender that, for purposes of a Treaty, (a) is treated as a
resident of a Treaty State, (b) does not carry on a business in the United
Kingdom through a permanent establishment with which such Lender’s participation
in the Credit Extensions is effectively connected and (c) meets all other
conditions in the Treaty for full exemption from Tax imposed by the United
Kingdom on interest that are required to be satisfied by such Lender (other than
where the failure of such Lender to comply with those conditions arises as a
result of the relevant Loan Party having failed to comply with its obligations
under Section 7.7.5 or 7.7.6).

 

Treaty State means a jurisdiction having a double taxation agreement (a Treaty)
with the United Kingdom that makes provision for full exemption from tax imposed
by the United Kingdom on interest.

 

Trigger Event means occurrence of any of the following events: (a) any Event of
Default under Section 12.1.1; (b) any Event of Default or Unmatured Event of
Default under Section 12.1.3; or (c) an Event of Default under
Section 12.1.4(a) with respect to Section 10.6.2 and, in each case, such Event
of Default or Unmatured Event of Default has not been waived.

 

29

--------------------------------------------------------------------------------


 

Type means the character of a Loan or Borrowing under this Agreement as a Base
Rate Loan or Borrowing, a Canadian Prime Rate Loan or Borrowing or a
Eurocurrency Loan or Borrowing.

 

UK Borrower means each Borrower that is incorporated in England and Wales.

 

UK Loan Party means each UK Borrower and each Subsidiary Guarantor that is
incorporated in England and Wales.

 

UK Non-Bank Lender means any Lender that is: (a) a company resident in the
United Kingdom for United Kingdom tax purposes; (b) a partnership each member of
which is (i) a company so resident in the United Kingdom or (ii) a company not
so resident in the United Kingdom that carries on a trade in the United Kingdom
through a permanent establishment and that brings into account in computing its
chargeable profits (within the meaning of section 19 of the CTA) the whole of
any share of interest payable in respect of that advance that falls to it by
reason of Part 17 of the CTA or (c) a company not so resident in the United
Kingdom that carries on a trade in the United Kingdom through a permanent
establishment and that brings into account interest payable in respect of such
advance in computing the chargeable profits (within the meaning of section 19 of
the CTA) of that company.

 

UK Pension Plan means any pension plan, pension undertaking, supplemental
pension, retirement savings or other retirement income plan, obligation or
arrangement of any kind that is established, maintained or contributed to by any
UK Loan Party or any of its Subsidiaries or Affiliates or in respect of which
any UK Loan Party or any of its Subsidiaries or Affiliates has any liability,
obligation or contingent liability.

 

UK Qualifying Lender means (a) a Lender that is beneficially entitled to
interest payable to such Lender in respect of an advance under a Loan Document
and is:

 

(i)    a Lender (1) that is a bank (as defined for the purpose of section 879 of
the ITA) making an advance under a Loan Document and is within the charge to
United Kingdom corporation tax as respects any payments of interest made in
respect of that advance or would be within such charge as respects such payment
apart from section 18A of the CTA; or (2) in respect of an advance made under a
Loan Document by a person that was a bank (as defined for the purpose of section
879 of the ITA) at the time that such advance was made and within the charge to
United Kingdom corporation tax as respects any payment of interest made in
respect of such advance; or

 

(ii)   a Lender that is (1) a company resident in the United Kingdom for United
Kingdom tax purposes; (2) a partnership each member of which is (a) a company so
resident in the United Kingdom or (b) a company not so resident in the United
Kingdom that carries on a trade in the United Kingdom through a permanent
establishment and that brings into account in computing its chargeable profits
(within the meaning of section 19 of the CTA) the whole of any share of interest
payable in respect of that advance that falls to it by reason of Part 17 of the
CTA or (3) a company not so resident in the United Kingdom that carries on a
trade in the United Kingdom through a permanent establishment and that brings
into account interest payable in respect of such advance in

 

30

--------------------------------------------------------------------------------


 

computing the chargeable profits (within the meaning of section 19 of the CTA)
of that company; or

 

(iii)  a Treaty Lender; or

 

(b)           a Lender that is a building society (as defined for the purposes
of section 880 of the ITA) making an advance under a Loan Document.

 

Unmatured Event of Default means any event that, if it continues uncured, will,
with lapse of time or the giving of notice or both, constitute an Event of
Default.

 

Unreimbursed Amount - see Section 2.3.3.

 

Unrestricted Cash means, as of any date, the positive remainder, if any, of:

 

(a)                                       the sum of:

 

(i)

100% of Free Cash (as defined below) of the Company and its Domestic
Subsidiaries, plus

 

 

(ii)

60% of Free Cash of Foreign Subsidiaries in excess of Funded Debt of Foreign
Subsidiaries, plus

 

 

(iii)

100% of Free Cash of Foreign Subsidiaries but not more than the amount of Funded
Debt of Foreign Subsidiaries;

 

(b) minus $20,000,000.

 

For purposes of the foregoing, “Free Cash” means cash and Cash Equivalent
Investments on which no Person has a Lien (other than Liens permitted under
clause (a), (g) or (h) of Section 10.8).

 

Unrestricted Margin Stock means treasury stock of the Parent.

 

U.S. Guaranty means each guaranty issued by a Domestic Subsidiary in favor of
the Administrative Agent, substantially in the form of Exhibit B-1.

 

U.S. Person means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

U.S. Pension Plan means any employee pension benefit plan (including a Multiple
Employer Plan but not including any Multiemployer Plan, a UK Pension Plan or a
Foreign Plan) that is maintained or is contributed to by the Company and any
ERISA Affiliate and is either covered by Title IV of ERISA or is subject to the
minimum funding standards under Section 412 of the Code.

 

U.S. Pledge Agreement means each pledge agreement among any Loan Party and the
Administrative Agent, substantially in the form of Exhibit D.

 

31

--------------------------------------------------------------------------------


 

U.S. Tax Compliance Certificate has the meaning specified in
Section 7.7.5(b)(ii)(3).

 

VAT means (a) any tax imposed in compliance with the Council Directive of 28
November 2006 on the common system of value added tax (EC Directive 2006/112);
and (b) any other tax of a similar nature, whether imposed in a member state of
the European Union in substitution for, or levied in addition to, such tax
referred to in clause (a) above, or imposed elsewhere.

 

Write-Down and Conversion Powers means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2          Other Interpretive Provisions.

 

(a)           The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

 

(b)           Section, Schedule and Exhibit references are to this Agreement
unless otherwise specified.

 

(c)           The term “including” is not limiting and means “including without
limitation.”

 

(d)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”, and the word “through” means “to and
including.”

 

(e)           Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement), other contractual instruments and
organizational documents shall be deemed to include all subsequent amendments,
restatements and other modifications thereto, but only to the extent such
amendments and other modifications are not prohibited by the terms of any Loan
Document, and (ii) references to any statute or regulation are to be construed
as including all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such statute or regulation.

 

(f)            This Agreement and the other Loan Documents may use several
different limitations, tests or measurements to regulate the same or similar
matters.  All such limitations, tests and measurements are cumulative and each
shall be performed in accordance with its terms.

 

(g)           This Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to the Administrative
Agent, the Company, the Lenders and the other parties hereto and thereto and are
the products of all parties.  Accordingly, they shall not be construed against
the Administrative Agent or the Lenders merely because of the Administrative
Agent’s or the Lenders’ involvement in their preparation.

 

(h)           Unless otherwise specified, each reference to a time of day means
such time in Chicago, Illinois.

 

32

--------------------------------------------------------------------------------


 

1.3          Allocation of Loans and Percentages at the Effective Time.

 

(a)           The Parent, the Company and each Lender agree that, effective at
the Effective Time, (i) this Agreement shall amend and restate in its entirety
the Existing Credit Agreement and (ii) the outstanding Loans thereunder (and the
participations in Letters of Credit and Swing Line Loans thereunder), shall be
allocated among the Lenders in accordance with their respective Percentages.

 

(b)           To facilitate the allocation described in clause (a), at the
Effective Time, (i) all “Revolving Loans” under the Existing Credit Agreement
(“Existing Loans”) shall be deemed to be Revolving Loans, (ii) each Lender which
is a party to the Existing Credit Agreement (an “Existing Lender”) shall
transfer to the Administrative Agent an amount equal to the excess, if any, of
such Lender’s pro rata share (according to its Percentage) of the outstanding
Revolving Loans hereunder (including any Revolving Loans made at the Effective
Time) over the amount of all of such Lender’s Existing Loans, (iii) each Lender
which is not a party to the Existing Credit Agreement shall transfer to the
Administrative Agent an amount equal to such Lender’s pro rata share (according
to its Percentage) of the outstanding Revolving Loans hereunder (including any
Revolving Loans made at the Effective Time), (iv) the Administrative Agent shall
apply the funds received from the Lenders pursuant to clauses (ii) and (iii),
first, on behalf of the Lenders (pro rata according to the amount of the
applicable Existing Loans each is required to purchase to achieve the allocation
described in clause (a)), to purchase from each Existing Lender which has
Existing Loans in excess of such Lender’s pro rata share (according to its
Percentage) of the outstanding Revolving Loans hereunder (including any
Revolving Loans made at the Effective Time), a portion of such Existing Loans
equal to such excess, second, to pay to each Existing Lender all interest, fees
and other amounts (including amounts payable pursuant to Section 8.4 of the
Existing Credit Agreement, assuming for such purpose that the Existing Loans
were prepaid rather than allocated at the Effective Time) owed to such Existing
Lender under the Existing Credit Agreement (whether or not otherwise then due)
and, third, as the Company shall direct, and (v) all Revolving Loans shall
commence new Interest Periods in accordance with elections made by the Company
at least three Business Days prior to the date of the Effective Time pursuant to
the procedures applicable to conversions and continuations set forth in
Section 2.2.3 (all as if the Existing Loans were continued or converted at the
Effective Time).  To the extent the Company fails to make a timely election
pursuant to clause (v) of the preceding sentence with respect to any Revolving
Loans, such Loans shall be Base Rate Loans.

 

1.4          Certain Accounting Matters.

 

(a)           All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be made in accordance with, GAAP, consistently
applied, and in effect from time to time, applied in a manner consistent with
that used in preparing the audited financial statements of the Parent and its
Subsidiaries for the fiscal year ended December 31, 2015, except as specifically
provided herein or as disclosed in the relevant financial statements; provided
that if any change in GAAP would affect the computation of any financial ratio
or requirement set forth in any Loan Document, and either the Company or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Company shall negotiate in good faith to amend such ratio or requirement to
preserve the

 

33

--------------------------------------------------------------------------------


 

original intent thereof in light of such change (subject to the approval of the
Required Lenders); provided, further, that until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP consistently
applied prior to such change and (ii) the Company shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change.

 

(b)           Any financial ratio set forth herein shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

(c)           Notwithstanding the foregoing provisions of this Section 1.4,
(i) all calculations, ratios and computations with respect to leases existing as
of the date hereof and entered into from time to time hereafter may continue to
be calculated, classified and accounted for in conformity with GAAP as in effect
on a basis consistent with that reflected in the audited financial statements of
the Parent and its Subsidiaries for the fiscal year ended December 31, 2015;
provided however, that the Company may elect, with notice to Administrative
Agent, to treat operating leases as capital leases in accordance with GAAP as in
effect from time to time and, upon such election, and upon any subsequent change
to GAAP therefor, the parties will enter into negotiations in good faith in an
effort to preserve the original intent of the financial covenants set forth
herein; and (ii) for purposes of determining compliance with any covenant
(including the computation of any financial covenant) contained
herein, Indebtedness of the Parent and its Subsidiaries shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

 

1.5          Exchange Rates; Currency Equivalents.  The Administrative Agent or
the applicable Issuing Lender, as applicable, shall determine the Spot Rates as
of each Revaluation Date to be used for calculating Dollar Equivalent amounts of
Credit Extensions and outstanding amounts denominated in Alternative
Currencies.  Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date.  Except for purposes of
financial statements delivered by the Parent hereunder or calculating financial
covenants hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be such Dollar Equivalent amount as so determined by the Administrative
Agent or the applicable Issuing Lender, as applicable.

 

1.6          Additional Alternative Currencies.

 

(a)           The Company may from time to time, on its own behalf or on behalf
of another Borrower, request that Eurocurrency Loans be made and/or Letters of
Credit be issued in a currency other than Dollars and those specifically listed
in the definition of “Alternative Currency;” provided that such requested
currency is a lawful currency that is readily available and freely transferable
and convertible into Dollars.  In the case of any such request with respect to
the making of Eurocurrency Loans, such request shall be subject to the approval
of the

 

34

--------------------------------------------------------------------------------


 

Administrative Agent and the Lenders; and in the case of any such request with
respect to the issuance of Letters of Credit, such request shall be subject to
the approval of the Administrative Agent and the applicable Issuing Lenders.

 

(b)           Any such request shall be made to the Administrative Agent not
later than ten (10) Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
applicable Issuing Lender, in its or their sole discretion).  In the case of any
such request pertaining to Eurocurrency Loans, the Administrative Agent shall
promptly notify each Lender thereof; and in the case of any such request
pertaining to Letters of Credit, the Administrative Agent shall promptly notify
the applicable Issuing Lender thereof.  Each Lender (in the case of any such
request pertaining to Eurocurrency Loans) or the applicable Issuing Lender (in
the case of a request pertaining to Letters of Credit) shall notify the
Administrative Agent, not later than five (5) Business Days after receipt of
such request whether it consents, in its sole discretion, to the making of
Eurocurrency Loans or the issuance of Letters of Credit, as the case may be, in
such requested currency.

 

(c)           Any failure by a Lender or an Issuing Lender, as the case may be,
to respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or such Issuing Lender,
as the case may be, to permit Eurocurrency Loans to be made or Letters of Credit
to be issued in such requested currency.  If the Administrative Agent and all
the Lenders consent to making Eurocurrency Loans in such requested currency, the
Administrative Agent shall so notify the Company and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Borrowing of Eurocurrency Loans; and if the Administrative Agent
and the applicable Issuing Lender consent to the issuance of Letters of Credit
in such requested currency, the Administrative Agent shall so notify the Company
and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Letter of Credit issuances.
If the Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.6, the Administrative Agent shall
promptly so notify the Company.  In connection with any such consent, the
Administrative Agent  may, with the consent of the Parent only, amend, modify or
supplement this agreement (including the definitions of Business Day,
Eurocurrency Rate and LIBOR Quoted Currency) solely as necessary to reflect the
addition of the applicable currency as an Alternative Currency hereunder.

 

1.7          Change of Currency.

 

(a)           Each obligation of the Borrowers to make a payment denominated in
the national currency unit of any member state of the European Union that adopts
the Euro as its lawful currency after the date hereof shall be redenominated
into Euro at the time of such adoption (in accordance with the EMU
Legislation).  If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the relevant
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing in the currency of such member state is

 

35

--------------------------------------------------------------------------------


 

outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.

 

(b)           Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

 

(c)           If a change with respect to Euro occurs pursuant to any applicable
law, rule or regulation of any Governmental Authority, then this Agreement
(including the definition of Eurocurrency Rate) will be amended to the extent
reasonably determined by the Administrative Agent (and, to the extent an Event
of Default does not exist, the Company) to be necessary to reflect the change in
currency and to put the Lenders and the Borrowers in the same position, as close
as possible, that they would have been in if no change with respect to Euro had
occurred.

 

(d)           Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency and will put the Lenders and the Borrowers in the same position, as
close as possible, that they would have been in if no such change had occurred.

 

1.8          Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the Stated Amount of such Letter of Credit in effect at such time;
provided that with respect to any Letter of Credit that, by its terms or the
terms of any L/C Application or document related thereto, provides for one or
more automatic increases in the stated amount thereof, the amount of such Letter
of Credit shall be deemed to be the Dollar Equivalent of the maximum stated
amount of such Letter of Credit after giving effect to all such increases,
whether or not such maximum stated amount is in effect at such time.

 

SECTION 2          COMMITMENTS OF THE LENDERS; BORROWING AND CONVERSION
PROCEDURES; LETTER OF CREDIT PROCEDURES; SWING LINE LOANS.

 

2.1          Commitments.  On and subject to the terms and conditions of this
Agreement, each of the Lenders, severally and for itself alone, agrees to make
and/or participate in Credit Extensions to the Borrowers as follows:

 

2.1.1       Revolving Loans.  Each Lender will make loans on a revolving basis,
in Dollars or any Alternative Currency (“Revolving Loans”), from time to time
before the Termination Date in such Lender’s Percentage of such aggregate
amounts as any Borrower may from time to time request from all Lenders (it being
understood that effective at the Effective Time, and after giving effect to the
transactions contemplated by Section 1.3, each Lender shall have outstanding
Revolving Loans in an amount equal to its Percentage of the aggregate amount of
all outstanding Revolving Loans).  Amounts borrowed under this Section may be
repaid and thereafter reborrowed until the Termination Date.

 

36

--------------------------------------------------------------------------------


 

2.1.2       Letter of Credit Commitment.  (a) The Issuing Lenders will issue
standby and commercial letters of credit in Dollars or any Alternative Currency,
in each case containing such terms and conditions as are permitted by this
Agreement and are reasonably satisfactory to the applicable Issuing Lender and
the Company (collectively with the Existing Letters of Credit, each a “Letter of
Credit”), at the request of the Company and for the account of the Company or
the Parent or a Subsidiary from time to time before the date which is 30 days
prior to the scheduled Termination Date, and (b) as more fully set forth in
Section 2.3, each Lender agrees to purchase a participation in each Letter of
Credit.

 

2.1.3       Limitations.  The obligations of the Lenders pursuant to Sections
2.1.1 and 2.1.2 are subject to the following limitations: (a) the Total
Outstandings shall not at any time exceed the Commitment Amount; (b) the
Alternative Currency Outstandings shall not at any time exceed the Alternative
Currency Sublimit; (c) the Aga Outstandings shall not at any time exceed the Aga
Sublimit; (d) the aggregate Stated Amount of all Letters of Credit shall not at
any time exceed the Dollar Equivalent of $50,000,000 (the “Letter of Credit
Sublimit”); and (e) the Credit Exposure of any Lender shall not at any time
exceed such Lender’s Commitment.

 

2.2          Loan Procedures.

 

2.2.1       Various Types of Loans.  Each Revolving Loan denominated in Dollars
may be a Base Rate Loan or a Eurodollar Loan, and each Revolving Loan
denominated in any Alternative Currency shall be a Eurocurrency Loan; provided
that Loans in Canadian Dollars to Domestic Borrowers or Canadian Borrowers may
be Canadian Prime Rate Loans, in each case as the applicable Borrower shall
specify in the related notice of borrowing, continuation or conversion pursuant
to Section 2.2.2 or 2.2.3.  Loans made to the same Borrower, of the same Type,
denominated in the same currency and, in the case of Eurocurrency Loans, having
the same Interest Period are sometimes called a “Borrowing”.  Base Rate Loans,
Canadian Prime Rate Loans and Eurocurrency Loans may be outstanding at the same
time; provided that (i) not more than 10 different Borrowings of Eurocurrency
Loans shall be outstanding at any one time and (ii) the aggregate principal
amount of each Borrowing of Eurocurrency Loans shall at all times be at least
the Dollar Equivalent of $3,000,000 and an integral multiple of 500,000 units of
the Applicable Currency.  All borrowings, conversions and repayments of Loans
shall be effected so that each Lender will have a pro rata share (according to
its Percentage) of all Borrowings of Revolving Loans.

 

2.2.2       Borrowing Procedures.  The applicable Borrower shall give notice to
the Administrative Agent of each proposed borrowing of Revolving Loans, which
may be given by: (A) telephone or (B) delivery of a Loan Notice; provided that
any telephonic notice must be confirmed promptly by delivery to the
Administrative Agent of a Loan Notice.  Each such Loan Notice must be received
by the Administrative Agent not later than (a) in the case of a borrowing of
Base Rate Loans, 10:00 a.m. on the proposed date of such borrowing, (b) in the
case of a borrowing of Canadian Prime Rate Loans, 10:00 a.m. on the proposed
date of such borrowing and (c) in the case of a borrowing of Eurocurrency Loans,
10:00 a.m. (Local Time) (i) at least three Business Days prior to the proposed
date of such borrowing, in the case of a borrowing denominated in Dollars and
(ii) at least four Business Days (or five Business days in the case of a Special
Notice Currency) prior to the proposed date of such borrowing, in the case of a
borrowing denominated in an Alternative Currency.  Each such notice shall be
effective upon

 

37

--------------------------------------------------------------------------------


 

receipt by the Administrative Agent, shall be irrevocable, and shall specify the
date, amount and Type of Borrowing and, in the case of a Borrowing of
Eurocurrency Loans, the initial Interest Period and the Applicable Currency
therefor.  Promptly upon receipt of such notice, the Administrative Agent shall
advise each Lender thereof and, if such borrowing is in an Alternative Currency,
of the aggregate Dollar Equivalent amount of such borrowing and the Spot Rate
used by the Administrative Agent to determine such aggregate Dollar Equivalent
amount.  Not later than 1:00 p.m. (Local Time) on the date of a proposed
borrowing, each Lender shall provide the Administrative Agent at the office
specified by the Administrative Agent with immediately available funds covering
such Lender’s Percentage of such borrowing and, so long as the Administrative
Agent has not received written notice that the conditions precedent set forth in
Section 11 with respect to such borrowing have not been satisfied, the
Administrative Agent shall pay over the requested amount to the applicable
Borrower on the requested borrowing date.  Each borrowing shall be on a Business
Day.  Each borrowing of Revolving Loans shall be in an aggregate amount of at
least the Dollar Equivalent of $1,000,000 and an integral multiple of 100,000
units of the Applicable Currency.

 

2.2.3       Conversion and Continuation Procedures.

 

(a)           Subject to the provisions of Section 2.2.1, the applicable
Borrower may, upon irrevocable notice to the Administrative Agent in accordance
with clause (b) below:

 

(i)            elect, as of any Business Day, to convert any outstanding
Revolving Loan denominated in Dollars into a Revolving Loan of the other Type
applicable thereto; or

 

(ii)           elect, as of the last day of the applicable Interest Period, to
continue any Borrowing of Eurocurrency Loans having an Interest Period expiring
on such day (or any part thereof in an aggregate amount not less than the Dollar
Equivalent of $3,000,000 or a higher integral multiple of 500,000 units of the
Applicable Currency) for a new Interest Period.

 

(b)           The applicable Borrower shall give notice to the Administrative
Agent of each proposed conversion or continuation, which may be given by:
(A) telephone or (B) a Loan Notice; provided that any telephonic notice must be
confirmed promptly by delivery to the Administrative Agent of a Loan Notice. 
Each such Loan Notice must be received by the Administrative Agent not later
than (i) in the case of conversion into Base Rate Loans, 10:00 a.m. on the
proposed date of such conversion; (ii) in the case of conversion into Canadian
Prime Rate Loans, 10:00 a.m. on the proposed date of such conversion and
(iii) in the case of a conversion into or continuation of Eurocurrency Loans,
10:00 a.m. (Local Time) at least (x) three Business Days prior to the proposed
date of such conversion or continuation, if the applicable Loans are to be
converted into or continued as Eurodollar Loans or (y) four Business Days (or
five Business Days in the case of a Special Notice Currency) prior to the
proposed date of such conversion or continuation, if the applicable Loans are to
be converted into or continued as Alternative Currency Loans, specifying in each
case:

 

(1)                                 the proposed date of conversion or
continuation;

 

(2)                                 the aggregate amount of Revolving Loans to
be converted or continued;

 

38

--------------------------------------------------------------------------------


 

(3)                                 the Type of Revolving Loans resulting from
the proposed conversion or continuation; and

 

(4)                                 in the case of conversion into (in the case
of Eurodollar Loans), or continuation of, Eurocurrency Loans, the duration of
the requested Interest Period therefor.

 

(c)           If upon expiration of any Interest Period applicable to any
Borrowing of Eurocurrency Loans, the applicable Borrower has failed to timely
select a new Interest Period to be applicable to such Borrowing, such Borrower
shall be deemed to have elected (i) in the case of Eurodollar Loans, to convert
such Loans into Base Rate Loans effective on the last day of such expiring
Interest Period and (ii) in any other case, to continue such Loans for a
one-month Interest Period effective on the last day of such expiring Interest
Period.

 

(d)           The Administrative Agent will promptly notify each Lender of its
receipt of a Loan Notice pursuant to this Section 2.2.3 or, if no timely notice
is provided by the applicable Borrower, of the details of any automatic
conversion or continuation.

 

(e)           During the existence of any Event of Default or Unmatured Event of
Default, no Borrower may (unless the Required Lenders otherwise consent) elect
to have (i) Base Rate Loans converted into, or any Borrowing of Eurodollar Loans
continued as, Eurodollar Loans; (ii) Canadian Prime Rate Loans converted into,
or any Borrowing of Eurocurrency Loans denominated in Canadian Dollars continued
as, Eurocurrency Loans; or (iii) any Borrowing of Eurocurrency Loans in an
Alternative Currency (other than, with respect to Domestic Borrowers and
Canadian Borrowers, Canadian Dollars) continued for an Interest Period longer
than one month.

 

(f)            If (i) the Loans become due and payable pursuant to Section 12.2
or (ii) an Event of Default exists and has been continuing for 30 consecutive
days, then the Required Lenders may require, by notice to the Borrowers and the
Administrative Agent, that all outstanding Eurocurrency Loans in an Alternative
Currency be redenominated into Dollars in the amount of the Dollar Equivalent
thereof on the last day of the then current Interest Period with respect thereto
(unless repaid prior to such date).

 

(g)           No Borrower may submit a Loan Notice with respect to a Loan in a
specified currency requesting a conversion or continuation of such Loan into a
different currency; any such Loan must be prepaid in the original currency of
such Loan and reborrowed in the other currency.

 

2.3          Letter of Credit Procedures.

 

2.3.1       L/C Applications.  Each Letter of Credit shall be issued or amended,
as the case may be, upon the request of the Company delivered to the applicable
Issuing Lender (with a copy to the Administrative Agent) in the form of an L/C
Application, appropriately completed and signed by a Responsible Officer of the
Company.  Such Letter of Credit Application may be sent by facsimile, by United
States mail, by overnight courier, by electronic transmission using the system
provided by the applicable Issuing Lender, by personal delivery or by any other
means acceptable to such Issuing Lender.  Such Letter of Credit Application must
be received by

 

39

--------------------------------------------------------------------------------


 

the applicable Issuing Lender and the Administrative Agent not later than 11:00
a.m. at least two Business Days (or such later date and time as the
Administrative Agent and the applicable Issuing Lender may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be.  In the case of a request for an initial
issuance of a Letter of Credit, such L/C Application shall specify in form and
detail reasonably satisfactory to the applicable Issuing Lender, among other
things, the date on which the proposed Letter of Credit is to be issued, the
amount of such Letter of Credit, the currency in which such Letter of Credit is
to be denominated, which shall be Dollars or an Alternative Currency, the
expiration date of such Letter of Credit (which shall not be later than seven
days prior to the scheduled Termination Date unless the Company has Cash
Collateralized such Letter of Credit or agreed that not less than 30 days prior
to the scheduled Termination Date it will Cash Collateralize such Letter of
Credit) and whether such Letter of Credit is to be transferable.  So long as the
applicable Issuing Lender has not received written notice from any party to this
Agreement that (a) the conditions precedent set forth in Section 11 with respect
to the issuance of such Letter of Credit have not been satisfied, or (b) any
Lender is at that time a Defaulting Lender, unless the applicable Issuing Lender
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such Issuing Lender (in its sole discretion) with the Company or
such Lender to eliminate such Issuing Lender’s actual or potential Fronting
Exposure (after giving effect to Section 2.10.1(d)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which such
Issuing Lender has actual or potential Fronting Exposure, as it may elect in its
sole discretion,  such Issuing Lender shall issue such Letter of Credit on the
requested issuance date.  Each Issuing Lender shall promptly advise the
Administrative Agent of the issuance of each Letter of Credit by such Issuing
Lender and of any amendment thereto, extension thereof or event or circumstance
changing the amount available for drawing thereunder.  Notwithstanding the
foregoing or any other provision of this Agreement, no Issuing Lender shall be
under any obligation to issue any Letter of Credit if:

 

(i)            any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Lender
from issuing such Letter of Credit, or any law applicable to such Issuing Lender
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Lender shall
prohibit, or request that such Issuing Lender refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated hereunder) not in effect at the Effective Time, or
shall impose upon such Issuing Lender any unreimbursed loss, cost or expense
that was not applicable at the Effective Time and that such Issuing Lender in
good faith deems material to it; or

 

(ii)           the issuance of such Letter of Credit would violate one or more
policies of such Issuing Lender applicable to letters of credit generally.

 

2.3.2       Participations in Letters of Credit.  Concurrently with the issuance
of each Letter of Credit (or, in the case of the Existing Letters of Credit, at
the Effective Time), the applicable Issuing Lender shall be deemed to have sold
and transferred to each other Lender, and each other Lender shall be deemed
irrevocably and unconditionally to have purchased and received from

 

40

--------------------------------------------------------------------------------


 

such Issuing Lender, without recourse or warranty, an undivided interest and
participation, to the extent of such other Lender’s Percentage, in such Letter
of Credit and the applicable Borrower’s reimbursement obligations with respect
thereto.  For the purposes of this Agreement, the unparticipated portion of each
Letter of Credit shall be deemed to be the applicable Issuing Lender’s
“participation” therein.

 

2.3.3       Reimbursement Obligations.  In the case of a Letter of Credit
denominated in an Alternative Currency, the Company shall reimburse the
applicable Issuing Lender in such Alternative Currency, unless (A) such Issuing
Lender (at its option) shall have notified the Company (either generally or with
respect to a particular Letter of Credit) that such Issuing Lender will require
reimbursement in Dollars or (B) in the absence of any such requirement for
reimbursement in Dollars, the Company shall have notified such Issuing Lender
promptly following receipt of the notice of drawing that the Company will
reimburse such Issuing Lender in Dollars.  In the case of any such reimbursement
in Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the applicable Issuing Lender shall notify the Company of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. Not later than (i) 11:00 a.m. on the date of any payment by an Issuing
Lender under a Letter of Credit to be reimbursed in Dollars or (ii) the
Applicable Time on the date of any payment by an Issuing Lender under a Letter
of Credit to be reimbursed in an Alternative Currency (each such date, an “Honor
Date”), or (in each case) not later than the time specified above on the
Business Day immediately following the Honor Date if the Company does not
receive notice of the applicable payment by 10:00 a.m. on the Honor Date (in
which case the Company shall pay interest on the amount of the applicable
payment for the period from the Honor Date to the date such payment is due at a
rate per annum equal to (x) in the case of a payment in Dollars, the rate
applicable to Base Rate Loans, and (y) in any other case, the rate reasonably
determined by the applicable Issuing Lender to be its cost of funds in the
applicable currency for such period plus the Eurocurrency Margin), the Company
shall reimburse such Issuing Lender through the Administrative Agent for each
payment or disbursement made by such Issuing Lender under any Letter of Credit
issued for the account of the Parent, the Company or any Subsidiary of the
Company honoring any demand for payment made by the beneficiary thereunder.  If
the Company fails to reimburse the applicable Issuing Lender by the date and
time specified in the preceding sentence, the Administrative Agent shall
promptly notify each Lender of the Dollar Equivalent amount of the unreimbursed
drawing (the “Unreimbursed Amount”) and the amount of such Lender’s Percentage
thereof.  In such event, the Company shall be deemed to have requested a
borrowing of Revolving Loans to be disbursed on such date in an amount equal to
such Unreimbursed Amount, without regard to the minimum and multiples specified
in Section 2.2 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Commitment Amount and the conditions set
forth in Section 11.2.1. Any Unreimbursed Amount not reimbursed on the date
required above shall bear interest from the date such Unreimbursed Amount was
due to the date such amount is paid (by the making of Base Rate Loans or
otherwise) at a rate per annum equal to the Base Rate from time to time in
effect plus the Base Rate Margin plus, beginning on the third Business Day after
receipt of notice from such Issuing Lender of such payment or disbursement, 2%. 
The applicable Issuing Lender shall notify the Company and the Administrative
Agent whenever any demand for payment is made under any Letter of Credit by the
beneficiary thereunder; provided that the failure of such Issuing Lender to so
notify the Company shall not affect the rights of such Issuing Lender or the
Lenders in any manner whatsoever.

 

41

--------------------------------------------------------------------------------


 

2.3.4       Limitation on Obligations of Issuing Lenders.   Each Lender and the
Company agree that, in paying any drawing under a Letter of Credit, the
applicable Issuing Lender shall not have any responsibility to obtain any
document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document.  None of the applicable Issuing Lender, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of such Issuing Lender shall be liable to
any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit. 
The Company hereby assumes all risks of the acts or omissions of any beneficiary
or transferee with respect to its use of any Letter of Credit; provided,
however, that this assumption is not intended to, and shall not, preclude the
Company’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement.  None of the
applicable Issuing Lender, the Administrative Agent, any of their respective
Related Parties nor any correspondent, participant or assignee of such Issuing
Lender shall be liable or responsible for any of the matters described in
clauses (i) through (viii) of Section 2.3.10; provided, however, that anything
in such clauses to the contrary notwithstanding, the Company may have a claim
against the applicable Issuing Lender, and such Issuing Lender may be liable to
the Company, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Company which the Company
proves were caused by such Issuing Lender’s willful misconduct or gross
negligence or the such Issuing Lender’s willful failure to pay under any Letter
of Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, an Issuing
Lender may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and an Issuing Lender shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.  Any applicable Issuing Lender may send a
Letter of Credit or conduct any communication to or from the beneficiary via the
Society for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

 

2.3.5       Funding by Lenders to Issuing Lenders.  If an Issuing Lender makes
any payment or disbursement under any Letter of Credit and such payment or
disbursement is not reimbursed (by the making of Base Rate Loans or otherwise)
by the date and time specified in Section 2.3.3) or if any reimbursement
received from the Company in respect of a payment or reimbursement under any
Letter of Credit is or must be returned or rescinded upon or during any
bankruptcy or reorganization of the Company or otherwise, each other Lender
shall be obligated to fund its participation in such Letter of Credit by paying
to the Administrative Agent for the account of such Issuing Lender its pro rata
share (according to its Percentage), in Dollars, of such payment or disbursement
(but no such payment by any Lender shall diminish the obligations of the Company
under Section 2.3.3), and upon notice from the applicable Issuing Lender, the
Administrative Agent shall promptly notify each other Lender of such
obligation.  Each other

 

42

--------------------------------------------------------------------------------


 

Lender irrevocably and unconditionally agrees to so pay to the Administrative
Agent, in Dollars, in immediately available funds for the applicable Issuing
Lender’s account the amount of such other Lender’s Percentage of such payment or
disbursement.  The Administrative Agent shall remit the funds so received to the
applicable Issuing Lender in Dollars, or if requested by such Issuing Lender,
the equivalent amount thereof in another Alternative Currency as determined by
the Administrative Agent at such time on the basis of the Spot Rate (determined
as of such funding date) for the purchase of such Alternative Currency with
Dollars.  If and to the extent any Lender shall not have made such amount
available to the Administrative Agent by 2:00 p.m. on the Business Day on which
such Lender receives notice from the Administrative Agent of such payment or
disbursement (it being understood that any such notice received after noon on
any Business Day shall be deemed to have been received on the next following
Business Day), such Lender agrees to pay interest on such amount to the
Administrative Agent for the applicable Issuing Lender’s account forthwith on
demand for each day from the date such amount was to have been delivered to the
Administrative Agent to the date such amount is paid, at a rate per annum equal
to (a) for the first three days after demand, the Federal Funds Rate from time
to time in effect and (b) thereafter, the Base Rate from time to time in
effect.  Any Lender’s failure to make available to the Administrative Agent its
Percentage of any such payment or disbursement shall not relieve any other
Lender of its obligation hereunder to make available to the Administrative Agent
such other Lender’s Percentage of such payment, but no Lender shall be
responsible for the failure of any other Lender to make available to the
Administrative Agent such other Lender’s Percentage of any such payment or
disbursement.

 

2.3.6       Information regarding Letters of Credit.  Each Issuing Lender
agrees, upon request of the Administrative Agent, to deliver to the
Administrative Agent a list of all outstanding Letters of Credit issued by such
Issuing Lender, together with such information related thereto as the
Administrative Agent may reasonably request.  The Administrative Agent agrees,
upon request of any Lender, to deliver to such Lender a list of all outstanding
Letters of Credit, together with such information related thereto as such Lender
may reasonably request.

 

2.3.7       Applicants.  If the Company requests the issuance of any Letter of
Credit for the account of the Parent or one of the Company’s Subsidiaries, the
Parent or such Subsidiary shall be jointly and severally obligated with the
Company to reimburse the applicable Issuing Lender (through the Administrative
Agent) for any payment or disbursement in respect of such Letter of Credit (and
references in this Section 2.3 to the Company shall, to the extent appropriate,
be deemed to include the Parent or such Subsidiary with respect to such Letter
of Credit).

 

2.3.8       Applicability of ISP and UCP.  Unless otherwise expressly agreed by
the applicable Issuing Lender and the Company when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit),
(a) the rules of the ISP shall apply to each standby Letter of Credit and
(b) the rules of the Uniform Customs and Practice for Documentary Credits
Publication No. 600 (the “UCP”) or such version of the UCP as most recently
published by the International Chamber of Commerce at the time of issuance shall
apply to each commercial Letter of Credit.

 

2.3.9       Cash Collateral.  If the Administrative Agent notifies the Company
at any time that the outstanding amount of all L/C Obligations at such time
exceeds 105% of the Letter of Credit Sublimit then in effect, then, within two
Business Days after receipt of such notice, the

 

43

--------------------------------------------------------------------------------


 

Company shall Cash Collateralize the L/C Obligations in an amount equal to the
amount by which the outstanding amount of all L/C Obligations exceeds the Letter
of Credit Sublimit.

 

2.3.10     Obligations Absolute.  The obligation of the Company to reimburse the
applicable Issuing Lender for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

 

(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that the Company or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the applicable
Issuing Lender or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or by such Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction;

 

(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)          waiver by such Issuing Lender of any requirement that exists for
such Issuing Lender protection and not the protection of the Company or any
waiver by such Issuing Lender which does not in fact materially prejudice the
Company;

 

(v)           honor of a demand for payment presented electronically even if
such Letter of Credit requires that demand be in the form of a draft;

 

(vi)          any payment made by such Issuing Lender in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under, such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable;

 

(vii)         any payment by such Issuing Lender under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by such Issuing
Lender under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any or insolvency law;

 

(viii)        any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Company or any
Subsidiary or in the relevant currency markets generally; or

 

44

--------------------------------------------------------------------------------


 

(ix)          any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Company or
any Subsidiary;

 

provided that the foregoing shall not excuse any Issuing Lender from liability
to the applicable Borrower to the extent of any direct damages (as opposed to
punitive or consequential damages or lost profits, claims in respect of which
are waived by such Borrower to the extent permitted by applicable law) suffered
by such Borrower that are caused by acts or omissions by Issuing Lender
constituting gross negligence or willful misconduct on the part of Issuing
Lender (as determined by a court of competent jurisdiction in a final
non-appealable judgment).

 

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the applicable Issuing Lender.  The Company shall be
conclusively deemed to have waived any such claim against the applicable Issuing
Lender and its correspondents unless such notice is given as aforesaid.

 

2.4          Swing Line Loans.

 

2.4.1       Swing Line Loans.  Subject to the terms and conditions of this
Agreement, the Swing Line Lender shall from time to time make loans to any
Borrower in Dollars and to any UK Borrower in Euros or Sterling (each a “Swing
Line Loan” and collectively the “Swing Line Loans”) in accordance with this
Section 2.4 in an aggregate principal amount at any time outstanding not to
exceed (a) in the case of Dollar Swing Line Loans, the Dollar Swing Line
Sublimit, and (b) in the case of AC Swing Line Loans, the AC Swing Line
Sublimit.  Amounts borrowed under this Section 2.4 may be borrowed, repaid and
reborrowed until the Termination Date.

 

2.4.2       Swing Line Loan Procedures.  The applicable Borrower shall give
notice to the Administrative Agent (which shall promptly inform the Swing Line
Lender) of each proposed Swing Line Loan, which may be given by:  (A) telephone
or (B) a Swingline Loan Notice; provided that any telephonic notice must be
confirmed promptly by delivery to the Administrative Agent of a Swingline Loan
Notice.  Each Swingline Loan Notice must be received by the Administrative Agent
not later than (i) in the case of a Dollar Swing Line Loan, 1:00 p.m. on the
proposed date of such Swing Line Loan, (ii) in the case of an AC Swing Line
Loan, 1:00 p.m., London time, on the proposed date of such Swing Line Loan, or
(iii) in each case, such later time as the Swing Line Lender may approve in its
sole discretion.  Each such notice shall be effective upon receipt by the
Administrative Agent and shall specify the date (which shall be a Business Day),
the Applicable Currency and the amount (which shall be an integral multiple of
100,000 units of the Applicable Currency) of such Swing Line Loan.  So long as
the Swing Line Lender has not received written notice that the conditions
precedent set forth in Section 11 with respect to the making of such Swing Line
Loan have not been satisfied, the Swing Line Lender shall make the requested
Swing Line Loan.  The Swing Line Lender shall pay over the requested amount to
the applicable Borrower on the requested borrowing date.  Concurrently with the
making of any Swing Line Loan, the Swing Line Lender shall be deemed to have
sold and transferred, and each other Lender shall be deemed to have purchased
and

 

45

--------------------------------------------------------------------------------


 

received from the Swing Line Lender, an undivided interest and participation to
the extent of such other Lender’s Percentage in such Swing Line Loan (but such
participation shall remain unfunded until required to be funded pursuant to
Section 2.4.3).

 

2.4.3       Prepayments of Swing Line Loans.  Each Borrower may from time to
time prepay without premium or penalty the Swing Line Loans of such Borrower in
whole or in part, in a principal amount that is an integral multiple of 100,000
units of the Applicable Currency.  The applicable Borrower will deliver a Notice
of Loan Prepayment to be received by the Swing Line Lender and the
Administrative Agent not later (a) in the case of Dollar Swing Line Loans, 1:00
p.m. on the Business Day of such prepayment, (b) in the case of AC Swing Line
Loans, 1:00 p.m., London time on the Business Day of such prepayment or (c) in
each case, such later time as the Swing Line Lender shall approve in its sole
discretion, specifying the Swing Line Loans to be prepaid and the date and
amount of such prepayment.

 

2.4.4       Refunding of, or Funding of Participations in, Swing Line Loans. 
The Swing Line Lender may at any time, in its sole discretion, on behalf of any
applicable Borrower (each of which hereby irrevocably authorizes the Swing Line
Lender to act on its behalf) deliver a notice to the Administrative Agent (with
a copy to the applicable Borrower) requesting that each Lender (including the
Swing Line Lender in its individual capacity) make a Revolving Loan (which shall
be (i) in the case of a Dollar Swing Line Loan, a Base Rate Loan, and (ii) in
the case of an AC Swing Line Loan, a Eurocurrency Loan in the currency of such
AC Swing Line Loan) in such Lender’s Percentage of the amount of such Swing Line
Loan for the purpose of repaying such Swing Line Loan (and, upon receipt of the
proceeds of such Revolving Loans, the Administrative Agent shall apply such
proceeds to repay the applicable Swing Line Loan); provided that if the
conditions precedent to a borrowing of Revolving Loans are not then satisfied or
for any other reason the Lenders may not then make Revolving Loans, then instead
of making Revolving Loans, each Lender (other than the Swing Line Lender) shall
become immediately obligated to fund its participation in the applicable Swing
Line Loan and shall pay to the Administrative Agent for the account of the Swing
Line Lender an amount in the Applicable Currency equal to such Lender’s
Percentage of such Swing Line Loan.  If and to the extent any Lender shall not
have made such amount available to the Administrative Agent by 2:00 p.m. on the
Business Day on which such Lender receives notice from the Administrative Agent
of its obligation to fund its participation in Swing Line Loans (it being
understood that any such notice received after 12:00 noon on any Business Day
shall be deemed to have been received on the next following Business Day), such
Lender agrees to pay interest on such amount to the Administrative Agent for the
Swing Line Lender’s account forthwith on demand for each day from the date such
amount was to have been delivered to the Administrative Agent to the date such
amount is paid, at a rate per annum equal to the applicable Overnight Rate from
time to time in effect plus, beginning on the third Business Day after demand,
1% per annum.  Any Lender’s failure to make available to the Administrative
Agent its Percentage of the amount of a Swing Line Loan shall not relieve any
other Lender of its obligation hereunder to make available to the Administrative
Agent such other Lender’s Percentage of such amount, but no Lender shall be
responsible for the failure of any other Lender to make available to the
Administrative Agent such other Lender’s Percentage of any such amount.

 

2.4.5       Repayment of Participations.  Upon (and only upon) receipt by the
Administrative Agent for the account of the Swing Line Lender of immediately
available funds from or on

 

46

--------------------------------------------------------------------------------


 

behalf of the applicable Borrower (a) in reimbursement of any Swing Line Loan
with respect to which a Lender has paid the Administrative Agent for the account
of the Swing Line Lender the amount of such Lender’s participation therein or
(b) in payment of any interest on such Swing Line Loan, the Administrative Agent
will pay to such Lender its pro rata share (according to its Percentage) thereof
(and the Swing Line Lender shall receive the amount otherwise payable to any
Lender that did not so pay the Administrative Agent the amount of such Lender’s
participation in such Swing Line Loan).

 

2.4.6       Participation Obligations Unconditional.

 

(a)           Each Lender’s obligation to make available to the Administrative
Agent for the account of the Swing Line Lender the amount of its participation
interest in any Swing Line Loan as provided in Section 2.4.3 shall be absolute
and unconditional and shall not be affected by any circumstance, including
(i) any set-off, counterclaim, recoupment, defense or other right that such
Lender may have against the Swing Line Lender or any other Person, (ii) the
occurrence or continuance of an Event of Default or Unmatured Event of Default,
(iii) any adverse change in the condition (financial or otherwise) of the Parent
or any Subsidiary thereof, (iv) any termination of the Commitments or (v) any
other circumstance, happening or event whatsoever.

 

(b)           Notwithstanding the provisions of clause (a) above, no Lender
shall be required to purchase a participation interest in any Swing Line Loan
if, prior to the making by the Swing Line Lender of such Swing Line Loan, the
Swing Line Lender received written notice from such Lender specifying that one
or more of the conditions precedent to the making of such Swing Line Loan were
not satisfied and, in fact, such conditions precedent were not satisfied at the
time of the making of such Swing Line Loan.

 

2.5          Commitments Several.  The failure of any Lender to make a requested
Loan on any date shall not relieve any other Lender of its obligation (if any)
to make a Loan on such date, but no Lender shall be responsible for the failure
of any other Lender to make any Loan to be made by such other Lender.

 

2.6          Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Section 2, and such funds
are not made available to any Borrower by the Administrative Agent because the
conditions to a Credit Extension are not satisfied or waived in accordance with
the terms hereof, the Administrative Agent shall promptly return such funds (in
like funds as received from such Lender) to such Lender, without interest.

 

2.7          Subsidiary Borrowers.

 

(a)           The Company, from time to time by notice to the Administrative
Agent (which shall identify the proposed Subsidiary Borrower and its
jurisdiction of organization), may (i) add any Eligible Subsidiary in an
Eligible Jurisdiction as a Subsidiary Borrower by delivery of an executed
Subsidiary Borrower Supplement and (ii) request that any other Eligible
Subsidiary become a Subsidiary Borrower.  The Administrative Agent shall
promptly forward a copy of any such notice to each Lender.  Upon delivery of the
notice and Subsidiary Borrower Supplement

 

47

--------------------------------------------------------------------------------


 

(in the case of clause (i) above) or, in the case of clause (ii) above, upon the
Administrative Agent’s consent to such designation, which consent shall not be
unreasonably withheld or delayed, then such Eligible Subsidiary shall become a
Borrower hereunder; provided that (x) such Eligible Subsidiary and the Company
shall have delivered a Subsidiary Borrower Supplement to the Administrative
Agent (which shall promptly deliver a copy thereof to each Lender) not later
than five Business Days prior to the proposed effective date of such
designation; (y) to the extent requested by the Administrative Agent (on behalf
of itself or any Lender) in writing at least five Business Days prior to the
proposed effective date of such designation, the Company shall have delivered
all documents and information required by regulatory authorities under
applicable “know-your-customer” rules and regulations with respect to the
proposed Subsidiary Borrower; and (iii) prior to the making of any Credit
Extension to such Subsidiary Borrower, such Subsidiary Borrower shall have
satisfied the conditions precedent set forth in Section 11.3.

 

(b)           In addition to the conditions set forth in Section 2.7(a), an
Eligible Subsidiary that would qualify as a Foreign Borrower may not be a
Borrower hereunder if the Administrative Agent reasonably determines that the
addition of such Eligible Subsidiary would (i) violate any applicable law or
(ii) have any material adverse effect on the Lenders.

 

(c)           Each Domestic Borrower shall be liable, on a joint and several
basis, for all of the Loans and other Obligations of each other Borrower. 
Subject to the provisions of each applicable Foreign Guaranty, the Obligations
of all Subsidiary Borrowers that are Foreign Subsidiaries shall be several in
nature.

 

(d)           So long as the principal of and interest on all Loans made to any
Subsidiary Borrower under this Agreement shall have been paid in full and all
other obligations of such Subsidiary Borrower in such capacity (other than
contingent indemnification obligations owed directly by such Subsidiary) shall
have been fully performed, the Company may, upon not less than two Business
Days’ prior written notice to the Administrative Agent (which shall promptly
notify the Lenders thereof), terminate such Subsidiary’s status as a “Subsidiary
Borrower”.

 

2.8          Currency Valuations.  The Administrative Agent will determine the
Dollar Equivalent amount of each Loan and Letter of Credit denominated in a
currency other than Dollars on each Revaluation Date, and such determination
shall be conclusive absent demonstrable error. The Administrative Agent will
provide the Company with the amount so determined upon request and, in any
event, promptly following the end of each month.

 

2.9          Cash Collateral.

 

2.9.1       Certain Credit Support Events.  If (a) an Issuing Lender has honored
any full or partial drawing request under any Letter of Credit and such drawing
has resulted in any Unreimbursed Amount, (b) as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding which has
not been cash collateralized pursuant to Section 2.3.1, (c) the Company shall be
required to provide Cash Collateral pursuant to Section 12.2, or (d) there shall
exist a Defaulting Lender and the applicable Fronting Exposure has not been Cash
Collateralized pursuant to Section 2.3.1, the Company shall immediately (in the
case of clause (c) above), or within one Business Day (in all other cases)
following any written request by the

 

48

--------------------------------------------------------------------------------


 

Administrative Agent or the applicable Issuing Lender, provide Cash Collateral
in an amount not less than 105% of the applicable L/C Obligations or, in the
case of clause (d) above, the applicable Fronting Exposure (determined in the
case of Cash Collateral provided pursuant to clause (d) above, after giving
effect to Section 2.10.1(d) and any Cash Collateral provided by the Defaulting
Lender).

 

2.9.2       Grant of Security Interest.  The Company and each Defaulting Lender
that provides Cash Collateral hereunder hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, each applicable Issuing Lender and the Lenders, and agrees to maintain, a
first priority security interest in all Cash Collateral granted by it pursuant
hereto, including all deposit accounts and balances therein, and all other
property provided as Cash Collateral, and in all proceeds of the foregoing, all
as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.9.3.  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or each applicable Issuing Lender as herein provided,
or that the total amount of such Cash Collateral is less than the amount
required pursuant to Section 2.3.9 or this Section 2.9, the Company or the
applicable Defaulting Lender will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency. All Cash Collateral (other
than credit support not constituting funds subject to deposit) shall be
maintained in blocked, non-interest bearing deposit accounts at Bank of
America.  The Company or the applicable Defaulting Lender shall pay on demand
therefor from time to time all customary account opening, activity and other
administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.

 

2.9.3       Application.  Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.9 or
Sections 2.10, 6.4.2 or 12.2 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 

2.9.4       Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce any Issuing Lender’s Fronting Exposure or to secure other
obligations shall be released promptly following (i) the elimination of the
applicable Fronting Exposure or other obligation giving rise thereto (including
by the termination of Defaulting Lender status of the applicable Lender (or, as
appropriate, its assignee following compliance with Section 15.9.1(y)) or
(ii) upon the Company’s request if there exists Cash Collateral in excess of the
requirements of this Section 2.9 or Section 2.3.9, as applicable, provided that
Cash Collateral furnished by or on behalf of the Company shall not be released
during the continuance of an Event of Default.

 

2.10        Defaulting Lenders.

 

2.10.1     Adjustments.  Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

 

49

--------------------------------------------------------------------------------


 

(a)           Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of “Required Lenders” and
Section 15.1.

 

(b)           Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 12 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 7.5 shall be applied at such time or times
as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to an Issuing Lender or Swing Line Lender hereunder;
third, to Cash Collateralize each Issuing Lender’s Fronting Exposure with
respect to such Defaulting Lender in accordance with Section 2.9; fourth, as the
Company may request (so long as no Event of Default or Unmatured Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Company, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize each Issuing Lender’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.9; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Lenders or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, any Issuing Lender or the Swing Line Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Event of Default or
Unmatured Event of Default exists, to the payment of any amounts owing to a Loan
Party as a result of any judgment of a court of competent jurisdiction obtained
by such Loan Party against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; and eighth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loans or such Defaulting Lenders Percentage of any Unreimbursed Amounts in
respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Section 11.2 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and L/C
Obligations owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Obligations owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.10.1(d). Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by such
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.10.1(b) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

50

--------------------------------------------------------------------------------


 

(c)           Certain Fees.

 

(i)            No Defaulting Lender shall be entitled to receive any fee payable
under Section 5.1 for any period during which that Lender is a Defaulting Lender
(and no Borrower shall be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).

 

(ii)           Each Defaulting Lender shall be entitled to receive Letter of
Credit Fees for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.9.

 

(iii)          With respect to any fee not required to be paid to any Defaulting
Lender pursuant to the foregoing clauses (i) or (ii), the Company shall (x) pay
to each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations or Swing Line Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (d) below, (y) pay to each applicable
Issuing Lender and Swing Line Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Lender’s or Swing Line Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

 

(d)           Reallocation of Percentages to Reduce Fronting Exposure.  All or
any part of a Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (x) the conditions set forth in
Section 11.2 are satisfied at the time of such reallocation (and, unless the
Company shall have otherwise notified the Administrative Agent at such time, the
Company shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the Credit
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Commitment.  Subject to Section 15.18, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

(e)           Cash Collateral, Repayment of Swing Line Loans.  If the
reallocation described in the foregoing clause (d) cannot, or can only
partially, be effected, the Company shall, without prejudice to any right or
remedy available to it hereunder or under applicable law, (x) first, prepay
Swing Line Loans in an amount equal to the Swing Line Lenders’ Fronting Exposure
and (y) second, Cash Collateralize the Issuing Lenders’ Fronting Exposure in
accordance with the procedures set forth in Section 2.9.

 

2.10.2     Defaulting Lender Cure.  If the Company, the Administrative Agent,
the Swing Line Lender and the Issuing Lenders agree in writing that a Lender is
no longer a Defaulting Lender (or a Lender ceases to be a Defaulting Lender in
accordance with the clause (c) of the definition of “Defaulting Lender”), the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth

 

51

--------------------------------------------------------------------------------


 

therein (which may include arrangements with respect to any Cash Collateral),
such Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders (and to the extent requested by any other
Lender, pay to such other Lender the amount that would be payable to such other
Lender pursuant to Section 8.4 if the applicable Borrower prepaid the portion of
the Loans purchased from such other Lender on the date of such purchase) or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Percentages (without giving effect to Section 2.10.1(c)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of any Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Non-Defaulting
Lender will constitute a waiver or release of any claim of any party hereunder
arising from such Lender’s having been a Defaulting Lender.

 

SECTION 3          RECORDKEEPING.

 

Each Lender and the Administrative Agent shall record in its records the date,
currency and amount of each Loan made by such Lender, each repayment or
conversion thereof and, in the case of each Eurocurrency Loan, the dates on
which each Interest Period for such Loan shall begin and end.  The aggregate
unpaid principal amount so recorded shall be rebuttable presumptive evidence of
the principal amount of the unpaid Loans made by such Lender.  The failure to so
record any such amount or any error in so recording any such amount shall not,
however, limit or otherwise affect the obligations of the Borrowers hereunder to
repay the principal amount of the Loans made by such Lender together with all
interest accruing thereon.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

In addition to the accounts and records referred to in the paragraph above, each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans.  In the event of
any conflict between the accounts and records maintained by the Administrative
Agent and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

SECTION 4          INTEREST.

 

4.1          Interest Rates.

 

4.1.1       Interest Rates for Revolving Loans.  Subject to Section 4.1.3, each
Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan for the period commencing on the date such Loan is advanced until
such Loan is paid in full as follows:

 

52

--------------------------------------------------------------------------------


 

(a)           at all times such Loan is a Base Rate Loan, at a rate per annum
equal to the Base Rate plus the Base Rate Margin;

 

(b)           at all times such Loan is a Canadian Prime Rate Loan, at a rate
per annum equal to the Canadian Prime Rate plus the Canadian Prime Rate Margin;
and

 

(c)           at all times such Loan is a Eurocurrency Loan, at a rate per annum
equal to the sum of the Eurocurrency Rate applicable to each Interest Period for
such Loan plus the Eurocurrency Margin.

 

4.1.2       Interest Rates on Swing Line Loans.  Subject to Section 4.1.3, the
applicable Borrower promises to pay interest on the unpaid principal amount of
each Swing Line Loan made to it at a rate per annum equal to (i) in the case of
a Dollar Swing Line Loan, the Base Rate plus the Base Rate Margin and (ii) in
the case of AC Swing Line Loans, a fluctuating rate set daily equal to the
Eurocurrency Rate for a Eurodollar Loan with a one month Interest Period
commencing on such day (or, if such day is not a Business Day, the immediately
preceding Business Day) plus the Eurocurrency Margin.

 

4.1.3       Interest Rates upon Default.  Notwithstanding Sections 4.1.1 and
4.1.2, upon the written request of the Required Lenders at any time (and for so
long as) an Event of Default exists, the interest rate applicable to each Loan
shall be increased by 2% per annum; provided that such increased interest rate
shall not apply to obligations owed to a Defaulting Lender for so long as such
Lender is a Defaulting Lender.

 

4.2          Interest Payment Dates.  Accrued interest on each Base Rate Loan,
Canadian Prime Rate Loan and Swing Line Loan shall be payable in arrears on the
last Business Day of each calendar quarter and at maturity.  Accrued interest on
each Eurocurrency Loan shall be payable on the last day of each Interest Period
relating to such Loan (and, in the case of a Eurocurrency Loan with an Interest
Period of more than three months, on each three-month anniversary of the first
day of such Interest Period) and at maturity.  After maturity, accrued interest
on all Loans shall be payable on demand.

 

4.3          Setting and Notice of Eurocurrency Rates.  The applicable
Eurocurrency Rate for each Interest Period shall be determined by the
Administrative Agent, and notice thereof shall be given by the Administrative
Agent promptly to the Company and each Lender.  Each determination of the
applicable Eurocurrency Rate by the Administrative Agent shall be conclusive and
binding upon the parties hereto, in the absence of demonstrable error.  The
Administrative Agent shall, upon written request of the Company or any Lender,
deliver to the Company or such Lender a statement showing in reasonable detail
the computations used by the Administrative Agent in determining any applicable
Eurocurrency Rate hereunder.

 

4.4          Computation of Interest.  All determinations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the
Eurocurrency Rate), Canadian Prime Rate Loans and Dollar Swing Line Loans shall
be made on the basis of a year of 365 or 366 days, as the case may be, and the
actual number of days elapsed.  All other computations of interest shall be
computed for the actual number of days elapsed on the basis of a year of 360
days, or, in the case of interest in respect of Loans denominated in Alternative
Currencies as to

 

53

--------------------------------------------------------------------------------


 

which market practice differs from the foregoing, in accordance with such market
practice.  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 7.1, bear interest
for one day.  Each determination by the Administrative Agent of an interest rate
or fee hereunder shall be conclusive and binding for all purposes, absent
manifest error.

 

4.5          Obligations Several.  Subject to the provisions of each applicable
Foreign Guaranty, no Foreign Subsidiary Borrower shall be responsible for any
other Borrower’s failure to pay any interest due hereunder.

 

SECTION 5          FEES.

 

5.1          Commitment Fee.  Subject to  Section 2.10, the Company agrees to
pay to the Administrative Agent for the account of each Lender a commitment fee,
for the period from the date on which the Effective Time occurs to the
Termination Date, at a rate per annum equal to the Commitment Fee Rate in effect
from time to time of the daily average of such Lender’s Percentage of the unused
amount of the Commitment Amount.  For purposes of calculating usage under this
Section, the Commitment Amount shall be deemed used to the extent of the sum of
the aggregate outstanding principal amount of all Revolving Loans (but not Swing
Line Loans) and the Stated Amount of Letters of Credit at such time.  Such
commitment fee shall be payable in arrears on the last Business Day of each
calendar quarter and on the Termination Date for any period then ending for
which such commitment fee shall not have theretofore been paid.  The commitment
fee shall be computed for the actual number of days elapsed on the basis of a
year of 360 days.

 

5.2          Letter of Credit Fees.

 

(a)           Subject to  Section 2.10, the Company agrees to pay to the
Administrative Agent for the account of the Lenders pro rata according to their
respective Percentages a letter of credit fee (the “Letter of Credit Fee”) for
each Letter of Credit in an amount equal to the LC Fee Rate per annum in effect
from time to time of the Dollar Equivalent of the undrawn amount of such Letter
of Credit (computed for the actual number of days elapsed on the basis of a year
of 360 days); provided that, at the written request of the Required Lenders, at
any time an Event of Default exists the rate applicable to each Letter of Credit
shall be increased by 2% per annum.  The Letter of Credit fee shall be payable
in arrears on the last Business Day of each calendar quarter and on the
Termination Date (and, if any Letter of Credit remains outstanding on the
Termination Date, thereafter on demand) for the period from the date of the
issuance of each Letter of Credit to the date such payment is due or, if
earlier, the date on which such Letter of Credit expired or was terminated.

 

(b)           The Company agrees to pay each Issuing Lender a fronting fee for
each Letter of Credit issued by such Issuing Lender in the amount separately
agreed to between the Company and such Issuing Lender.

 

(c)           In addition, with respect to each Letter of Credit, the Company
agrees to pay to the applicable Issuing Lender, for its own account, such fees
and expenses as such Issuing

 

54

--------------------------------------------------------------------------------


 

Lender customarily requires in connection with the issuance, negotiation,
processing and/or administration of letters of credit in similar situations.

 

5.3          Up-Front Fees.  The Company agrees to pay to the Lead Arrangers for
the account of the Lenders such up-front fees as have been previously agreed to
by the Company, the Administrative Agent, the Lead Arrangers and the Lenders.

 

5.4          Administrative Agent’s and Lead Arrangers’ Fees.  The Company
agrees to pay to the Administrative Agent and each Lead Arranger such fees as
are mutually agreed to from time to time by the Company and the applicable
Person.

 

SECTION 6          REPAYMENT OF LOANS; CHANGES IN COMMITMENTS; PREPAYMENTS; AND
EXTENSION OF TERMINATION DATE.

 

6.1          Repayment of Loans.

 

(a)           All Revolving Loans shall be repaid in full on the Termination
Date.

 

(b)           All Swing Line Loans shall be repaid in full promptly following
demand by the Swing Line Lender (and, in any event, on the Termination Date).

 

6.2          Changes in the Commitment Amount.

 

6.2.1       Voluntary Reductions and Termination of the Commitment Amount.  The
Company may from time to time on at least three Business Days’ prior written
notice (or such lesser time as is approved by the Administrative Agent) received
by the Administrative Agent (which shall promptly advise each Lender thereof)
permanently reduce (subject to any subsequent permitted increase in the
Commitment Amount pursuant to Section 6.2.2) the Commitment Amount to an amount
not less than the Total Outstandings.  Any such reduction shall be in an amount
not less than $3,000,000 or a higher integral multiple of $1,000,000.  The
Company may at any time on like notice terminate the Commitments upon payment in
full of all Revolving Loans and Swing Line Loans and all other obligations of
the Borrowers hereunder in respect of such Loans and Cash Collateralization in
full or the issuance of backstop letters of credit, pursuant to documentation in
form and substance reasonably satisfactory to the Issuing Lenders, of all
obligations arising with respect to the Letters of Credit.  Each notice
delivered by the Company pursuant to this Section 6.2.1 shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Company may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the Company
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied.  All reductions of the Commitment
Amount shall reduce the Commitments pro rata among the Lenders according to
their respective Percentages.

 

6.2.2       Increase in the Commitment Amount.

 

(a)           Notwithstanding any other provision of this Agreement (including
Section 15.1), the Company may, from time to time, by means of a letter
delivered to the Administrative Agent substantially in the form of Exhibit G,
request that the Commitment Amount be increased (which increase may take the
form of an increase in the revolving Commitments, or new revolving

 

55

--------------------------------------------------------------------------------


 

tranches (each such increase in Commitments or additional revolving tranche, a
“Tranche Increase”) or term loan tranches (each, an “Incremental Term Loan”);
provided that (i) the aggregate amount of all such increases during the term of
this Agreement shall not exceed $500,000,000, (ii) any such increase in the
Commitment Amount shall be in the amount of the Dollar Equivalent of $25,000,000
or a higher integral multiple of $500,000 (or such other amount as the
Administrative Agent may agree in any particular instance), (iii) the Company
may make a maximum of 10 such requests and (iv) any such Tranche Increase or
Incremental Term Loan may be denominated in Dollars or in any Alternative
Currency.

 

(b)           Any Tranche Increase or Incremental Term Loan may be effected by
(i) increasing the Commitment of one or more Lenders which have agreed to such
increase (each an “Increasing Lender”) and/or (ii) adding one or more commercial
banks or other Persons as a party hereto (each an “Additional Lender”; provided
that each Additional Lender shall be subject to the approval of the Company and,
unless the Additional Lender is an Affiliate of a Lender or an Approved Fund,
the Administrative Agent and, if such Additional Lender will have a Commitment
to make revolving loans, the Issuing Lenders and the Swing Line Lender (such
consent not to be unreasonably withheld or delayed)) with a Commitment in an
amount agreed to by any such Additional Lender.

 

(c)           Any Tranche Increase or Incremental Term Loan shall be effective
three Business Days (or such other period agreed to by the Administrative Agent,
the Company and, as applicable, each Increasing Lender and each Additional
Lender) after the date on which the Administrative Agent has received and
acknowledged receipt of the applicable increase letters in the form of Annex 1
(in the case of an Increasing Lender) or Annex 2 (in the case an Additional
Lender) to Exhibit G.

 

(d)           As a condition precedent to any Tranche Increase or Incremental
Term Loan:

 

(i)            the Company shall have delivered to the Administrative Agent
(A) a certificate of each Loan Party that will be a borrower under, or a
guarantor of the obligations arising under, such Tranche Increase or Incremental
Term Loan, signed by an authorized officer of such Loan Party, (x) certifying
and attaching resolutions of such Loan Party approving or consenting to such
Tranche Increase or Incremental Term Loan, and (y) certifying that, before and
after giving effect to such increase or addition,

 

(1)                                 the representations and warranties of the
Borrowers contained in Section 9 and of the Loan Parties in the other Loan
Documents are true and correct in all material respects on and as of the date of
such increase, except (I) to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, and (II) that for purposes of
this clause (d)(i), the representations and warranties contained in subsections
(a) and (b) of Section 9.4 shall be deemed to refer to the most recent
statements furnished pursuant to Section 10.1.1 and 10.1.2 (to the extent that
such financial statements are later than the financial statements delivered
pursuant to Section 9.4);

 

56

--------------------------------------------------------------------------------


 

(2)                                 no Event of Default or Unmatured Event of
Default exists; and

 

(3)                                 the Parent is in compliance (on a pro forma
basis) with the covenants contained in Section 10.6; and

 

(ii)                                  opinion letters consistent with those
delivered on the date of this Agreement, to the extent reasonably requested by
the Administrative Agent;

 

provided that, with respect to any Tranche Increase or Incremental Term Loan
incurred primarily to finance a Limited Condition Acquisition, so long as such
Limited Condition Acquisition is consummated within 270 days of the date of
execution of the definitive documentation for such Acquisition:

 

(A)          the reference to “representations and warranties” in clause
(i)(1) above shall refer only to the representations and warranties that
constitute Specified Representations and the Limited Condition Acquisition
Agreement Representations or, in each case, other customary “SunGard” or
“certain funds” representations as are agreed to by the applicable Increasing
Lenders or Additional Lenders;

 

(B)          the condition set forth in clauses (i)(2) above shall be deemed
satisfied so long as no payment or bankruptcy Event of Default or Unmatured
Event of Default exists as of the date of the execution of the definitive
agreement for such Limited Condition Acquisition;

 

(C)          the condition set forth in clause (i)(3) above will be tested as of
the date of the execution of the definitive agreement for such Limited Condition
Acquisition; and

 

(D)          any opinion letter to the extent required to be delivered pursuant
to clause (ii) above will be delivered on the date of the execution of the
definitive agreement for such Limited Condition Acquisition.

 

(e)           In the case of an Incremental Term Loan only, this Agreement shall
have been amended, in form and substance reasonably satisfactory to the Company,
the Administrative Agent and each Lender providing such term loan tranche, to
include such terms as are customary for a term loan facility and such economic
terms, including pricing, fees, original issue discount and premiums, as the
Company and each Lender providing such term loans shall agree.

 

(f)            The Administrative Agent shall promptly notify the Company and
the Lenders of any increase in the Commitment Amount pursuant to this
Section 6.2.2 and of the Commitment and Percentage of each Lender after giving
effect thereto.  The parties hereto agree that, notwithstanding any other
provision of this Agreement (including Section 15.1), the Administrative Agent,
the Company, each Additional Lender and each Increasing Lender, as applicable,
may make arrangements to stage the timing of any such increase to the then
existing Revolving Loan Commitment, or to cause an Additional Lender or an
Increasing Lender to temporarily hold risk participations in the outstanding
Revolving Loans of the other Lenders

 

57

--------------------------------------------------------------------------------


 

(rather than fund its Percentage of all outstanding Revolving Loans concurrently
with the applicable increase), in each case with a view toward minimizing
breakage costs and transfers of funds in connection with any increase in the
Commitment Amount.  The Company acknowledges that if, as a result of a
non-pro-rata increase in the Commitment Amount, any Revolving Loans are prepaid
or converted (in whole or in part) on a day other than the last day of an
Interest Period therefor, then such prepayment or conversion shall be subject to
the provisions of Section 8.4.

 

(g)           Except as provided in clause (d) above, no increase in the
Commitment Amount may be effected if an Event of Default or an Unmatured Event
of Default exists on the date of such proposed increase.  Except as set forth in
clause (b) above, no consent of any Lender not participating in any Tranche
Increase or Incremental Term Loan shall be required for any such Tranche
Increase or Incremental Term Loan pursuant to this Section 6.2.

 

6.3          Extension of Termination Date.

 

6.3.1       Requests for Extension.  The Company may, by notice to the
Administrative Agent (which shall promptly notify the Lenders) not earlier than
120 days and not later than 45 days prior to the Termination Date then in effect
(the “Existing Termination Date”), request that each Lender extend the
Termination Date for an additional one year (a “Termination Extension Request”).

 

6.3.2       Lender Elections to Extend.  Each Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given not
later than the date (the “Notice Date”) that is 30 days prior to the Existing
Termination Date, advise the Administrative Agent whether such Lender agrees to
such extension.  Each Lender that determines not to so extend its Termination
Date (a “Non-Extending Lender”) shall notify the Administrative Agent of such
fact promptly after such determination (but in any event no later than the
Notice Date), it being understood that any Lender that does not so advise the
Administrative Agent of its determination on or before the Notice Date shall be
deemed to be a Non-Extending Lender.  The election of any Lender to agree to an
extension shall not obligate any other Lender to so agree.  The Administrative
Agent shall notify the Company of each Lender’s determination under this
Section no later than 29 days prior to the Existing Termination Date (or, if
such date is not a Business Day, on the immediately succeeding Business Day).

 

6.3.3       Additional Commitment Lenders.  The Company shall have the right to
replace any Non-Extending Lender with one or more Eligible Assignees (each, an
“Additional Commitment Lender”) as provided in Section 15.9.1; provided that
each such Additional Commitment Lender shall enter into an Assignment Agreement
pursuant to which such Additional Commitment Lender shall, effective as of the
Existing Termination Date, undertake a Commitment (and, if any such Additional
Commitment Lender is already a Lender, its Commitment shall be in addition to
such Lender’s then-existing Commitment hereunder).

 

6.3.4       Minimum Extension Requirement.  If (and only if) the Commitments of
the Lenders that have agreed so to extend the Termination Date (each, an
“Extending Lender”) and the additional Commitments of the Additional Commitment
Lenders shall be more than 50% of the aggregate amount of the Commitments in
effect immediately prior to the Existing

 

58

--------------------------------------------------------------------------------


 

Termination Date, then, effective as of the Existing Termination Date, the
Termination Date of each Extending Lender and of each Additional Commitment
Lender shall be extended to the date one year after the Existing Termination
Date (except that, if such date is not a Business Day, such Termination Date as
so extended shall be the next preceding Business Day) and each Additional
Commitment Lender shall thereupon become a “Lender” for all purposes of this
Agreement.

 

6.3.5       Conditions to Effectiveness of Extensions.  As a condition precedent
to any extension, the Company shall (a) deliver to the Administrative Agent a
certificate dated as of the Existing Termination Date (in sufficient copies for
each Extending Lender and each Additional Commitment Lender) signed by a
Responsible Officer of the Company certifying that immediately before and
immediately after giving effect to such extension, (i) the representations and
warranties of the Borrowers contained in Section 9 and of the Loan Parties
contained in the other Loan Documents are true and correct on and as of the
Existing Termination Date, except (x) to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct as of such earlier date, and (y) that for purposes of this
Section 6.3.5, the representations and warranties contained in subsections
(a) and (b) of Section 9.4 shall be deemed to refer to the most recent
statements furnished pursuant to Section 10.1.1 and 10.1.2; and (ii) no Event of
Default or Unmatured Event of Default exists; (b) to the extent reasonably
requested by the Administrative Agent, deliver such documents as are necessary
or appropriate to confirm that such extension has been approved or consented to
by each Loan Party; and (c) pay all amounts payable hereunder to each
Non-Extending Lender (other than contingent indemnification obligations). In
addition, on the Existing Termination Date, the Borrowers shall make such other
payments of Loans outstanding on such date (and pay any additional amounts
required pursuant to Section 8.4) to the extent necessary to keep outstanding
Loans ratable with the respective Percentages of the Lenders after giving effect
to such extension, it being understood that such repayments may be funded with
the proceeds of new Borrowings made simultaneously with such repayments by the
Extending Lenders, which such Borrowings shall be made ratably by the Extending
Lenders in accordance with their extended Commitments.

 

6.3.6       Conflicting Provisions.  This Section shall supersede any provision
in Section 7.6, 15.1 or 15.9 to the contrary.

 

6.4          Prepayments.

 

6.4.1       Voluntary Prepayments.  Any Borrower may from time to time prepay
Revolving Loans in whole or in part, without premium or penalty; provided that
the Company shall give the Administrative Agent (which shall promptly advise
each Lender) a Notice of Loan Prepayment not later than 11:00 a.m. (a) on the
date of such prepayment (which shall be a Business Day) in the case of Base Rate
Loans, (b) on the date of such prepayment (which shall be a Business Day)  in
the case of Canadian Prime Rate Loans, (c) three Business Days prior to any date
of prepayment of Eurocurrency Loans denominated in Dollars and (d) four Business
Days (or five, in the case of prepayment of Loans denominated in Special Notice
Currencies) prior to any date of prepayment of Eurocurrency Loans denominated in
Alternative Currencies, in each case specifying the Revolving Loans to be
prepaid and the date and amount of prepayment.  Each partial prepayment of
Revolving Loans shall be in a minimum Dollar Equivalent amount of

 

59

--------------------------------------------------------------------------------


 

$500,000 or a higher integral multiple of 100,000 units of the Applicable
Currency.  Any prepayment of a Eurocurrency Loan on a day other than the last
day of an Interest Period therefor shall include interest on the principal
amount being repaid and shall be subject to Section 8.4.  Swing Line Loans may
be prepaid in accordance with Section 2.4.3.

 

6.4.2       Mandatory Prepayments.

 

(a)           Subject to Sections 2.7(c) and 6.4.2(c), if on any date the Total
Outstandings exceed the Commitment Amount, the Borrowers shall immediately, and
without notice or demand, prepay Loans and/or Unreimbursed Amounts and/or Cash
Collateralize outstanding Letters of Credit in an amount sufficient to eliminate
such excess.

 

(b)           Subject to Sections 2.7(c) and 6.4.2(c), if on any Revaluation
Date the Alternative Currency Outstandings exceed 105% of the Alternative
Currency Sublimit, the Borrowers shall, within two Business Days after receipt
of notice thereof, prepay Alternative Currency Loans and/or Cash Collateralize
Letters of Credit denominated in Alternative Currencies in an amount sufficient
to cause the Alternative Currency Outstandings to be equal to or less than the
Alternative Currency Sublimit.

 

(c)           Subject to Section 2.7(c), if on any date the Aga Outstandings
exceed 101% of the Aga Sublimit, Aga shall, within two Business Days after
receipt of notice thereof, prepay Loans in an amount sufficient to cause the Aga
Outstandings to be equal to or less than the Aga Sublimit.

 

(d)           No payments under Sections 6.4.2(a) or (b) by any Foreign
Borrowers or Domestic Borrower that is an Excluded Domestic Subsidiary shall be
allocated to the repayment of any Obligation of a Domestic Borrower or shall
otherwise reduce the Obligations of a Domestic Borrower.

 

SECTION 7          MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.

 

7.1          Making of Payments.  All payments of principal of or interest on
the Loans, and of all commitment fees and Letter of Credit Fees, shall be made
by the applicable Borrower to the Administrative Agent in immediately available
funds without (subject to the other provisions of this Agreement) setoff or
counterclaim at the office specified by the Administrative Agent (a) in the case
of principal and interest payments with respect to Eurocurrency Loans, in the
Applicable Currency, and (b) in the case of any other amount, in Dollars or such
other currency as shall be specified herein, in each case not later than noon
(Local Time) on the date due; and funds received after that hour shall be deemed
to have been received by the Administrative Agent on the next following Business
Day.  The Administrative Agent shall promptly remit to each Lender its share (if
any) of all such payments received in collected funds by the Administrative
Agent for the account of such Lender.  All payments under Section 8.1 shall be
made by the applicable Borrower directly to the Lender entitled thereto.

 

7.2          Application of Certain Payments.  Subject to the requirements of
Section 6.4, each payment of principal shall be applied to such Loans as the
applicable Borrower shall direct by notice to be received by the Administrative
Agent on or before the date of such payment or, in the absence of such notice,
as the Administrative Agent shall determine in its discretion,

 

60

--------------------------------------------------------------------------------


 

provided that no payment pursuant to this Section 7.2 by any Foreign Borrowers
or Domestic Borrowers that are Excluded Domestic Subsidiaries shall be applied
to or otherwise reduce the Loans of any Domestic Borrower and no payment
pursuant to this Section 7.2 by any member of the Aga Group shall be applied to
or otherwise reduce the Loans of any other Loan Party other than another member
of the Aga Group.  Concurrently with each remittance to any Lender of its share
of any such payment, the Administrative Agent shall advise such Lender as to the
application of such payment.

 

7.3          Due Date Extension.  If any payment of principal or interest with
respect to any of the Loans, or of commitment fees or Letter of Credit Fees,
falls due on a day which is not a Business Day, then such due date shall be
extended to the immediately following Business Day (unless, in the case of a
Eurocurrency Loan, such immediately following Business Day is the first Business
Day of a calendar month, in which case such date shall be the immediately
preceding Business Day) and, in the case of a payment of principal, additional
interest shall accrue and be payable for the period of any such extension.

 

7.4          Failure to Make Payments.  Unless a Lender or a Borrower, as the
case may be, notifies the Administrative Agent prior to the date on which it is
scheduled to make payment to the Administrative Agent of (a) in the case of a
Lender, the proceeds of a Loan or (b) in the case of a Borrower, a payment of
principal, interest or fees to the Administrative Agent for the account of the
Lenders, that it does not intend to make such payment, the Administrative Agent
may assume that such payment has been made.  The Administrative Agent may, but
shall not be obligated to, make the amount of such payment available to the
intended recipient in reliance upon such assumption.  If a Lender or a Borrower,
as the case may be, has not in fact made such payment to the Administrative
Agent, the recipient of such payment shall, on demand by the Administrative
Agent, repay to the Administrative Agent the amount so made available together
with interest thereon in respect of each day during the period commencing on the
date such amount was so made available by the Administrative Agent until the
date the Administrative Agent recovers such amount at a rate per annum equal to
(i) in the case of payment by a Lender, the Federal Funds Rate until the third
Business Day after demand by the Administrative Agent and, thereafter, the
interest rate applicable to the relevant Loan or (ii) in the case of payment by
a Borrower, the interest rate applicable to the relevant obligation (or, if no
interest rate is so specified, the Base Rate from time to time in effect).  If
and to the extent that a Borrower and a Lender shall both pay interest to the
Administrative Agent for any period as a result of the foregoing provisions of
this Section 7.4, the Administrative Agent shall promptly remit to the
appropriate amount to the Person that made a payment pursuant to the immediately
preceding sentence.  Nothing in this Section 7.4 shall be deemed to relieve any
Lender from its obligation to fulfill its Commitment or to prejudice any rights
that the Administrative Agent or any Borrower may have against any Lender as a
result of any default by such Lender hereunder.

 

7.5          Setoff.  Each Borrower agrees that the Administrative Agent and
each Lender have all rights of setoff and bankers’ lien provided by applicable
law, and in addition thereto, each Borrower agrees that at any time any Event of
Default exists, the Administrative Agent and each Lender may apply all balances,
credits, deposits, accounts or moneys of any Borrower then or thereafter with
the Administrative Agent or such Lender to the payment of any Obligations of
such Borrower (or, subject to the limitations on joint and several liability set
forth in Section 2.7(c), to the Obligations of another Borrower) hereunder,
whether or not then due, provided,

 

61

--------------------------------------------------------------------------------


 

that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.10 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Lenders and the other Lenders, and
(y) the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.  The rights of
each Issuing Lender and each other Lender and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Issuing Lender, such Lender or their respective
Affiliates may have.  Each Issuing Lender and each other Lender agrees to notify
the applicable Borrowers and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.

 

7.6          Proration of Payments.  Except as otherwise provided in this
Agreement, if any Lender shall obtain any payment or other recovery (whether
voluntary, involuntary, by application of offset or otherwise, but excluding any
payment pursuant to Section 8.7 or 15.9 or any payment to the Swing Line Lender
in respect of a Swing Line Loan) on account of principal of or interest on any
of its Loans (or on account of its participation in any other Credit Extension)
in excess of its pro rata share (in accordance with the terms of this Agreement)
of payments and other recoveries obtained by all Lenders on account of principal
of and interest on their respective Loans (or such participations) then held by
them, such Lender shall purchase from the other Lenders such participation in
the Loans (or sub-participations in the other Credit Extensions) held by them as
shall be necessary to cause such purchasing Lender to share the excess payment
or other recovery ratably with each of them according to their respective
Percentages; provided that if any portion of the excess payment or other
recovery is thereafter recovered from such purchasing Lender, the purchase shall
be rescinded and the purchase price restored to the extent of such recovery.

 

7.7          Taxes.

 

7.7.1       Payments Free of Taxes; Obligation to Withhold; Payments on Account
of Taxes.

 

(a)           All payments by or on account of any obligation of any Borrower
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by any applicable law.  If any applicable law (as
determined in the good faith discretion of any Borrower or the Administrative
Agent) requires the deduction or withholding of any Tax from any such payment by
such Borrower or the Administrative Agent, then such Borrower or the
Administrative Agent shall be entitled to make such deduction or withholding,
upon the basis of the information and documentation to be delivered pursuant to
Section 7.7.5 or 7.7.6 below.

 

(b)           If any Borrower or the Administrative Agent shall be required by
the Code to withhold or deduct any Taxes, including both United States federal
backup withholding and withholding taxes, from any payment, then (i) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to Section 7.7.5 or 7.7.6 below, (ii) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant

 

62

--------------------------------------------------------------------------------


 

Governmental Authority in accordance with the Code, and (iii) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Borrower shall be increased as necessary so that after
any required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section 7.7) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

 

(c)           If any Borrower or the Administrative Agent shall be required by
any applicable law other than the Code to withhold or deduct any Taxes from any
payment, then (i) such Borrower or the Administrative Agent, as required by such
law, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to Section 7.7.5 or 7.7.6 below, (ii) such Borrower or the Administrative Agent,
to the extent required by such law, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such law, and
(iii) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Borrower shall be increased
as necessary so that after any required withholding or the making of all
required deductions (including deductions applicable to additional sums payable
under this Section 7.7) the applicable Recipient receives an amount equal to the
sum it would have received had no such withholding or deduction been made.

 

7.7.2       Payment of Other Taxes by the Borrowers.  Without limiting the
provisions of Section 7.7.1, the Borrowers shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

 

7.7.3       Tax Indemnifications.

 

(a)           Each of the Domestic Borrowers (other than any Domestic Borrower
that is an Excluded Domestic Subsidiary) shall, and does hereby indemnify each
Recipient, and shall make payment in respect thereof within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 7.7) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Company by a Lender or an Issuing Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or an Issuing Lender, shall be conclusive absent manifest
error.  Each of the Domestic Borrowers (other than any Domestic Borrower that is
an Excluded Domestic Subsidiary) shall, and does hereby, jointly and severally
indemnify the Administrative Agent, and shall make payment in respect thereof
within 10 days after demand therefor, for any amount which a Lender or an
Issuing Lender for any reason fails to pay indefeasibly to the Administrative
Agent as required pursuant to Section 7.7.3(b) below.

 

(b)           Each Lender and each Issuing Lender shall, and does hereby,
severally indemnify, and shall make payment in respect thereof within 10 days
after demand therefor, (x) the Administrative Agent against any Indemnified
Taxes attributable to such Lender or such Issuing

 

63

--------------------------------------------------------------------------------


 

Lender (but only to the extent that no Borrower has already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrowers to do so), (y) the Administrative Agent and any
Borrower, as applicable, against any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 15.9.2 relating to the maintenance of a
Participant Register and (z) the Administrative Agent and any Borrower, as
applicable, against any Excluded Taxes attributable to such Lender or such
Issuing Lender, in each case, that are payable or paid by the Administrative
Agent or a Borrower in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender and each Issuing Lender hereby authorizes the
Administrative Agent to set off and apply any amount at any time owing to such
Lender or such Issuing Lender, as the case may be, under this Agreement or any
other Loan Document against any amount due to the Administrative Agent under
this clause (b).

 

7.7.4       Evidence of Payments.  As soon as practicable after any payment of
Taxes by any Borrower to a Governmental Authority as provided in this
Section 7.7, the Company shall deliver to the Administrative Agent  the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by law to report such
payment or other evidence of such payment reasonably satisfactory to the 
Administrative Agent

 

7.7.5       Status of Lenders; Tax Documentation.

 

(a)           Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments made under any Loan Document shall
deliver to the applicable Borrower and the Administrative Agent, at the time or
times reasonably requested by such Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable law or by
Governmental Authorities of the applicable jurisdiction or reasonably requested
by such Borrower or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation either (i) set forth in Section 7.7.5(b)(i), (b)(ii) and
(b)(iv) below or (ii) required by applicable law other than the Code or the
Governmental Authorities of the jurisdiction pursuant to such applicable law to
comply with the requirements for exemption or reduction of withholding tax in
that jurisdiction) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.  For purposes of determining withholding
taxes imposed under the Foreign Account Tax Compliance Act (FATCA), from and
after the Effective Time, the Borrower and the Administrative Agent shall treat
(and the Lenders hereby authorize the Administrative Agent to treat) this
Agreement

 

64

--------------------------------------------------------------------------------


 

as not qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

 

(b)           Without limiting the generality of the foregoing,

 

(i)            any Lender that is a U.S. Person shall deliver to the Company and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed  copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(ii)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed  copies of IRS
Form W-8BENE (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BENE (or W-8BEN, as applicable) establishing an
exemption from, or reduction of, U.S. federal withholding tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(2)                                 executed  copies of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit H-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of any Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed  copies of IRS Form W-8BENE (or
W-8BEN, as applicable); or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, executed  copies of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BENE (or W-8BEN, as applicable), a U.S. Tax Compliance
Certificate substantially in the form of Exhibit H-2 or Exhibit H-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership

 

65

--------------------------------------------------------------------------------


 

and one or more direct or indirect partners of such Foreign Lender are claiming
the portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-4 on behalf of
each such direct and indirect partner;

 

(iii)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed  copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(iv)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Company and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Company or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. 
Solely for purposes of this clause (iv), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

(v)           Each Lender agrees that if any form, notification, confirmation
(including Tax Confirmation) or certification it previously delivered or been
treated as having given pursuant to this Section 7.7 expires or becomes obsolete
or inaccurate in any respect, it shall update such form, notification,
confirmation or certification or promptly notify the Company and the
Administrative Agent in writing of its legal inability to do so.

 

(vi)          If a Lender is not, or ceases to be, a UK Qualifying Lender, such
Lender shall promptly notify the Administrative Agent and the Company for the
benefit of the Loan Parties.  Without prejudice to the foregoing, each Lender
shall promptly provide to the Administrative Agent and the Company (if requested
by the Administrative Agent or the Company) a written confirmation that it is
or, as the case may be, is not a UK Qualifying Lender.

 

(vii)         Each Lender that becomes a party to this Agreement on or after the
Effective Time and makes a Credit Extension to a UK Borrower shall indicate
either by means of a certification delivered to the Administrative Agent
substantially in the form of

 

66

--------------------------------------------------------------------------------


 

Exhibit L or in the Assignment Agreement, as appropriate, upon becoming a
Lender, which of the following categories it falls in (in relation to UK
Borrowers): (A) not a UK Qualifying Lender; (B) a UK Qualifying Lender (other
than a Treaty Lender or a UK Non-Bank Lender); (C) a Treaty Lender; or (D) a UK
Non-Bank Lender.

 

7.7.6       Treaty Lender Filings.  Notwithstanding Section 7.7.5(a), each
Treaty Lender and each Borrower that makes a payment to which any Treaty Lender
is entitled under a Loan Document shall cooperate in completing any procedural
formalities necessary for such Borrower to obtain authorization to make that
payment without deduction or withholding for or on account of any Tax, including
making and filing an application for relief under a double tax treaty.  Each
Treaty Lender that holds a passport under the HMRC DT Passport Scheme and
desires that such scheme apply to this Agreement shall (a) in relation to a
Treaty Lender that is a Lender as of the Effective Time, confirm that it wishes
such scheme to apply to its Loans under this Agreement by including that Treaty
Lender’s scheme reference number and jurisdiction of tax residence in Schedule
2.1 and (b) in relation to a Treaty Lender that becomes a Lender after the
Effective Time, confirm to the Administrative Agent and the Company, within five
Business Days of the date it becomes a Lender under this Agreement, that it
wishes such scheme to apply to its Loans under this Agreement and provide the
Administrative Agent and the Company with its scheme reference number and its
jurisdiction of tax residence and, having done so, such Treaty Lender shall be
under no obligation pursuant to Section 7.7.5 (with respect to any UK Borrower)
or this Section 7.7.6.  Following the receipt of such confirmation, the UK
Borrower will file Form DTTP 2 in respect of such Lender with UK HMRC promptly,
and in all cases within 30 days of the date such Lender became a Lender under
this Agreement, and shall promptly deliver a copy of such filed Form DTTP 2 to
the relevant Lender (with a copy to the Administrative Agent).

 

7.7.7       Treatment of Certain Refunds.

 

(i)            Unless required by applicable laws, at no time shall the
Administrative Agent have any obligation to file for or otherwise pursue on
behalf of a Lender or an Issuing Lender, or have any obligation to pay to any
Lender or any Issuing Lender, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such Issuing Lender, as the case
may be.  If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Borrower or with respect to which any Borrower has paid
additional amounts pursuant to this Section 7.7, it shall pay to such Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by a Borrower under this Section 7.7 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that such Borrower, upon the request of the
Recipient, agrees to repay the amount paid over to such Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to any Borrower pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax or

 

67

--------------------------------------------------------------------------------


 

other liability giving rise to the indemnification payments or additional
amounts giving rise to such refund had never been incurred.  This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Borrower or any other Person.

 

(ii)           If any Borrower determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes as to which it has been
indemnified by a Lender or an Issuing Lender pursuant to this Section 7.7, it
shall pay to the relevant Lender or Issuing Lender an amount equal to such
refund, net of all out-of-pocket expenses incurred by such Borrower in obtaining
such refund. Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Borrower be required to pay any amount to a Lender or
an Issuing Lender pursuant to this subsection if such payment would place such
Borrower in a less favourable net after-Tax position than such Borrower would
have been in if the Tax or other liability giving rise to the indemnification
payments or additional amounts giving rise to such refund had never been
incurred.  This paragraph shall not be construed to require any Borrower to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

7.7.8       VAT.

 

(i)            All amounts expressed to be payable under any Loan Document by
any Loan Party to any Recipient that (in whole or in part) constitute the
consideration for any supply for VAT purposes are deemed to be exclusive of any
VAT that is chargeable on such supply, and accordingly, subject to
Section 7.7.8(ii) below, if VAT is or becomes chargeable on any supply made by
any Recipient to any Loan Party under a Loan Document and such Recipient is
required to account to the relevant tax authority for the VAT, such Loan Party
must pay to such Recipient (in addition to and at the same time as paying any
other consideration for such supply) an amount equal to the amount of the VAT
(and such Recipient shall promptly provide an appropriate VAT invoice to such
Loan Party).

 

(ii)           If VAT is or becomes chargeable on any supply made by any
Recipient (the “Supplier”) to any other Recipient (the “Customer”) under a Loan
Document, and any party other than the Customer (the “Relevant Party”) is
required by the terms of any Loan Document to pay an amount equal to the
consideration for that supply to the Supplier (rather than being required to
reimburse or indemnify the Customer in respect of that consideration):

 

(1)                                 Where the Supplier is the Person required to
account to the relevant tax authority for the VAT, the Relevant Party must also
pay to the Supplier (at the same time as paying that amount) an additional
amount equal to the amount of the VAT.  The Customer must (where this paragraph
(1) applies) promptly pay to the Relevant Party an amount equal to any credit or
repayment the Customer receives from the relevant tax authority which the
Customer reasonably determines relates to the VAT chargeable on that supply; and

 

68

--------------------------------------------------------------------------------


 

(2)                                 Where the Customer is the Person required to
account to the relevant tax authority for the VAT, the Relevant Party must
promptly, following demand from the Customer, pay to the Customer an amount
equal to the VAT chargeable on that supply but only to the extent that the
Customer reasonably determines that it is not entitled to credit or repayment
from the relevant tax authority in respect of that VAT.

 

(iii)          Where a Loan Document requires any Loan Party to reimburse or
indemnify a Recipient for any cost or expense, such Loan Party shall reimburse
or indemnify (as the case may be) such Recipient for the full amount of such
cost or expense, including such part thereof as represents VAT, save to the
extent that such Recipient reasonably determines that it is entitled to credit
or repayment in respect of such VAT from the relevant tax authority.

 

(iv)          Any reference in this Section 7.7.8 to any Loan Party shall, at
any time when such Loan Party is treated as a member of a group for VAT
purposes, include (where appropriate and unless the context otherwise requires)
a reference to the representative member of such group at such time (the term
“representative member” to have the same meaning as in the United Kingdom’s
Value Added Tax Act 1994 or applicable legislation in other jurisdictions having
a similar effect).

 

(v)           In relation to any supply made by a Recipient to any other Party
under a Loan Document, if reasonably requested by such Recipient, such other
Party must promptly provide such Recipient with details of such other Party’s
VAT registration and such other information as is reasonably requested in
connection with such Recipient’s VAT reporting requirements in relation to such
supply.

 

7.7.9       Survival.  Each party’s obligations under this Section 7.7 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or an Issuing Lender,
the termination of the Commitments and the repayment, satisfaction or discharge
of all other Obligations.

 

7.8          Aga Liability.  For the avoidance of doubt and notwithstanding
anything contained herein or in any other Loan Document to the contrary, under
no circumstance shall a Loan Party that is a member of the Aga Group (i) be
liable for the Loans or other Obligations of any Loan Party that is not also
member of the Aga Group or (ii) be responsible for the failure of any Loan Party
that is not also a member of the Aga Group to pay any principal, interest, fees
or other amounts payable hereunder.

 

SECTION 8          INCREASED COSTS; SPECIAL PROVISIONS FOR EUROCURRENCY LOANS.

 

8.1          Increased Costs.

 

8.1.1       Increased Costs Generally.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with

 

69

--------------------------------------------------------------------------------


 

or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 8.1.5) or any Issuing
Lender;

 

(ii)           subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)          impose on any Lender or any Issuing Lender or the London
interbank market any other condition, cost or expense affecting this Agreement
or Eurocurrency Loans made by such Lender or any applicable Letter of Credit or
participation of such Lender therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan  (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or such Issuing Lender of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or such Issuing Lender hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender or
such Issuing Lender, the Company will pay (or cause the applicable Subsidiary
Borrower to pay) to such Lender or such Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing
Lender, as the case may be, for such additional costs incurred or reduction
suffered.

 

8.1.2       Capital Requirements.  If any Lender or any Issuing Lender
reasonably determines that any Change in Law affecting such Lender or such
Issuing Lender or any Lending Office of such Lender or such Lender’s or such
Issuing Lender’s holding company, if any, regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or such Issuing Lender’s capital or on the capital of such Lender’s or
such Issuing Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swing Line Loans held by, such Lender, or
the Letters of Credit issued by such Issuing Lender, to a level below that which
such Lender or such Issuing Lender or such Lender’s or such Issuing Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Lender’s policies and the policies
of such Lender’s or such Issuing Lender’s holding company with respect to
capital adequacy or liquidity), then from time to time the Company will pay (or
cause the applicable Subsidiary Borrower to pay) to such Lender or such Issuing
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or such Issuing Lender or such Lender’s or such Issuing Lender’s
holding company for any such reduction suffered.

 

8.1.3       Certificates for Reimbursement.  A certificate of a Lender or an
Issuing Lender setting forth the amount or amounts necessary to compensate such
Lender or such Issuing Lender or its holding company, as the case may be, as
specified in Section 8.1.1 and 8.1.2 (which certificate shall set forth the
basis for such demand and a calculation of the amount thereof in

 

70

--------------------------------------------------------------------------------


 

reasonable detail) and delivered to the Company shall be conclusive absent
demonstrable error.  The Company shall pay (or cause the applicable Subsidiary
Borrower to pay) such Lender or such Issuing Lender, as the case may be, the
amount shown as due on any such certificate within 15 days after receipt
thereof.

 

8.1.4       Delay in Requests.  Failure or delay on the part of any Lender or
any Issuing Lender to demand compensation pursuant to the foregoing provisions
of this Section 8.1 shall not constitute a waiver of such Lender’s or such
Issuing Lender’s right to demand such compensation, provided that no Borrower
shall be required to compensate a Lender or an Issuing Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender or
such Issuing Lender, as the case may be, notifies the Company of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
such Issuing Lender intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180 day period referred to above shall be extended to
include the period of retroactive effect thereof).

 

8.1.5       Additional Reserve Requirements.  The Company shall pay (or cause
the applicable Subsidiary Borrower to pay) to each Lender, (i) as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurocurrency Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive absent demonstrable error),
and (ii) as long as such Lender shall be required to comply with any reserve
ratio requirement or analogous requirement of any other central banking or
financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the Eurocurrency Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent demonstrable error), which in
each case shall be due and payable on each date on which interest is payable on
such Loan, provided the Company shall have received at least 15 days’ prior
notice (with a copy to the Administrative Agent) of such additional interest or
costs from such Lender.  If a Lender fails to give notice 15 days prior to the
relevant date on which interest is payable, such additional interest or costs
shall be due and payable 15 days from receipt of such notice.

 

8.2          Basis for Determining Interest Rate Inadequate or Unfair.  If with
respect to any Interest Period:

 

(a)           deposits in the applicable currency (in the applicable amounts)
are not being offered to the Administrative Agent in the relevant interbank
market for such Interest Period, or the Administrative Agent otherwise
reasonably determines (which determination, if made in good faith, shall be
binding and conclusive on the Borrowers) that by reason of circumstances
affecting the relevant interbank market adequate and reasonable means do not
exist for ascertaining the applicable Eurocurrency Rate; or

 

71

--------------------------------------------------------------------------------


 

(b)           the Required Lenders advise the Administrative Agent that the
Eurocurrency Rate as determined by the Administrative Agent will not adequately
and fairly reflect the cost to such Lenders of maintaining or funding such
Eurocurrency Loans for such Interest Period (after taking into account any
amount to which such Lenders may be entitled under Section 8.1);

 

then the Administrative Agent shall promptly notify the other parties thereof
and, so long as such circumstances shall continue, (i) no Lender shall be under
any obligation to make or convert into Eurocurrency Loans and (ii) on the last
day of the current Interest Period for each Eurocurrency Loan, such Loan shall,
unless then repaid in full, (x) in the case of Eurodollar Loans, automatically
convert to a Base Rate Loan, (y) in the case of Eurocurrency Loans denominated
Canadian Dollars of Domestic Borrowers and Canadian Borrowers, automatically
convert to a Canadian Prime Rate Loan and (z) in the case of a Loan denominated
in a currency other than Dollars (or with respect to Domestic Borrowers and
Canadian Borrowers, Canadian Dollars), such Loan shall be redenominated in
Dollars at the Spot Rate, in each case until the Administrative Agent reasonably
determines (in the case of clause (a)), or the Required Lenders advise the
Administrative Agent (in the case of clause (b)), that such circumstances no
longer exist, in which case the Administrative Agent shall revoke such notice,
at which time the Lenders’ obligation to make Eurocurrency Loans shall be
reinstated. Upon receipt of such notice, any Borrower may revoke any pending
request for a borrowing of, conversion to or continuation of Eurocurrency Loans
and, if such Borrower fails to so revoke any such request, such request shall be
deemed to be a request for a borrowing of Base Rate Loans.

 

8.3          Changes in Law Rendering Eurocurrency Loans Unlawful.  If any
Lender determines that any Change in Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender to
make, maintain or fund Eurocurrency Loans, then such Lender shall promptly
notify the Company and the Administrative Agent and, so long as such
circumstances shall continue, (a) such Lender shall have no obligation to make
or convert into Eurocurrency Loans (but shall make a Base Rate Loan or Canadian
Prime Rate Loan, as applicable) concurrently with the making of or conversion
into Eurocurrency Loans by the Lenders that are not so affected, in each case in
an amount equal to such Lender’s pro rata share, calculated using the Spot Rate
on the date of borrowing or conversion, of the applicable Borrowing) and (b) on
the last day of the current Interest Period for each Eurocurrency Loan of such
Lender (or, in any event, on such earlier date as may be required by the
applicable Change in Law), such Eurocurrency Loan shall, unless then repaid in
full, (i) in the case of Eurodollar Loans, automatically convert to a Base Rate
Loan, (ii) in the case of Eurocurrency Loans denominated Canadian Dollars of
Domestic Borrowers and Canadian Borrowers, automatically convert to a Canadian
Prime Rate Loan and (iii) in the case of a Loan denominated in a currency other
than Dollars (or with respect to Domestic Borrowers and Canadian Borrowers,
Canadian Dollars), such Loan shall be redenominated in Dollars at the Spot Rate
and (c) any Borrower may revoke any request for a borrowing of, conversion to or
continuation of Eurocurrency Loans that was outstanding at the time the Company
received notice of the applicable Change in Law from the applicable Lender as
provided above.  Subject to the following sentence, each Base Rate Loan or
Canadian Prime Rate Loan made by a Lender that, but for the circumstances
described in the foregoing sentence, would be a Eurocurrency Loan (an “Affected
Loan”) shall remain outstanding as a Base Rate Loan or Canadian Prime Rate Loan,
as applicable, for the same period as the Borrowing of Eurocurrency Loans of
which such Affected Loan would be a part absent such circumstances; provided
that upon request of the Company, the applicable

 

72

--------------------------------------------------------------------------------


 

Borrower or the affected Lender at least five days before any continuation of
such a Borrowing that is in a currency other than Dollars, the amount of such
Affected Loan shall be adjusted, if necessary, to be equal to such Lender’s pro
rata share, calculated using the Spot Rate on the date of such continuation, of
such Borrowing, and the applicable Borrower (if the amount of such Affected Loan
decreases) or such Lender (if the amount of such Loan increases) shall remit the
appropriate amount to the other party (through the Administrative Agent).  Any
Lender that has given a notice pursuant to the first sentence of this
Section shall promptly notify the Administrative Agent and the Company if the
circumstances giving rise to such notice cease to exist, at which time such
Lender’s obligation to make Eurocurrency Loans shall be reinstated.  If a
relevant Change in Law affects one or more, but not all currencies available
hereunder, then this Section 8.3 shall only apply with respect to the affected
currencies.

 

8.4          Funding Losses.  Upon demand by any Lender (which demand shall be
accompanied by a written statement setting forth the basis for such demand and a
calculation of the amount thereof in reasonable detail,  a copy of which will be
furnished to the Administrative Agent) from time to time, the Company shall
promptly compensate (or cause the applicable Borrower to compensate) such Lender
for and hold such Lender harmless from any net loss, cost or expense incurred by
it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any
Eurocurrency Loan on a day other than the last day of the Interest Period for
such Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise);

 

(b)           any failure by any Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan or Canadian Prime Rate Loan on the date or in the
amount notified by the Company or the applicable Subsidiary Borrower;

 

(c)           any failure by any Borrower to make payment of any Loan or drawing
under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency in a different currency unless so requested at the option
of the applicable Issuing Bank pursuant to Section 2.3.3(A); or

 

(d)           any assignment of a Eurocurrency Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 8.7(b);

 

including any net loss or expense arising from (x) the liquidation or
reemployment of funds obtained by it to maintain such Loan and (y) fees payable
to terminate the deposits from which such funds were obtained or from the
performance of any foreign exchange contract.  The Company shall also pay (or
cause the applicable Subsidiary Borrower to pay) any customary administrative
fees charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Company (or the applicable
Subsidiary Borrower) to the Lenders under this Section 8.4, each Lender shall be
deemed to have funded each Eurocurrency Loan made by it at the Eurocurrency Rate
for such Loan by a matching deposit or other borrowing in the offshore interbank
market for such currency for a comparable

 

73

--------------------------------------------------------------------------------


 

amount and for a comparable period, whether or not such Eurocurrency Loan was in
fact so funded.

 

8.5          Right of Lenders to Fund through Other Offices.  Each Lender may,
if it so elects, fulfill its commitment as to any Eurocurrency Loan by causing a
domestic or foreign branch or affiliate of such Lender to make such Loan;
provided that in such event, for purposes of this Agreement, such Loan shall be
deemed to have been made by such Lender and the obligation of the applicable
Borrower to repay such Loan shall nevertheless be to such Lender and shall be
deemed held by it, to the extent of such Loan, for the account of such branch or
affiliate.

 

8.6          Discretion of Lenders as to Manner of Funding.  Notwithstanding any
provision of this Agreement to the contrary, each Lender shall be entitled to
fund and maintain its funding of any part of its Loans in any manner it sees
fit, it being understood, however, that for  purposes of this Agreement all
determinations hereunder shall be made as if such Lender had actually funded and
maintained each Eurocurrency Loan during each Interest Period for such Loan
through the purchase of deposits having a maturity corresponding to such
Interest Period and bearing an interest rate equal to the Eurocurrency Rate for
such Interest Period.

 

8.7          Mitigation of Circumstances; Replacement of Lenders.

 

(a)           Each Lender shall promptly notify the Company and the
Administrative Agent of any event of which it has knowledge which will result
in, and will use reasonable commercial efforts available to it (and not, in such
Lender’s good faith judgment, otherwise disadvantageous to such Lender) to
mitigate or avoid, (i) any obligation by a Borrower to pay to any Lender or
Governmental Authority any amount pursuant to Section 7.7 or 8.1 or (ii) the
occurrence of any circumstance of the nature described in Section 8.2 or 8.3
(and, if any Lender has given notice of any such event described in clause
(i) or (ii) above and thereafter such event ceases to exist, such Lender shall
promptly so notify the Company and the Administrative Agent).  Without limiting
the foregoing, each Lender will designate a different Lending Office if such
designation will avoid (or reduce the cost to the applicable Borrower of) any
event described in clause (i) or (ii) of the preceding sentence and such
designation will not, in such Lender’s good faith judgment, be otherwise
disadvantageous to such Lender.  Notwithstanding any provision of Section 7.7 or
8.1, no Lender shall be entitled to request payment of any amount pursuant to
either such Section unless such amount is proportionate to the amounts that such
Lender is generally requesting from similarly situated borrowers or account
parties for similar additional costs or losses suffered in connection with
substantially similar credit facilities.

 

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 8.1, or has given notice of the occurrence of a circumstance described
in Section 8.3, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 7.7, and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
the foregoing clause (a), the Company may replace such Lender in accordance with
Section 15.10.

 

8.8          Conclusiveness of Statements; Survival of Provisions. 
Determinations and statements of any Lender pursuant to Section 8.1, 8.2, 8.3 or
8.4 shall be conclusive absent

 

74

--------------------------------------------------------------------------------


 

demonstrable error.  Lenders may use reasonable averaging and attribution
methods in determining compensation under Sections 8.1 and 8.4, and the
provisions of such Sections shall survive repayment of the Loans cancellation or
expiration of the Letters of Credit and any termination of this Agreement.

 

SECTION 9          REPRESENTATIONS AND WARRANTIES.

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to induce the Lenders to make Loans and issue or participate in Letters of
Credit hereunder, the Parent and the Company on behalf of itself and its
Subsidiaries (and to the extent applicable thereto, each Subsidiary Borrower for
itself) represent and warrant to the Administrative Agent and the Lenders that:

 

9.1          Organization, etc.

 

(a)           Each Loan Party and each other Material Foreign Subsidiary is duly
organized, validly existing and, if applicable, in good standing under the laws
of the jurisdiction of its organization; and (except where the failure to be so
qualified or in good standing could not reasonably be expected to have a
Material Adverse Effect) each of the Parent and each Subsidiary (i) is duly
qualified to do business in each jurisdiction where the nature of its business
makes such qualification necessary and (ii) has full power and authority to own
its property and conduct its business as presently conducted by it.

 

9.2          Authorization; No Conflict.  The execution and delivery by each of
the Parent and each Borrower of this Agreement and each other Loan Document to
which it is a party, the borrowings hereunder, the execution and delivery by
each other Loan Party of each Loan Document to which such Loan Party is a party,
the performance by each Loan Party of its obligations under each Loan Document
to which such Loan Party is a party are within the organizational powers of such
Loan Party, have been duly authorized by all necessary organizational action on
the part of such Loan Party (including any necessary shareholder, partner or
member action), have received all necessary governmental approval (if any shall
be required), and do not and will not (a) violate any provision of any law,
statute, rule or regulation or any order, writ, injunction, decree or judgment
of any court or other government agency which is binding on any Loan Party,
(b) contravene or conflict with, or result in a breach of, (i) any provision of
the certificate of incorporation, partnership agreement, by-laws or other
organizational documents of such Loan Party or (ii) any material loan or credit
agreement, indenture, or other material instrument or document which is binding
on such Loan Party or any other Subsidiary or any property of any of the
foregoing or (c) result in, or require, the creation or imposition of any Lien
on any property of any Loan Party or any other Subsidiary (other than Liens
arising under the Loan Documents).

 

9.3          Validity and Binding Nature.

 

(a)           Each Loan Document to which any Loan Party is a party has been
duly executed and delivered by such Loan Party and is the legal, valid and
binding obligation of such Loan Party, enforceable against such Loan Party in
accordance with its terms, subject to (i)

 

75

--------------------------------------------------------------------------------


 

bankruptcy, insolvency, reorganization and similar laws affecting the
enforceability of creditors’ rights generally, (ii) general principles of equity
and (iii) the Legal Reservation.

 

(b)           Subject to the Legal Reservation, the choice of governing law
provisions contained in this Agreement and each other Loan Document to which any
UK Loan Party is party are enforceable in England.  Subject to the Legal
Reservation, any judgment obtained in connection with any Loan Document will be
recognized and be enforceable in England.

 

(c)           Subject to the Legal Reservation, it is not necessary to ensure
the legality, validity, enforceability, priority or admissibility in evidence of
any Loan Document to which a UK Loan Party is a party that such Loan Document be
filed, registered or recorded with, or executed or notarized before, any court
or other authority in England and Wales or that any registration charge or stamp
or similar Tax be paid on or in respect of such Loan Document or any related
document, except for any such filing, registration, recording, execution or
notarization that is not required to be made until enforcement of the applicable
Loan Document or that is required under the United Kingdom’s Companies Act 2006.

 

9.4          Financial Condition.  (a) The audited consolidated financial
statements of the Parent and its Subsidiaries as at December 31, 2015, copies of
which have been delivered to each Lender, were prepared in accordance with GAAP
and present fairly the consolidated financial condition of the Parent and its
Subsidiaries as at such date and the results of their operations for the period
then ended and (b) the unaudited consolidated financial statements of the Parent
and its Subsidiaries as at March 31, 2016, copies of which have been delivered
to each Lender, were prepared in accordance with GAAP (subject, in the case of
such unaudited statements, to the absence of footnotes and other informational
disclosures customarily omitted from interim financial statements and to normal
year-end adjustments) and present fairly the consolidated financial condition of
the Parent and its Subsidiaries as at such date and the results of their
operations for the period then ended.

 

9.5          No Material Adverse Change.  Since December 31, 2015, there has
been no material adverse change in the business, assets, operations, or
financial condition of the Parent and its Subsidiaries taken as a whole.

 

9.6          Litigation.  No litigation (including derivative actions),
arbitration proceeding, labor controversy or governmental investigation or
proceeding is pending or, to the Parent’s or any Borrower’s knowledge,
threatened in writing against the Parent or any Subsidiary which could
reasonably be expected to have a Material Adverse Effect, except as set forth in
Schedule 9.6.

 

9.7          Ownership of Properties; Liens.  Each of the Parent and each
Subsidiary owns good and, in the case of real property, marketable title to all
of its properties and assets, real and personal, tangible and intangible, of any
nature whatsoever, in each case necessary for the conduct of its business
(including patents, trademarks, trade names, service marks and copyrights),
except as could not reasonably be expected to have a Material Adverse Effect. 
The property of the Parent and each Subsidiary is owned free and clear of all
Liens, charges and material claims (including material infringement claims that
are pending or, to the knowledge of

 

76

--------------------------------------------------------------------------------


 

the Parent or any Subsidiary, threatened with respect to patents, trademarks,
copyrights and the like) except as permitted pursuant to Section 10.8.

 

9.8          Subsidiaries.  As of the date hereof, the Parent has no
Subsidiaries except those listed in Schedule 9.8; and the Parent has no direct
Subsidiary other than the Company.

 

9.9          Employee Benefit Plans.

 

9.9.1       ERISA Compliance.

 

(a)           Each U.S. Pension Plan that is intended to be a qualified plan
under Section 401(a) of the Code has received a favorable determination letter
from the Internal Revenue Service to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from federal income
tax under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the Internal Revenue Service.  To the best
knowledge of the Parent, nothing has occurred that would prevent or cause the
loss of such tax-qualified status.

 

(b)           There are no pending or, to the best knowledge of the Parent,
threatened claims, actions or  lawsuits, or action by any Governmental
Authority, with respect to any U.S. Pension Plan that could reasonably be
expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any U.S. Pension Plan that has resulted or could reasonably be expected to
result in a Material Adverse Effect.

 

(c)           (i) No ERISA Event has occurred with respect to a U.S. Pension
Plan within the five year period prior to the date hereof, and neither the
Parent nor any ERISA Affiliate is aware of any fact, event or circumstance that
could reasonably be expected to constitute or result in an ERISA Event with
respect to any U.S. Pension Plan or, to the knowledge of the Parent,
Multiemployer Plan; (ii) the Parent and each ERISA Affiliate has met all
applicable requirements under the U.S. Pension Funding Rules in respect of each
U.S. Pension Plan or, to the knowledge of the Parent, Multiemployer Plan, and no
waiver of the minimum funding standards under the U.S. Pension Funding Rules has
been applied for or obtained by the Parent or an ERISA Affiliate; (iii) as of
the most recent valuation date for any U.S. Pension Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is 60% or
higher and neither the Parent nor any ERISA Affiliate knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below 60% as of the most recent
valuation date; (iv) neither the Parent nor any ERISA Affiliate has incurred any
liability to the PBGC other than for the payment of premiums, and there are no
premium payments which have become due that are unpaid; (v) neither the Parent
nor any ERISA Affiliate has engaged in a transaction that could reasonably be
expected to be subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no
U.S. Pension Plan or, to the knowledge of the Parent, Multiemployer Plan has
been terminated by the plan administrator thereof nor by the PBGC, and no event
or circumstance has occurred or exists that could reasonably be expected to
cause the PBGC to institute proceedings under Title IV of ERISA to terminate any
U.S. Pension Plan or, to the knowledge of the Parent, Multiemployer Plan.

 

77

--------------------------------------------------------------------------------


 

9.9.2                     Non-U.S. Pension Plans.

 

(a)                                 Except as would not reasonably be expected
to result in a Material Adverse Effect, all employer and employee contributions
(including insurance premiums) required from any UK Loan Party or any of its
Subsidiaries or Affiliates by applicable law or by the terms of any UK Pension
Plans (including any policy held thereunder) have been made, or, if applicable,
accrued in accordance with normal accounting practices.

 

(b)                                 Except as would not reasonably be expected
to result in a Material Adverse Effect, each UK Pension Plan has been maintained
in material compliance with its terms and with the requirements of all
applicable laws.

 

9.9.3                     Foreign Plans.  Except as would not reasonably be
expected to result in a Material Adverse Effect, each Foreign Plan has been
maintained in material compliance with its terms and with the requirements of
all applicable laws.

 

9.10                        Investment Company Act.  Neither the Parent nor any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940 and none of the UK Loan Parties carries on
any business in the United Kingdom that requires it to be authorized by the
United Kingdom Financial Conduct Authority or the United Kingdom Prudential
Regulation Authority.

 

9.11                        Regulation U; Etc.  No Loan Party is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock.

 

9.12                        Taxes.

 

(a)                                 Each of the Parent and each Subsidiary has
filed all United States federal income tax returns and other material tax
returns required by law to have been filed by it and has paid all material Taxes
thereby shown to be owing, except any such tax returns or Taxes that (i) are not
delinquent or (ii) are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books.

 

(b)                                 No Loan Party carries on or has ever carried
on any trade through a permanent establishment outside its jurisdiction of
incorporation.

 

9.13                        Solvency, etc.  At the Effective Time (and after
giving effect to any right of contribution and subrogation), (i) the present
fair saleable value of each Loan Party’s (other than UK Loan Parties) assets
will exceed the amount that will be required to pay the probable liability of
its debts and other liabilities, contingent or otherwise, as such debts and
other liabilities become absolute and matured, and (ii) each Loan Party (other
than UK Loan Parties) will be “solvent,” will be able to pay its debts as they
mature, will own property with “fair saleable value” greater than the amount
required to pay its debts as they become absolute and matured and will not have
“unreasonably small capital” with which to carry on its business as then
constituted (all quoted terms used in the foregoing clause (ii) having the
respective meanings given thereto in applicable federal and state laws governing
determinations of the insolvency of debtors).

 

78

--------------------------------------------------------------------------------


 

(b)                                 Immediately prior to and after giving effect
to the making of each Credit Extension hereunder and the use of proceeds thereof
(and after giving effect to any right of contribution or subrogation), (i) the
present fair saleable value of the assets of the Loan Parties, on a consolidated
basis, will exceed the amount that will be required to pay the probable
liability of the consolidated debts and other liabilities, contingent or
otherwise, of the Loan Parties, as such debts and other liabilities become
absolute and matured, and (ii) the Loan Parties, on a consolidated basis, will
be “solvent,” will be able to pay their consolidated debts as they mature, will
own consolidated property with “fair saleable value” greater than the amount
required to pay their consolidated debts as they become absolute and matured and
will not have “unreasonably small capital” on a consolidated basis with which to
carry on their business as then constituted (all quoted terms used in the
foregoing clause (ii) having the respective meanings given thereto in applicable
federal and state laws governing determinations of the insolvency of debtors).

 

(c)                                  At the Effective Time, no UK Loan Party
will (i) (A) be unable to or have admitted its inability to pay its debts as
they fall due, (B) be deemed to or have been declared to be unable to pay its
debts under applicable law, (C) have suspended or threatened to suspend making
payments on any of its debts or (D) by reason of actual or anticipated financial
difficulties, have commenced negotiations with one or more of its creditors with
a view to rescheduling any of its indebtedness; (ii) have aggregate assets that
are less than its liabilities (taking into account contingent and prospective
liabilities); or (iii) have had declared a moratorium in respect of any Debt.

 

9.14                        Environmental Matters.  The Parent and its
Subsidiaries conduct in the ordinary course of business a review of the effect
of existing Environmental Laws and Environmental Claims alleging potential
liability or responsibility for violation of any Environmental Law on their
respective businesses, operations and properties, and as a result thereof the
Parent has reasonably concluded that, except as specifically disclosed in
Schedule 9.14, such Environmental Laws and Environmental Claims would not,
individually or in the aggregate, have a Material Adverse Effect.

 

9.15                        Information.  All written information, other than
projections and other information of a general economic or industry nature,
heretofore or contemporaneously herewith furnished in writing by the Parent or
any Subsidiary to any Lender for purposes of or in connection with this
Agreement and the transactions contemplated hereby, and all written information,
other than projections and other information of a general economic or industry
nature, hereafter furnished by or on behalf of the Parent or any Subsidiary to
any Lender pursuant hereto or in connection herewith, in each case, taken as a
whole, does not contain any material misstatement of a material fact and is
not incomplete by omitting to state any material fact necessary to make such
information not materially misleading in light of the circumstances under which
made as of the dates thereof (it being recognized by the Administrative Agent
and the Lenders that (a) any projections and forecasts provided by the Parent or
any Subsidiary are based on good faith estimates and assumptions believed by the
Parent or such Subsidiary to be reasonable as of the date of the applicable
projections or assumptions and that actual results during the period or periods
covered by any such projections and forecasts will likely differ from projected
or forecasted results and (b) any information provided by the Parent or any
Subsidiary with respect to any Person or assets acquired or to be acquired by
the Parent or any Subsidiary

 

79

--------------------------------------------------------------------------------


 

shall, for all periods prior to the date of such Acquisition, be limited to the
knowledge of the Parent or the acquiring Subsidiary after reasonable inquiry).

 

9.16                        No Default.  No Loan Party is in default under any
agreement, instrument or undertaking to which it is a party or by which it or
any of its property is bound which would reasonably be expected to have a
Material Adverse Effect.  No Event of Default or Unmatured Event of Default
exists.

 

9.17                        No Burdensome Restrictions.  No Loan Party is a
party to any agreement or instrument or subject to any other obligation or any
charter or corporate restriction or any provision of any applicable law, rule or
regulation that, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.

 

9.18                        Centre of Main Interests.  In the case of any UK
Loan Party and for the purposes of the Council of the European Union Regulation
No. 1346/2000 on Insolvency Proceedings, its centre of main interest (as that
term is used in Article 3(1) therein) is situated in England and Wales and it
has no “establishment” (as that term is used in Article 2(h) therein) in any
other jurisdiction.

 

9.19                        OFAC.  Neither the Parent, nor any Subsidiary, nor,
to the knowledge of any Loan Party and its Subsidiaries, any director, officer
or employee thereof, is an individual or entity currently the target of any
Sanctions (“target of Sanctions” signifying a person with whom a U.S. Person or
other national of a Sanctions Authority would be prohibited or restricted by law
from engaging in trade, business, or other activities pursuant to Sanctions),
nor is the Parent or any Subsidiary located, organized or resident in a
Designated Jurisdiction.

 

9.20                        Anti-Corruption Laws.  Except where failure to do so
would not reasonably be expected to result in a Material Adverse Effect, each of
the Parent and each Subsidiary has conducted its businesses in compliance with
applicable anti-corruption laws and has instituted and maintained policies and
procedures designed to promote and achieve compliance with such laws.

 

SECTION 10                        COVENANTS.

 

Until the expiration or termination of the Commitments and thereafter until all
Obligations of the Borrowers are paid in full (other than unasserted contingent
obligations, Hedging Obligations and Cash Management Obligations) and all
Letters of Credit have been terminated (other than any Letter of Credit that has
been Cash Collateralized or otherwise backstopped in a manner reasonably
satisfactory to the Administrative Agent and the Issuing Lender), the Parent
agrees that, unless at any time the Required Lenders shall otherwise expressly
consent in writing, it will:

 

10.1                        Reports, Certificates and Other Information. 
Furnish to the Administrative Agent (which will promptly forward copies thereof
to each Lender):

 

10.1.1              Audit Report.  Promptly when available and in any event
within 90 days after the close of each Fiscal Year, a copy of the annual audit
report of the Parent and its Subsidiaries for such Fiscal Year, including
therein consolidated balance sheets of the Parent and its Subsidiaries

 

80

--------------------------------------------------------------------------------


 

as of the end of such Fiscal Year and consolidated statements of earnings and
cash flow of the Parent and its Subsidiaries for such Fiscal Year reported on
without a “going concern” exception (other than a going concern qualification
resulting from an upcoming maturity date under any Indebtedness occurring within
one year from the time such opinion is delivered)  or a qualification arising
out of the scope of the audit, by Ernst & Young LLP or other independent
auditors of recognized standing selected by the Parent and reasonably acceptable
to the Required Lenders.

 

10.1.2              Quarterly Reports.  Promptly when available and in any event
within 45 days after the end of each Fiscal Quarter (except the last Fiscal
Quarter) of each Fiscal Year, consolidated balance sheets of the Parent and its
Subsidiaries as of the end of such Fiscal Quarter, together with consolidated
statements of earnings and cash flow for such Fiscal Quarter and for the period
beginning with the first day of such Fiscal Year and ending on the last day of
such Fiscal Quarter, certified by a Responsible Financial Officer of the Parent.

 

10.1.3              Compliance Certificates.  Contemporaneously with the
furnishing of a copy of each annual audit report pursuant to Section 10.1.1 and
of each set of quarterly statements pursuant to Section 10.1.2, a duly completed
compliance certificate in the form of Exhibit A, with appropriate insertions,
dated the date of such annual report or such quarterly statements and signed by
a Responsible Financial Officer of the Parent, containing (a) a computation of
each of the financial ratios and restrictions set forth in Section 10.6;
(b) contemporaneously with the furnishing of the annual audit report pursuant to
Section 10.1.1 only, an updated organizational chart showing all Subsidiaries
and the jurisdictions of their respective organization; (c) confirmation that
there has not been (or a reasonably detailed description of) any cancellation
(without replacement), material reduction in the amount or other material
negative change with respect to any material insurance maintained by the Parent
or any Subsidiary; and (d) a statement that such officer has not become aware of
any Event of Default or Unmatured Event of Default that has occurred and is
continuing or, if there is any such event, describing it and the steps, if any,
being taken to cure it.

 

10.1.4              Reports to SEC and to Shareholders.  Promptly upon the
filing or sending thereof, copies of all regular, periodic or special reports of
the Parent or any Subsidiary filed with the SEC (excluding exhibits thereto,
provided that the Company shall promptly deliver any such exhibit to the
Administrative Agent or any Lender upon request therefor); copies of all
registration statements of the Parent or any Subsidiary filed with the SEC; and
copies of all proxy statements or other communications made to shareholders
generally concerning material developments in the business of the Parent or any
Subsidiary.

 

10.1.5              Notice of Default, Litigation, ERISA and Environmental
Matters.  Promptly upon any Responsible Officer becoming aware of any of the
following, written notice describing the same and the steps being taken by the
Parent or the Subsidiary affected thereby with respect thereto:

 

(a)                                 the occurrence of an Event of Default or an
Unmatured Event of Default;

 

(b)                                 any litigation, arbitration or governmental
investigation or proceeding not previously disclosed by the Parent to the
Lenders which has been instituted or, to the knowledge

 

81

--------------------------------------------------------------------------------


 

of the Parent or any Borrower, is threatened against the Parent or any
Subsidiary or to which any of the properties of any thereof is subject which
(i) has a reasonable likelihood of being adversely determined and (ii) if so
determined, would reasonably be expected to have a Material Adverse Effect;

 

(c)                                  the occurrence of an ERISA Event; or

 

(d)                                 any other event that would reasonably be
expected to have a Material Adverse Effect.

 

10.1.6              Management Reports.  Promptly upon the request of the
Administrative Agent, copies of all detailed financial and management reports
submitted to the Parent by independent auditors in connection with each annual
or interim audit made by such auditors of the books of the Parent.

 

10.1.7              Projections.  As soon as practicable and in any event within
60 days after the commencement of each Fiscal Year, financial projections for
the Parent and its Subsidiaries for such Fiscal Year prepared in a manner
consistent with those projections delivered by the Parent to the Administrative
Agent prior to the Effective Time.

 

10.1.8              Other Information.  From time to time such other information
concerning the Parent and its Subsidiaries as the Administrative Agent or any
Lender may reasonably request.

 

Documents required to be delivered pursuant to Section 10.1.1, 10.1.2 or 10.1.3
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically and, if so delivered, shall be deemed
to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto, on the Company’s website on the Internet
at the website address listed on Schedule 15.3; or (ii) on which such documents
are posted on the Company’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that the Company shall, promptly upon request by the
Administrative Agent, provide to the Administrative Agent by electronic mail an
electronic version (i.e., a soft copy) of any such document specifically
requested by the Administrative Agent.  The Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Company with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

 

Each Borrower hereby acknowledges that the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of such Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks, Syndtrak, ClearPar, or a substantially similar electronic
transmission system (the “Platform”).

 

10.2                        Books, Records and Inspections.  Keep, and cause
each Subsidiary to keep, its books and records in accordance with sound business
practices sufficient to allow the preparation

 

82

--------------------------------------------------------------------------------


 

of financial statements in accordance with GAAP; permit, and cause each
Subsidiary to permit, at any reasonable time during normal business hours and
with reasonable prior notice (or at any time without notice if an Event of
Default exists), any Lender or the Administrative Agent or any representative
thereof to inspect any of its offices, properties and operations, to discuss its
financial matters with its officers and its independent auditors (and the Parent
hereby authorizes such independent auditors to discuss such financial matters
with any Lender or the Administrative Agent or any representative thereof
whether or not any representative of the Parent or any Subsidiary is present
provided that the Parent or the Company is given the opportunity to be present
for such discussion), and to examine (and, at the expense of the Parent or the
applicable Subsidiary, photocopy extracts from) any of its books or other
corporate records; and unless all security interests of the Administrative Agent
have been released pursuant to Section 10.12(vii), permit, and cause each
Subsidiary to permit, the Administrative Agent to perform periodic field
examinations of the Parent and its Subsidiaries at such times as the
Administrative Agent or the Required Lenders (in each case in consultation with
the Company) may elect; provided that the Loan Parties shall not be obligated to
pay for more than one field examination in any Fiscal Year (excluding any field
examination conducted at a time when any Event of Default exists).

 

10.3                        Insurance.  Maintain, and cause each Subsidiary to
maintain such insurance (giving effect to reasonable and prudent self-insurance)
as may be required by any law or governmental regulation or court decree or
order applicable to it and such other insurance, to such extent and against such
hazards and liabilities, as is customarily maintained by companies similarly
situated; and, upon reasonable request of the Administrative Agent, furnish to
the Administrative Agent a certificate setting forth in reasonable detail the
nature and extent of all insurance maintained by the Parent and its
Subsidiaries.

 

10.4                        Compliance with Laws; Material Contracts; Payment of
Taxes and Liabilities.  (a) Comply, and cause each Subsidiary to comply, in all
material respects with all material applicable laws, rules, regulations,
decrees, orders, judgments, licenses, material contracts and permits,
noncompliance with which could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect; and (b) pay, and cause each
Subsidiary to pay, prior to delinquency, all United States federal income taxes
and all other material Taxes and governmental charges against it or any of its
property, as well as claims of any kind which, if unpaid, might become a Lien on
any of its property, other than Liens permitted by Section 10.8; provided that
the foregoing shall not require the Parent or any Subsidiary to pay any such Tax
or charge so long as it shall contest the validity thereof in good faith by
appropriate proceedings and shall set aside on its books adequate reserves with
respect thereto in accordance with GAAP.

 

10.5                        Maintenance of Existence, etc.  Maintain and
preserve, and (subject to Section 10.10) cause each Loan Party and Material
Foreign Subsidiary to maintain and preserve, (a) its existence and, if
applicable, good standing in the jurisdiction of its formation; provided that
any Subsidiary (other than a Borrower) may liquidate or dissolve if the Company
determines in good faith that such liquidation or dissolution is in the best
interests of the Company and is not materially disadvantageous to the Lenders),
and (b) its qualification and good standing as a foreign company in each
jurisdiction where the nature of its business makes such qualification necessary
(except in those instances in which the failure to be qualified or in good
standing does not have a Material Adverse Effect).

 

83

--------------------------------------------------------------------------------


 

10.6                        Financial Covenants.

 

10.6.1              Interest Coverage Ratio.  Not permit the Interest Coverage
Ratio as of the last day of any Computation Period to be less than 3.0 to 1.0.

 

10.6.2              Leverage Ratio.  Not permit the Leverage Ratio as of the
last day of any Computation Period (other than during a Covenant Holiday Period)
to exceed 3.50 to 1.0; or to exceed 4.0 to 1.0 during any Covenant Holiday
Period.

 

10.7                        Limitations on Debt.  Not, and not permit any
Subsidiary to, create, incur, assume or suffer to exist any Debt, except:

 

(a)                                 obligations under this Agreement and the
other Loan Documents;

 

(b)                                 unsecured seller Debt which represents all
or part of the purchase price payable in connection with Permitted Acquisitions;
provided that (i) the aggregate outstanding principal amount of all such Debt
shall not at any time exceed $40,000,000 and (ii) all such Debt shall have terms
that are reasonably acceptable to the Administrative Agent;

 

(c)                                  Debt secured by Liens permitted by
Section 10.8(d); provided that the aggregate principal amount of all such Debt
at any time outstanding shall not exceed $50,000,000;

 

(d)                                 Debt of Subsidiaries owed to the Parent or
any other Subsidiary;

 

(e)                                  Hedging Obligations of the Company or any
Subsidiary incurred in the ordinary course of business for bona fide hedging
purposes and not for speculation;

 

(f)                                   unsecured Debt of the Company to
Subsidiaries;

 

(g)                                  Subordinated Debt;

 

(h)                                 Debt existing on the date hereof and listed
on Schedule 10.7(h), and refinancings, amendments, restatements, supplements,
refundings, renewals or extensions of any such Debt so long as the principal
amount of such Debt (as so refinanced or otherwise modified) is not increased
except to the extent of any premium, accrued interest, fees, costs and expenses
incurred in connection therewith and the terms applicable to such Debt (as so
refinanced or otherwise modified) are no less favorable to the Company or the
applicable Subsidiary in any material respect than the terms in effect
immediately prior to such refinancing or other modification (except that
interest and fees payable with respect to such Debt (as so refinanced or
modified) may be at the then-prevailing market rates);

 

(i)                                     Debt from the Parent owing to the
Company solely to the extent that the proceeds of such Debt are used by the
Parent to pay its Taxes and reasonable accounting, legal and corporate overhead
expenses, in each case as they become due;

 

(j)                                    subject to the limitations set forth in
Section 10.8(k), Debt arising under Capital Leases;

 

84

--------------------------------------------------------------------------------


 

(k)                                 Suretyship Liabilities permitted by
Section 10.18(d), (i), (j), (n), (o) or (p);

 

(l)                                     Debt of Foreign Subsidiaries, provided
that the aggregate principal amount of all such Debt at any time outstanding
shall not exceed $150,000,000;

 

(m)                             Securitization Obligations in an aggregate
outstanding amount not exceeding at any time $200,000,000;

 

(n)                                 Debt arising out of performance guarantees,
completion guarantees, performance bonds, bid bonds, appeal bonds, surety bonds,
judgment bonds, replevin bonds and similar bonds and other similar obligations
in the ordinary course of business;

 

(o)                                 Debt incurred solely to finance insurance
premiums in the ordinary course of business;

 

(p)                                 obligations arising from agreements
providing for customary indemnification, earnouts, adjustment of purchase price,
non-compete, consulting or other similar obligations, in each case arising in
connection with acquisitions or dispositions of any business, assets or
Subsidiary; and

 

(q)                                 other Debt so long as, both immediately
before and immediately after giving effect to the incurrence of such
Indebtedness, the Parent is in pro forma compliance with the Leverage Ratio then
in effect pursuant to Section 10.6.2 based on the most recently available
quarterly financial statements of the Parent.

 

10.8                        Liens.  Not, and not permit any Subsidiary to,
create or permit to exist any Lien on any of its real or personal properties,
assets or rights of whatsoever nature (whether now owned or hereafter acquired),
except:

 

(a)                                 Liens for Taxes or other governmental
charges not at the time delinquent or being contested in good faith by
appropriate proceedings and, in each case, for which it maintains adequate
reserves;

 

(b)                                 Liens arising in the ordinary course of
business (such as (i) Liens of carriers, warehousemen, landlords, mechanics,
repairmen and materialmen and other similar Liens imposed by law, (ii) deposits
to secure trade contracts entered into in the ordinary course of business and
(iii) Liens incurred or deposits made in connection with worker’s compensation,
unemployment compensation and other types of social security (excluding Liens
arising under ERISA) or in connection with leases, surety bonds, bids,
performance bonds, utilities and similar obligations) provided that any such
Lien is for sums not overdue for a period of more than 30 days or is being
contested in good faith by appropriate proceedings and not involving any
deposits (other than deposits in the ordinary course of business that are
customary with respect to the type of obligations secured and deposits permitted
by Section 10.18(f), but excluding bonds of the types described in subsection
(e) below) or advances or borrowed money or the deferred purchase price of
property or services, and, in each case, for which it maintains adequate
reserves;

 

85

--------------------------------------------------------------------------------


 

(c)                                  Liens identified in Schedule 10.8 and Liens
securing refinancings, refundings, renewals, replacements or extensions of the
Debt originally secured by such Liens; provided that the principal amount of
Debt secured thereby is not increased other than in respect of any accrued
interest, premium, fees, costs or expenses payable in connection with such
refinancing, refunding, extension, renewal or replacement;

 

(d)                                 subject to the limitations set forth in
Section 10.7(c), (i) Liens existing on property at the time of the acquisition
thereof by the Company or any Subsidiary, or existing on property of any Person
that becomes a Subsidiary after the Effective Time (and, in each case, not
created in contemplation of such acquisition), (ii) Liens that constitute
purchase money security interests on any property securing debt incurred for the
purpose of financing any part of the cost of acquiring, constructing or
improving such property, provided that any such Lien attaches to such property
within 180 days of the acquisition, construction or improvement thereof and such
Lien attaches solely to the property so acquired, constructed or improved, and
(iii) any refinancing, replacement, amendment, restatement, supplement, renewal
or extension of any Lien referred to in clauses (i) or (ii) (or the debt secured
thereby) so long as the principal amount of the obligations secured by such Lien
is not increased (other than in respect of any accrued interest, premium, fees,
costs or expenses payable in connection therewith) and such Lien does not extend
to any other property of the Company or any Subsidiary;

 

(e)                                  attachments, appeal bonds, judgments and
other similar Liens, for sums not exceeding $50,000,000 in the aggregate,
arising in connection with court proceedings, provided that the execution or
other enforcement of such Liens is effectively stayed and the claims secured
thereby are being actively contested in good faith and by appropriate
proceedings;

 

(f)                                   leases, subleases, encroachments,
subdivisions, easements, rights of way, restrictions, minor defects or
irregularities in title and other similar Liens not interfering in any material
respect with the ordinary conduct of the business of the Company or any
Subsidiary;

 

(g)                                  Liens in favor of the Administrative Agent
arising under the Loan Documents;

 

(h)                                 Liens arising solely by virtue of any
statutory or common law provision relating to banker’s liens, rights of set-off
or similar rights and remedies as to deposit accounts or other funds maintained
with a creditor depository institution;

 

(i)                                     licenses, sublicenses and other grants
of rights to use of patents, trademarks, or other intellectual property rights
(a) granted in the ordinary course of business and not interfering with the
business of any Loan Party in any material respect or (b) between or among
Parent and its Subsidiaries;

 

(j)                                    any interest or title of a lessor,
licensor or sublessor under any lease or license entered into the ordinary
course of its business and covering only the assets so leased or licensed;

 

(k)                                 Liens arising under Capital Leases, Liens
securing Subordinated Debt and other Liens not otherwise permitted by this
Section 10.8 so long as the aggregate outstanding principal amount of the
obligations secured by the foregoing does not exceed $50,000,000 at any time
outstanding;

 

86

--------------------------------------------------------------------------------


 

(l)                                     Liens deemed to exist in connection with
Investments in repurchase agreements permitted by Section 10.18;

 

(m)                             Liens on cash earnest money deposits or arising
under escrow arrangements, in each case made in connection with any letter of
intent or purchase agreement;

 

(n)                                 Liens securing Debt permitted by
Section 10.7(l); provided that any such Lien shall be terminated promptly after
the Debt securing such Lien has been repaid;

 

(o)                                 customary rights of first refusal arising
under joint venture agreements;

 

(p)                                 Liens on Unrestricted Margin Stock;

 

(q)                                 Liens securing Securitization Obligations;
and

 

(r)                                    Liens on insurance policies securing the
financing of insurance premiums. permitted by Section 10.7(o).

 

10.9                        Restricted Payments.  Not, and not permit any
Subsidiary to,

 

(a)                                 declare or pay any dividends on any of its
capital stock (other than stock dividends);

 

(b)                                 purchase or redeem any such stock or any
warrants, options or other similar rights in respect of such stock;

 

(c)                                  make any other distribution to any
shareholder with respect to such shareholder’s equity interest;

 

(d)                                 pay any principal or interest on, or
purchase, redeem or defease, any Subordinated Debt; or

 

(e)                                  set aside funds for any of the foregoing;
provided that:

 

(i)                                     any Subsidiary may declare and pay
dividends to the Company or to any other Subsidiary;

 

(ii)                                  the Company or the Parent, as the case may
be, may make regularly scheduled payments on any Subordinated Debt if the holder
of such Subordinated Debt is permitted to receive such payments at such time
under the applicable agreement or instrument governing such Subordinated Debt
and any applicable subordination agreement and/or intercreditor agreement;

 

(iii)                               the Company or any Subsidiary may declare
and pay dividends to the Parent to the extent necessary to enable the Parent to
pay its taxes, accounting, legal and corporate overhead expenses as they become
due;

 

(iv)                              the Parent and any of its Subsidiaries may
(A) purchase, redeem, retire or otherwise acquire shares of its capital stock or
warrants or options in respect thereof from

 

87

--------------------------------------------------------------------------------


 

current or former officers, directors or employees of the Parent or any of its
Subsidiaries upon the death, disability, resignation or termination of
employment of such individual in an aggregate amount not to exceed $1,000,000 in
any Fiscal Year and (B) redeem stock or options in connection with its equity
plans in an aggregate amount not to exceed $10,000,000 in any Fiscal Year (and
the Company may declare and pay dividends to the Parent to the extent necessary
to enable the Parent to make such redemptions);

 

(v)                                 so long as no Event of Default or Unmatured
Event of Default exists or will result therefrom, the Company and any of its
Subsidiaries may declare and pay dividends to the Parent to the extent necessary
to enable the Parent to make regularly scheduled payments on any Subordinated
Debt if the holder of such Subordinated Debt is permitted to receive such
payments at such time under any applicable subordination agreement and/or
intercreditor agreement;

 

(vi)                              the Parent and any of its Subsidiaries may
redeem, repurchase, retire or otherwise acquire equity interests to the extent
such redemption, repurchase, retirement or other acquisition is deemed to occur
upon exercise of stock options or the vesting of restricted stock if such equity
interests represent a portion of the exercise price of such options or the
amount of the restricted stock so vested;

 

(vii)                           so long as no Event of Default or Unmatured
Event of Default exists or will result therefrom, the Parent may declare cash
dividends to its shareholders or purchase, redeem, retire or otherwise acquire
shares of its capital stock or options or warrants in respect thereof (such
dividends, purchases, redemptions, retirements or other acquisitions,
“Shareholder Payments”) so long as both immediately before, and on a pro forma
basis immediately after giving effect thereto, the Leverage Ratio is not greater
than 3.5 to 1.0 measured as of the most recently ended fiscal quarter based on
the most recently available quarterly financial statements of the Parent, in
unlimited amounts; and

 

(viii)                        the Parent may pay cash dividends declared in
accordance with the foregoing clause (vii) and the Company may pay dividends to
the Parent to the extent necessary to enable the Parent to make permitted
Shareholder Payments.

 

10.10                 Mergers, Consolidations, Sales.  Not, and not permit any
Subsidiary to, merge or consolidate with any Person, or purchase or otherwise
acquire all or substantially all of the assets or any stock of any class of, or
any partnership or joint venture interest in, any other Person, or (except for
the sale or lease of inventory in the ordinary course of business) sell,
transfer, convey or lease all or any substantial part of its assets, or sell or
assign with or without recourse any receivables, except for:

 

(a)                                 the Parent or any Subsidiary may merge or
consolidate (x) with the Parent or any Subsidiary or (y) with any other Person
to complete a Permitted Acquisition; provided that (i) the Parent shall be the
continuing or surviving Person in any such transaction involving the Parent,
(ii) the applicable Borrower shall be the continuing or surviving Person in any
such transaction involving such Borrower and (iii) subject to the preceding
clauses (i) and (ii), a Loan Party shall be the continuing or surviving Person
in any such transaction involving a Loan Party (unless such Loan Party is
ceasing to be a Subsidiary as a result of such transaction);

 

88

--------------------------------------------------------------------------------


 

(b)                                 any such purchase or other acquisition (and
the corresponding sale or other transfer) by the Company or any wholly-owned
Subsidiary of the assets or stock of any Subsidiary;

 

(c)                                  any Permitted Acquisition;

 

(d)                                 sales or assignments of receivables in the
ordinary course of business consistent with past practice;

 

(e)                                  sales and other dispositions of Margin
Stock;

 

(f)                                   dispositions of accounts receivable, lease
receivables, other financial assets and other rights and related assets pursuant
to a Permitted Securitization;

 

(g)                                  Investments permitted by Section 10.18(n);

 

(h)                                 other sales and dispositions of assets
(including the stock of Subsidiaries and including through a merger) so long as
the net book value of all assets sold or otherwise disposed of in any Fiscal
Year does not exceed $40,000,000; and

 

(i)                                     other sales and dispositions of assets
(including the stock of Subsidiaries and including through a merger) so long as
(i) both immediately before, and on a pro forma basis immediately after giving
effect thereto, the Leverage Ratio is not greater than 3.5 to 1.0 based on the
most recently available quarterly financial statements of the Parent and (ii) no
Event of Default exists or will result therefrom.

 

10.11                 Use of Proceeds; Restrictions on Margin Stock.  Use the
proceeds of the Loans to refinance existing Debt of the Parent and its
Subsidiaries, to finance the working capital of the Company and its
Subsidiaries, to pay expenses and fees in connection with the refinancing of
existing Debt, for permitted capital expenditures, to support the issuance of
Letters of Credit, for Permitted Acquisitions and for other general corporate
purposes; not, and not permit any Subsidiary to, purchase or otherwise acquire,
directly or indirectly, any Restricted Margin Stock if, after giving effect
thereto, the aggregate fair market value of all Restricted Margin Stock held by
the Parent and its Subsidiaries would exceed the Margin Stock Basket (as defined
below); and not permit the value of all Restricted Margin Stock held by the
Parent and its Subsidiaries to exceed 25% of the value of all assets of the
Parent and its Subsidiaries.  For purposes of the foregoing, “Margin Stock
Basket” means the lesser of (a) $35,000,000 and (b) the total of (i) $35,000,000
minus (ii) all losses on sales of Restricted Margin Stock after the date of this
Agreement plus (iii) all gains on sales of Restricted Margin Stock after the
date of this Agreement minus (iv) all unrealized losses on Restricted Margin
Stock held by the Parent or any Subsidiary.

 

10.12                 Further Assurances.  Take, and cause each Subsidiary to
take, such actions as are necessary, or as the Administrative Agent (or the
Required Lenders acting through the Administrative Agent) may reasonably
request, from time to time (including the execution and delivery of guaranties,
security agreements, pledge agreements, financing statements, Collateral Access
Agreements and other documents, the filing or recording of any of the foregoing,
the delivery of stock certificates, notes and other collateral with respect to
which perfection is

 

89

--------------------------------------------------------------------------------


 

customarily obtained by possession, and the delivery of opinions of counsel with
respect to any of such documents) to ensure that:

 

(a)                                 the Obligations of the Domestic Borrowers
hereunder and under the other Loan Documents are secured by first-priority Liens
(subject only to Liens permitted by the Loan Documents) on substantially all of
the assets of the Domestic Borrowers (other than any Domestic Borrower that is
an Excluded Domestic Subsidiary) and guaranteed by all Domestic Subsidiaries
(including, promptly upon the acquisition or creation thereof, any Domestic
Subsidiary acquired or created after the date hereof) by execution of a U.S.
Guaranty, a Security Agreement and, if applicable, a U.S. Pledge Agreement;
provided that (i) no Excluded Domestic Subsidiary or (ii) no Immaterial
Subsidiary (so long as such Subsidiary is an Immaterial Subsidiary) shall have
an obligation to provide or guaranty or execute a U.S. Guaranty, a Security
Agreement or a U.S. Pledge Agreement;

 

(b)                                 except with respect to any member of the Aga
Group, the Obligations of the Foreign Borrowers are guaranteed by (i) each other
Foreign Borrower, (ii) all Material Foreign Subsidiaries of each Foreign
Borrower that are organized under the laws of a jurisdiction in which a Foreign
Borrower is organized (including, promptly upon the acquisition or creation
thereof, any Material Foreign Subsidiary of any Foreign Borrower acquired or
created after the date hereof) and (iii) all material (as determined from time
to time by the Administrative Agent in consultation with the Company) Foreign
Subsidiaries organized under the laws of Australia and Spain, in each case by
execution of a Foreign Guaranty; and

 

(c)                                  the Obligations of the Parent and of each
Subsidiary Guarantor are secured by first-priority Liens (subject only to Liens
permitted by the Loan Documents) on substantially all of the assets of the
Parent and each Subsidiary Guarantor that is a Domestic Subsidiary.

 

Notwithstanding the foregoing or any other provision of any Loan Document:

 

(i)                                     neither the Parent nor any Subsidiary
shall be required to guarantee any obligations or grant any security or to
perfect any security to the extent that (w) providing such a guarantee or
granting or perfecting, as applicable, such security is prohibited or
impractical under local law or would result in material adverse Tax
consequences, (x) the Administrative Agent, in its discretion, determines that
the cost or difficulty of obtaining such a guarantee or granting or perfecting,
as applicable, such security would be excessive relative to the value of such
guarantee or security, (y) providing such a guarantee or granting or perfecting,
as applicable, such security would conflict with the fiduciary duties of the
directors of such Subsidiary or result in a risk of personal or criminal
liability on the part of any officer of such Subsidiary or (z) the
Administrative Agent (acting reasonably) otherwise consents;

 

(ii)                                  no Foreign Subsidiary or Excluded Domestic
Subsidiary shall guarantee or be liable for any Obligations of the Parent or any
Domestic Subsidiary;

 

(iii)                               no member of the Aga Group shall guaranty or
be jointly liable for any Obligations of any Loan Party other than the other
members of the Aga Group;

 

90

--------------------------------------------------------------------------------


 

(iv)                              (t) none of the Parent, the Company or any
other Subsidiary shall be required to pledge any real property or any Margin
Stock, (u) without limiting clause (w) below, none of the Parent, the Company or
any other Domestic Subsidiary shall be required to pledge (1) more than 65% of
the voting equity interests of any Foreign Subsidiary or Excluded Domestic
Subsidiary or (2) any stock of any Immaterial Subsidiary; (v) subject to clause
(v) below, no Foreign Subsidiary shall be required to pledge any of its assets,
including the stock of any other Foreign Subsidiary; (w) neither the assets nor
the capital stock of any member of the Aga Group or the capital stock of the
parent of Aga shall be required to be pledged in order to secure any of the
obligations of the Parent or any Subsidiary (including any member of the Aga
Group) and no mortgage, charge, lien, assignment or any other security interest
shall be required to be granted over the assets of any member of the Aga Group
in respect of any Obligations;

 

(v)                                 if a Trigger Event exists, the
Administrative Agent may require that, within 120 days of the occurrence of such
Trigger Event (or such longer period as may be agreed to by the Administrative
Agent in its sole discretion), (x) any Loan Party that has pledged equity
interests in a Material Foreign Subsidiary enter into a local law pledge of such
equity interest and/or (y) any Foreign Borrower (other than Aga) that has
outstanding Credit Extensions enter into security agreements, pledge agreements
or other appropriate documents necessary to create a security interest in
substantially all of its assets for the benefit of the Administrative Agent
(subject to the other provisions of this Section 10.12) to secure its
Obligations;

 

(vi)                              no payments by any Foreign Subsidiary or
Excluded Domestic Subsidiary nor the proceeds from the sale of any collateral
held by a Foreign Subsidiary or Excluded Domestic Subsidiary shall be allocated
to the repayment of any Obligation of a Domestic Borrower or shall otherwise
reduce the obligations of a Domestic Borrower; and

 

(vii)                           notwithstanding any of the foregoing to the
contrary, if the Parent receives an investment grade rating by any two of
Standard & Poor’s Financial Services LLC, a subsidiary of McGraw-Hill
Financial, Inc. (or any successor thereof), Moody’s Investors Service, Inc. (or
any successor thereof) or Fitch IBCA, Duff & Phelps, a division of Fitch, Inc.
(or any successor thereof), all security interests of the Administrative Agent
in any property of the Parent or any Subsidiary shall be terminated and
released.

 

The foregoing provisions of this Section 10.12 shall be limited to the extent
necessary to comply with general statutory limitations, financial assistance,
capital maintenance, fraudulent preference, corporate benefit, “thin
capitalization” rules, retention of title claims and similar principles which
limit the ability of a Person to provide a guarantee or security or require that
the guarantee or security be limited to the maximum amount that such person may
provide having regard to applicable law.

 

10.13                 Transactions with Affiliates.  Not, and not permit any
Subsidiary to, enter into any transaction, arrangement or contract with any of
its other Affiliates (other than between Parent and its Subsidiaries or between
or among Subsidiaries, except that if an Event of Default exists, no Loan Party
shall enter into any material transaction or contract with any Subsidiary that
is not a Loan Party other than Arm’s Length Transactions (as defined below))
which is on terms which

 

91

--------------------------------------------------------------------------------


 

are less favorable than are obtainable from any Person which is not one of its
Affiliates (an “Arm’s Length Transaction”); provided that the foregoing shall
not restrict (a) reimbursement of reasonable fees, costs and expenses, payment
of reasonable compensation and provision of customary indemnification and
insurance, in each case to the officers and directors of the Parent or any of
its Subsidiaries; (b) license or lease agreements with any Subsidiary that is
not a Loan Party or joint venture in which a Loan Party has an interest, in each
case on terms that, taken as a whole together with all related transactions with
such non-Loan Party Subsidiary or joint venture, are commercially reasonable;
(c) payments of compensation, perquisites and fringe benefits arising out of any
employment or consulting relationship in the ordinary course of business; or
(d) employment and severance arrangements between the Borrowers or any of their
Subsidiaries and their respective officers in the ordinary course of business
and transactions pursuant to stock option plans and employee benefit plans and
arrangements and other compensation arrangements.

 

10.14                 Employee Benefit Plans.  Maintain, and cause each
Subsidiary to maintain, each U.S. Pension Plan and UK Pension Plan in
substantial compliance with all applicable requirements of law and regulations
and ensure that, except for (a) the Aga Rangemaster Group Pension Scheme and the
Amari PLC Pension and Life Insurance Plan and (b) schemes established in the
United Kingdom having aggregate liabilities that would not reasonably be
expected to have a Material Adverse Effect, no UK Loan Party or any of its
Subsidiaries is an employer (for purposes of ss38-51 of the United Kingdom’s
Pensions Act 2004).

 

10.15                 Environmental Laws.  Conduct, and cause each Subsidiary to
conduct, its operations and keep and maintain its property in material
compliance with all Environmental Laws (other than Immaterial Laws).

 

10.16                 Inconsistent Agreements.  Not, and not permit any
Subsidiary to, enter into any loan or credit agreement, indenture or other
material instrument or document containing any provision which (a) would be
violated or breached by any borrowing, or the obtaining of any Letter of Credit,
by any Borrower hereunder or by the performance by the Parent, the Company or
any other Subsidiary of any of its obligations hereunder or under any other Loan
Document or (b) would prohibit the Parent, the Company or any other Domestic
Subsidiary or any Foreign Borrower from granting to the Administrative Agent,
for the benefit of the Lenders, a Lien on any of its assets, other than:

 

(i)                                     in the case of clause (b), any
prohibition set forth in an agreement evidencing Debt permitted by
Section 10.7(c), 10.7(e), 10.7(h), 10.7(j), 10.7(m) or 10.7(p) or a Lien
permitted by Section 10.8, to the extent the restriction with respect to such
Lien relates only to the asset or assets subject to such Lien;

 

(ii)                                  customary non-assignment provisions in
(A) leases and (B) other agreements in the ordinary course of business, in each
case not prohibited by the terms of this Agreement;

 

(iii)                               any prohibition applicable solely to the
property or assets of any Foreign Subsidiary;

 

92

--------------------------------------------------------------------------------


 

(iv)                              any prohibition pursuant to customary
agreements providing for the licensing of intellectual property by third parties
to the Parent or any Subsidiary in the ordinary course of business that
restricts the sublicensing, pledge, transfer or assignment of the licensee’s
rights thereunder;

 

(v)                                 customary restrictions on cash or other
deposits (including escrowed funds) received by the Parent or any Subsidiary in
the ordinary course of business;

 

(vi)                              customary restrictions on the assignment of an
interest in a joint venture that is not a Domestic Subsidiary so long as such
restriction applies only to such joint venture and (A) such joint venture is
acquired as part of a Permitted Acquisition (so long as such restriction was not
imposed in contemplation of such acquisition) or (B) the aggregate amount of all
investments made by the Company and its Domestic Subsidiaries in all joint
ventures subject to such restrictions (other than joint ventures described in
the immediately preceding clause (A)) after the date of this Agreement does not
at any time exceed the lesser of (1) $10,000,000 and (2) the total of
(w) $20,000,000 minus (x) all losses on sales or other dispositions of such
investments after the date of this Agreement plus (y) all gains on sales or
other dispositions of such investments after the date of this Agreement minus
(z) all unrealized losses on such investments held by the Company or any
Domestic Subsidiary;

 

(vii)                           customary restrictions and conditions relating
to the sale of a Subsidiary pending such sale and applicable solely to such
Subsidiary;

 

(viii)                        customary restrictions and conditions contained in
any agreement relating to the disposition of any property pending the
consummation of such disposition;

 

(ix)                              restrictions set forth in any agreement
relating to an asset being acquired existing at the time of acquisition or a
Subsidiary existing at the time such Subsidiary is merged, consolidated or
amalgamated with or into, or acquired by, the Company or any Subsidiary or
becomes a Subsidiary and, in each case, not in contemplation thereof; and

 

(x)                                 with respect to clause (i) above for
Sections 10.7(h), and 10.8 and with respect to clause (ix) above, any
encumbrances or restrictions of the type referred to above imposed by
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings of the contracts, instruments or
obligations referred to above that do not materially expand the scope of any
such restriction or condition, taken as a whole so long as the principal amount
of the obligations evidenced thereby is not increased (other than in respect of
any accrued interest, premium, fees, costs or expenses payable in connection
therewith).

 

10.17                 Business Activities.  (a) Not (i) engage in any business
activity other than the ownership of the capital stock of the Company and
activities that are customary for a public holding company, such as maintaining
records and making SEC and other public filings, providing tax, accounting,
administrative and other services to its Subsidiaries, maintaining insurance on
behalf of itself and its Subsidiaries, guaranteeing obligations of and
co-signing documents with its Subsidiaries and other activities incidental to
its ownership of the Company;

 

93

--------------------------------------------------------------------------------


 

and (ii) have any direct Subsidiary other than the Company;; and (b) not permit
any Subsidiary to engage in any line of business other than those engaged in by
the Company and its Subsidiaries at the Effective Time and businesses and
activities which are extensions thereof or otherwise incidental, complementary,
synergistic, reasonably related, or ancillary to any of the foregoing (and
non-core incidental businesses acquired in connection with any Permitted
Acquisition or permitted Investment).

 

10.18                 Advances and Other Investments.  Not, and not permit any
Subsidiary to, make, incur, assume or suffer to exist any Investment in any
other Person, except (without duplication) the following:

 

(a)                                 equity Investments existing at the Effective
Time in Subsidiaries identified in Schedule 9.8;

 

(b)                                 equity Investments in Subsidiaries (or
entities which are to become Subsidiaries) in connection with transactions
permitted by Section 10.10(a), (b) or (c);

 

(c)                                  contributions by the Parent to the capital
of the Company and, in the ordinary course of business, contributions by the
Company to any of its Subsidiaries or by any such Subsidiary to the capital of
any of its Subsidiaries;

 

(d)                                 Investments by the Parent in the Company or
any Subsidiary of the Company, by the Company in any of its Subsidiaries or by
any Subsidiary in the Company or any other Subsidiary of the Company, by way of
intercompany loans, advances or guaranties of the obligations of such other
Persons; provided that the Parent will not make any loans or advances to any
Subsidiary other than the Company;

 

(e)                                  Suretyship Liabilities permitted by
Section 10.7 (excluding Section 10.7(k));

 

(f)                                   good faith deposits and the like made in
connection with prospective Acquisitions permitted by Section 10.10;

 

(g)                                  Cash Equivalent Investments;

 

(h)                                 bank deposits in the ordinary course of
business; provided that the aggregate amount of all such deposits (excluding
(x) amounts in payroll accounts, disbursement accounts or for accounts payable,
in each case to the extent that checks have been issued to third parties and
(y) amounts maintained (in the ordinary course of business consistent with past
practice) in accounts of any Person which is acquired by the Parent or a
Subsidiary in accordance with the terms hereof during the 45 days following the
date of such Acquisition) which are maintained by the Parent and its Domestic
Subsidiaries with any bank that is not a Lender shall not at any time exceed
$10,000,000 in the aggregate;

 

(i)                                     Investments received in connection with
the creation and collection of receivables in the ordinary course of business;

 

(j)                                    Investments set forth on Schedule 10.18;

 

94

--------------------------------------------------------------------------------


 

(k)                                 Permitted Acquisitions;

 

(l)                                     Investments in mutual funds not
otherwise permitted by clauses (a) through (k) above in an aggregate amount not
to exceed $2,000,000 at any time outstanding;

 

(m)                             loans to the Parent to the extent the
corresponding Debt of the Parent is permitted by Section 10.7(i);

 

(n)                                 Investments of a Person at the time such
Person becomes a Subsidiary;

 

(o)                                 Investments in any Subsidiary or any joint
venture in connection with intercompany cash management arrangements, pooling
agreements or related activities arising in the ordinary course of business
consistent with past practice; and

 

(p)                                 other Investments so long as both
immediately before, and on a pro forma basis immediately after giving effect
thereto, the Leverage Ratio is no greater than 3.5 to 1.0 based on the most
recently available quarterly financial statements of the Parent;

 

provided that if an Event of Default shall have occurred and be continuing, none
of the Parent, the Company or any Guarantor shall make any Investment (i) in any
Subsidiary that is not a Guarantor or (ii) that would be permitted solely by
clause (e) or (f) above (without consideration of clause (p) above).

 

10.19                 Immaterial Subsidiaries.  Not permit (a) the consolidated
assets (other than goodwill and other intangible assets) of all Immaterial
Subsidiaries that are Domestic Subsidiaries (and are not Loan Parties) other
than Excluded Domestic Subsidiaries to exceed 10% of the consolidated assets
(including goodwill and other intangible assets) of the Parent and its Domestic
Subsidiaries or (b) more than 10% of the consolidated revenues of the Parent and
its Subsidiaries for any Fiscal Quarter to be earned by Immaterial Subsidiaries
that are Domestic Subsidiaries (that are not Loan Parties) other than Excluded
Domestic Subsidiaries.

 

10.20                 Amendments to Certain Documents.  Not, and not permit any
Subsidiary to, make or agree to any amendment to or modification of, or waive
any of its rights under, any of the terms of any agreement or instrument
governing any Subordinated Debt which would (a) have the effect of (i) providing
for earlier payment in respect of principal or redemptions or otherwise,
(ii) requiring collateral or guarantees to secure any Subordinated Debt or
(iii) increasing the interest rate payable with respect to any Subordinated Debt
or (b) otherwise adversely affect the interest of the Lenders in any material
respect.

 

10.21                 Sanctions.   Not, and not permit any Subsidiary to,
directly or indirectly, knowingly use the proceeds of any Loan or any Letter of
Credit, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other Person, to fund any activities of or
business in any Designated Jurisdiction or with any Person that, at the time of
such funding, is the target of Sanctions (“target of Sanctions” signifying a
Person with whom a U.S. Person or other national of a Sanctions Authority would
be prohibited or restricted by law from engaging in trade, business, or other
activities pursuant to Sanctions), in each case to the extent such activities or
businesses would be prohibited by applicable Sanctions or in any other manner
would result in a violation by any Person that is a party hereto (including any
Person

 

95

--------------------------------------------------------------------------------


 

participating in the transactions contemplated hereby, whether as Lender, Lead
Arranger, Administrative Agent, Issuing Lender, Swing Line Lender, or otherwise)
of Sanctions.

 

10.22                 Anti-Corruption Laws.  Not, and not permit any Subsidiary
to, directly or knowingly indirectly use the proceeds of any Loan or Letter of
Credit for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, or other similar legislation in
other jurisdictions.

 

SECTION 11                        EFFECTIVENESS; CONDITIONS OF LENDING, ETC.

 

11.1                        Effectiveness.  This Agreement shall become
effective at the time (the “Effective Time”) at which the Administrative Agent
shall have received (a) all amounts which are then due and payable pursuant to
Section 5 and (to the extent billed) Section 15.6; (b) evidence satisfactory to
the Administrative Agent that all filings required by the Administrative Agent
to perfect the Administrative Agent’s Lien on the collateral under the
Collateral Documents have been duly made and are in full force and effect; and
(c) all of the following, each duly executed and dated a date reasonably
satisfactory to the Administrative Agent, and each in form and substance
reasonably satisfactory to (and in the number of counterparts reasonably
requested by) the Administrative Agent.

 

11.1.1              UK Constitutional Documents.  Certified copies of the
constitutional documents of each UK Loan Party.

 

11.1.2              Resolutions.  Certified copies of resolutions of the Board
of Directors (or equivalent governing body) of each Loan Party authorizing or
ratifying the execution, delivery and performance by such Person of each Loan
Document to which it is a party.

 

11.1.3              UK Shareholder Written Resolutions.  Certified copies of
written resolutions of all the shareholders of each UK Loan Party authorizing or
ratifying the execution, delivery and performance by such UK Loan Party of each
Loan Document to which it is a party.

 

11.1.4              Other Consents, etc.  Certified copies of all
documents evidencing any necessary corporate action, consents and governmental
approvals (if any) required for the execution, delivery and performance by each
Loan Party of the documents referred to in this Section 11.

 

11.1.5              Incumbency and Signature Certificates.  A certificate of
the Secretary or an Assistant Secretary of each Loan Party (other than the UK
Loan Parties) as of the Effective Time certifying the names of the officer or
officers of such entity authorized to sign the Loan Documents to which such
entity is a party, together with a sample of the true signature of each such
officer (it being understood that the Administrative Agent and each Lender may
conclusively rely on each such certificate until formally advised by a like
certificate of any changes therein).

 

11.1.6              UK Formalities Certificates.  A certificate of each UK Loan
Party (signed by a director) (i) confirming that borrowing or guaranteeing or
securing, as appropriate, the Commitment Amount would not cause any borrowing,
guarantee, security or similar limit binding on it to be exceeded;
(ii) containing a specimen of the signature of each person authorized by the
resolution referred to in Section 11.1.2 in relation to the Loan Documents and

 

96

--------------------------------------------------------------------------------


 

related documents to which it is a party; (iii) certifying that each copy
document relating to it specified in this Section 11.1  is correct, complete and
in full force and effect and has not been amended or superseded as at a date no
earlier than the Effective Time; and (iv) certifying that it is not insolvent or
will not become insolvent as a result of entering into this Agreement.

 

11.1.7              Pledge Agreement.  A U.S. Pledge Agreement signed by each
applicable Loan Party as of the Effective Time.

 

11.1.8              Security Agreement.  A Security Agreement signed by each
Loan Party (other than any Loan Party that is a Foreign Subsidiary) as of the
Effective Time.

 

11.1.9              Subsidiary Guaranty.  A Subsidiary Guaranty signed by each
applicable Subsidiary as of the Effective Time.

 

11.1.10       Opinions of Counsel for the Loan Parties.  Opinion letters of
(i) Skadden, Arps, Slate, Meagher & Flom LLP, counsel to the Loan Parties and
(ii) each local counsel agreed upon by the Administrative Agent and the Company.

 

11.1.11       Compliance Certificate.  A compliance certificate substantially in
the form of Exhibit A showing pro forma compliance with the financial covenants
set forth in Section 10.6 as of March 31, 2016.

 

11.1.12       Insurance.  Evidence that all insurance required to be maintained
pursuant to the Loan Documents has been obtained and is in effect.

 

11.1.13                   Other.  Such other documents as the Administrative
Agent or any Lender through the Administrative Agent may reasonably request
(including a note issued by the Company in favor of each Lender that has
requested a note hereunder).

 

11.2                        Conditions to All Credit Extensions.  The obligation
(a) of each Lender to make any Loan and (b) of each Issuing Lender to issue any
Letter of Credit is subject to the condition that the Effective Time shall have
occurred and to the following further conditions precedent:

 

11.2.1              Compliance with Representations and Warranties, No
Default, etc.  Both before and after giving effect to each Credit Extension, the
following statements shall be true and correct:

 

(a)                                 subject to Section 6.2.2(d) in the case of a
Credit Extension related to a Limited Condition Acquisition, the representations
and warranties of each Loan Party set forth in this Agreement and the other Loan
Documents shall be true and correct in all material respects with the same
effect as if then made (except to the extent stated to relate to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date);

 

(b)                                 subject to Section 6.2.2(d) in the case of a
Credit Extension related to a Limited Condition Acquisition, no Event of Default
or Unmatured Event of Default shall have then occurred and be continuing; and

 

97

--------------------------------------------------------------------------------


 

(c)                                  in the case of a Credit Extension to be
denominated in an Alternative Currency, there shall not have occurred any change
in national or international financial, political or economic conditions or
currency exchange rates or exchange controls that in the reasonable opinion of
the Administrative Agent, the Required Lenders (in the case of Loans) or the
applicable Issuing Lender (in the case of a Letter of Credit) would make it
impracticable for such Credit Extension to be denominated in such Alternative
Currency.

 

11.2.2              Confirmatory Certificate.  If requested by the
Administrative Agent or any Lender (acting through the Administrative Agent),
the Administrative Agent shall have received (in sufficient counterparts to
provide one to each Lender) a certificate dated the date of such requested
Credit Extension and signed by a duly authorized representative of the Company
as to the matters set out in Section 11.2.1 (it being understood that each
request by the Company for a Credit Extension shall be deemed to constitute a
representation and warranty by the Company that the conditions precedent set
forth in Section 11.2.1 will be satisfied at the time of the making of such
Credit Extension), together with such other documents as the Administrative
Agent or any Lender (acting through the Administrative Agent) may reasonably
request in support thereof.

 

11.3                        Initial Loans to a Subsidiary Borrower.  The Lenders
shall not be required to make Revolving Loans to any Subsidiary Borrower unless
(a) the conditions precedent set forth in Sections 11.1 and 11.2 have been
satisfied and (b) the Administrative Agent shall have received all of the
following, each duly executed and dated a date reasonably satisfactory to the
Administrative Agent, and each in form and substance reasonably satisfactory to
(and in the number of counterparts reasonably requested by) the Administrative
Agent:

 

(i)                                     Certified copies of resolutions of the
Board of Directors (or equivalent governing body) of such Subsidiary Borrower
authorizing or ratifying the execution, delivery and performance by such
Subsidiary Borrower of each Loan Document to which it is a party and the
borrowings by such Subsidiary Borrower hereunder.

 

(ii)                                  Certified copies of all
documents evidencing any necessary corporate action, consents and governmental
approvals (if any) required for the execution, delivery and performance by such
Subsidiary Borrower of each Loan Document to which it is a party.

 

(iii)                               A certificate of the Secretary or an
Assistant Secretary (or other appropriate representative) of such Subsidiary
Borrower certifying the names of the officers or other representatives of such
Subsidiary Borrower authorized to sign the Loan Documents to which such entity
is a party, together with a sample of the true signature of each such officer or
representative (it being understood that the Administrative Agent and each
Lender may conclusively rely on each such certificate until formally advised by
a like certificate of any changes therein).

 

(iv)                              A good standing certificate or certificate of
status for such Subsidiary Borrower from the Secretary of State (or similar,
applicable Governmental Authority) of its jurisdiction of formation if available
in such jurisdiction.

 

(v)                                 A customary written opinion of counsel to
such Subsidiary Borrower.

 

98

--------------------------------------------------------------------------------


 

(vi)                              Such other documents as the Administrative
Agent or any Lender through the Administrative Agent may reasonably request
(including a note issued by such Subsidiary Borrower in favor of each Lender
that has requested a note hereunder).

 

SECTION 12                        EVENTS OF DEFAULT AND THEIR EFFECT.

 

12.1                        Events of Default.  Each of the following
shall constitute an Event of Default under this Agreement:

 

12.1.1              Non-Payment of the Loans, etc.  Default in the payment when
due of the principal of any Loan; default, and continuance thereof for three
Business Days after notice from the applicable Issuing Lender, in the payment
when due of any reimbursement obligation with respect to any Letter of Credit;
or default, and continuance thereof for five days, in the payment when due of
any interest, fee or other amount payable by the Company hereunder or under any
other Loan Document.

 

12.1.2              Non-Payment of Other Debt.  Any default shall occur under
the terms applicable to any Debt of the Parent or any Subsidiary in an aggregate
outstanding principal amount (for all such Debt so affected) exceeding
$30,000,000 and such default shall (a) consist of the failure to pay such Debt
when due (beyond the expiration of any applicable grace period), whether by
acceleration or otherwise, or (b) accelerate the maturity of such Debt or permit
the holder or holders thereof (beyond the expiration of any applicable grace
period), or any trustee or agent for such holder or holders, to cause such Debt
to become due and payable prior to its expressed maturity.

 

12.1.3              Bankruptcy, Insolvency, etc.

 

(a)                                 Any Loan Party (other than a UK Loan Party)
or any Material Foreign Subsidiary (other than a Material Foreign Subsidiary
incorporated in England and Wales) becomes insolvent or generally fails to pay,
or admits in writing its inability to pay, debts as they become due; or any such
Loan Party or any such Material Foreign Subsidiary applies for, consents to, or
acquiesces in the appointment of a trustee, receiver or other custodian for such
Loan Party or such Material Foreign Subsidiary or any substantial part of the
property thereof, or makes a general assignment for the benefit of creditors;
or, in the absence of such application, consent or acquiescence, a trustee,
receiver or other custodian is appointed for any such Loan Party or any such
Material Foreign Subsidiary or for any substantial part of the property thereof
and is not discharged within 60 days; or any bankruptcy, reorganization, debt
arrangement, or other case or proceeding under any bankruptcy or insolvency law,
or any dissolution or liquidation proceeding (except the voluntary dissolution,
not under any bankruptcy or insolvency law, of any such Person other than the
Parent, the Company or any Borrower), is commenced in respect of any such Loan
Party or any such Material Foreign Subsidiary, and if such case or proceeding is
not commenced by such Loan Party or such Material Foreign Subsidiary, it is
consented to or acquiesced in by such Loan Party or such Material Foreign
Subsidiary, or remains for 60 days undismissed; or any such Loan Party or any
such Material Foreign Subsidiary takes any corporate action to authorize, or in
furtherance of, any of the foregoing.

 

99

--------------------------------------------------------------------------------


 

(b)                                 With respect to a UK Loan Party or a
Material Foreign Subsidiary incorporated in England and Wales (together, a
“Relevant UK Party”):

 

(i)                                     any corporate action, legal proceeding
or other procedure or step is taken for:

 

(1)                                 the suspension of payments, a moratorium of
any indebtedness, winding-up, dissolution, administration or reorganization (by
way of voluntary arrangement, scheme of arrangement or otherwise) of any
Relevant UK Party (other than as permitted by Section 10.10);

 

(2)                                 a composition, compromise, assignment or
arrangement with any creditor of any Relevant UK Party;

 

(3)                                 the appointment of a liquidator, receiver,
administrative receiver, administrator, compulsory manager or other similar
officer in respect of any Relevant UK Party or any of its material assets; or

 

(4)                                 the enforcement of any security,

 

or any procedure or step analogous to the items in the preceding clauses
(1) through (4) is taken with respect to any Relevant UK Party or its material
assets in any applicable jurisdiction provided that this clause (i) shall not
apply to any winding-up petition that is frivolous or vexatious and is
discharged, stayed or dismissed within 60 days of commencement;

 

(ii)                                  any expropriation, attachment,
sequestration, distress or execution or any analogous process in any
jurisdiction affects any asset or assets of any Relevant UK Party having an
aggregate value of the Dollar Equivalent of $30,000,000 and is not discharged
within 21 days;

 

(iii)                               any Relevant UK Party is unable or admits
inability to pay its debts as they fall due (or is deemed to or declared to be
unable to pay its debts under applicable law), suspends or threatens to suspend
making payments on any of its debts or, by reason of actual or anticipated
financial difficulties, commences negotiations with one or more of its creditors
(excluding any Lender in its capacity as such) with a view to rescheduling any
of its indebtedness;

 

(iv)                              the value of the assets of any Relevant UK
Party is less than its liabilities; or

 

(v)                                 a moratorium is declared in respect of any
indebtedness of any Relevant UK Party.  If a moratorium occurs, the ending of
such moratorium will not remedy any Event of Default caused by that moratorium.

 

12.1.4              Non-Compliance with Provisions of this Agreement. 
(a) Failure by the Parent to comply with or to perform any covenant set forth in
Sections 10.2, 10.5(a) (with respect to the Parent or the Company), 10.6 through
10.13, 10.16, 10.17, 10.18, 10.20 10.21 or 10.22; or (b)

 

100

--------------------------------------------------------------------------------


 

failure by the Parent to comply with or to perform any other provision of this
Agreement (and not constituting an Event of Default under any of the other
provisions of this Section 12) and continuance of such failure for 30 days
(less, in the case of Section 10.1.5(a), the number of days elapsed from the
second Business Day after a Responsible Officer obtains knowledge of such
failure to the date on which the Company provides the notice required by such
Section) after notice thereof to the Company from the Administrative Agent.

 

12.1.5              Representations and Warranties.  Any representation or
warranty made by any Loan Party herein or in any other Loan Document, or in any
statement or certificate at any time given by such Loan Party in writing in
connection herewith or therewith, is false or misleading in any material respect
on or as of the date made or deemed made.

 

12.1.6              ERISA.  (i) A contribution failure occurs with respect to
any U.S. Pension Plan sufficient to give rise to a lien under Section 303(k) of
ERISA; (ii) an ERISA Event occurs with respect to a U.S. Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Parent under Title IV of ERISA to the U.S. Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $30,000,000;
(iii) the Parent or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $30,000,000; or (iv) the Pensions
Regulator issues a Financial Support Direction or a Contribution Notice to any
Loan Party unless the aggregate liability of the Loan Parties under all
Financial Support Directions and Contributions Notices is less than $30,000,000.

 

12.1.7              Judgments.  Final judgments which exceed an aggregate (to
the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage) of $30,000,000 shall be rendered against the
Parent or any Subsidiary and shall not have been paid, discharged or vacated or
had execution thereof stayed pending appeal within 30 days after entry or filing
of such judgments.

 

12.1.8              Invalidity of Guarantees, etc.  Any Subsidiary Guaranty or
the Parent/Company Guaranty shall cease to be in full force and effect with
respect to any Subsidiary Guarantor, the Parent or the Company, respectively
(unless, in the case of a Subsidiary Guarantor, such Subsidiary Guarantor ceases
to be a Subsidiary pursuant to a transaction permitted hereby); any Subsidiary
Guarantor, the Parent or the Company shall fail (subject to any applicable grace
period) to comply with or to perform any applicable provision of such Subsidiary
Guaranty or the Parent/Company Guaranty, respectively; or any Subsidiary
Guarantor, the Parent (or any Person by, through or on behalf of such Subsidiary
Guarantor or the Parent) or the Company shall contest in any manner the
validity, binding nature or enforceability of such Subsidiary Guaranty or the
Parent/Company Guaranty, respectively, with respect to such Subsidiary
Guarantor, the Parent or the Company, respectively.

 

12.1.9              Invalidity of Collateral Documents, etc.  (a) Any Collateral
Document shall cease to be in full force and effect with respect to any Loan
Party (unless such Loan Party ceases to be a Subsidiary pursuant to a
transaction permitted by Section 10.10); (b) any Loan Party shall fail to comply
with or to perform any applicable provision of any Collateral Document to which
such entity is a party and such failure (i) affects a material portion of the
collateral granted under such

 

101

--------------------------------------------------------------------------------


 

Collateral Document or (ii) continues for 10 days after a Responsible Officer
obtains knowledge thereof; or (c) any Loan Party (or any Person by, through or
on behalf of such Loan Party) shall contest in any manner the validity, binding
nature or enforceability of any Collateral Document.

 

12.1.10                   Change in Control.  A Change in Control shall occur.

 

12.2                        Effect of Event of Default.  If any Event of Default
described in Section 12.1.3 shall occur, the Commitments (if they have not
theretofore terminated) shall immediately terminate and the Loans and all other
obligations hereunder shall become immediately due and payable and the Company
shall become immediately obligated to deliver to the Administrative Agent Cash
Collateral in an amount equal to the outstanding Dollar Equivalent face amount
of all Letters of Credit, all without presentment, demand, protest or notice of
any kind; and, if any other Event of Default shall occur and be continuing, the
Administrative Agent (upon written request of the Required Lenders) shall
declare the Commitments (if they have not theretofore terminated) to be
terminated and/or declare all Loans and all other obligations hereunder to be
due and payable and/or demand that the Company immediately deliver to the
Administrative Agent Cash Collateral in amount equal to the Dollar Equivalent of
the outstanding face amount of all Letters of Credit, whereupon the Commitments
(if they have not theretofore terminated) shall immediately terminate and/or all
Loans and all other obligations hereunder shall become immediately due and
payable and/or the Company shall immediately become obligated to deliver to the
Administrative Agent Cash Collateral in an amount equal to the Dollar Equivalent
of the face amount of all Letters of Credit, all without presentment, demand,
protest or notice of any kind.  The Administrative Agent shall promptly advise
the Company of any such declaration, but failure to do so shall not impair the
effect of such declaration.  Any Cash Collateral delivered hereunder shall be
held by the Administrative Agent (without liability for interest thereon) and
applied to obligations arising in connection with any drawing under a Letter of
Credit.  After the expiration or termination of all Letters of Credit, such Cash
Collateral shall be applied by the Administrative Agent to any remaining
obligations hereunder and any excess shall be delivered to the Company or as a
court of competent jurisdiction may elect.

 

12.3                        Application of Funds.  After the exercise of
remedies provided for in Section 12.2 (or after the Loans have automatically
become immediately due and payable and the Letters of Credit have automatically
been required to be Cash Collateralized as set forth in Section 12.2), any
amount received on account of the Loans and other Obligations shall, subject to
the provisions of Sections 2.9 and 2.10, be applied by the Administrative Agent
in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Section 7.7) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders (including fees, charges and disbursements
of counsel to the respective Lenders and amounts payable under Section 7 and
Section 8), ratably among them in proportion to the respective amounts described
in this clause Second payable to them;

 

102

--------------------------------------------------------------------------------


 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and the Unreimbursed
Amounts, ratably among the Lender Parties in proportion to the respective
amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Unreimbursed Amounts, and Obligations then owing in
respect of any Qualified Hedging Agreement and overdrafts and similar amounts
then owing that are Cash Management Obligations, ratably among the Lender
Parties in proportion to the respective amounts described in this clause Fourth
held by them;

 

Fifth, to the Administrative Agent for the account of the Issuing Lenders, to
Cash Collateralize that portion of the Obligations comprised of the aggregate
undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by the Borrower pursuant to Sections 2.3.9, 2.9 and 12.2; and

 

Last, the balance, if any, after all of the Loans and other Obligations (other
than contingent obligations not yet due and payable and as to which no claim has
been made) have been paid in full, to the applicable Loan Party or as otherwise
required by applicable law.

 

Subject to Sections 2.3.3 and 2.9, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other obligations hereunder or to the Loan Parties, if any, in
the order set forth above.

 

Notwithstanding the foregoing, Cash Management Obligations and Obligations under
Qualified Hedging Agreements shall be excluded from the application described
above if the Administrative Agent has not received written notice thereof,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Lender Party.  Each Lender Party not a party to
this Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Section 14 for
itself and its Affiliates as if a “Lender” party hereto.

 

SECTION 13                        PARENT/COMPANY GUARANTY

 

13.1                        The Guaranty.  Each of the Parent and the Company
hereby irrevocably and unconditionally guarantees as a primary obligor the full
and punctual payment when due (whether at stated maturity, upon acceleration or
otherwise) of all Obligations of each other Loan Party (the “Guaranteed
Obligations”), including all principal of the Loans, all reimbursement
obligations in respect of Letters of Credit, all interest on the foregoing and
all fees payable hereunder (including all interest and fees accruing after the
commencement of a bankruptcy, insolvency or similar proceeding with respect to a
Borrower, regardless of whether such interest or fees constitute an allowed
claim in such proceeding) and all other amounts payable hereunder

 

103

--------------------------------------------------------------------------------


 

or any other Loan Document.  The guaranty set forth in this Section 13 is a
guaranty of payment and not merely of collection.

 

13.2                        Guaranty Unconditional.  The obligations of the
Parent and the Company under this Section 13 shall be irrevocable, unconditional
and absolute and, without limiting the generality of the foregoing, shall not be
released, discharged or otherwise affected by:

 

(a)                                 any extension, renewal, settlement,
compromise, waiver or release in respect of any obligation of any Borrower or
any Subsidiary Guarantor under this Agreement, any other Loan Document or any
Qualified Hedging Agreement, by operation of law or otherwise (other than
payment in full of the Obligations);

 

(b)                                 any modification or amendment of or
supplement to this Agreement, any other Loan Document or any Qualified Hedging
Agreement;

 

(c)                                  any release, impairment, non-perfection or
invalidity of any direct or indirect security for any obligation of any Borrower
under this Agreement, any other Loan Document or any Qualified Hedging
Agreement;

 

(d)                                 any change in the existence, structure or
ownership of any Borrower, or any insolvency, bankruptcy, reorganization or
other similar proceeding affecting any Borrower or any of its assets or any
resulting release or discharge of any obligation of such Borrower contained in
this Agreement, any other Loan Document or any Qualified Hedging Agreement
(other than payment in full of the Obligations);

 

(e)                                  the existence of any claim, set-off or
other right which the Parent or the Company may have at any time against any
other Loan Party, the Administrative Agent, any Lender or any other Person,
whether in connection with this Agreement, any other Loan Document, any
Qualified Hedging Agreement or any unrelated transaction;

 

(f)                                   any invalidity or unenforceability
relating to or against any other Loan Party for any reason of this Agreement,
any other Loan Document or any Qualified Hedging Agreement, or any provision of
applicable law or regulation purporting to prohibit the payment by any Borrower
of the principal of or interest on any Loan, any amounts payable with respect to
any Letter of Credit, any other amount payable by it under this Agreement, any
other Loan Document or any Qualified Hedging Agreement; or

 

(g)                                  any other act or omission to act or delay
of any kind by any other Loan Party, the Administrative Agent, any Lender or any
other Person or any other circumstance whatsoever which might, but for the
provisions of this paragraph, constitute a legal or equitable discharge of or
defense to the Parent’s obligations hereunder.

 

13.3                        Discharge Only Upon Payment In Full; Reinstatement
In Certain Circumstances.  The Parent’s and the Company’s respective obligations
under this Section 13 shall remain in full force and effect until the
Commitments and all Letters of Credit shall have terminated and all Obligations
shall have been paid in full in cash (other than in respect of contingent
indemnification obligations with respect to which the Administrative Agent and
the Lenders have not asserted a claim against any Loan Party).  If at any time
any payment of principal of or

 

104

--------------------------------------------------------------------------------


 

interest on any Loan, any amount payable with respect to any Letter of Credit,
any other amount payable by a Loan Party under this Agreement, any other Loan
Document or any Qualified Hedging Agreement is rescinded or must be otherwise
restored or returned upon the insolvency, bankruptcy or reorganization of any
Loan Party or otherwise, the obligations hereunder of the Parent and the
Company, as applicable, with respect to such payment shall be reinstated at such
time as though such payment had been due but not made at such time.

 

13.4                        Waiver by the Parent and the Company.  Each of the
Parent and the Company irrevocably waives acceptance hereof, presentment,
demand, protest and any notice not provided for herein, as well as any
requirement that at any time any action be taken by any Person against any other
Loan Party or any other Person.

 

13.5                        Delay of Subrogation.  Notwithstanding any payment
made by or on behalf of the Parent or the Company under this Section 13, neither
the Parent nor the Company shall exercise any right of subrogation to any right
of the Administrative Agent or any Lender until such time as the Administrative
Agent and the Lenders shall have received payment in cash of the full amount of
all Obligations, the expiration or termination of all Letters of Credit and the
termination of the Commitments.

 

13.6                        Stay of Acceleration.  If acceleration of the time
for payment of any amount payable by any Borrower under this Agreement, any
other Loan Document or any Qualified Hedging Agreement is stayed upon
insolvency, bankruptcy or reorganization of such Borrower, all such amounts
otherwise subject to acceleration under the terms of this Agreement shall
nonetheless be payable by the Parent (and, unless such Borrower is the Company,
the Company) under this Section 13 forthwith on demand by the Administrative
Agent made at the written request of the Required Lenders.

 

13.7                        Keepwell.  Each of the Company and the Parent, to
the extent that is a Qualified ECP Guarantor, hereby jointly and severally,
absolutely, unconditionally and irrevocably undertakes to provide funds or other
support to each Specified Loan Party with respect to such Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under the Loan Documents in respect of such Swap Obligation (but, in
each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Section 13 voidable under any applicable fraudulent
transfer or conveyance act, and not for any greater amount).  The obligations
and undertakings of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until the Obligations have been repaid in full in cash
or Cash Collateralized and all Commitments terminated.  Each Loan Party intends
this Section to constitute, and this Section shall be deemed to constitute, a
guarantee of the obligations of, and a “keepwell, support or other agreement”
for the benefit of, each other Loan Party for all purposes of the Commodity
Exchange Act.

 

105

--------------------------------------------------------------------------------


 

SECTION 14                        THE ADMINISTRATIVE AGENT.

 

14.1                        Appointment and Authorization.

 

(a)                                 Each Lender hereby irrevocably (subject to
Section 14.9) appoints, designates and authorizes the Administrative Agent to
take such action on its behalf under the provisions of this Agreement and each
other Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto. 
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, the Administrative Agent shall not have
any duties or responsibilities except those expressly set forth herein, nor
shall the Administrative Agent have or be deemed to have any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.  Without limiting the generality of the foregoing
sentence, the use of the term “agent” herein and in the other Loan Documents
with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

 

(b)                                 Each Issuing Lender shall act on behalf of
the Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith.  Each Issuing Lender shall have all of the benefits and
immunities (i) provided to the Administrative Agent in this Section 14 with
respect to any acts taken or omissions suffered by such Issuing Lender in
connection with Letters of Credit issued by it or proposed to be issued by it
and the applications and agreements for letters of credit pertaining to such
Letters of Credit as fully as if the term “Administrative Agent”, as used in
this Section 14, included such Issuing Lender with respect to such acts or
omissions and (ii) as additionally provided in this Agreement with respect to
the Issuing Lenders.

 

(c)                                  The Swing Line Lender shall have all of the
benefits and immunities (i) provided to the Administrative Agent in this
Section 14 with respect to any acts taken or omissions suffered by the Swing
Line Lender in connection with Swing Line Loans made or proposed to be made by
it as fully as if the term “Administrative Agent”, as used in this Section 14,
included the Swing Line Lender with respect to such acts or omissions and
(ii) as additionally provided in this Agreement with respect to the Swing Line
Lender.

 

14.2                        Delegation of Duties.  The Administrative Agent may
execute any of its duties under this Agreement or any other Loan Document by or
through agents, employees or attorneys-in-fact and shall be entitled to advice
of counsel concerning all matters pertaining to such duties.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.

 

14.3                        Liability of Administrative Agent.  None of the
Agent-Related Persons shall (i) be liable for any action taken or omitted to be
taken by any of them under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby (except for such
Agent-Related Person’s own gross negligence or willful misconduct), or (ii) be
responsible in any manner to any of the Lenders or their participants for any
recital, statement, representation or warranty made by the Company or any
Subsidiary or Affiliate of the Company, or any officer thereof, contained in
this Agreement or in any other Loan Document, or in any certificate, report,

 

106

--------------------------------------------------------------------------------


 

statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
the Company or any other party to any Loan Document to perform its obligations
hereunder or thereunder.  No Agent-Related Person shall be under any obligation
to any Lender or participant to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of the Company or any of the Company’s Subsidiaries or Affiliates;
provided that the Administrative Agent shall not be required to take any action
that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any bankruptcy or insolvency law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any bankruptcy or insolvency law.

 

14.4                        Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, statement or other document or conversation believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel (including
counsel to the Company or any Subsidiary), independent accountants and other
experts selected by the Administrative Agent.  The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, confirmation from the Lenders of their obligation to indemnify the
Administrative Agent against all liability and expense that may be incurred by
it by reason of taking or continuing to take any such action.  The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders or all of the
Lenders, if required hereunder, and such request and any action taken or failure
to act pursuant thereto shall be binding upon all of the Lenders and
participants.  Where this Agreement expressly permits or prohibits an action
unless the Required Lenders (or, if required hereunder, all Lenders) otherwise
determine, the Administrative Agent shall, and in all other instances, the
Administrative Agent may, but shall not be required to, initiate a solicitation
for the consent or a vote of the Lenders.

 

14.5                        Notice of Default.  The Administrative Agent shall
not be deemed to have knowledge or notice of the occurrence of any Event of
Default or Unmatured Event of Default (except with respect to defaults in the
payment of principal, interest and fees required to be paid to the
Administrative Agent for the account of the Lenders) unless the Administrative
Agent shall have received written notice from a Lender or the Company referring
to this Agreement, describing such Event of Default or Unmatured Event of
Default and stating that such notice is a “notice of default”.  The
Administrative Agent will promptly notify the Lenders of its receipt of any such
notice.  The Administrative Agent shall take such action with respect to such
Event of Default or Unmatured Event of Default as may be requested by the
Required Lenders in accordance with Section 12; provided that unless and until
the Administrative Agent has received any such request, the Administrative Agent
may (but shall not be obligated to) take such

 

107

--------------------------------------------------------------------------------


 

action, or refrain from taking such action, with respect to such Event of
Default or Unmatured Event of Default as it shall deem advisable or in the best
interest of the Lenders.

 

14.6                        Credit Decision.  Each Lender acknowledges that none
of the Agent-Related Persons has made any representation or warranty to it, and
that no act by the Administrative Agent hereafter taken, including any consent
to and acceptance of any assignment or review of the affairs of the Company and
its Subsidiaries, shall be deemed to constitute any representation or warranty
by any Agent-Related Person to any Lender.  Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Company and its Subsidiaries, and all applicable bank
regulatory laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to the Company
hereunder.  Each Lender also represents that it will, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Company. 
Except for notices, reports and other documents expressly herein required to be
furnished to the Lenders by the Administrative Agent, the Administrative Agent
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the business, prospects, operations, property,
financial or other condition or creditworthiness of the Company or its
Affiliates which may come into the possession of any of the Agent-Related
Persons.

 

14.7                        Indemnification.  To the extent that the Borrowers
for any reason fail to indefeasibly pay any amount required under Section 15.6
or 15.14 to be paid by it to the Administrative Agent, an Issuing Lender, the
Swing Line Lender or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent, such Issuing Lender, the
Swing Line Lender or such Related Party, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought based on each Lender’s Percentage) of such unpaid
amount (including any such unpaid amount in respect of a claim asserted by such
Lender), provided, further that, the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, an Issuing Lender or the Swing
Line Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent, such Issuing Lender or the Swing
Line Lender in connection with such capacity.  The obligations of the Lenders
under this Section 14.7 are subject to the provisions of Section 2.5.

 

14.8                        Administrative Agent in Individual Capacity.  Bank
of America and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, acquire equity interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with the Company and its Subsidiaries and Affiliates as though Bank of
America were not the Administrative Agent, the Issuing Lenders or the Swing Line
Lender hereunder and without notice to or consent of the Lenders.  The Lenders
acknowledge that,

 

108

--------------------------------------------------------------------------------


 

pursuant to such activities, Bank of America or its Affiliates may receive
information regarding the Company or its Affiliates (including information that
may be subject to confidentiality obligations in favor of the Company or such
Subsidiary) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them.  With respect to their Loans,
Bank of America and its Affiliates shall have the same rights and powers under
this Agreement as any other Lender and may exercise the same as though Bank of
America were not the Administrative Agent and an Issuing Lender and the Swing
Line Lender, and the term “Lender” include Bank of America and its Affiliates,
to the extent applicable, in their individual capacities.

 

14.9                        Successor Administrative Agent.  The Administrative
Agent may, and at the request of the Required Lenders shall, resign as
Administrative Agent upon 30 days’ notice to the Lenders.  If the Administrative
Agent resigns under this Agreement, the Required Lenders shall, with (so long as
no Event of Default exists) the consent of the Company (which shall not be
unreasonably withheld or delayed), appoint from among the Lenders a successor
administrative agent for the Lenders.  If no successor administrative agent is
appointed prior to the effective date of the resignation of the Administrative
Agent, the Administrative Agent may appoint, after consulting with the Lenders
and the Company, a successor administrative agent from among the Lenders.  Upon
the acceptance of its appointment as successor administrative agent hereunder,
such successor administrative agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent”
shall mean such successor administrative agent, and the retiring Administrative
Agent’s appointment, powers and duties as Administrative Agent shall be
terminated.  After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Section 14 and Sections 15.6 and
15.14 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement.  If no successor
administrative agent has accepted appointment as Administrative Agent by the
date which is 30 days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Administrative Agent hereunder until such time, if any, as the Required
Lenders appoint a successor administrative agent as provided for above. 
Notwithstanding the foregoing, Bank of America may not be removed as the
Administrative Agent at the request of the Required Lenders unless Bank of
America shall also simultaneously be replaced as an “Issuing Lender” and the
“Swing Line Lender” hereunder pursuant to documentation in form and substance
reasonably satisfactory to Bank of America.

 

14.10                 Collateral Matters.  Each Lender Party irrevocably
authorizes the Administrative Agent, at its option and in its discretion, (a) to
release any Lien on any property granted to or held by the Administrative Agent
under any Collateral Document (i) upon termination of the Commitments and
payment in full of all Loans and all other obligations of the Borrowers
hereunder (other than contingent indemnification obligations not yet due and
payable and as to which no claim has been made), the expiration or termination
of all Letters of Credit (other than Letters of Credit as to which other
arrangements reasonably satisfactory to the Administrative Agent and the
applicable Issuing Lender shall have been made) and the termination of all
Qualified Hedging Agreement (other than Qualified Hedging Agreements as to which
other arrangements satisfactory to the applicable Lender Party shall have been
made); (ii) which is sold or to be sold or disposed of as part of or in
connection with any disposition permitted hereunder

 

109

--------------------------------------------------------------------------------


 

or (iii) subject to Section 15.1, if approved, authorized or ratified in writing
by the Required Lenders; (b) to subordinate any Lien on any property granted to
or held by the Administrative Agent under any Collateral Document to the holder
of any Lien on such property which is permitted by Section 10.8(c), (d),
(k) (with respect to Capital Leases), (l), (m), (q) or (r); or (c) to release
any Subsidiary from its obligations under the applicable Subsidiary Guaranty if
such entity ceases to be a Subsidiary as a result of a transaction permitted
hereunder.  Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
or subordinate its interest in particular types or items of property, or to
release any Subsidiary from its obligations under the Subsidiary Guaranty,
pursuant to this Section 14.10.  Any release of Collateral or Guarantors
effected in the manner permitted by this Agreement shall not require the consent
of holders of obligations under any Qualified Hedging Agreement or Cash
Management Obligations.  No Lender Party to whom Cash Management Obligations or
Hedging Obligations are owed that obtain the benefits of Section 12.3 or any
Loan Document by virtue of the provisions hereof or thereof shall have any right
to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
collateral (or to notice of or to consent to any amendment, waiver or
modification of the provisions hereof or of any other Loan Document) other than
in such Lender Party’s capacity as a Lender and, in such case, only to the
extent expressly provided in the Loan Documents.

 

14.11                 Other Agents.  No Lender identified on the facing page of
this Agreement or otherwise herein, or in any amendment hereof or other document
related hereto, as being the Syndication Agent or a Documentation Agent shall
have any right, power, obligation, liability, responsibility or duty under this
Agreement in such capacity.  Each Lender acknowledges that it has not relied,
and will not rely, on any Person so identified in deciding to enter into this
Agreement or in taking or refraining from taking any action hereunder or
pursuant hereto.

 

SECTION 15                        GENERAL.

 

15.1                        Waiver; Amendments.  No delay on the part of the
Administrative Agent or any Lender in the exercise of any right, power or remedy
shall operate as a waiver thereof, nor shall any single or partial exercise by
any of them of any right, power or remedy preclude other or further exercise
thereof, or the exercise of any other right, power or remedy.  No amendment,
modification or waiver of, or consent with respect to, any provision of this
Agreement shall in any event be effective unless the same shall be in writing
and signed and delivered by Lenders having an aggregate Percentage of not less
than the aggregate Percentage expressly designated herein with respect thereto
or, in the absence of such designation as to any provision of this Agreement, by
the Required Lenders and, in the case of an amendment or other modification, the
Company, and then any such amendment, modification, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.  No amendment, modification, waiver or consent shall increase the
Percentage of any Lender or increase or extend the Commitment of any Lender
without the consent of such Lender.  No amendment, modification, waiver or
consent shall (A) (i) extend the scheduled maturity date of any principal of any
Loan of any Lender (excluding any such extension resulting from a non-pro-rata
extension of the Termination Date pursuant to Section 6.3) or extend the date
for payment of any interest on any Loan or any fees payable hereunder to any
Lender or (ii) reduce the principal amount of any Loan of any Lender, the rate
of interest thereon or any fees payable hereunder to

 

110

--------------------------------------------------------------------------------


 

any Lender, without, in each case, the consent of such Lender or (B) (i) release
(x) the Parent or the Company from its obligations under the Parent/Company
Guaranty, (y) all or substantially all of the Subsidiary Guarantors from a
Subsidiary Guaranty or (z) all or substantially all of the collateral granted
under the Collateral Documents, except any amendment required to effectuate
Section 10.12(vii) or (ii) reduce the aggregate Percentage required to effect an
amendment, modification, waiver or consent without, in each case, the consent of
each Lender directly affected thereby.  No amendment, waiver or consent shall
(i) alter the pro rata sharing of payments required by Section 7.6 or the pro
rata reduction in Commitments required by Section 2.6.1 or (ii) amend the
definition of “Eligible Jurisdictions” (provided for the avoidance of doubt that
Company’s exercise of its right to add Subsidiary Borrowers in jurisdictions
other than Eligible Jurisdictions pursuant to Section 2.7(a) shall not be deemed
to be an amendment, waiver or consent with respect to the definition of
“Eligible Jurisdictions”) without, in each case, the consent of each Lender.  No
provision of Section 14 or other provision of this Agreement affecting the
Administrative Agent in its capacity as such shall be amended, modified or
waived without the consent of the Administrative Agent.  No provision of this
Agreement relating to the rights or duties of an Issuing Lender in its capacity
as such shall be amended, modified or waived without the consent of such Issuing
Lender.  No provision of this Agreement affecting the Swing Line Lender in its
capacity as such shall be amended, modified or waived without the written
consent of the Swing Line Lender.  Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.

 

Notwithstanding anything to the contrary herein, (a) the Administrative Agent
may, with the consent of the Company only, amend, modify or supplement this
Agreement or any other Loan Document (i) to cure any ambiguity, omission,
mistake, defect or inconsistency or (ii) to the extent the Administrative Agent
determines is necessary or appropriate to implement the provisions of
Section 6.2, Section 6.3 or Section 10.12(vii) and (b) this Agreement may be
amended by delivery of a fully executed Subsidiary Borrower Supplement without
the consent of any other party.

 

If any Lender does not consent to a proposed amendment, waiver or consent with
respect to any Loan Document (a “Non-Consenting Lender”) that required the
consent of each Lender and that has been approved by the Required Lenders, the
Borrowers may replace such Non-Consenting Lender in accordance with
Section 15.10, provided that such amendment, waiver or consent can be effected
as a result of the assignment contemplated by such Section (together with all
other such assignments required by the Borrowers to be made pursuant to this
paragraph).

 

15.2                        Confirmations.  The Company and each Lender agree
from time to time, upon written request received by it from the other, to
confirm to the other in writing (with a copy of

 

111

--------------------------------------------------------------------------------


 

each such confirmation to the Administrative Agent) the aggregate unpaid
principal amount of the Loans then outstanding to such Lender.

 

15.3                        Notices; Effectiveness; Electronic Communication.

 

15.3.1              Notices Generally.

 

(a)                                 Except as otherwise provided in Sections 2.2
and 2.4, all notices hereunder shall be in writing (including facsimile
transmission) and shall be sent to the applicable party at its address shown on
Schedule 15.3 or at such other address as such party may, by written notice
received by the other parties, have designated as its address for such purpose. 
Notices sent by facsimile transmission shall be deemed to have been given when
sent and receipt of such facsimile is confirmed; notices sent by mail shall be
deemed to have been given three Business Days after the date when sent by
registered or certified mail, postage prepaid; and notices sent by hand delivery
or overnight courier service shall be deemed to have been given when received. 
Notices and other communications delivered through electronic communications
shall be effective as provided in Section 15.3.2.  For purposes of Sections 2.2
and 2.4, the Administrative Agent and the Swing Line Lender shall be entitled to
rely on telephonic instructions from any person that the Administrative Agent or
the Swing Line Lender in good faith believes is a Responsible Officer of the
Company, and the Company shall hold the Administrative Agent, the Swing Line
Lender and each other Lender harmless from any loss, cost or expense resulting
from any such reliance.

 

(b)                                 Each UK Borrower hereby irrevocably
designates and appoints the Company, in the case of any suit, action or
proceeding brought in the United States, as its designee, appointee and agent to
receive, accept and acknowledge for and on its behalf, and in respect of its
property, service of any legal process, summons, notices and documents that may
be served in any action or proceeding arising out of or in connection with this
Agreement or any other Loan Document.  Such service may be made by mailing (by
registered or certified mail, postage prepaid) or delivering a copy of such
process to the Company at the Company’s address set forth in Schedule 15.3, and
each UK Borrower hereby irrevocably authorizes and directs the Company to accept
such service on its behalf.  Each UK Borrower agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

15.3.2              Electronic Communications.  Notices and other communications
to the Issuing Lenders and the other Lenders hereunder may be delivered or
furnished by electronic communication (including e-mail, FpML messaging and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Issuing Lender or other Lender pursuant to Section 2 if such Issuing Lender
or other Lender, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Section by electronic communication. 
The Administrative Agent, the Swing Line Lender, each Issuing Lender or the
Borrowers may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

112

--------------------------------------------------------------------------------


 

Subject to the last sentence of the preceding paragraph, (a) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (b) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (a) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(a) and (b), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

15.3.3              The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to any Borrower,
any Lender, any Issuing Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Borrower’s, any other Loan Party’s or the Administrative
Agent’s transmission of Borrower Materials or notices through the Platform, any
other electronic platform or electronic messaging service, or through the
Internet.

 

15.3.4              Change of Address, Etc.  Each Borrower, the Administrative
Agent, any Issuing Lender and the Swing Line Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each other Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the Company, the Administrative Agent, the Issuing Lenders and the
Swing Line Lender.  In addition, each Lender agrees to notify the Administrative
Agent from time to time to ensure that the Administrative Agent has on record
(i) an effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.

 

15.4                        Payments Set Aside.  To the extent that any payment
by or on behalf of any Borrower is made to the Administrative Agent or any
Lender, or the Administrative Agent or any Lender exercises its right of
set-off, and such payment or the proceeds of such set-off or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any bankruptcy, insolvency or similar law or otherwise, then to the extent of

 

113

--------------------------------------------------------------------------------


 

such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by the Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect.

 

15.5                        Regulation U.  Each Lender represents that it in
good faith is not relying, either directly or indirectly, upon any Margin Stock
as collateral security for the extension or maintenance by it of any credit
provided for in this Agreement.

 

15.6                        Costs and Expenses.  The Company agrees to pay on
demand all reasonable and documented out-of-pocket costs and expenses of the
Administrative Agent (including the reasonable fees and charges of one counsel
for the Administrative Agent and of any local or foreign counsel reasonably
deemed appropriate by such counsel) in connection with the preparation,
execution, delivery and administration of this Agreement, the other Loan
Documents and all other documents provided for herein or delivered or to be
delivered hereunder or in connection herewith (including any amendments,
supplements or waivers to any Loan Documents), and all reasonable and documented
out-of-pocket costs and expenses (including reasonable attorneys’ fees, court
costs and other legal expenses) incurred by the Administrative Agent and each
Lender during the existence of an Event of Default in connection with the
enforcement of this Agreement, the other Loan Documents or any amendments,
supplements or waivers to any of the foregoing.  In addition, the Company agrees
to pay, and to save the Administrative Agent, the Lead Arrangers and the Lenders
harmless from all liability for, (a) any stamp or similar Taxes (excluding, for
the avoidance of doubt, any Excluded Taxes) that may be payable in connection
with the execution and delivery of any Loan Document or any other document
delivered or to be delivered in connection herewith and (b) any fees of the
auditors of the Parent or any Subsidiary in connection with any reasonable
exercise by the Administrative Agent or any Lender of its rights pursuant to
Section 10.2.  All obligations provided for in this Section 15.6 shall survive
repayment of the Loans and any termination of this Agreement.

 

15.7                        Subsidiary References.  The provisions of this
Agreement relating to Subsidiaries shall apply only during such times as the
Company has one or more Subsidiaries.

 

15.8                        Captions.  Section captions used in this
Agreement are for convenience only and shall not affect the construction of this
Agreement.

 

15.9                        Assignments; Participations.

 

15.9.1              Assignments.

 

(a)                                 The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except neither any Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Assignee in accordance with the provisions

 

114

--------------------------------------------------------------------------------


 

of this Section 15.9.1, (ii) by way of participation in accordance with the
provisions of Section 15.9.2 or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of the penultimate paragraph of
this Section 15.9.1 (and, in each case, any other attempted assignment or
transfer by any Lender party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than a Lender, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 15.9.2 and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Lenders and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

 

(b)                                 Any Lender may, with the prior written
consent of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Company (which consents shall not be
unreasonably delayed or withheld), at any time assign and delegate to one or
more Eligible Assignees (any Person to whom such an assignment and delegation is
to be made being herein called an “Assignee”), all or any fraction of such
Lender’s Loans and Commitment in a minimum aggregate amount (in the case of an
assignment to an Assignee other than a Lender hereunder) equal to the lesser of
(i) the amount of the assigning Lender’s remaining Loans and, without
duplication, Commitments and (ii) $5,000,000 (or such lesser amount as the
Company and the Administrative Agent may agree in their discretion); provided
that (v) no assignment and delegation may be made to any Person if, at the time
of such assignment and delegation, the Borrowers would be obligated to pay any
greater amount under Section 7.7 or Section 8 to the Assignee than the Borrowers
are then obligated to pay to the assigning Lender under such Sections (and if
any assignment is made in violation of the foregoing, the Borrowers will not be
required to pay the incremental amounts), (w) any assignment to a Person other
than a Lender shall be subject to the prior written consent of the Issuing
Lenders and the Swing Line Lender (which consents shall not be unreasonably
withheld or delayed), (x) no consent of the Company or the Administrative Agent
shall be required in connection with any assignment from a Lender to a Lender,
an Affiliate of a Lender or an Approved Fund, (y) no consent of the
Administrative Agent shall be required in connection with any assignment to
another Lender and (z) the Company and the Administrative Agent shall be
entitled to continue to deal solely and directly with such Lender in connection
with the interests so assigned and delegated to an Assignee until the date when
all of the following conditions shall have been met:

 

(w)                               the Assignee shall have complied with the
requirements set forth in Section 7.7.5, if applicable,

 

(x)                                 five Business Days (or such lesser period of
time as the Administrative Agent and the assigning Lender shall agree) shall
have passed after written notice of such assignment and delegation, together
with payment instructions, addresses and related information with respect to
such Assignee, shall have been given to the Company and the Administrative Agent
by such assigning Lender and the Assignee,

 

(y)                                 the assigning Lender and the Assignee shall
have executed and delivered to the Company and the Administrative Agent an
assignment agreement substantially in the form of Exhibit E or any other form
(including electronic documentation generated by use of an electronic platform)
approved by the Administrative Agent (an “Assignment Agreement”), together with
any documents required to be delivered thereunder, which

 

115

--------------------------------------------------------------------------------


 

Assignment Agreement shall have been accepted by the Administrative Agent and,
if required, the Company, and

 

(z)                                  unless the Assignee is an Affiliate of the
assigning Lender, the assigning Lender or the Assignee shall have paid the
Administrative Agent a processing fee of $3,500.

 

From and after the date on which the conditions described above have been met,
(A) such Assignee shall be deemed automatically to have become a party hereto as
a Lender with respect to the interest assigned and, to the extent that rights
and obligations hereunder have been assigned and delegated to such Assignee
pursuant to such Assignment Agreement, shall have the rights and obligations of
a Lender hereunder (in addition, if applicable, to rights and obligations
previously held by such Lender), and (B) the assigning Lender, to the extent
that rights and obligations hereunder have been assigned and delegated by it
pursuant to such Assignment Agreement, shall be released from its obligations
hereunder (and, in the case of an assignment of all of its Commitments and
Loans, shall cease to be a Lender (but shall continue to have all rights and
obligations under provisions hereof which by their terms survive the termination
hereof)) ; provided that, except to the extent otherwise expressly agreed by the
affected parties, no assignment by a Defaulting Lender will constitute a waiver
or release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.  Any attempted assignment and delegation not made in
accordance with this Section 15.9.1 shall be null and void.

 

The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at the Administrative Agent’s office specified for
payments pursuant to Section 7.1 a copy of each Assignment Agreement delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amount (and stated interest) of
the Loans and reimbursement obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  No assignment shall be
effective unless it is recorded in the Register. The entries in the Register
shall be conclusive absent manifest error, and the Borrowers, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Company and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

Notwithstanding the foregoing provisions of this Section 15.9.1 or any other
provision of this Agreement, (a) no assignment shall be made to (i) the Company
or any Affiliate or Subsidiary thereof, (ii) any Defaulting Lender or any
Subsidiary thereof, or any Person which, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (ii) or (iii) a
natural Person, and (b) any Lender may at any time assign all or any portion of
its Loans to a Federal Reserve Bank or any other central bank by way of a pledge
or assignment of a security interest to secure its obligations to such bank;
provided that no such assignment shall (i) release any Lender from any of its
obligations hereunder or (ii) substitute any such Federal Reserve Bank for such
Lender as a party hereto; and provided, further, that no such Federal Reserve
Bank shall be entitled to exercise any right (or shall have any obligation) of

 

116

--------------------------------------------------------------------------------


 

a Lender under the Loan Documents unless it becomes a Lender in compliance with
the other provisions of this Section 15.9.1.

 

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Company and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, any Issuing Lender or any other
Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Percentage. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

15.9.2              Participations.  Any Lender may at any time sell to one or
more commercial banks or other Persons participating interests in any Loan owing
to such Lender (other than Loans to UK Borrowers), the Commitment of such
Lender, the direct or participation interest of such Lender in any Letter of
Credit or Swing Line Loan or any other interest of such Lender hereunder (any
Person purchasing any such participating interest being herein called a
“Participant”); provided that any Lender selling any such participating interest
shall give notice thereof to the Company.  In the event of a sale by a Lender of
a participating interest to a Participant, (x) such Lender shall remain
responsible for all of its obligations as a Lender hereunder for all purposes of
this Agreement, (y) the Borrowers and the Administrative Agent shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations hereunder and (z) all amounts payable by the Borrowers
shall be determined as if such Lender had not sold such participation and shall
be paid directly to such Lender.  No Participant shall have any direct or
indirect voting rights hereunder except with respect to any of the events
described in the fourth sentence of Section 15.1.  Each Lender agrees to
incorporate the requirements of the preceding sentence into each participation
agreement which such Lender enters into with any Participant.  The Borrowers
agree that if amounts outstanding under this Agreement are due and payable (as a
result of acceleration or otherwise), each Participant shall be deemed to have
the right of setoff in respect of its participating interest in amounts owing
under this Agreement and with respect to any Letter of Credit to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement; provided that such right of setoff shall be subject
to the obligation of each Participant to share with the Lenders, and the Lenders
agree to share with each Participant, as provided in Section 7.5.  The Borrowers
also agree that each Participant shall be entitled to the benefits of
Section 7.7 and Section 8 as if it were a Lender (provided that no Participant
shall receive any greater amount pursuant to Section 7.6 or Section 8 than would
have been paid to the participating Lender if no participation had been sold
unless the relevant Loan Party has failed to

 

117

--------------------------------------------------------------------------------


 

comply with its obligations under Section 7.7.5 or 7.7.6).  Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

15.10      Replacement of Lenders.  If the Company is entitled to replace a
Lender pursuant to the provisions of Section 8.7, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender, then the Company may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 15.9), all of its interests, rights (other than its existing rights to
payments pursuant to Sections 7.7 and 8.1) and obligations under this Agreement
and the related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

 

(i)            the Company shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 15.9.1;

 

(ii)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and its Percentage of all Unreimbursed
Amounts, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder and under the other Loan Documents (including any amounts under
Section 8.4) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts);

 

(iii)          in the case of any such assignment resulting from a claim for
compensation under Section 8.1 or payments required to be made pursuant to
Section 7.7, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(iv)          such assignment does not conflict with applicable laws; and

 

(v)           in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

118

--------------------------------------------------------------------------------


 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply. Notwithstanding the foregoing, each Lender agrees that if a
Borrower exercises its option pursuant to this Section 15.10 to cause an
assignment by such Lender, such Lender shall, promptly after receipt of written
notice of such election, execute and deliver all documentation necessary to
effectuate such assignment in accordance with Section 15.9.  Any removal of Bank
of America or its successor as a Defaulting Lender pursuant to this
Section 15.10 shall also constitute the removal of Bank of America or its
successor as the Administrative Agent pursuant to Section 14.9.

 

15.11      Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF ILLINOIS WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW (EXCEPT 735
ILLINOIS COMPILED STATUTE §105/5-5).  Whenever possible each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.  All obligations of the
Loan Parties and rights of the Administrative Agent and the Lenders expressed
herein or in any other Loan Document shall be in addition to and not in
limitation of those provided by applicable law.

 

15.12      Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Agreement.  Delivery
of an executed counterpart of a signature page of this Agreement by facsimile or
other electronic imaging means (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

15.13      USA PATRIOT ACT NOTICE.  Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies each Loan Party
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the such Loan Party, which
information includes the name, address and tax identification number of such
Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Act.

 

15.14      Indemnification by the Company.

 

(a)           Subject to Section 10.12(c) each Borrower shall indemnify the
Administrative Agent, each Lender and each of their respective Related Parties
(each such Person, an “Indemnitee”) against, and hold each Indemnitee harmless
from, all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of a law firm as counsel for all
Indemnitees in connection with any event or circumstance giving rise to claims
hereunder except that if, in the reasonable opinion of an Indemnitee,
representation of all Indemnitees by one firm as counsel would be inappropriate
due to the existence of an actual or potential conflict of interest, the
Borrowers shall reimburse the reasonable fees and charges of no more than the
number of additional law firms as counsel for the various Indemnitees as is

 

119

--------------------------------------------------------------------------------


 

necessary to avoid any such actual or potential conflict of interest), incurred
by or asserted against any Indemnitee by any Person (including any Borrower or
any other Loan Party) arising out of, in connection with or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent and its Related Parties only, the administration of
this Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 7.7), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by an Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by any Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
any Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee, (y) result from
a claim brought by any Borrower or any other Loan Party against an Indemnitee
for breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if such Borrower or such Loan Party has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction or (z) arise out of or in connection with any claim,
litigation, investigation or proceeding that does not involve an act or omission
by any Borrower or any of their respective Affiliates and that is brought by an
Indemnitee against another Indemnitee (other than any claim, litigation,
investigation or proceeding brought against the Administrative Agent solely in
its capacity as, or in fulfillment of its role as, an agent under this
Agreement).  Without limiting the provisions of Section 7.7.3, this
Section 15.14(a) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, liabilities and expenses arising from a
non-Tax claim.

 

(b)           All obligations provided for in this Section 15.14 shall survive
repayment of the Loans, any foreclosure under, or any modification, release or
discharge of any or all of the Collateral Documents, the sale, transfer or
conveyance of all or part of the past and present properties and facilities or
any circumstances which might otherwise constitute a legal or equitable
discharge, in whole or in part, of the Borrowers under this Agreement and any
termination of this Agreement.

 

15.15      Forum Selection and Consent to Jurisdiction.  THE PARENT AND EACH
OTHER BORROWER IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
ILLINOIS OR THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
ILLINOIS; PROVIDED THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR
OTHER PROPERTY MAY BE BROUGHT, AT THE ADMINISTRATIVE AGENT’S OPTION,

 

120

--------------------------------------------------------------------------------


 

IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE
FOUND.  EACH OF THE PARENT AND THE COMPANY HEREBY EXPRESSLY AND IRREVOCABLY
(A) SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS AND OF
THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS FOR THE
PURPOSE OF ANY LITIGATION ABOVE; (B) CONSENTS TO THE SERVICE OF PROCESS BY
REGISTERED MAIL, POSTAGE PREPAID TO ITS ADDRESS AS DETERMINED PURSUANT TO
SECTION 15.3, BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF ILLINOIS; AND
(C) WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY
CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

15.16      Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER
THIS AGREEMENT, ANY OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT
OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION
HEREWITH OR THEREWITH OR ARISING FROM ANY BANKING RELATIONSHIP EXISTING IN
CONNECTION WITH ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.  EACH LOAN PARTY
THAT IS A PARTY HERETO ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND
SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH
OTHER LOAN DOCUMENT TO WHICH IT A PARTY) AND THAT THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE ADMINISTRATIVE AGENT AND THE LENDERS ENTERING INTO THIS
AGREEMENT AND EACH SUCH OTHER LOAN DOCUMENT.

 

15.17      Electronic Execution of Assignments and Certain Other Documents.  The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including Assignment Agreements,
amendments or other modifications, Loan Notices, Swingline Loan Notices, waivers
and consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

 

121

--------------------------------------------------------------------------------


 

15.18      Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

 

(b)           the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)          the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

15.19      Confidentiality.  Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its
Related Parties (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent required or
requested by any regulatory authority purporting to have jurisdiction over such
Person or its Related Parties (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process
(provided that, so long as not prohibited from doing so by any applicable law,
regulation or order, the Administrative Agent and the Lenders, as applicable,
shall use commercially reasonable efforts to notify the Company promptly upon
receipt of any subpoena or similar legal process), (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 6.2.2 or 6.3 or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to a Borrower and its obligations, this Agreement or
payments hereunder, (g) on a confidential basis to the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers or other market identifiers with respect to the credit

 

122

--------------------------------------------------------------------------------


 

facilities provided hereunder, (h) with the prior written consent of the Company
or (i) to the extent such Information (x) becomes publicly available other than
as a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Parent or any Subsidiary. 
For purposes of this Section, “Information” means all information received from
or on behalf of the Parent or any Subsidiary relating to the Parent or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Parent or any Subsidiary.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Parent or
a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable law, including
United States Federal and state securities laws.

 

15.20      Judgment Currency.  If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of each
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss.  If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).

 

[signatures begin on the following page]

 

123

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

 

MIDDLEBY MARSHALL INC.

 

 

 

 

 

By

/s/ Martin M. Lindsay

 

Name

Martin M. Lindsay

 

Title

Treasurer

 

 

 

 

 

THE MIDDLEBY CORPORATION

 

 

 

 

 

By

/s/ Timothy J. FitzGerald

 

Name

Timothy J. FitzGerald

 

Title

Chief Financial Officer

 

 

 

 

 

MIDDLEBY HOLDING UK LTD.

 

 

 

 

 

By

/s/ Timothy J. FitzGerald

 

Name

Timothy J. FitzGerald

 

Title

Director

 

 

 

 

 

MIDDLEBY UK RESIDENTIAL HOLDING, LTD.

 

 

 

 

 

By

/s/ Timothy J. FitzGerald

 

Name

Timothy J. FitzGerald

 

Title

Director

 

 

 

 

 

AGA RANGEMASTER GROUP LIMITED

 

 

 

 

 

By

/s/ Timothy J. FitzGerald

 

Name

Timothy J. FitzGerald

 

Title

Director

 

S-1

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By

/s/ Ronaldo Naval

 

Name

Ronaldo Naval

 

Title

Vice President

 

S-2

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as an Issuing Lender, as Swing Line Lender and as a Lender

 

 

 

 

 

By

/s/ Michael J. Bergner

 

Name

Michael J. Bergner

 

Title

Vice President

 

 

 

 

 

BANK OF AMERICA N.A., CANADA BRANCH,

 

as a Lender

 

 

 

 

 

By

/s/ Medina Sales De Andrade

 

Name

Medina Sales De Andrade

 

Title

Vice President

 

S-3

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender

 

 

 

 

 

By

/s/ Nancy R. Barwig

 

Name

Nancy R. Barwig

 

Title

Credit Risk Director

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH,

 

as a Lender

 

 

 

 

 

By

/s/ Michael N. Tam

 

Name

Michael N. Tam

 

Title

Senior Vice President

 

S-4

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By

/s/ Patrick Flaherty

 

Name

Patrick Flaherty

 

Title

Managing Director

 

S-5

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By

/s/ Michael Bleecher

 

Name

Michael Bleecher

 

Title

Vice President

 

S-6

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL,

 

as a Lender

 

 

 

 

 

By

/s/ Thomas Hasenauer

 

Name

Thomas Hasenauer

 

Title

Director

 

 

 

 

 

BANK OF MONTREAL, LONDON BRANCH,

 

as a Lender

 

 

 

 

 

By

/s/ Tony Ebdon

/s/ Andy McClinton

 

Name

Tony Ebdon

Andy McClinton

 

Title

MD

MD

 

S-7

--------------------------------------------------------------------------------


 

 

CITIZENS BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By

/s/ Darran Wee

 

Name

Darran Wee

 

Title

Senior Vice President

 

S-8

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By

/s/ Jerrod J. Clements

 

Name

Jerrod J. Clements

 

Title

Assistant Vice President

 

S-9

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, N.A.,

 

as a Lender

 

 

 

 

 

By

/s/ Christina Love

 

Name

Christina Love

 

Title

Associate Vice President

 

 

 

 

 

HSBC BANK PLC,

 

as a Lender

 

 

 

 

 

By

/s/ S.P. Sherratt

 

Name

S.P. Sherratt

 

Title

Regional Director, Corporate Banking

 

S-10

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY,

 

as a Lender

 

 

 

 

 

By

/s/ Kurt W. Anstaett

 

Name

Kurt W. Anstaett

 

Title

Senior Vice President

 

S-11

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK,

 

as a Lender

 

 

 

 

 

By

/s/ S. Bradley McDougall

 

Name

S. Bradley McDougall

 

Title

Vice President

 

S-12

--------------------------------------------------------------------------------


 

 

COÖPERATIEVE RABOBANK UA, NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

By

/s/ William Binder

 

Name

William Binder

 

Title

Executive Director

 

 

 

 

 

By

/s/ James Purky

 

Name

James Purky

 

Title

Vice President

 

S-13

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By

/s/ Thomas A. Crandell

 

Name

Thomas A. Crandell

 

Title

Senior Vice President

 

S-14

--------------------------------------------------------------------------------


 

 

LLOYDS BANK PLC,

 

as a Lender

 

 

 

 

 

By

/s/ Daven Popat

 

Name

Daven Popat

 

Title

Senior Vice President

 

 

 

 

 

 

 

By

/s/ Dennis McClellan

 

Name

Dennis McClellan

 

Title

Assistant Vice President

 

S-15

--------------------------------------------------------------------------------


 

 

THE HUNTINGTON NATIONAL BANK,

 

as a Lender

 

 

 

 

 

By

/s/ Mark Zobel

 

Name

Mark Zobel

 

Title

Vice President

 

S-16

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as a Lender

 

 

 

 

 

By

/s/ Lisa Garling

 

Name

Lisa Garling

 

Title

Director

 

S-17

--------------------------------------------------------------------------------


 

 

ASSOCIATED BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By

/s/ Shilpa Hingwe

 

Name

Shilpa Hingwe

 

Title

Vice President

 

S-18

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY,

 

as a Lender

 

 

 

 

 

By

/s/ Patrick A. Osborne

 

Name

Patrick A. Osborne

 

Title

Second Vice President

 

S-19

--------------------------------------------------------------------------------


 

 

FIRST BANK OF HIGHLAND PARK,

 

as a Lender

 

 

 

 

 

By

/s/ Victor P. Stasica

 

Name

Victor P. Stasica

 

Title

VP

 

S-20

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

 

PRICING SCHEDULE

 

The Commitment Fee Rate, Eurocurrency Margin, LC Fee Rate, Base Rate Margin and
Canadian Prime Rate Margin, respectively, shall be determined in accordance with
the table below and the other provisions of this Schedule 1.1.

 

 

 

Commitment
Fee Rate

 

Eurocurrency
Margin/LC Fee Rate

 

Base Rate
Margin/Canadian
Prime Rate
Margin

 

Level I

 

30.0 bps

 

200.0 bps

 

100.0 bps

 

Level II

 

30.0 bps

 

175.0 bps

 

75.0 bps

 

Level III

 

25.0 bps

 

162.5 bps

 

62.5 bps

 

Level IV

 

22.5 bps

 

150.0 bps

 

50.0 bps

 

Level V

 

20.0 bps

 

125.0 bps

 

25.0 bps

 

Level VI

 

15.0 bps

 

112.5 bps

 

12.5 bps

 

Level VII

 

12.5 bps

 

100.0 bps

 

00.0 bps

 

 

Level I applies when the Leverage Ratio is greater than or equal to 3.50 to 1
during the existence of a Covenant Holiday Period.

 

Level II applies when the Leverage Ratio is greater than or equal to 3.25 to 1
but less than 3.50 to 1; provided that if no Covenant Holiday Period is in
existence, the reference to “but not less than 3.50 to 1” shall be disregarded.

 

Level III applies when the Leverage Ratio is greater than or equal to 2.50 to 1
but less than 3.25 to 1.

 

Level IV applies when the Leverage Ratio is greater than or equal to 2.00 to 1
but less than 2.50 to 1.

 

Level V applies when the Leverage Ratio is greater than or equal to 1.50 to 1
but less than 2.00 to 1.

 

Level VI applies when the Leverage Ratio is greater than or equal to 1.00 to 1
but less than 1.50 to 1.

 

Level VII applies when the Leverage Ratio less than 1.00 to 1.

 

Initially, the applicable Level shall be Level IV.  The applicable Level shall
be adjusted, to the extent applicable, 45 days (or, in the case of the last
Fiscal Quarter of any Fiscal Year, 90 days) after the end of each Fiscal Quarter
based on the Leverage Ratio as of the last day of such Fiscal Quarter; provided
that if the Company fails to deliver the financial statements required by
Section 10.1.1 or 10.1.2, as applicable, and the related certificate required by
Section 10.1.3 by the 45th day (or, if applicable, the 90th day) after any
Fiscal Quarter, Level I shall apply until such financial statements are
delivered.

 

Schedule 1.1-1

--------------------------------------------------------------------------------


 

SCHEDULE 2.1

 

LENDERS AND INITIAL COMMITMENTS AND PERCENTAGES

 

Lender

 

Commitment

 

Percentage

 

Jurisdiction of tax
residence*

 

HMRC Double Tax
Treaty Passport Number
(if applicable)*

 

Bank of America, N.A.(1)

 

$

395,000,000

 

15.800000000

%

USA

 

13/B/7418/DTTP

 

JPMorgan Chase Bank, N.A.(2)

 

$

325,000,000

 

13.000000000

%

USA

 

13/M/0268710/DTTP

 

PNC Bank, National Association

 

$

250,000,000

 

10.000000000

%

USA

 

13/P/63904/DTTP

 

Wells Fargo Bank, N.A.

 

$

225,000,000

 

9.000000000

%

USA

 

13/W/61173/DTTP

 

Bank of Montreal

 

$

175,000,000

 

7.000000000

%

N/A(3)

 

 

 

Citizens Bank, N.A.

 

$

150,000,000

 

6.000000000

%

USA

 

13/C/356159/DTTP

 

US Bank, National Association

 

$

150,000,000

 

6.000000000

%

USA

 

13/U/62184/DTTP

 

Branch Banking & Trust Company

 

$

125,000,000

 

5.000000000

%

USA

 

13/B/357522/DTTP

 

Fifth Third Bank

 

$

120,000,000

 

4.800000000

%

USA

 

13/F/24267/DTTP     

 

Cooperatieve Rabobank U.A.

 

$

100,000,000

 

4.000000000

%

The Netherlands

 

1/C/70166/DTTP

 

KeyBank National Association

 

$

95,000,000

 

3.800000000

%

USA

 

16/K/216274/DTTP

 

HSBC Bank USA, N.A.

 

$

75,000,000

 

3.000000000

%

USA

 

13/H/314375/DTTP

 

HSBC Bank PLC

 

$

75,000,000

 

3.000000000

%

 

 

 

 

Lloyds Bank PLC

 

$

50,000,000

 

2.000000000

%

UK

 

 

 

The Huntington National Bank

 

$

50,000,000

 

2.000000000

%

USA

 

12/H/216/377/DTTP

 

SunTrust

 

$

50,000,000

 

2.000000000

%

USA

 

13/S.67712/DTTP

 

Associated Bank, National Association

 

$

40,000,000

 

1.600000000

%

 

 

 

 

The Northern Trust Company

 

$

30,000,000

 

1.200000000

%

USA

 

13/N/60122/DTTP

 

First Bank Highland Park

 

$

20,000,000

 

0.800000000

%

 

 

 

 

TOTALS

 

$

2,500,000,000

 

100.000000000

%

 

 

 

 

 

--------------------------------------------------------------------------------

* Only required for Lenders who wish to use the HMRC Double Tax Treaty Passport
scheme in relation to Loans to UK Borrowers.

 

(1)  Loans in Canadian Dollars will be held by Bank of America, N.A. Canada
Branch.

(2)  Loans in Canadian Dollars will be held by JPMorgan Chase Bank, N.A. Toronto
Branch.

(3)  Multi-currency loans will be held by Bank of Montreal, London Branch.

 

Schedule 1.1-1

--------------------------------------------------------------------------------


 

SCHEDULE 9.6

 

LITIGATION AND CONTINGENT LIABILITIES

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 9.8

 

SUBSIDIARIES

 

Subsidiaries of The Middleby Corporation

 

 

 

State/Country of

Name of Subsidiary

 

Incorporation/Organization

680088 N.B. Inc. DBA

 

Canada

ACP Participations SAS

 

France

AFG Canada Limited

 

Canada

AFG Investments Canada Limited

 

Canada

AFG Management Limited

 

United Kingdom

AFG Nominees Limited

 

United Kingdom

AFG Manufacturing Limited

 

United Kingdom

AGA Cookers Netherlands BV

 

Netherlands

AGA Links Limited

 

United Kingdom

AGA Home Inc.

 

Delaware

AGA Home SAS

 

France

AGA Ranges Inc.

 

Pennsylvania

AGA Rangemaster PLC

 

United Kingdom

AGA Rangemaster Ltd

 

United Kingdom

AGA Rangemaster Limited France

 

France

AGA Rangemaster Properties Ltd

 

United Kingdom

AGA Rayburn Ltd

 

United Kingdom

Alkar Holdings, Inc.

 

Wisconsin

Alkar-RapidPak, Inc.

 

Wisconsin

Alta Mura Holdco Inc.

 

Delaware

AMC Properties, LLC

 

Mississippi

Anetsberger, LLC

 

Delaware

ARG Corporate Services Ltd

 

United Kingdom

ARG Estates Limited

 

United Kingdom

Armor Inox Holding France S.A.S.

 

France

EURL Armor Inox Production

 

France

Armor Inox S.A.S

 

France

Armor Inox Service S.A.S.

 

France

Armor Inox UK Ltd.

 

United Kingdom

Armor Inox USA, LLC

 

Delaware

Astec Holdings Limited

 

United Kingdom

Auto-Bake Acquisition Pty. Ltd.

 

Australia

Auto-Bake Pty. Ltd.

 

Australia

Automatic Bar Controls, Inc.

 

Delaware

Baker Thermal Solutions, LLC

 

Delaware

Beech Ovens, LLC

 

Delaware

Beech Ovens Pty Ltd.

 

Australia

Blodgett Holdings, Inc.

 

Delaware

 

--------------------------------------------------------------------------------


 

Brickhouse Dudley Limited

 

United Kingdom

Britannia Kitchen Ventilation Ltd.

 

United Kingdom

Carter Hoffmann, LLC

 

Delaware

Catering Equipment Industry srl

 

Italy

Cerpac, Inc.

 

Mississippi

Cloverleaf Properties, Inc.

 

Vermont

Concordia Coffee Company, Inc.

 

Washington

CookTek Induction Systems, LLC

 

Delaware

Cozzini, LLC

 

Delaware

Cozzini Middleby de Mexico, S. de R.L. de C.V.

 

Mexico

Cozzini do Brasil Ltda

 

Brazil

Cozzini Middleby Europe, S.r.l.

 

Italy

Cranmore Property Ltd

 

United Kingdom

Danfotech

 

Denmark

Danfotech Holdings, LLC

 

Delaware

Danfotech Inc.

 

Missouri

Desmon S.p.A.

 

Italy

Doyon Acquisition Company, LLC

 

Delaware

Doyon Equipment Inc.

 

Canada

Enersyst Development Center, L.L.C.

 

Delaware

Fab-Asia Inc.

 

Philippines

Fired Earth Ltd

 

United Kingdom

Follett LLC

 

Pennsylvania

Follett Europe Polska sp zoo

 

Poland

Food Processing Holding Ltd.

 

United Kingdom

F.R. Drake Company

 

Delaware

frifri LTD

 

Switzerland

Furdo Limited

 

Ireland

Goldstein Eswood Commercial Cooking Pty Ltd

 

Australia

Goldstein Properties Pty Ltd

 

Australia

Grange Eastern Europe Inc.

 

Romania

Grange Enseignes SAS

 

France

Grange Furniture Canada (1989) Ltd

 

Canada

Grange Furniture Inc.

 

Delaware

Grange London Boutique Limited

 

United Kingdom

Grange Luxembourg SARL

 

Luxembourg

Grange SAS

 

France

G.S. Blodgett Corporation

 

Vermont

Giga Grandi Cucine S.r.l.

 

Italy

Headland UK Limited

 

United Kingdom

Heartland Appliances Inc.

 

Canada

Heydai Limited

 

United Kingdom

Holman Cooking Equipment, Inc.

 

Delaware

Houno A/S

 

Denmark

Houno Holding LLC

 

Delaware

Imperial Machine Company Ltd

 

United Kingdom

 

--------------------------------------------------------------------------------


 

Imperial Machine Company (Holdings) Limited

 

United Kingdom

Jade Range, LLC

 

Delaware

Joseph Gillot & Sons Limited

 

United Kingdom

La Cornue International Inc.

 

Delaware

La Cornue SAS

 

France

LC Holdings USA

 

Delaware

LC Holdings SARL

 

France

Leisure Lexin Limited

 

United Kingdom

Leisure Sinks Limited

 

United Kingdom

Lincat Group PLC

 

United Kingdom

Lincat Ltd.

 

United Kingdom

Lincat Group EBT Limited

 

United Kingdom

Lynx Grills, Inc.

 

Delaware

Lynx Holdco Inc.

 

Delaware

MagiKitch’n Inc.

 

Pennsylvania

Maurer-Atmos Middleby GmbH

 

Germany

Middleby Advantage, LLC

 

Delaware

Middleby Asia Ltd

 

Hong Kong

Middleby Canada Company

 

Canada

Middleby Celfrost Innovations Pvt Ltd

 

India

Middleby China Corporation

 

Peoples Republic of China

Middleby Cooking System

 

 

Manufacturing (Shanghai) Corporation

 

Peoples Republic of China

Middleby Cozzini Brasil Equipamentos, Ltda

 

Brazil

Middleby Espana SLU

 

Spain

Middleby Espana XME SLU

 

Spain

Middleby Europe SL

 

Spain

Middleby Holding UK Ltd.

 

United Kingdom

Middleby India Engineering Pvt Ltd

 

India

Middleby Induction China Corporation

 

Republic of China

Middleby Lux Holdings SCS

 

Luxembourg

Middleby Luxembourg S.a.r.l.

 

Luxembourg

Middleby Marshall Holding LLC

 

Delaware

Middleby Marshall Inc.

 

Delaware

Middleby National Sales LLC

 

Delaware

Middleby Philippines Corporation

 

Philippines

Middleby UK Ltd

 

United Kingdom

Middleby UK Residential Holdings

 

United Kingdom

Middleby Worldwide, Inc.

 

Florida

Middleby Worldwide Australia Pty. Ltd.

 

Australia

Middleby Worldwide Mexico SA de CV

 

Mexico

Middleby Worldwide Middle East FZE

 

DUB

Middleby Worldwide Philippines

 

Philippines

Middleby Worldwide Services SA de CV

 

Mexico

Middleby XME S.L.U.

 

Spain

MP Equipment, LLC

 

Delaware

 

--------------------------------------------------------------------------------


 

MWW Food Processing USA

 

Delaware

New Star International Holdings, Inc.

 

Delaware

Nieco Corporation

 

California

Northland Corporation

 

Michigan

Planetary Road Limited

 

United Kingdom

Peak Drink Dispense Ltd

 

United Kingdom

Perfect Fry, LLC

 

Delaware

Pierce Engineering Limited

 

Ireland

Pitco Frialator, Inc.

 

New Hampshire

Piper-Doyon Group, Inc.

 

Wisconsin

Rangemaster Classic Limited

 

United Kingdom

Rayburn Cooking & Heating Appliances Ltd.

 

United Kingdom

Rosyl SAS

 

France

Shotton Fabricators Limited

 

United Kingdom

Star International Holdings, Inc.

 

Delaware

Star Manufacturing International Inc.

 

Delaware

Stewart Systems Baking, LLC

 

Delaware

STE Civille Immobiliereles Roches SCI

 

France

Stourbridge Steel (1991) Limited

 

United Kingdom

Tacnil Limited

 

United Kingdom

The AGA Shop Limited

 

United Kingdom

The Alluvian, LLC

 

Mississippi

The Alluvian Spa, LLC

 

Mississippi

Thurne-Middleby Ltd

 

United Kingdom

TMC Lux Holdings Sarl

 

Luxembourg

TMC Lux Sarl

 

United Kingdom

TMC Scots Holdings LP

 

United Kingdom

TMC Scottish Private Ltd

 

United Kingdom

TurboChef Technologies Europe LTD

 

United Kingdom

TurboChef Technologies, Inc.

 

Delaware

ULC Holding Company

 

Delaware

U-Line Corporation

 

Wisconsin

Viking Culinary Group, LLC

 

Mississippi

Viking Cooking Schools, LLC

 

Mississippi

Viking Range Brasil Participacoes Ltda

 

Brazil

Viking Range Corporation do Brasil Importacao e Comercio Ltda

 

Brazil

Viking Range, LLC

 

Delaware

Waterford Stanley Ltd

 

Ireland

Waterford Foundry (Inventions) Limited

 

Ireland

Wells Bloomfield, LLC

 

Delaware

Wunder-Bar Europe S.r.o.

 

Czech Republic

Wunder-Bar Holdings, Inc.

 

Delaware

Wunder-Bar International, Inc.

 

California

Wunder-Bar LID, LLC

 

California

 

--------------------------------------------------------------------------------


 

SCHEDULE 9.14

 

ENVIRONMENTAL MATTERS

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.7(h)

 

EXISTING DEBT

 

1.              Operating credit facility between Nordea Bank, Denmark and Houno
A/S in the amount of DKK 13,250,000 dated December 31, 2007. As of July 2016,
DKK 7,088,265 is drawn and outstanding under this facility.

 

2.              Term loan facility between Nordea Bank, Denmark and Houno A/S in
the amount of DKK 12,350,000 dated December 31, 2007. As of July 2016, DKK
6,669,999 is drawn and outstanding under this facility.

 

3.              Term loan facility between Banca Nazionale de Lavoro SpA, Italy
and Giga Grandi Cuisine in the amount of Euro 1,800,000. As of July 2016, Euro
100,000 is drawn and outstanding under this facility.

 

4.              Operating credit facility between Banca Nazionale de Lavoro
SpA, Italy and Giga Grandi Cuisine in the amount of Euro 400,000. As of
July 2016, Euro 70,430 is drawn and outstanding under this facility.

 

5.              Operating credit facility between BCC Credito Cooperativo, Italy
and Giga Grandi Cuisine in the amount of Euro 500,000. As of July 2016, Euro
174,043 is drawn and outstanding under this facility.

 

6.              Operating credit facility between BCC Credito Cooperativo, Italy
and Giga Grandi Cuisine in the amount of Euro 500,000. As of July 2016, Euro
184,408 is drawn and outstanding under this facility.

 

7.              Operating credit facility between Lloyds Bank and Aga
Rangemaster Group Ltd. in the amount of GBP 27,500,000 dated November 26, 2012.
As of July 2016, GBP 20,000,000 is drawn and outstanding under this facility.

 

8.              Operating credit facility between HSBC Bank and Aga Rangemaster
Group Ltd. in the amount of GBP 17,500,000 dated November 26, 2012. As of
July 2016, GBP 10,000,000 is drawn and outstanding under this facility.

 

--------------------------------------------------------------------------------


 

9.              Operating credit facility between Barclays and Aga Rangemaster
Group Ltd in the amount of GBP 15,000,000 dated November 26, 2012. As of
July 2016, GBP 5,000,000 is drawn and outstanding under this facility.

 

10.       Operating credit facility between Bank of America and Middleby
Celfrost Innovations Pvt Ltd. As of July 2016, at INR 123,319,867 is drawn and
outstanding under this facility.

 

11.       Term loan facility between JP Morgan and Cozzini do Brasil Ltda in the
amount of BRL 10,000,000 dated August 2, 2004. As of July 2016, BRL 10,000,000
is drawn and outstanding under this facility.

 

12.       Term loan facility between Intesa Sanpaolo Bank and Desmon SpA in the
amount of Euro 54,152. As of July 2016, Euro 9,781 is drawn and outstanding
under this facility.

 

13.       Operating credit facility between Intesa Sanpaolo and Desmon SpA in
the amount of Euro 487,365. As of July 2016, Euro 49,013 is drawn and
outstanding under this facility.

 

14.       Term loan facility between the Iowa Economic Development Authority and
Cozzini LLC, the amount of USD 350,000. As of July 2016, USD 230,400 is drawn
and outstanding under this facility.

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.8

 

EXISTING LIENS

 

Liens of the Administrative Agent under the Existing Credit Facility.

 

Name of
Debtor

 

Secured Party

 

Jurisdiction/Office

 

File
Number/
Date Filed

 

Type of
UCC

 

Description of Collateral

Viking Range, LLC

 

Moreland Corporation
and
AGA Marvel

 

Delaware
Secretary of State

 

2015 1185452
3-20-15

 

UCC-1

 

Distributor grants a purchase money security interest to the Company in the
Products branded and/or labelled: AGA, Marvel, Heartland, Waterford, Stanley;
and the proceeds of the Products at the time the Distributor take title to the
Products

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.18(j)

 

INVESTMENTS

 

Bank CD

 

Purchase

 

Maturity

 

Rate

 

BB&T (Susquehanna Bank)

 

$

2,000,000.00

 

08/20/16

 

1.00

%

People’s Security Bank

 

$

1,000,000.00

 

11/01/16

 

1.50

%

People’s Security Bank

 

$

1,500,000.00

 

09/05/17

 

1.50

%

Embassy Bank

 

$

1,500,000.00

 

09/14/17

 

1.50

%

 

 

 

 

 

 

 

 

Wells Fargo Securities

 

 

 

 

 

 

 

Ally Bank

 

$

250,000.00

 

9/26/2016

 

1.05

%

Discover Bank

 

$

250,000.00

 

9/26/2016

 

1.05

%

Flushing Bank

 

$

250,000.00

 

9/26/2016

 

1.00

%

GE Capital Bank

 

$

250,000.00

 

9/19/2016

 

1.00

%

 

 

 

 

 

 

 

 

Total

 

$

7,000,000.00

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 15.3

 

ADDRESSES FOR NOTICES

 

1.

 

Address for Loan Parties:

 

 

 

 

 

Borrower:

 

 

 

 

 

Middleby Marshall, Inc.

 

 

1400 Toastmaster Drive

 

 

Elgin, IL 60120

 

 

Attention:

Chief Financial Officer

 

 

Telephone:

(847) 741-3300

 

 

Facsimile:

(847) 741-1689

 

 

 

2.

 

Addresses for Administrative Agent, Swing Line Lender and Issuing Lender:

 

 

 

 

 

Agent’s Office:

 

 

(for payments and requests)

 

 

 

 

 

Bank of America, N.A.

 

 

Credit Services

 

 

901 Main Street

 

 

Mail Code:  TX1-492-14-14

 

 

Dallas, TX  75202

 

 

Attention:

Monica T. Barnes

 

 

Telephone:

(214) 209-9289

 

 

Facsimile:

(214) 290- 9442

 

 

Email:

monica.t.barnes@baml.com

 

 

 

 

 

Wiring instructions:

 

 

 

 

 

Bank of America, N.A.

 

 

ABA # 026009593

 

 

Account Name:

Credit Services

 

 

Account Number:

129-2000-883

 

 

Attention:

Monica T. Barnes

 

 

Reference:

Middleby Marshall

 

Schedule 15.3-1

--------------------------------------------------------------------------------


 

 

 

Other Notices to Administrative Agent:

 

 

(financial reporting requirements, bank group communications)

 

 

 

 

 

Bank of America, N.A.

 

 

Agency Management

 

 

231 South LaSalle Street

 

 

Mail Code: IL1-231-10-41

 

 

Chicago, IL  60697

 

 

Attention:

Ronaldo Naval

 

 

Telephone:

(214) 209-1162

 

 

Facsimile:

(877) 511-6124

 

 

Email:

ronaldo.naval@baml.com

 

 

 

For Notices as Issuing Lender:

 

 

 

 

 

Bank of America, N.A.

 

 

Trade Operations-Scranton

 

 

1 Fleet Way

 

 

Mail Code: PA6-580-02-30

 

 

Scranton, PA  18507

 

 

Attention:

Mary J. Cooper

 

 

Telephone:

(570) 496-9564

 

 

Facsimile:

(800) 755-8743

 

 

Email:

mary.j.cooper@bankofamerica.com

 

 

 

 

 

 

For Notices as Swing Line Lender:

 

 

(daily borrowing/repaying activity)

 

 

 

 

 

 

Bank of America, N.A.

 

 

Credit Services

 

 

901 Main Street

 

 

Mail Code:  TX1-492-14-14

 

 

Dallas, TX  75202

 

 

Attention:

Monica T. Barnes

 

 

Telephone:

(214) 209-9289

 

 

Facsimile:

(214) 290-9442

 

 

Email:

monica.t.barnes@baml.com

 

 

 

 

 

 

Wiring instructions:

 

 

 

 

 

 

Bank of America, N.A.

 

 

ABA # 026009593

 

 

Account Name:

Credit Services

 

 

Account Number:

129-2000-883

 

 

Attention:

Monica T. Barnes

 

 

Reference:

Middleby Marshall

 

Schedule 15.3-2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF
COMPLIANCE CERTIFICATE
FOR THE PERIOD ENDED

 

To:          Bank of America, N.A., as Administrative Agent

 

Please refer to Section 10.1.3 of the Sixth Amended and Restated Credit
Agreement dated as of July 28, 2016 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) initially among Middleby
Marshall Inc., The Middleby Corporation (the “Parent”), the Initial Subsidiary
Borrowers, various financial institutions and Bank of America, N.A., as
Administrative Agent.  Capitalized terms used but not defined herein have the
meanings set forth in the Credit Agreement.

 

The Parent hereby certifies and warrants to you that [(a)] set forth on
Attachments 1 and 2 are true and correct computations of the financial ratios
set forth in Section 10.6 of the Credit Agreement [and (b) set forth on
Attachment 3 is an accurate and complete organizational chart for the Parent and
its Subsidiaries as of the date of the preparation of this Compliance
Certificate, including the correct name and jurisdiction of organization of each
entity included therein](1).

 

The Parent further certifies to you that:

 

(a) there has not been any cancellation (without replacement) of, material
reduction in the amount of or other material negative change with respect to any
material insurance maintained by the Parent or any Subsidiary [except as
follows:]; and

 

(b) no Event of Default or Unmatured Event of Default has occurred and is
continuing [except as follows: [describe Event of Default or Unmatured Event of
Defaualt and the steps, if any, being taken to cure it].

 

IN WITNESS WHEREOF, the Parent has caused this Compliance Certificate to be
executed and delivered by a duly authorized officer this      day of          ,
20  .

 

 

THE MIDDLEBY CORPORATION

 

 

 

 

 

By:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1)  Bracketed language only required in connection with fiscal year end
compliance certificates.

 

--------------------------------------------------------------------------------


 

Attachment 1

10.6.1 Interest Coverage Ratio

 

1.

 

Consolidated Net Income for Computation Period(2)

 

$

 

 

2.

 

Interest Expense for Computation Period

 

$

 

 

3.

 

Non-cash foreign exchange losses, non-cash equity compensation and non-cash
losses with respect to Hedging Obligations for Computation Period

 

$

 

 

4.

 

Income tax expense for Computation Period

 

$

 

 

5.

 

Depreciation and amortization for Computation Period

 

$

 

 

6.

 

Charges taken during the Computation Period in connection with the refinancing
or repayment of Debt under the Existing Credit Agreement, including the
write-off of deferred financing costs

 

$

 

 

7.

 

All other non-cash expenses and charges incurred during such Computation Period

 

$

 

 

8.

 

Facilities relocation or closing costs incurred during such Computation Period

 

$

 

 

9.

 

non-recurring restructuring costs incurred during such Computation Period

 

$

 

 

10.

 

Integration costs and fees, including cash severance costs, in connection with
Permitted Acquisitions incurred during such Computation Period

 

$

 

 

11.

 

Other fees, charges and expenses paid in connection with any Permitted
Acquisition, permitted disposition of assets, recapitalization, Investment,
issuance or repayment of Indebtedness, issuance of equity interests, refinancing
transaction or modification or amendment of any debt instrument, including any
transaction undertaken but not completed incurred during such Computation Period
and payable in cash(3)

 

$

 

 

12.

 

To the extent included in determining Consolidated Net Income and without
duplication, non-cash foreign exchange gains and non-cash gains with respect to
Hedging Obligations

 

 

 

 

13.

 

EBITDA for Computation Period

 

 

 

$

 

 

(Sum of items 1 through 11 minus 12)

 

 

 

 

14.

 

Pro Forma EBITDA for Computation Period(4)

 

 

 

$

15.

 

Cash Interest Expense for Computation Period(5)

 

$

 

 

16.

 

Interest Coverage Ratio for Computation Period (Ratio of item 14 to item 15)

 

 

 

    to 1.0

 

 

 

 

 

 

 

Interest Coverage Ratio required as of the last day of such Computation Period:

 

 

 

3.0 to 1.0

 

--------------------------------------------------------------------------------

(2)  Items 2 through 11 to be included only to the extent deducted in
determining Consolidated Net Income

(3)  Sum of  items 8 through 10 shall not exceed 10% of EBITDA for such period

(4)  Adjusted for acquisitions and dispositions in accordance with to the
definition of “Pro Forma EBITDA”

(5)  Adjusted for acquisitions and dispositions in accordance with the proviso
to the definition of “Interest Coverage Ratio”

 

--------------------------------------------------------------------------------


 

Attachment 2

10.6.2 Leverage Ratio

 

1.

 

Funded Debt as of last day of Fiscal Quarter

 

 

 

$

2.

 

Unrestricted Cash as of last day of Fiscal Quarter:

 

 

 

 

 

 

(i) 100% of Free Cash (as defined below) of the Company and its Domestic
Subsidiaries, plus

 

$

 

 

 

 

 

 

 

 

 

 

 

(ii) 60% of Free Cash of Foreign Subsidiaries in excess of Funded Debt of
Foreign Subsidiaries, plus

 

$

 

 

 

 

 

 

 

 

 

 

 

(iii) 100% of Free Cash of Foreign Subsidiaries not to exceed Funded Debt of
Foreign Subsidiaries.

 

$

 

 

 

 

 

 

 

 

 

 

 

The positive result, if any of the result of (the sum of item (i) plus item
(ii) plus item (iii)) minus $20,000,000

 

 

 

$       (6)

 

 

 

 

 

 

 

3.

 

Pro Forma EBITDA for Computation Period ending on the last day of such Fiscal
Quarter

 

 

 

$

 

 

(From Attachment 1, item 13)

 

 

 

 

4.

 

Leverage Ratio as of the last day of such Fiscal Quarter

 

 

 

    to 1.0    

 

 

(Ratio of (item 1-item 2) to item 3)

 

 

 

 

Maximum permitted Leverage Ratio as of the last day of Fiscal Quarter:

 

 

 

[3.50][4.0](7)
to 1.0

 

--------------------------------------------------------------------------------

(6)  Not to be less an $0.

(7)  The maximum Leverage Ratio shall be increased to 4.0 to 1.0 during a
Covenant Holiday Period.

 

--------------------------------------------------------------------------------


 

[Attachment 3

Organizational Chart]

 

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

FORM OF

 

DOMESTIC SUBSIDIARY GUARANTY

 

--------------------------------------------------------------------------------


 

SUBSIDIARY GUARANTY

 

THIS SUBSIDIARY GUARANTY dated as of [      ], 20[  ] (this “Guaranty”) is
executed by the undersigned in favor of BANK OF AMERICA, N.A. (“Bank of
America”), as administrative agent (in such capacity, the “Administrative
Agent”) for its own benefit and for the benefit of the Lender Parties (as
defined in the Credit Agreement referred to below).

 

W I T N E S S E T H:

 

WHEREAS, The Middleby Corporation (the “Parent”), Middleby Marshall Inc. (the
“Company”), the Subsidiary Borrowers party thereto, various financial
institutions (the “Lenders”) and the Administrative Agent are parties to a Sixth
Amended and Restated Credit Agreement dated as of July 28, 2016 (the “Existing
Credit Agreement”); and

 

WHEREAS, [each of] the undersigned will benefit from the making of loans and the
issuance of letters of credit pursuant to the Credit Agreement and is willing to
guaranty the Liabilities (as defined below) as set forth below.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, [each of] the undersigned agrees as follows:

 

1.  Definitions and Interpretation.  Capitalized terms used but not defined
herein have the respective meanings set forth in the Credit Agreement, and the
rules of interpretation set forth in clauses (a), (c), (d), (e) and (g) of
Section 1.2 of the Credit Agreement are incorporated herein as if set forth
herein, mutatis mutandis.

 

2.  Guaranty.  [Each of the][The] undersigned hereby [jointly and severally],
unconditionally and irrevocably, as primary obligor and not merely as surety,
guarantees the full and prompt payment when due, whether by acceleration or
otherwise, and at all times thereafter, of (a) all Obligations of the Borrowers,
(b) all Hedging Obligations of the Loan Parties, (c) all Cash Management
Obligations of the Domestic Loan Parties and (d) all reasonable and documented
out-of-pocket costs and expenses (including the reasonable fees and charges of
one counsel for the Administrative Agent and of any local counsel reasonably
deemed appropriate by such counsel) incurred by the Administrative Agent during
the existence of an Event of Default in enforcing this Guaranty or any other
applicable Loan Document against [such][the] undersigned (all such obligations,
collectively, the “Liabilities”); provided that (i) the liability of [each of]
the undersigned hereunder shall be limited to the maximum amount of the
Liabilities that [such][the] undersigned may guaranty without rendering this
Guaranty void or voidable with respect to [such][the] undersigned under any
fraudulent conveyance, fraudulent transfer or similar law and (ii) the
Liabilities, as to [any of] the undersigned, shall not include any Excluded Swap
Obligations.

 

[Each of the][The] undersigned, to the extent that is a Qualified ECP Guarantor,
hereby [jointly and severally], absolutely, unconditionally and irrevocably
undertakes to provide funds or other support to each Specified Loan Party with
respect to such Swap Obligation as may be

 

--------------------------------------------------------------------------------


 

needed by such Specified Loan Party from time to time to honor all of its
obligations under the Loan Documents in respect of such Swap Obligation (but, in
each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Section 2 voidable under any applicable fraudulent
transfer or conveyance act, and not for any greater amount).  The obligations
and undertakings of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until the Obligations have been repaid in full in cash
or Cash Collateralized and all Commitments terminated.  Each Loan Party intends
this Section to constitute, and this Section shall be deemed to constitute, a
guarantee of the obligations of, and a “keepwell, support or other agreement”
for the benefit of, each other Loan Party for all purposes of the Commodity
Exchange Act.

 

3.  Payment Prior to Maturity of Obligations.  [Each of the][The] undersigned
agrees that if any Event of Default shall occur under Section 12.1.3 of the
Credit Agreement with respect to the Parent or any Borrower at a time when any
of the Liabilities may not then be due and payable, [such][the] undersigned will
pay to the Administrative Agent for the account of the Lender Parties forthwith
upon demand the full amount that would be payable hereunder by [such][the]
undersigned if all Liabilities were then due and payable.

 

4.  Right of Setoff.  [Each of the][The]undersigned agrees that the
Administrative Agent and each Lender has all rights of setoff and bankers’ lien
provided by applicable law, and in addition thereto, each of the undersigned
agrees that at any time any Event of Default exists, the Administrative Agent
may apply to the payment of any Liabilities hereunder, whether or not then due,
all balances, credits, deposits, accounts or moneys of [such][the] undersigned
then or thereafter with the Administrative Agent.

 

5.  Nature of Guaranty.  This Guaranty shall in all respects be a continuing,
irrevocable, absolute and unconditional guaranty of payment and performance and
not only collectibility, and shall remain in full force and effect
(notwithstanding the dissolution of any of the undersigned, that at any time or
from time to time no Liabilities are outstanding or any other circumstance)
until all Liabilities have been paid in full other than (a) contingent
indemnification obligations not yet due and payable and as to which no claim has
been made, (b) obligations and liabilities under Qualified Hedge Agreements as
to which arrangements reasonably satisfactory to the applicable Lender Party
shall have been made and (c) Letters of Credit that have been cash
collateralized in accordance with the provisions of the Credit Agreement or with
respect to which other arrangements have been made that are reasonably
satisfactory to the applicable Issuing Lender (“Paid in Full”).

 

6.  Reinstatement.  [Each of the][The] undersigned further agrees that if at any
time all or any part of any payment theretofore applied by the Administrative
Agent or any Lender Party to any of the Liabilities is or must be rescinded or
returned by the Administrative Agent or such Lender Party for any reason
whatsoever (including the insolvency, bankruptcy or reorganization of any
Borrower or [any of] the undersigned or any other guarantor of the Liabilities),
such Liabilities shall, for the purposes of this Guaranty, to the extent that
such payment is or must be rescinded or returned, be deemed to have continued in
existence, notwithstanding such

 

--------------------------------------------------------------------------------


 

application by the Administrative Agent or such Lender Party, and this Guaranty
shall continue to be effective or be reinstated, as the case may be, as to such
Liabilities, all as though such application by the Administrative Agent or such
Lender Party had not been made.

 

7.  Certain Rights of Administrative Agent and Lender Parties.  The
Administrative Agent or any Lender Party may, from time to time, at its sole
discretion and without notice to the undersigned [(or any of them)], take any or
all of the following actions without affecting the obligations of any of the
undersigned hereunder, in accordance with the Credit Agreement:  (a) retain or
obtain a security interest in any property to secure any of the Liabilities or
any obligation hereunder (it being understood that no such security interest
will be taken with respect to property of [such][the] undersigned without its
consent), (b) retain or obtain the primary or secondary obligation of any
obligor or obligors, in addition to the undersigned, with respect to any of the
Liabilities, (c) extend or renew any of the Liabilities for one or more periods
(whether or not longer than the original period), alter or exchange any of the
Liabilities, or release or compromise any obligation of [any of] the undersigned
hereunder or any obligation of any nature of any other obligor with respect to
any of the Liabilities, (d) release its security interest in, or surrender,
release or permit any substitution or exchange for, all or any part of any
property securing any of the Liabilities or any obligation hereunder, or extend
or renew for one or more periods (whether or not longer than the original
period) or release, compromise, alter or exchange any obligations of any nature
of any obligor with respect to any such property, and (e) resort to the
undersigned [(or any of them)] for payment of any of the Liabilities when due,
whether or not the Administrative Agent or such Lender Party shall have resorted
to any property securing any of the Liabilities or any obligation hereunder or
shall have proceeded against any [other of the undersigned or any] other obligor
primarily or secondarily obligated with respect to any of the Liabilities.

 

8.  Application of Payments and Delay of Subrogation.  Any amounts received by
the Administrative Agent or any Lender Party from whatever source on account of
the Liabilities may be applied by it toward the payment of the Liabilities in
accordance with the Credit Agreement; and, notwithstanding any payments made by
or for the account of [any of] the undersigned pursuant to this Guaranty, the
undersigned shall not exercise any right of subrogation to any rights of the
Administrative Agent or any Lender Party until such time as this Guaranty shall
have been terminated as to [all of] the undersigned and the Administrative Agent
and all Liabilities shall have been Paid in Full.

 

9.  Release of Guarantor.  At the request and sole expense of the Company, the
Administrative Agent shall release [any of] the undersigned from its obligations
hereunder if (a) all of the equity interests of [such][the] undersigned are
sold, transferred or otherwise disposed of in accordance with the terms and
conditions of the Credit Agreement to a Person other than a Loan Party or
(b) such release is otherwise permitted pursuant to the Credit Agreement;
provided that in the case of clause (a) above, the Company shall have delivered
to the Administrative Agent, with reasonable notice prior to the date of the
proposed release, a written request for release identifying the Person to be
released and the terms of the sale or other disposition in reasonable detail,
including the price thereof, and certifying that such release is permitted by
the

 

--------------------------------------------------------------------------------


 

Credit Agreement (on which documentation the Administrative Agent may
conclusively rely absent written notice to the contrary).

 

10.  Certain Waivers.  [Each of the][The] undersigned hereby expressly
waive[s]:  (a) notice of the acceptance by the Administrative Agent or any
Lender Party of this Guaranty, (b) notice of the existence or creation or
non-payment of all or any of the Liabilities, (c) presentment, demand, notice of
dishonor, protest, and all other notices (unless expressly provided for under
the Loan Documents)  whatsoever, and (d) all diligence in collection or
protection of or realization upon any Liabilities or any security for or
guaranty of any Liabilities.

 

11.  Additional Liabilities.  The creation or existence from time to time of
additional Liabilities to the Administrative Agent or any Lender Party or any of
them is hereby authorized, without notice to the undersigned [(or any of them)],
and shall in no way affect or impair the rights of the Administrative Agent or
any Lender Party or the obligations of the undersigned under this Guaranty.

 

12.  Assignments and Transfers.  Subject to Section 15.9 of the Credit Agreement
with respect to the Lenders, without notice to the undersigned [(or any of
them)], the Administrative Agent and any Lender Party may from time to time
assign or transfer any or all of the Liabilities or any interest therein; and,
notwithstanding any such assignment or transfer or any subsequent assignment or
transfer thereof, such Liabilities shall be and remain Liabilities for the
purposes of this Guaranty, and each and every immediate and successive assignee
or transferee of any of the Liabilities or of any interest therein shall, to the
extent of the interest of such assignee or transferee in the Liabilities, be
entitled to the benefits of this Guaranty to the same extent as if such assignee
or transferee were a Lender Party.

 

13.  Delay not a Waiver, Amendments, etc.  No delay on the part of the
Administrative Agent or any Lender Party in the exercise of any right or remedy
shall operate as a waiver thereof, and no single or partial exercise by the
Administrative Agent or any Lender Party of any right or remedy shall preclude
other or further exercise thereof or the exercise of any other right or remedy. 
No amendment, modification or waiver of, or consent with respect to, any
provision of this Guaranty shall be effective unless the same shall be in
writing and signed and delivered by the Administrative Agent, and, in the case
of an amendment or other modification, by each of the undersigned, and then such
amendment, modification, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.  No action of
the Administrative Agent or any Lender Party permitted hereunder shall in any
way affect or impair the rights of the Administrative Agent or any Lender Party
or the obligations of the undersigned under this Guaranty.  For purposes of this
Guaranty, Liabilities shall include all obligations of the Borrowers to the
Administrative Agent or any Lender Party arising under or in connection with any
Loan Document, notwithstanding any right or power of any Borrower or anyone else
to assert any claim or defense as to the invalidity or unenforceability of any
obligation (other than the defense of payment in full or performance in full),
and no such claim or defense (other than the defense of payment in full or
performance in full) shall affect or impair the obligations of the undersigned
hereunder.

 

--------------------------------------------------------------------------------


 

14.  Role of Administrative Agent.  Pursuant to the Credit Agreement, (a) this
Guaranty has been delivered to the Administrative Agent and (b) the
Administrative Agent has been authorized to enforce this Guaranty on behalf of
itself and on behalf of each of the Lender Parties.  All payments by the
undersigned pursuant to this Guaranty shall be made to the Administrative Agent
for application as set forth in the Credit Agreement or, if there is no
Administrative Agent, to the Lender Parties for their ratable benefit.  The
undersigned agree that this Guaranty may be enforced only by the Administrative
Agent, acting upon the instructions or with the consent of the Required Lenders
as provided for in the Credit Agreement, and that no Lender Party shall have any
right individually to enforce or seek to enforce this Guaranty or to realize
upon any collateral or other security given to secure the payment and
performance of the undersigneds’ obligations hereunder.  The obligations of each
of the undersigned hereunder are independent of the Liabilities, and a separate
action or actions may be brought against each of the undersigned whether or not
action is brought against any other Loan Party and whether or not any other Loan
Party is joined in any such action.  This Guaranty may not be enforced against
any director, officer, employee, or stockholder of the undersigned.

 

15.  Notices.  All notices and requests hereunder shall be given, and deemed
received, in accordance with Section 15.3 of the Credit Agreement and sent
(a) in the case of the Administrative Agent, at the address to which notices are
to be sent to the Administrative Agent pursuant to such Section 15.3 and (b) in
the case of [any of] the undersigned, to [such][the] undersigned in care of the
Company at the address to which notices are to be sent to the Company pursuant
to such Section 15.3.

 

16.  Successors and Assigns.  This Guaranty shall be binding upon the
undersigned and the Administrative Agent and their respective successors and
assigns (provided that, subject to the terms of the Credit Agreement, [none of]
the undersigned may [not] assign its obligations hereunder without the prior
written consent of the Administrative Agent), and shall inure to the benefit of
[each of] the undersigned and the Administrative Agent and the successors and
assigns of the Administrative Agent.  The term “undersigned” as used herein
shall mean [the party executing this Guaranty] [all parties executing this
Guaranty and each of them, and all such parties shall be jointly and severally
obligated hereunder].

 

17.  Governing Law; Waiver of Jury Trial.  THIS GUARANTY IS GOVERNED BY THE LAWS
OF THE STATE OF ILLINOIS WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW
(EXCEPT 735 ILLINOIS COMPILED STATUTE §105/5-5).

 

[Each of the][The] undersigned acknowledges and agrees that the provisions of
Sections 15.15 and 15.16 of the Credit Agreement shall be applicable hereto and
are incorporated herein by reference mutatis mutandis.

 

Wherever possible each provision of this Guaranty shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Guaranty shall be prohibited by or invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Guaranty.

 

--------------------------------------------------------------------------------


 

18.  [Counterparts.  This Guaranty may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, and each such
counterpart shall be deemed to be an original, but all such counterparts shall
together constitute one and the same Guaranty.  Delivery of an executed
counterpart of a signature page of this Guaranty by facsimile or other
electronic imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Guaranty.]

 

19.  [Security.  As of the date hereof, the Liabilities are secured pursuant to
a Security Agreement dated as of even date herewith and may be secured by one or
more other agreements (including one or more pledge agreements or other similar
documents). Any such agreement may be terminated pursuant to
Section 10.12(vii) of the Credit Agreement and such termination and release of
security shall not affect the obligations of the undersigned as set forth
herein.]

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Guaranty has been duly executed and delivered as of the
date first above written.

 

 

[SUBSIDIARY GUARANTOR]

 

 

 

 

 

 

By:

 

 

Name Printed:

 

 

Title:

 

 

Subsidiary Guaranty
Signature Page

 

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

FORM OF

 

FOREIGN SUBSIDIARY GUARANTY

 

--------------------------------------------------------------------------------


 

FOREIGN SUBSIDIARY GUARANTY

 

THIS FOREIGN SUBSIDIARY GUARANTY dated as of [      ], 20[  ] (this “Guaranty”)
is executed by the undersigned in favor of BANK OF AMERICA, N.A. (“Bank of
America”), as administrative agent (in such capacity, the “Administrative
Agent”) for its own benefit and for the benefit of the Lender Parties (as
defined in the Credit Agreement referred to below).

 

W I T N E S S E T H:

 

WHEREAS, The Middleby Corporation (the “Parent”), Middleby Marshall Inc. (the
“Company”), various financial institutions (the “Lenders”) and the
Administrative are parties to a Sixth Amended and Restated Credit Agreement
dated as of July 27, 2016 (the “Existing Credit Agreement”); and

 

WHEREAS, [each of] the undersigned will benefit from the making of loans and the
issuance of letters of credit pursuant to the Credit Agreement and is willing to
guaranty the Liabilities (as defined below) as set forth below.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, [each of] the undersigned agrees as follows:

 

1.  Definitions and Interpretation.  Capitalized terms used but not defined
herein have the respective meanings set forth in the Credit Agreement, and the
rules of interpretation set forth in clauses (a), (c), (d), (e) and (g) of
Section 1.2 of the Credit Agreement are incorporated herein as if set forth
herein, mutatis mutandis.

 

2.  Guaranty.  [Each of the][The] undersigned hereby [jointly and severally],
unconditionally and irrevocably, as primary obligor and not merely as surety,
guarantees the full and prompt payment when due, whether by acceleration or
otherwise, and at all times thereafter, of (a) all Obligations of the Foreign
Borrowers and (b) all reasonable and documented out-of-pocket costs and expenses
(including the reasonable fees and charges of one counsel for the Administrative
Agent and of any local counsel reasonably deemed appropriate by such counsel)
incurred by the Administrative Agent during the existence of an Event of Default
in enforcing this Guaranty or any other applicable Loan Document against
[such][the] undersigned (all such obligations, collectively, the “Liabilities”);
provided that (i) the liability of [each of] the undersigned hereunder shall be
limited to the maximum amount of the Liabilities that [such][the] undersigned
may guaranty without rendering this Guaranty void or voidable with respect to
[such][the] undersigned under any fraudulent conveyance, fraudulent transfer or
similar law and (ii) the Liabilities, as to [any of] the undersigned, shall not
include any Excluded Swap Obligations.

 

[Each of the][The] undersigned, to the extent that is a Qualified ECP Guarantor,
hereby [jointly and severally], absolutely, unconditionally and irrevocably
undertakes to provide funds or other support to each Specified Loan Party with
respect to such Swap Obligation as may be

 

--------------------------------------------------------------------------------


 

needed by such Specified Loan Party from time to time to honor all of its
obligations under the Loan Documents in respect of such Swap Obligation (but, in
each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Section 2 voidable under any applicable fraudulent
transfer or conveyance act, and not for any greater amount).  The obligations
and undertakings of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until the Obligations have been repaid in full in cash
or Cash Collateralized and all Commitments terminated.  Each Loan Party intends
this Section to constitute, and this Section shall be deemed to constitute, a
guarantee of the obligations of, and a “keepwell, support or other agreement”
for the benefit of, each other Loan Party for all purposes of the Commodity
Exchange Act.

 

3.  Payment Prior to Maturity of Obligations.  [Each of the][The] undersigned
agrees that if any Event of Default shall occur under Section 12.1.3 of the
Credit Agreement with respect to the Parent or any Foreign Borrower at a time
when any of the Liabilities may not then be due and payable, [such][the]
undersigned will pay to the Administrative Agent for the account of the Lender
Parties forthwith upon demand the full amount that would be payable hereunder by
[such][the] undersigned if all Liabilities were then due and payable.

 

4.  Nature of Guaranty.  This Guaranty shall in all respects be a continuing,
irrevocable, absolute and unconditional guaranty of payment and performance and
not only collectibility, and shall remain in full force and effect
(notwithstanding the dissolution of any of the undersigned, that at any time or
from time to time no Liabilities are outstanding or any other circumstance)
until all Liabilities have been paid in full other than (a) contingent
indemnification obligations not yet due and payable and as to which no claim has
been made, (b) obligations and liabilities under Qualified Hedge Agreements as
to which arrangements reasonably satisfactory to the applicable Lender Party
shall have been made and (c) Letters of Credit that have been cash
collateralized in accordance with the provisions of the Credit Agreement or with
respect to which other arrangements have been made that are reasonably
satisfactory to the applicable Issuing Lender(1) (“Paid in Full”).

 

5.  Reinstatement.  [Each of the][The] undersigned further agrees that if at any
time all or any part of any payment theretofore applied by the Administrative
Agent or any Lender Party to any of the Liabilities is or must be rescinded or
returned by the Administrative Agent or such Lender Party for any reason
whatsoever (including the insolvency, bankruptcy or reorganization of any
Foreign Borrower or [any of] the undersigned or any other guarantor of the
Liabilities), such Liabilities shall, for the purposes of this Guaranty, to the
extent that such payment is or must be rescinded or returned, be deemed to have
continued in existence, notwithstanding such application by the Administrative
Agent or such Lender Party, and this Guaranty shall continue to be effective or
be reinstated, as the case may be, as to such Liabilities, all as though such
application by the Administrative Agent or such Lender Party had not been made.

 

6.  Certain Rights of Administrative Agent and Lender Parties.  The
Administrative Agent or any Lender Party may, from time to time, at its sole
discretion and without notice to the

 

--------------------------------------------------------------------------------

(1) Change to be made to initial Guaranty as well

 

--------------------------------------------------------------------------------


 

undersigned [(or any of them)], take any or all of the following actions without
affecting the obligations of any of the undersigned hereunder, in accordance
with the Credit Agreement:  (a) retain or obtain a security interest in any
property to secure any of the Liabilities or any obligation hereunder (it being
understood that no such security interest will be taken with respect to property
of [such][the] undersigned without its consent), (b) retain or obtain the
primary or secondary obligation of any obligor or obligors, in addition to the
undersigned, with respect to any of the Liabilities, (c) extend or renew any of
the Liabilities for one or more periods (whether or not longer than the original
period), alter or exchange any of the Liabilities, or release or compromise any
obligation of [any of] the undersigned hereunder or any obligation of any nature
of any other obligor with respect to any of the Liabilities, (d) release its
security interest in, or surrender, release or permit any substitution or
exchange for, all or any part of any property securing any of the Liabilities or
any obligation hereunder, or extend or renew for one or more periods (whether or
not longer than the original period) or release, compromise, alter or exchange
any obligations of any nature of any obligor with respect to any such property,
and (e) resort to the undersigned [(or any of them)] for payment of any of the
Liabilities when due, whether or not the Administrative Agent or such Lender
Party shall have resorted to any property securing any of the Liabilities or any
obligation hereunder or shall have proceeded against any [other of the
undersigned or any] other obligor primarily or secondarily obligated with
respect to any of the Liabilities.

 

7.  Application of Payments and Delay of Subrogation.  Any amounts received by
the Administrative Agent or any Lender Party from whatever source on account of
the Liabilities may be applied by it toward the payment of the Liabilities in
accordance with the Credit Agreement; and, notwithstanding any payments made by
or for the account of [any of] the undersigned pursuant to this Guaranty, the
undersigned shall not exercise any right of subrogation to any rights of the
Administrative Agent or any Lender Party until such time as this Guaranty shall
have been terminated as to [all of] the undersigned and the Administrative Agent
and all Liabilities shall have been Paid in Full.

 

8.  Release of Guarantor.  At the request and sole expense of the Company, the
Administrative Agent shall release [any of] the undersigned from its obligations
hereunder if (a) all of the equity interests of [such][the] undersigned are
sold, transferred or otherwise disposed of in accordance with the terms and
conditions of the Credit Agreement to a Person other than a Loan Party or
(b) such release is otherwise permitted pursuant to the Credit Agreement;
provided that in the case of clause (a) above, the Company shall have delivered
to the Administrative Agent, with reasonable notice prior to the date of the
proposed release, a written request for release identifying the Person to be
released and the terms of the sale or other disposition in reasonable detail,
including the price thereof, and certifying that such release is permitted by
the Credit Agreement (on which documentation the Administrative Agent may
conclusively rely absent written notice to the contrary).

 

9.  Certain Waivers.  [Each of the][The] undersigned hereby expressly waive[s]: 
(a) notice of the acceptance by the Administrative Agent or any Lender Party of
this Guaranty, (b) notice of the existence or creation or non-payment of all or
any of the Liabilities, (c) presentment, demand, notice of dishonor, protest,
and all other notices (unless expressly

 

--------------------------------------------------------------------------------


 

provided for under the Loan Documents)  whatsoever, and (d) all diligence in
collection or protection of or realization upon any Liabilities or any security
for or guaranty of any Liabilities.

 

10.  Additional Liabilities.  The creation or existence from time to time of
additional Liabilities to the Administrative Agent or any Lender Party or any of
them is hereby authorized, without notice to the undersigned [(or any of them)],
and shall in no way affect or impair the rights of the Administrative Agent or
any Lender Party or the obligations of the undersigned under this Guaranty.

 

11.  Assignments and Transfers.  Subject to Section 15.9 of the Credit Agreement
with respect to the Lenders, without notice to the undersigned [(or any of
them)], the Administrative Agent and any Lender Party may from time to time
assign or transfer any or all of the Liabilities or any interest therein; and,
notwithstanding any such assignment or transfer or any subsequent assignment or
transfer thereof, such Liabilities shall be and remain Liabilities for the
purposes of this Guaranty, and each and every immediate and successive assignee
or transferee of any of the Liabilities or of any interest therein shall, to the
extent of the interest of such assignee or transferee in the Liabilities, be
entitled to the benefits of this Guaranty to the same extent as if such assignee
or transferee were a Lender Party.

 

12.  Delay not a Waiver, etc.  No delay on the part of the Administrative Agent
or any Lender Party in the exercise of any right or remedy shall operate as a
waiver thereof, and no single or partial exercise by the Administrative Agent or
any Lender Party of any right or remedy shall preclude other or further exercise
thereof or the exercise of any other right or remedy.  No action of the
Administrative Agent or any Lender Party permitted hereunder shall in any way
affect or impair the rights of the Administrative Agent or any Lender Party or
the obligations of the undersigned under this Guaranty.  For purposes of this
Guaranty, Liabilities shall include all obligations of the Foreign Borrowers to
the Administrative Agent or any Lender Party arising under or in connection with
any Loan Document, notwithstanding any right or power of any Foreign Borrower or
anyone else to assert any claim or defense as to the invalidity or
unenforceability of any obligation (other than the defense of payment in full or
performance in full), and no such claim or defense (other than the defense of
payment in full or performance in full) shall affect or impair the obligations
of the undersigned hereunder.

 

13.  Role of Administrative Agent.  Pursuant to the Credit Agreement, (a) this
Guaranty has been delivered to the Administrative Agent and (b) the
Administrative Agent has been authorized to enforce this Guaranty on behalf of
itself and on behalf of each of the Lender Parties.  All payments by the
undersigned pursuant to this Guaranty shall be made to the Administrative Agent
for application as set forth in the Credit Agreement or, if there is no
Administrative Agent, to the Lender Parties for their ratable benefit.  The
undersigned agree that this Guaranty may be enforced only by the Administrative
Agent, acting upon the instructions or with the consent of the Required Lenders
as provided for in the Credit Agreement, and that no Lender Party shall have any
right individually to enforce or seek to enforce this Guaranty or to realize
upon any collateral or other security given to secure the payment and
performance of the undersigneds’ obligations hereunder.  The obligations of each
of the undersigned hereunder are independent of the Liabilities, and a separate
action or actions may be brought against each of

 

--------------------------------------------------------------------------------


 

the undersigned whether or not action is brought against any other Loan Party
and whether or not any other Loan Party is joined in any such action.  This
Guaranty may not be enforced against any director, officer, employee, or
stockholder of the undersigned.

 

14.  Notices.  All notices and requests hereunder shall be given, and deemed
received, in accordance with Section 15.3 of the Credit Agreement and sent
(a) in the case of the Administrative Agent, at the address to which notices are
to be sent to the Administrative Agent pursuant to such Section 15.3 and (b) in
the case of [any of] the undersigned, to [such][the] undersigned in care of the
Company at the address to which notices are to be sent to the Company pursuant
to such Section 15.3.

 

15.  Successors and Assigns.  This Guaranty shall be binding upon the
undersigned and the Administrative Agent and their respective successors and
assigns (provided that, subject to the terms of the Credit Agreement, [none of]
the undersigned may [not] assign its obligations hereunder without the prior
written consent of the Administrative Agent), and shall inure to the benefit of
[each of] the undersigned and the Administrative Agent and the successors and
assigns of the Administrative Agent.  The term “undersigned” as used herein
shall mean [the party executing this Guaranty] [all parties executing this
Guaranty and each of them, and all such parties shall be jointly and severally
obligated hereunder].

 

16.  Governing Law; Waiver of Jury Trial.  THIS GUARANTY IS GOVERNED BY THE LAWS
OF THE STATE OF ILLINOIS WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW
(EXCEPT 735 ILLINOIS COMPILED STATUTE §105/5-5).

 

Each of the undersigned acknowledges and agrees that the provisions of Sections
15.15 and 15.16 of the Credit Agreement shall be applicable hereto and are
incorporated herein by reference mutatis mutandis.

 

Wherever possible each provision of this Guaranty shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Guaranty shall be prohibited by or invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Guaranty.

 

17.  Counterparts.  This Guaranty may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, and each such
counterpart shall be deemed to be an original, but all such counterparts shall
together constitute one and the same Guaranty.  Delivery of an executed
counterpart of a signature page of this Guaranty by facsimile or other
electronic imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Guaranty.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Guaranty has been duly executed and delivered as of the
date first above written.

 

 

[SUBSIDIARY GUARANTOR]

 

 

 

 

 

 

By:

 

 

Name Printed:

 

 

Title:

 

 

Subsidiary Guaranty
Signature Page

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF

 

SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (this “Agreement”) dated as of [      ], 20[  ] is
[among] [between]  [             ] ([each a “Debtor” and collectively the
“Debtors”][the “Debtor”]) and BANK OF AMERICA, N.A., in its capacity as
administrative agent (the “Administrative Agent”) for the Lenders (as defined in
the Credit Agreement referred to below).

 

W I T N E S S E T H:

 

WHEREAS, The Middleby Corporation (the “Parent”), Middleby Marshall Inc. (the
“Company”), certain other subsidiaries of the Parent, as borrowers (together
with the Company, the “Borrowers”), various financial institutions and the
Administrative Agent are parties to a Sixth Amended and Restated Credit
Agreement dated as of July 28, 2016 (the “Credit Agreement”);

 

WHEREAS, [each][the] Debtor has guaranteed all obligations of the Borrowers
under the Credit Agreement and certain hedging and cash management obligations
pursuant to a Subsidiary Guaranty (the “Subsidiary Guaranty”) dated as of the
date hereof; and

 

WHEREAS, the obligations of [each such][the] Debtor are to be secured pursuant
to this Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.             Definitions; Interpretation.  (a)  When used herein, (i) the
terms Account, Account Debtor, Certificated Security, Chattel Paper, Commodity
Account, Commodity Contract, Deposit Account, Document, Electronic Chattel
Paper, Equipment, Fixture, Goods, Instrument, Inventory, Investment Property,
Money, Proceeds, Security, Security Entitlement, Securities Account and
Uncertificated Security have the respective meanings assigned to such terms in
the UCC (as defined below), (ii) capitalized terms that are not defined have the
meanings assigned to such terms in the Credit Agreement and (iii) the following
terms have the following meanings:

 

Administrative Agent - see the introductory paragraph.

 

Agreement - see the introductory paragraph.

 

Assignee Deposit Account - see Section 4.

 

Bank of America - see the introductory paragraph.

 

Borrowers - see the recitals.

 

Collateral - see Section 2.

 

Company - see the recitals.

 

--------------------------------------------------------------------------------


 

Computer Hardware and Software means, with respect to [any][the] Debtor, (i) all
computer and other electronic data processing hardware, whether now or hereafter
owned, licensed or leased by [such][the] Debtor, including all integrated
computer systems, central processing units, memory units, display terminals,
printers, card readers, tape drives, hard and soft disk drives, cables,
electrical supply hardware, generators, power equalizers, accessories and all
peripheral devices and other related computer hardware; (ii) all software
programs, whether now or hereafter owned, licensed or leased by [such][the]
Debtor, designed for use on the computers and electronic data processing
hardware described in clause (i) above, including all operating system software,
utilities and application programs in whatsoever form (source code and object
code in magnetic tape, disk or hard copy format or any other listings
whatsoever); (iii) all firmware associated therewith, whether now or hereafter
owned, licensed or leased by [such][the] Debtor; (iv) all rights with respect
thereto, including any and all licenses, options, warranties, service contracts,
program services, test rights, maintenance rights, support rights, improvement
rights, renewal rights and indemnifications, and any substitutions,
replacements, additions or model conversions of any of the foregoing; and
(v) all documentation for such hardware, software and firmware described in the
preceding clauses (i), (ii) and (iii), whether now or hereafter owned, licensed
or leased by [such][the] Debtor, including flow charts, logic diagrams, manuals,
specifications, training materials, charts and pseudo codes.

 

Costs and Expenses means[, with respect to any Debtor], all reasonable and
documented out-of-pocket costs and expenses (including the reasonable fees and
charges of one counsel for the Administrative Agent and of any local or foreign
counsel reasonably deemed appropriate by such counsel) incurred by the
Administrative Agent in connection with (i) the execution and delivery of this
Agreement and the administration of this Agreement by the Administrative Agent,
(ii) protecting, preserving or maintaining any Collateral [of such Debtor],
(iii) collecting the Liabilities [of such Debtor], and (iv) enforcing any rights
of the Administrative Agent hereunder in respect of the Collateral [of such
Debtor] during the existence of an Event of Default.

 

Credit Agreement - see the recitals.

 

Debtor - see the recitals.

 

Excluded Assets means (a) any general intangible or other right arising under
any contract, instrument, license or other document to the extent (but only to
the extent) that the grant of a security interest would (x) result in a breach
of the terms of, or constitute an Event of Default under, such contract,
instrument, license or other document (other than to the extent that any such
term would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or
9-409 or any successor provision of the Uniform Commercial Code of any relevant
jurisdiction or any other applicable law) unless and until any required consent
shall have been obtained (provided that [the][each] Debtor agrees to use
commercially reasonable efforts to obtain any such required consent) or (y) give
any other party to such contract, instrument, license or other document the
right to terminate its obligations thereunder pursuant to a valid and
enforceable provision (provided that [the][each] Debtor agrees to use
commercially reasonable efforts to obtain the waiver of each such right);
(b) any equity securities of a Foreign Subsidiary or Excluded Domestic
Subsidiary, in each case in excess of 65% of the total combined voting power of
all equity securities of such Subsidiary; (c) any Margin Stock; (d) any tangible
personal property

 

--------------------------------------------------------------------------------


 

subject to the prohibition on the granting of a lien thereon, so long as such
prohibition is permitted by Section 10.16 of the Credit Agreement; (e) any
applications for trademarks or service marks filed in the United States Patent
and Trademark Office (the “PTO”) pursuant to 15 U.S.C. §1051 Section 1(b) unless
and until evidence of use of the mark in interstate commerce is submitted to,
and accepted by, the PTO pursuant to 15 U.S.C. §1051 Section 1(c) or
Section 1(d), but only if and to the extent that the granting of a security
interest in any such application would result in the invalidation of such
application or any resulting registration; (f) any equity securities of (i) any
member of the Aga Group, (ii) the parent of Aga or (iii) any Immaterial
Subsidiary; (g) any assets of any member of the Aga Group and (h) unless
requested by the Administrative Agent or the Required Lenders, any stock of any
other Foreign Subsidiary that is not a Material Foreign Subsidiary; provided
that, in any event, “Excluded Asset” shall not include the shares of stock and
other securities identified on Schedule I to each U.S. Pledge Agreement.

 

General Intangibles means, with respect to [any][the] Debtor, all of [such][the]
Debtor’s “general intangibles” as defined in the UCC and, in any event, includes
all of [such][the] Debtor’s licenses, franchises, tax refund claims, guarantee
claims, security interests and rights to indemnification.

 

Intellectual Property means all of the following, whether now owned or hereafter
acquired: trade secrets and other proprietary information; customer lists;
trademarks, service marks, business names, trade names, designs, logos, indicia,
and/or other source and/or business identifiers and the goodwill of the business
relating thereto and all registrations or applications for registrations which
have heretofore been or may hereafter be issued thereon throughout the world;
copyrights (including copyrights for computer programs) and copyright
registrations or applications for registrations which have heretofore been or
may hereafter be issued throughout the world; inventions (whether or not
patentable); patent applications and patents; industrial designs, industrial
design applications and registered industrial designs; license agreements
related to any of the foregoing and income therefrom; mask works, flow diagrams,
specification sheets, source codes, object codes and other physical
manifestations, embodiments or incorporations of any of the foregoing; the right
to sue for all past, present and future infringements of any of the foregoing;
and all common law and other rights throughout the world in and to all of the
foregoing.

 

Lenders - see the recitals.

 

Liabilities means all obligations of [the][each] Debtor under or in connection
with the Subsidiary Guaranty.

 

Non-Tangible Collateral means, with respect to [any][the] Debtor, [such][the]
Debtor’s Accounts and General Intangibles.

 

Parent - see the introductory paragraph.

 

Permitted Liens - see Section 3.

 

Subsidiary Guaranty - see the recitals.

 

--------------------------------------------------------------------------------


 

UCC means the Uniform Commercial Code as in effect from time to time in the
State of Illinois.

 

(b)           For purposes of this Agreement, (i) the rules of interpretation
set forth in Section 1.2 of the Credit Agreement shall apply as if fully set
forth herein, mutatis mutandis, and (ii) if, with respect to any property
pledged pursuant to the U.S. Pledge Agreement to which the Debtor[s] are a
party, any provision hereof is inconsistent with such U.S. Pledge Agreement, the
terms of such U.S. Pledge Agreement shall control.

 

2.             Grant of Security Interest.  As security for the payment and
performance of all Liabilities, [each][the] Debtor hereby assigns, pledges and
conveys to the Administrative Agent for the benefit of the Lender Parties, and
grants to the Administrative Agent for the benefit of the Lender Parties a
continuing security interest in, all of [such][the] Debtor’s right, title, and
interest in the following, wherever located, whether now or hereafter existing
or acquired:

 

(i)                                     Accounts;

 

(ii)                                  Chattel Paper (including Electronic
Chattel Paper);

 

(iii)                               Computer Hardware and Software;

 

(iv)                              Deposit Accounts;

 

(v)                                 Documents;

 

(vi)                              General Intangibles;

 

(vii)                           Goods (including all its Equipment, Fixtures and
Inventory), together with all accessions, additions, attachments, improvements,
substitutions and replacements thereto and therefor;

 

(viii)                        Instruments;

 

(ix)                              Intellectual Property;

 

(x)                                 Investment Property (including Commodity
Accounts, Commodity Contracts, Securities (whether Certificated Securities or
Uncertificated Securities), Security Entitlements and Securities Accounts);

 

(xi)                              Money (of every jurisdiction whatsoever); and

 

(xii)                           to the extent not included in the foregoing,
other personal property of any kind or description;

 

together with all of [such][the] Debtor’s right, title and interest in all
books, records, writings, data bases, information and other property relating
to, used or useful in connection with, evidencing, embodying, incorporating or
referring to any of the foregoing, all claims and/or insurance proceeds arising
out of the loss, nonconformity or

 

--------------------------------------------------------------------------------


 

any interference with the use of, or any defects or infringements of rights in,
or damage to, any of the foregoing, and all Proceeds, products, offspring,
rents, issues, profits and returns of and from, and all distributions on and
rights arising out of, any of the foregoing.

 

All of the foregoing are herein collectively called the “Collateral”.

 

Notwithstanding the foregoing, [no][the] Debtor [does not] grant[s] a security
interest in, and the term “Collateral” shall not include, any Excluded Asset.

 

3.             Warranties.  [Each][The] Debtor warrants that:  (i) as of the
date hereof, no financing statement (other than any that may have been filed on
behalf of the Administrative Agent or in connection with Permitted Liens (as
defined below) and any financing statement filed as a precautionary filing in
connection with an operating lease) covering any of the Collateral is on file in
any public office; (ii) [such][the] Debtor is the lawful owner of all
Collateral, free of all liens and claims whatsoever, other than the security
interest hereunder and liens and claims expressly permitted by the Credit
Agreement (“Permitted Liens”), with full power and authority to execute this
Agreement and perform [such][the] Debtor’s obligations hereunder, and to subject
the Collateral to the security interest hereunder; (iii) all information with
respect to Collateral and Account Debtors set forth in any schedule, certificate
or other writing at any time heretofore or hereafter furnished by [such][the]
Debtor to the Administrative Agent or any Lender Party and all other written
information heretofore or hereafter furnished by [such][the] Debtor to the
Administrative Agent or any Lender Party in connection with the Credit Agreement
will be true and correct in all material respects as of the date furnished;
(iv) as of the date hereof, [such][the] Debtor’s true legal name as registered
in the jurisdiction in which [such][the] Debtor is organized or incorporated,
jurisdiction of organization or incorporation, federal employer identification
number, organizational identification number, if any, as designated by the state
of its organization or incorporation, chief executive office and principal place
of business, in each case as of the date hereof, are as set forth on Schedule I
hereto (and [such][the] Debtor has not maintained its chief executive office and
principal place of business at any other location during the five years
preceding the date hereof); (v) each other location where [such][the] Debtor
maintains a place of business or has any Goods, in each case as of the date
hereof, is set forth on Schedule II hereto; (vi) except as disclosed on Schedule
III, during the five years preceding the date hereof [such][the] Debtor has not
been known by any legal name different from the one set forth on the signature
page of this Agreement nor has [such][the] Debtor been the subject of any merger
or other corporate reorganization; (vii) Schedule IV hereto contains a complete
listing of all of [such][the] Debtor’s Intellectual Property which has been
registered under any registration statute as of the date hereof; and
(viii) Schedule V sets forth a description of all Deposit Accounts and
Securities Accounts of [such][the] Debtor in excess of $250,000 as of the date
hereof.

 

4.             Collections, etc.  Until such time during the existence of an
Event of Default as the Administrative Agent shall notify [such][the] Debtor of
the revocation of such power and authority, [each][the] Debtor (a) may, in the
ordinary course of its business, at its own expense, sell, lease or furnish
under contracts of service any of the Inventory normally held by [such][the]
Debtor for such purpose, use and consume, in the ordinary course of its
business, any raw materials, work in process or materials normally held by
[such][the] Debtor for such purpose,

 

--------------------------------------------------------------------------------


 

and use, in the ordinary course of its business (but subject to the terms of the
Credit Agreement), the cash proceeds of Collateral and other money which
constitutes Collateral, (b) will, at its own expense, endeavor to collect (in a
manner consistent with past practice), as and when due, all amounts due under
any of the Non-Tangible Collateral and (c) may grant, in the ordinary course of
business, to any party obligated on any of the Non-Tangible Collateral, any
rebate, refund or allowance to which such party may be lawfully entitled, and
may accept, in connection therewith, the return of Goods, the sale or lease of
which shall have given rise to such Non-Tangible Collateral.  The Administrative
Agent, however, may, at any time that an Event of Default exists, whether before
or after any revocation of such power and authority or the maturity of any of
the Liabilities, notify any parties obligated on any of the Non-Tangible
Collateral to make payment to the Administrative Agent of any amounts due or to
become due thereunder and enforce collection of any of the Non-Tangible
Collateral by suit or otherwise and surrender, release or exchange all or any
part thereof, or compromise or extend or renew for any period (whether or not
longer than the original period) any indebtedness thereunder or evidenced
thereby.  Upon request of the Administrative Agent during the existence of an
Event of Default, [each][the] Debtor will, at its own expense, notify any
parties obligated on any of the Non-Tangible Collateral to make payment to the
Administrative Agent for the benefit of the Lender Parties of any amounts due or
to become due thereunder.

 

Upon request by the Administrative Agent during the existence of an Event of
Default, [each][the] Debtor will forthwith, upon receipt, transmit and deliver
to the Administrative Agent, in the form received, all cash, checks, drafts and
other instruments or writings for the payment of money (properly endorsed, where
required, so that such items may be collected by the Administrative Agent) which
may be received by [such][the] Debtor at any time in full or partial payment or
otherwise as proceeds of any of the Collateral.  Except as the Administrative
Agent may otherwise consent in writing, any such items which may be so received
by [any][the] Debtor during the existence of an Event of Default will not be
commingled with any other of its funds or property, but will be held separate
and apart from its own funds or property and upon express trust for the
Administrative Agent until delivery is made to the Administrative Agent. 
[Each][The] Debtor will comply with the terms and conditions of any consent
given by the Administrative Agent pursuant to the foregoing sentence.

 

During the existence of an Event of Default, all items or amounts which are
delivered by [any][the] Debtor to the Administrative Agent on account of partial
or full payment or otherwise as proceeds of any of the Collateral shall be
deposited to the credit of a deposit account (each an “Assignee Deposit
Account”) of [such][the] Debtor maintained with the Administrative Agent, as
security for payment of the Liabilities.  No Debtor shall have any right to
withdraw any funds deposited in the applicable Assignee Deposit Account.  So
long as an Event of Default continues to exist, the Administrative Agent may,
from time to time, in its discretion, and shall upon request of the [applicable]
Debtor made not more than once in any week, apply all or any of the then
balance, representing collected funds, in the Assignee Deposit Account, toward
payment of the Liabilities, whether or not then due, in such order of
application as the Administrative Agent may determine, and the Administrative
Agent may, from time to time, in its discretion, release all or any of such
balance to the [applicable] Debtor; provided that if such Event of Default shall
no longer exist, the Administrative Agent shall release the balance in the
Assignee Deposit Account to the [applicable] Debtor.

 

--------------------------------------------------------------------------------


 

During the existence of an Event of Default, the Administrative Agent is
authorized to endorse, in the name of the [applicable] Debtor, any item,
howsoever received by the Administrative Agent, representing any payment on or
other proceeds of any of the Collateral.

 

5.             Certificates, Schedules and Reports.  [Each][The] Debtor will
from time to time deliver to the Administrative Agent such schedules,
certificates and reports respecting all or any of the Collateral at the time
subject to the security interest hereunder, and the items or amounts received by
[such][the] Debtor in full or partial payment of any of the Collateral, each as
the Administrative Agent may reasonably request.  Any such schedule, certificate
or report shall be executed by a duly authorized officer of [such][the] Debtor
and shall be in such form and detail as the Administrative Agent may reasonably
specify.  [Each][The] Debtor shall immediately notify the Administrative Agent
of the occurrence of any event causing any loss or depreciation in the value of
its Inventory or other Goods which is material to the Parent and its
Subsidiaries taken as a whole, and such notice shall specify or reasonably
estimate the amount of such loss or depreciation.

 

6.             Agreements of the Debtors.  [Each][The] Debtor (a) will, upon
request of the Administrative Agent, execute such financing statements and other
documents (and pay the cost of filing or recording the same in all public
offices reasonably deemed appropriate by the Administrative Agent) and do such
other acts and things (including delivery to the Administrative Agent of any
Instruments or Certificated Securities which constitute Collateral), all as the
Administrative Agent may from time to time reasonably request, to establish and
maintain a valid security interest in the Collateral (free of all other liens,
claims and rights of third parties whatsoever, other than Permitted Liens) to
secure the payment of the Liabilities (and [each][the] Debtor hereby authorizes
the Administrative Agent to file any financing statement without its signature,
to the extent permitted by applicable law, and/or to file a copy of this
Agreement as a financing statement in any jurisdiction); (b) will keep all its
Inventory, and will not maintain any place of business at any location other
than, in the United States; (c) will give the Administrative Agent prompt notice
(in any event within 30 days) of any change its state of organization or
incorporation or its name, identity or corporate structure to the extent that
any financing statement filed to perfect the Administrative Agent’s interests
under this Agreement would become seriously misleading as a result of such
change (provided that this Section 6(c) shall not be deemed to authorize any
change or transaction prohibited under the Credit Agreement); (d) will keep its
records concerning the Non-Tangible Collateral in such a manner as will enable
the Administrative Agent or its designees to determine at any time the status of
the Non-Tangible Collateral; (e) will furnish the Administrative Agent such
information concerning [such][the] Debtor, the Collateral and the Account
Debtors as the Administrative Agent may from time to time reasonably request;
(f) will, subject to the terms of the Credit Agreement, permit the
Administrative Agent and its designees, from time to time, on reasonable notice
and at reasonable times and intervals during normal business hours (or at any
time without notice during the existence of an Event of Default) to inspect
[such][the] Debtor’s Inventory and other Goods, and to inspect, audit and make
copies of and extracts from all records and all other papers in the possession
of [such][the] Debtor pertaining to the Collateral and the Account Debtors, and
will, upon request of the Administrative Agent during the existence of an Event
of Default, deliver to the Administrative Agent all of such records and papers;
(g) will, upon request of the Administrative Agent, stamp on its records
concerning the Collateral and add on all Chattel Paper constituting a portion of
the Collateral, a notation, in form satisfactory to the

 

--------------------------------------------------------------------------------


 

Administrative Agent, of the security interest of the Administrative Agent
hereunder; (h) except as permitted by the Credit Agreement, will not sell,
lease, assign or create or permit to exist any lien on or security interest in
any Collateral other than Permitted Liens and liens and security interests in
favor of the Administrative Agent; (i) will at all times keep all its Inventory
and other Goods insured against loss, damage, theft and other risks to such
extent as is customarily maintained by companies similarly situated, and cause
all such policies to provide that loss thereunder shall be payable to the
Administrative Agent as its interest may appear (it being understood that (A) so
long as no Event of Default shall be existing, the Administrative Agent shall
deliver any proceeds of such insurance which may be received by it to
[such][the] Debtor and (B) whenever an Event of Default shall be existing, the
Administrative Agent may apply any proceeds of such insurance which may be
received by it toward payment of the Liabilities, whether or not due, in such
order of application as the Administrative Agent may determine) and such
policies or certificates thereof shall, if the Administrative Agent so requests,
be deposited with or furnished to the Administrative Agent; (j) will take such
actions as are reasonably necessary to keep its Inventory in good repair and
condition, ordinary wear and tear excepted; (k) will take such actions as are
reasonably necessary to keep its Equipment (other than obsolete Equipment) in
good repair and condition and in good working or running order, ordinary wear
and tear excepted; (l) will pay prior to delinquency material taxes and
governmental charges against it or any of its property, as well as claims of any
kind which, if unpaid, might become a Lien on any of its property, other than
Liens permitted by Section 10.8 of the Credit Agreement; provided that the
foregoing shall not require the Parent or any Subsidiary to pay any such tax or
charge so long as it shall contest the validity thereof in good faith by
appropriate proceedings and shall set aside on its books adequate reserves with
respect thereto in accordance with GAAP; (m) will, upon reasonable request of
the Administrative Agent, (i) cause to be noted on the applicable certificate,
in the event any of its Equipment is covered by a certificate of title, the
security interest of the Administrative Agent in the Equipment covered thereby
and (ii) deliver all such certificates to the Administrative Agent or its
designees; (n) will take all steps reasonably necessary to protect, preserve and
maintain all of its rights in the Collateral; (o) will keep all of the tangible
Collateral in the continental United States; and (p) will, promptly upon any
Responsible Officer of [such][the] Debtor obtaining knowledge that [such][the]
Debtor has acquired a commercial tort claim (as defined in Section 9-102 of the
UCC) in excess of $500,000, immediately notify the Administrative Agent in a
writing signed by [such][the] Debtor of the details thereof and grant to the
Administrative Agent in such writing a security interest therein and in the
proceeds thereof, with such writing to be in form and substance reasonably
satisfactory to the Administrative Agent.

 

[Each][The] Debtor hereby authorizes the filing of any financing statement,
continuation statement, and amendment to financing statement in any jurisdiction
and with any filing office as the Administrative Agent may determine, in its
sole discretion, is necessary or advisable to perfect the security interest
granted to the Administrative Agent hereunder or in connection herewith.  Any
such financing statement or amendment may describe the Collateral in the same
manner as described in any security agreement or pledge agreement entered into
by the parties in connection herewith, or may contain an indication or
description of collateral that describes such property in any other manner as
the Administrative Agent may determine, in its sole discretion, is necessary,
advisable or prudent to ensure the perfection of its security interest in the
Collateral, including describing such property as “all assets (or all personal
property), whether now owned or hereafter acquired” or words of similar meaning.

 

--------------------------------------------------------------------------------


 

Any expenses incurred in protecting, preserving and maintaining any Collateral
shall be borne by the [applicable] Debtor.  Whenever an Event of Default shall
be existing, the Administrative Agent shall have the right to bring suit to
enforce any of the Intellectual Property or licenses thereunder, in which event
the [applicable] Debtor shall at the request of the Administrative Agent do any
and all lawful acts and execute any and all proper documents required by the
Administrative Agent in aid of such enforcement and [such][the] Debtor shall
promptly, upon demand, reimburse and indemnify the Administrative Agent for all
reasonable costs and expenses incurred by the Administrative Agent in the
exercise of its rights under this Section 6, except to the extent any of the
foregoing result from the gross negligence, bad faith or willful misconduct of
the Administrative Agent.  Notwithstanding the foregoing, the Administrative
Agent shall have no obligations or liabilities regarding the Collateral or any
thereof by reason of, or arising out of, this Agreement.  This Agreement may be
enforced only by the action of the Administrative Agent and no other Lender
Party shall have any right individually to enforce or seek to enforce this
Agreement.  This Agreement may not be enforced against any director, officer,
employee, or stockholder of the undersigned.

 

7.             Event of Default.  (a) Whenever an Event of Default exists, the
Administrative Agent may exercise from time to time any rights and remedies
available to it under the UCC, under any other applicable law and in the
subsections set forth below in this Section 7.

 

(b)           [Each][The] Debtor agrees, in case of an Event of Default, (i) to
assemble, at its expense, all its Inventory and other Goods (other than
Fixtures) at a convenient place or places acceptable to the Administrative
Agent, and (ii) at the Administrative Agent’s request, to execute all such
documents and do all such other things which may be necessary in order to enable
the Administrative Agent or its nominee to be registered as owner of the
Intellectual Property with any competent registration authority.

 

(c)           [Each][The] Debtor hereby agrees and acknowledges that (i) with
respect to Collateral that is: (A) perishable or threatens to decline speedily
in value or (B) is of a type customarily sold on a recognized market (including
Investment Property), no notice of disposition need be given; and (ii) with
respect to Collateral not described in clause (i) above, notification sent after
an Event of Default and ten days before any proposed disposition provides notice
with a reasonable time before disposition.

 

(d)           [Each][The] Debtor hereby agrees and acknowledges that a
commercially reasonable disposition of Inventory, Equipment, Computer Hardware
and Software or Intellectual Property may be by lease or license of, in addition
to the sale of, such Collateral.  [Each][The] Debtor further agrees and
acknowledges that a disposition (i) made in the usual manner on any recognized
market, (ii) at the price current in any recognized market at the time of
disposition or (iii) in conformity with reasonable commercial practices among
dealers in the type of property subject to the disposition shall, in each case,
be deemed commercially reasonable.

 

(e)           Any cash proceeds of any disposition by the Administrative Agent
of any of the Collateral shall be applied by the Administrative Agent in
accordance with the terms of the Credit Agreement.  The Administrative Agent
need not apply or pay over for application non-cash proceeds of collection and
enforcement unless (i) the failure to do so would be

 

--------------------------------------------------------------------------------


 

commercially unreasonable and (ii) the [applicable] Debtor has provided the
Administrative Agent with a written demand to apply or pay over such non-cash
proceeds on such basis.

 

8.             General.  The Administrative Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any of the
Collateral in its possession if it takes such action for that purpose as any
applicable Debtor requests in writing, but failure of the Administrative Agent
to comply with any such request shall not of itself be deemed a failure to
exercise reasonable care, and no failure of the Administrative Agent to preserve
or protect any rights with respect to such Collateral against prior parties, or
to do any act with respect to the preservation of such Collateral not so
requested by [any][the] Debtor, shall be deemed a failure to exercise reasonable
care in the custody or preservation of such Collateral.

 

All notices and requests hereunder shall be given, and deemed received, in
accordance with Section 15.3 of the Credit Agreement and sent (a) in the case of
the Administrative Agent, at the address to which notices are to be sent to the
Administrative Agent pursuant to such Section 15.3 and (b) in the case of
[any][the] Debtor, to [such][the] Debtor in care of the Company at the address
to which notices are to be sent to the Company pursuant to such Section 15.3.

 

No delay on the part of the Administrative Agent in the exercise of any right or
remedy shall operate as a waiver thereof, and no single or partial exercise by
the Administrative Agent of any right or remedy shall preclude other or further
exercise thereof or the exercise of any other right or remedy.

 

If any of the Collateral shall be sold, transferred or otherwise disposed of by
[any][the] Debtor in a transaction permitted by the Credit Agreement, then the
Administrative Agent, at the request and sole expense of [such][the] Debtor,
shall execute and deliver to [such][the] Debtor all releases and other documents
reasonably necessary for the release of Liens created hereby on such Collateral.

 

This Agreement shall remain in full force and effect until all Liabilities have
been paid in full other than (a) contingent indemnification obligations not yet
due and payable and as to which no claim has been made, (b) obligations and
liabilities under Qualified Hedge Agreements as to which arrangements reasonably
satisfactory to the applicable Lender Party shall have been made and (c) Letters
of Credit that have been cash collateralized in accordance with the provisions
of the Credit Agreement or with respect to which other arrangements have been
made that are reasonably satisfactory to the applicable Issuing Lender.  Upon
any termination, the Administrative Agent will, upon [any][the] Debtor’s request
and at [such][the] Debtor’s sole expense, (i) deliver to [such][the] Debtor,
without any representation, warranty or recourse of any kind whatsoever (other
than there are no liens, security interests or encumbrances in favor of the
Administrative Agent), all of [such Debtor’s][the] Collateral held by the
Administrative Agent hereunder as shall not have been sold or otherwise applied
pursuant to the terms hereof, and (ii) execute and deliver to [such][the] Debtor
such documents, including UCC-3 terminations, as [such][the] Debtor shall
reasonably request to evidence such termination and the release of the security
interest granted hereby.  If at any time all or any part of any payment
theretofore applied by the Administrative Agent or any Lender Party to any of
the Liabilities is or must be rescinded or returned by the Administrative Agent
or such Lender Party for any

 

--------------------------------------------------------------------------------


 

reason whatsoever (including the insolvency, bankruptcy or reorganization of
[any][the] Debtor), such Liabilities shall, for the purposes of this Agreement,
to the extent that such payment is or must be rescinded or returned, be deemed
to have continued in existence, notwithstanding such application by the
Administrative Agent or such Lender Party, and this Agreement shall continue to
be effective or be reinstated, as the case may be, as to such Liabilities, all
as though such application by the Administrative Agent or such Lender Party had
not been made.

 

At the request and sole expense of the Company, [any][the] Debtor shall be
released from its obligations hereunder in the event that all the equity
interests of [such][the] Debtor shall be sold, transferred or otherwise disposed
of in accordance with the terms and conditions of the Credit Agreement (or
otherwise consented to pursuant to the Credit Agreement) to a Person other than
a Loan Party.  Notwithstanding the foregoing, no release shall be made pursuant
to this paragraph unless the Company shall have delivered to the Administrative
Agent, with reasonable notice prior to the date of the proposed release, a
written request for release identifying the relevant Debtor and the terms of the
sale or other disposition in reasonable detail, including the price thereof, and
certifying that such release is permitted by the Credit Agreement (on which
documentation the Administrative Agent may conclusively rely absent written
notice to the contrary).

 

THIS AGREEMENT IS GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW (EXCEPT 735 ILLINOIS COMPILED STATUTE
§105/5-5) except to the extent that, pursuant to Illinois law, the perfection,
the effect of perfection or nonperfection or the priority of any security
interest granted hereunder may be determined in accordance with the laws of a
different jurisdiction. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

This Agreement shall be binding upon the Debtor[s] and the Administrative Agent
and their respective successors and assigns (provided that, except as permitted
under Section 10.10 of the Credit Agreement, [no][the] Debtor may [not] assign
its obligations hereunder without the prior written consent of the
Administrative Agent), and shall inure to the benefit of [each][the] Debtor and
the Administrative Agent and their respective successors and assigns.

 

This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same Agreement.  Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic imaging means
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

No amendment, modification or waiver of, or consent with respect to, any
provision of this Agreement shall be effective unless the same shall be in
writing and signed and delivered by the Administrative Agent and [each][the]
Debtor, and then such amendment, modification,

 

--------------------------------------------------------------------------------


 

waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.

 

[EACH][THE] DEBTOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
ILLINOIS OR THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
ILLINOIS; PROVIDED THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR
OTHER PROPERTY MAY BE BROUGHT, AT THE ADMINISTRATIVE AGENT’S OPTION, IN THE
COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE
FOUND.  [EACH][THE] DEBTOR HEREBY EXPRESSLY AND IRREVOCABLY (A) SUBMITS TO THE
JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS AND OF THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS FOR THE PURPOSE OF ANY
LITIGATION ABOVE; (B) CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL,
POSTAGE PREPAID TO ITS ADDRESS AS DETERMINED PURSUANT TO THE SECOND PARAGRAPH OF
SECTION 8, BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF ILLINOIS; AND (C)
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM
THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

EACH OF [EACH][THE] DEBTOR, THE ADMINISTRATIVE AGENT AND (BY ACCEPTING THE
BENEFITS HEREOF) EACH LENDER PARTY HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR
THEREWITH OR ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION WITH
ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.  [EACH][THE] DEBTOR ACKNOWLEDGES AND
AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION
(AND EACH OTHER PROVISION OF EACH OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY)
AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT,
FOR THE BENEFIT OF THE LENDER PARTIES, ENTERING INTO THIS AGREEMENT AND EACH
SUCH OTHER LOAN DOCUMENT.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
above written.

 

 

[DEBTOR[S]]

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I

TO SECURITY AGREEMENT

 

ORGANIZATIONAL INFORMATION

 

(A)                               Full Legal Name, Type of Organization,
Jurisdiction of Organization, Chief Executive Office/Sole Place of Business,
Organizational Identification Number and federal employment identification
number of [each][the] Debtor:

 

Full Legal Name

 

Type of
Organization

 

Jurisdiction of
Organization

 

Chief Executive
Office/Principal Place of
Business

 

Organization ID#

 

Taxpayer ID #

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

TO SECURITY AGREEMENT

 

ADDRESSES OF ALL LOCATIONS AT WHICH GOODS ARE LOCATED

 

--------------------------------------------------------------------------------


 

SCHEDULE III

 

TO SECURITY AGREEMENT

 

CHANGES TO NAME; JURISDICTION; CORPORATE STRUCTURE

 

Changes in name, jurisdiction of organization and corporate structure within
past five (5) years:

 

Debtor

 

Date of Change

 

Description of Change

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

TO SECURITY AGREEMENT

 

LIST OF INTELLECTUAL PROPERTY

 

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

TO SECURITY AGREEMENT

 

LIST OF DEPOSIT ACCOUNTS AND SECURITIES ACCOUNTS

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF

 

U.S. PLEDGE AGREEMENT

 

--------------------------------------------------------------------------------


 

U.S. PLEDGE AGREEMENT

 

THIS U.S. PLEDGE AGREEMENT (this “Agreement”) dated as of [      ], 20[  ] is
[among][between] [                 ] ([each a “Pledgor” and collectively the
“Pledgors”][the “Pledgor”]), and BANK OF AMERICA, N.A. (“Bank of America”), in
its capacity as Administrative Agent (as defined below) for the Lenders (as
defined in the Credit Agreement referred to below).

 

W I T N E S S E T H:

 

WHEREAS, The Middleby Corporation (the “Parent”), Middleby Marshall Inc. (the
“Company”), the Subsidiary Borrowers party thereto, various financial
institutions and Bank of America, as Administrative Agent (in such capacity, the
“Administrative Agent”), are parties to a Sixth Amended and Restated Credit
Agreement dated as of July 28, 2016 (the “Credit Agreement”);

 

WHEREAS, [each][the] Pledgor has guaranteed all obligations of the Company under
the Credit Agreement and certain hedging obligations pursuant to a Subsidiary
Guaranty dated as of the date hereof; and

 

WHEREAS, the obligations of [each such][the] Pledgor are to be secured pursuant
to this Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.             Definitions; Interpretation.  (a) When used herein, (a) the
capitalized terms used but not defined have the meanings assigned to such terms
in the Credit Agreement and (b) the following terms have the following meanings
(such meanings to be applicable to both the singular and plural forms of such
terms):

 

Administrative Agent - see the recitals.

 

Agreement - see the introductory paragraph.

 

Applicable Date means the date of this Agreement or such later date on which the
Company delivers to the Administrative Agent an updated Schedule I pursuant to
the last paragraph of Section 2.

 

Bank of America - see the introductory paragraph.

 

Collateral - see Section 2.

 

Company - see the recitals.

 

Costs and Expenses means[, with respect to any Pledgor,] all reasonable and
documented out-of-pocket costs and expenses (including the reasonable fees and
charges of one counsel for the Administrative Agent and of any local or foreign
counsel

 

--------------------------------------------------------------------------------


 

reasonably deemed appropriate by such counsel) incurred by the Administrative
Agent in connection with (i) [such][the] Pledgor’s execution and delivery of
this Agreement and the administration of this Agreement by the Administrative
Agent, (ii) protecting, preserving or maintaining any Collateral of [such][the]
Pledgor, (iii) collecting the Liabilities of [such][the] Pledgor and
(iv) enforcing any rights of the Administrative Agent hereunder in respect of
the Collateral of [such][the] Pledgor during the existence of an Event of
Default.

 

Credit Agreement - see the recitals.

 

Excluded Assets means, with respect to [any][the] Pledgor, “Excluded Assets” as
defined in the Security Agreement to which [such][the] Pledgor is a party.

 

Issuer means the issuer of any of the shares of stock or other securities
representing all or any of the Collateral.

 

Liabilities means all obligations of [each][the] Pledgor under or in connection
with the Subsidiary Guaranty.

 

Parent - see the recitals.

 

Pledgor - see the introductory paragraph.

 

Subsidiary Guaranty - see the recitals.

 

(b)           The rules of interpretation set forth in Section 1.2 of the Credit
Agreement shall apply as if fully set forth herein, mutatis mutandis.

 

2.             Pledge.  As security for the payment of all Liabilities,
[each][the] Pledgor hereby pledges to the Administrative Agent for the benefit
of the Lender Parties, and grants to the Administrative Agent for the benefit of
the Lender Parties a continuing security interest in, all of the following:

 

A.            All of the shares of stock and other securities described in
Schedule I opposite the name of [such][the] Pledgor, all of the certificates
and/or instruments representing such shares of stock and other securities, and
all cash, securities, dividends, rights and other property at any time and from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any of such shares or other securities;

 

B.            All additional shares of stock of any of the Issuers listed in
Schedule I opposite the name of [such][the] Pledgor at any time and from time to
time acquired by [such][the] Pledgor in any manner, all of the certificates
representing such additional shares, and all cash, securities, dividends, rights
and other property at any time and from time to time received, receivable or
otherwise distributed in respect of or in exchange for any of such shares;

 

--------------------------------------------------------------------------------


 

C.            All other property hereafter delivered to the Administrative Agent
by [such][the] Pledgor in substitution for or in addition to any of the
foregoing, all certificates and instruments representing or evidencing such
property, and all cash, securities, interest, dividends, rights and other
property at any time and from time to time received, receivable or otherwise
distributed in respect of or in exchange for any thereof; and

 

D.            All products and proceeds of all of the foregoing.

 

All of the foregoing are herein collectively called the “Collateral”. 
Notwithstanding the foregoing, [no][the] Pledgor [does not] pledge[s] or
grant[s] a security interest in, and the term “Collateral” shall not include,
any Excluded Assets.

 

[Each][The] Pledgor agrees to deliver to the Administrative Agent, promptly upon
receipt and in due form for transfer (i.e., endorsed in blank or accompanied by
stock or bond powers executed in blank), any Collateral (other than dividends or
payments which [such][the] Pledgor is entitled to receive and retain pursuant to
Section 5 hereof) which may at any time or from time to time be in or come into
the possession or control of [such][the] Pledgor; and prior to the delivery
thereof to the Administrative Agent, such Collateral shall be held by
[such][the] Pledgor separate and apart from its other property and in express
trust for the Administrative Agent.

 

The Pledgor[s] agree[s] that [they][it] will, from time to time promptly upon
the request of the Administrative Agent, deliver to the Administrative Agent an
updated Schedule I showing the property then pledged hereunder.  The
Administrative Agent may, at its option, attach such updated Schedule I to a
counterpart hereof or file such updated Schedule I in its records.  The delivery
of an updated Schedule I is solely for the convenience of the parties hereto,
and nothing in this paragraph requires that any property must be listed on a
Schedule I in order to constitute Collateral hereunder in accordance with the
forgoing provisions of this Section 2.

 

3.             Warranties; Further Assurances.  [Each][The] Pledgor warrants to
the Administrative Agent, as to [its][the] Collateral, for the benefit of each
Lender Party that:  (a) [such][the] Pledgor is (or at the time of any future
delivery, pledge, assignment or transfer thereof will be) the legal and
equitable owner of [such Pledgor’s][the] Collateral free and clear of all liens,
security interests and encumbrances of every description whatsoever other than
liens permitted under Section 10.8(a), (e) or (g) of the Credit Agreement;
(b) to the extent [such Pledgor’s][the] Collateral is represented by
certificated securities, the pledge and delivery of the Collateral pursuant to
this Agreement will create a valid perfected security interest in such
Collateral in favor of the Administrative Agent; (c) all shares of stock
referred to in Schedule I [opposite the name of such Pledgor] are duly
authorized, validly issued, fully paid, if applicable, and non-assessable;
(d) as to each Issuer whose name appears in Schedule I [opposite the name of
such Pledgor], [such Pledgor’s][the] Collateral represents on the Applicable
Date not less than the applicable percent (as shown in Schedule I) of the total
shares of capital stock issued and outstanding of such Issuer; and (e) as of the
Applicable Date, the information contained in Schedule I [opposite the name of
such Pledgor] is true and accurate in all respects.

 

So long as any of the Liabilities shall be outstanding or any commitment shall
exist on the part of any Lender Party with respect to the creation of any
Liabilities, [each][the] Pledgor (i)

 

--------------------------------------------------------------------------------


 

shall not, except as permitted by the Credit Agreement or with the express prior
written consent of the Administrative Agent, sell, assign, exchange, pledge or
otherwise transfer, encumber, or grant any option, warrant or other right to
purchase the stock of any Issuer which is pledged hereunder; (ii) shall deliver
such Uniform Commercial Code financing statements and other documents (and pay
the costs of filing and recording or re-filing and re-recording the same in all
public offices reasonably deemed necessary or appropriate by the Administrative
Agent) and do such other acts and things, all as the Administrative Agent may
from time to time reasonably request, to establish and maintain a valid,
perfected security interest in [such Pledgor’s][the] Collateral (free of all
other liens, claims and rights of third parties whatsoever) to secure the
performance and payment of the Liabilities (and by its signature hereto,
[such][the] Pledgor authorizes the Administrative Agent to file any financing
statements without the signature of [such][the] Pledgor); (iii) will execute and
deliver to the Administrative Agent such stock powers and similar documents
relating to [such Pledgor’s][the] Collateral, reasonably satisfactory in form
and substance to the Administrative Agent, as the Administrative Agent may
reasonably request; and (iv) will furnish the Administrative Agent or any Lender
Party such information concerning [such Pledgor’s][the] Collateral as the
Administrative Agent or such Lender Party may from time to time reasonably
request, and will permit the Administrative Agent or any Lender Party or any
designee of the Administrative Agent or such Lender Party, from time to time at
reasonable times and on reasonable notice (or at any time without notice during
the existence of an Event of Default), to inspect, audit and make copies of and
extracts from all records and all other papers in the possession of [such][the]
Pledgor which pertain to [such Pledgor’s][the] Collateral, and will, upon
request of the Administrative Agent at any time when an Event of Default has
occurred and is continuing, deliver to the Administrative Agent all of such
records and papers.

 

4.             Holding in Name of Administrative Agent, etc.  The Administrative
Agent may from time to time after the occurrence and during the continuance of
an Event of Default, without notice to the Pledgor[s], take all or any of the
following actions:  (a) transfer all or any part of the Collateral into the name
of the Administrative Agent or any nominee or sub-agent for the Administrative
Agent, with or without disclosing that such Collateral is subject to the lien
and security interest hereunder, (b) appoint one or more sub-agents or nominees
for the purpose of retaining physical possession of the Collateral, (c) notify
the parties obligated on any of the Collateral to make payment to the
Administrative Agent of any amounts due or to become due thereunder, (d) endorse
any checks, drafts or other writings in the name of [any][the] Pledgor to allow
collection of the Collateral, (e) enforce collection of any of the Collateral by
suit or otherwise, and surrender, release or exchange all or any part thereof,
or compromise or renew for any period (whether or not longer than the original
period) any obligations of any nature of any party with respect thereto, and
(f) take control of any proceeds of the Collateral.

 

5.             Voting Rights, Dividends, etc.  (a) Notwithstanding certain
provisions of Section 4 hereof, so long as the Administrative Agent has not
given the notice referred to in paragraph (b) below:

 

A.            The Pledgor[s] shall be entitled to exercise any and all voting or
consensual rights and powers and stock purchase or subscription rights (but any
such exercise by the Pledgor[s] of stock purchase or subscription rights may be
made only from funds of the Pledgor[s] not comprising part of the Collateral
required to be delivered

 

--------------------------------------------------------------------------------


 

to the Administrative Agent hereunder) relating or pertaining to the Collateral
or any part thereof for any purpose; provided that [each][the] Pledgor agrees
that it will not exercise any such right or power in any manner which would
violate this Agreement or any other Loan Document.

 

B.            The Pledgor[s] shall be entitled to receive and retain any and all
lawful dividends and other payments payable in respect of the Collateral which
are paid in cash by any Issuer if such dividends and other payments are
permitted by the Credit Agreement, but all dividends and distributions in
respect of the Collateral or any part thereof made in shares of stock or
securities or other property or representing any return of capital, whether
resulting from a subdivision, combination or reclassification of Collateral or
any part thereof or received in exchange for Collateral or any part thereof or
as a result of any merger, consolidation, acquisition or other exchange of
assets to which any Issuer may be a party or otherwise or as a result of any
exercise of any stock purchase or subscription right, shall be and become part
of the Collateral hereunder and, if received by [any][the] Pledgor, shall be
forthwith delivered to the Administrative Agent in due form for transfer (i.e.,
endorsed in blank or accompanied by stock or bond powers executed in blank) to
be held for the purposes of this Agreement.

 

C.            The Administrative Agent shall execute and deliver, or cause to be
executed and delivered, to the [applicable] Pledgor, all such proxies, powers of
attorney, dividend orders and other instruments as [such][the] Pledgor may
request for the purpose of enabling [such][the] Pledgor to exercise the rights
and powers which it is entitled to exercise pursuant to clause (A) above and to
receive the dividends and payments which it is authorized to retain pursuant to
clause (B) above.

 

(b)  Upon notice from the Administrative Agent during the existence of an Event
of Default, and so long as the same shall be continuing, all rights and powers
which the Pledgor[s] [are][is] entitled to exercise pursuant to
Section 5(a)(A) hereof, and all rights of [such][the] Pledgor[s] to receive and
retain dividends pursuant to Section 5(a)(B) hereof, shall forthwith cease, and
all such rights and powers shall thereupon become vested in the Administrative
Agent which shall have, during the continuance of such Event of Default, the
sole and exclusive authority to exercise such rights and powers and to receive
such dividends and payments.  Any and all money and other property paid over to
or received by the Administrative Agent pursuant to this paragraph (b) shall be
retained by the Administrative Agent as additional Collateral hereunder and
applied in accordance with the provisions hereof.

 

6.             Remedies.  During the existence of an Event of Default, the
Administrative Agent may exercise from time to time any rights and remedies
available to it under the Uniform Commercial Code as in effect in Illinois or
otherwise available to it.  Without limiting the foregoing, during the existence
of an Event of Default the Administrative Agent (a) may, to the fullest extent
permitted by applicable law, without notice, advertisement, hearing or process
of law of any kind, (i) sell any of the Collateral, free of all rights and
claims of [any][the] Pledgor therein and thereto, at any public or private sale
or brokers’ board and (ii) bid for and purchase any of the Collateral at any
such public sale and (b) shall have the right, for and in the name, place and
stead of the [applicable] Pledgor, to execute endorsements, assignments, stock
powers and other instruments of conveyance or transfer with respect to all or
any of the Collateral.

 

--------------------------------------------------------------------------------


 

[Each][The] Pledgor hereby expressly waives, to the fullest extent permitted by
applicable law, any and all notices, advertisements, hearings or process of law
in connection with the exercise by the Administrative Agent of any of its rights
and remedies during the continuance of an Event of Default.  Any notification of
intended disposition of any of the Collateral shall be deemed reasonably and
properly given if given at least ten (10) days before such disposition.  Any
proceeds of any of the Collateral may be applied by the Administrative Agent to
the payment of Costs and Expenses, and any balance of such proceeds may be
applied by the Administrative Agent toward the payment of such of the
Liabilities, and in such order of application, as the Administrative Agent may
from time to time elect (and, after payment in full of all Liabilities, any
excess shall be delivered to the [applicable] Pledgor or as a court of competent
jurisdiction shall direct).

 

The Administrative Agent is hereby authorized to comply with any limitation or
restriction in connection with any sale of Collateral as it may be advised by
counsel is necessary in order to (a) avoid any violation of applicable law
(including, without limitation, compliance with such procedures as may restrict
the number of prospective bidders and purchasers and/or further restrict such
prospective bidders or purchasers to Persons that will represent and agree that
they are purchasing for their own account for investment and not with a view to
the distribution or resale of such Collateral) or (b) obtain any required
approval of the sale or of the purchase by any governmental regulatory authority
or official, and [each][the] Pledgor agrees that such compliance shall not
result in such sale being considered or deemed not to have been made in a
commercially reasonable manner and that the Administrative Agent shall not be
liable or accountable to [any][the] Pledgor for any discount allowed by reason
of the fact that such Collateral is sold in compliance with any such limitation
or restriction.

 

This Agreement may be enforced only by the action of the Administrative Agent
and no other Lender Party shall have any right individually to enforce or to
seek to enforce this Agreement.  This Agreement may not be enforced against any
director, officer, employee, or stockholder of the undersigned.

 

7.             General.  The Administrative Agent shall be deemed to have
exercised reasonable care in the custody and preservation of the Collateral if
it takes such action for that purpose as the [applicable] Pledgor shall request
in writing, but failure of the Administrative Agent to comply with any such
request shall not of itself be deemed a failure to exercise reasonable care, and
no failure of the Administrative Agent to preserve or protect any rights with
respect to the Collateral against prior parties, or to do any act with respect
to preservation of the Collateral not so requested by [any][the] Pledgor, shall
be deemed a failure to exercise reasonable care in the custody or preservation
of any Collateral.

 

No delay on the part of the Administrative Agent in exercising any right, power
or remedy shall operate as a waiver thereof, and no single or partial exercise
of any such right, power or remedy shall preclude any other or further exercise
thereof, or the exercise of any other right, power or remedy.  No amendment,
modification or waiver of, or consent with respect to, any provision of this
Agreement shall be effective unless the same shall be in writing and signed and
delivered by the Administrative Agent, and, in the case of an amendment or other
modification, by [each][the] Pledgor party hereto, and then such amendment,
modification,

 

--------------------------------------------------------------------------------


 

waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.

 

If any of the Collateral shall be sold, transferred or otherwise disposed of by
[any][the] Pledgor in a transaction permitted by the Credit Agreement, then the
Administrative Agent, at the request and sole expense of [such][the] Pledgor,
shall execute and deliver to [such][the] Pledgor all releases and other
documents reasonably necessary for the release of Liens created hereby on such
Collateral.

 

At the request and sole expense of the Company, [any][the] Pledgor shall be
released from its obligations hereunder in the event that all the equity
interests of [such][the] Pledgor shall be sold, transferred or otherwise
disposed of in accordance with the terms and conditions of the Credit Agreement
(or otherwise consented to pursuant to the Credit Agreement) to a Person other
than a Loan Party.  Notwithstanding the foregoing, no release shall be made
pursuant to this paragraph unless the Company shall have delivered to the
Administrative Agent, with reasonable notice prior to the date of the proposed
release, a written request for release identifying the [relevant] Pledgor and
the terms of the sale or other disposition in reasonable detail, including the
price thereof, and certifying that such release is permitted by the Credit
Agreement (on which documentation the Administrative Agent may conclusively rely
absent written notice to the contrary)

 

This Agreement shall remain in full force and effect until all Liabilities have
been paid in full other than (a) contingent indemnification obligations not yet
due and payable and as to which no claim has been made, (b) obligations and
liabilities under Qualified Hedge Agreements as to which arrangements reasonably
satisfactory to the applicable Lender Party shall have been made and (c) Letters
of Credit that have been cash collateralized in accordance with the provisions
of the Credit Agreement or with respect to which other arrangements have been
made that are reasonably satisfactory to the applicable Issuing Lender.  Upon
any termination, the Administrative Agent will, upon [any][the] Pledgor’s
request and at [such][the] Pledgor’s sole expense, (i) deliver to [such][the]
Pledgor, without any representation, warranty or recourse of any kind whatsoever
(other than that there are no security interests, liens or encumbrances in favor
of the Administrative Agent), all of [such Pledgor’s][the] Collateral (including
stock powers and other documents) held by the Administrative Agent hereunder as
shall not have been sold or otherwise applied pursuant to the terms hereof, and
(ii) execute and deliver to [such][the] Pledgor such documents as [such][the]
Pledgor shall reasonably request to evidence such termination and the release of
any security interest granted hereby.

 

All obligations of the Pledgor[s] and all rights, powers and remedies of the
Administrative Agent and the Lender Parties expressed herein are in addition to
all other rights, powers and remedies possessed by them, including, without
limitation, those provided by applicable law or in any other written instrument
or agreement relating to any of the Liabilities or any security therefor.

 

THIS AGREEMENT IS GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAW (EXCEPT 735 ILLINOIS COMPILED STATUTE
§105/5-5).  Wherever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any

 

--------------------------------------------------------------------------------


 

provision of this Agreement shall be prohibited by or invalid under such law,
such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.

 

All notices and requests hereunder shall be given, and deemed received, in
accordance with Section 15.3 of the Credit Agreement and sent (a) in the case of
the Administrative Agent, at the address to which notices are to be sent to the
Administrative Agent pursuant to such Section 15.3 and (b) in the case of
[any][the] Pledgor, to [such][the] Pledgor in care of the Company at the address
to which notices are to be sent to the Company pursuant to such Section 15.3.

 

This Agreement shall be binding upon the Pledgor[s] and the Administrative Agent
and their respective successors and assigns (provided that [no][the] Pledgor may
[not] assign its obligations hereunder without the prior written consent of the
Administrative Agent), and shall inure to the benefit of [each][the] Pledgor and
the Administrative Agent and the successors and assigns of the Administrative
Agent.

 

This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same Agreement.  Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic imaging means
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

[EACH][THE] PLEDGOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
ILLINOIS OR THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
ILLINOIS; PROVIDED THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR
OTHER PROPERTY MAY BE BROUGHT, AT THE ADMINISTRATIVE AGENT’S OPTION, IN THE
COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE
FOUND.  [EACH][THE] PLEDGOR HEREBY EXPRESSLY AND IRREVOCABLY (A) SUBMITS TO THE
JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS AND OF THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS FOR THE PURPOSE OF ANY
LITIGATION ABOVE; (B) CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL,
POSTAGE PREPAID TO ITS ADDRESS AS DETERMINED PURSUANT TO THE THIRD PRECEDING
PARAGRAPH OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF ILLINOIS; AND
(C) WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY
CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

EACH OF [EACH][THE] PLEDGOR, THE ADMINISTRATIVE AGENT AND (BY ACCEPTING THE
BENEFITS HEREOF) EACH LENDER PARTY HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING

 

--------------------------------------------------------------------------------


 

TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN
THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY
FINANCING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, AND
AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.  [EACH][THE] PLEDGOR ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED
FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION
OF EACH OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDER
PARTIES, ENTERING INTO THIS AGREEMENT AND EACH SUCH OTHER LOAN DOCUMENT.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered as of
the date first written above.

 

 

[PLEDGOR[S]]

 

 

 

 

By:

 

 

Name Printed:

 

 

Title:

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

Name Printed:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I

TO PLEDGE AGREEMENT

 

STOCK

 

Pledgor

 

Issuer

 

Certificate #

 

# of Pledged
Shares

 

# of Shares
Issued and
Outstanding

 

Pledged Shares as
% of Total Shares
of Issuer
Outstanding

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF
ASSIGNMENT AGREEMENT

 

This Lender Assignment Agreement (this “Assignment Agreement”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment
Agreement as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations as
a Lender under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
the Assignor under the respective facilities identified below (including,
without limitation, Letters of Credit included in such facilities) and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
Agreement, without representation or warranty by the Assignor.

 

1.

 

Assignor:

 

 

 

 

 

 

 

2.

 

Assignee:

 

                                                 [and is an Affiliate of
[identify Lender]]

 

 

 

3.

 

Initial Borrowers:

 

Middleby Marshall Inc. and the Initial Subsidiary Borrowers

 

 

 

 

 

4.

 

Agent:

 

Bank of America, N.A., as the administrative agent under the Credit Agreement

 

 

 

 

 

5.

 

Credit Agreement:

 

The Sixth Amended and Restated Credit Agreement, dated as of July 28, 2016,
initially among The Middleby Corporation, Middleby Marshall Inc., the Initial
Subsidiary Borrowers, the Lenders parties thereto, and Bank of America, N.A., as
Administrative Agent

 

--------------------------------------------------------------------------------


 

6.             Assigned Interest:

 

Amount of Revolving
Commitment
Assigned

 

Commitment Amount

 

Percentage Assigned

 

Amount of Revolving
Loans Assigned

 

$

 

 

$

 

 

 

%

$

 

 

 

[7.           Trade Date:                            ]

 

Effective Date:                   , 20   [TO BE INSERTED BY AGENT AND WHICH,
SUBJECT TO SECTION 15.9.1 OF THE CREDIT AGREEMENT, SHALL BE THE EFFECTIVE DATE
OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

 

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment Agreement are hereby agreed to:

 

 

 

ASSIGNOR

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

ASSIGNEE

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

[Consented to and Accepted:(8)

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Title:]

 

 

 

 

 

 

 

[Consented to:

 

 

 

 

 

 

 

MIDDLEBY MARSHALL INC.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Title:]

 

 

 

 

 

 

 

[Consented to:

 

 

 

 

 

 

 

THE MIDDLEBY CORPORATION

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Title:]

 

 

 

 

 

 

 

[BANK OF AMERICA, N.A., as Swing Line Lender and as

 

 

 

an Issuing Lender

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Title:]]

 

 

 

 

 

 

 

[OTHER ISSUING LENDERS]]

 

 

 

 

--------------------------------------------------------------------------------

(8)  See Section 15.9.1(b) to the Credit Agreement for required consents

 

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AGREEMENT

 

1.         Representations and Warranties.

 

1.1.     Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment Agreement and to consummate the transactions
contemplated hereby and (iv) is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.     Assignee.  The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment Agreement and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 10.1.1 and 10.1.2
thereof and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Assignment
Agreement and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the Agent
or any other Lender, (v) as of the date hereof, the Borrower will not be
obligated to pay any greater amount under Section 7.6 or Section 8 of the Credit
Agreement than the Borrower is obligated to pay to the Assignor under such
Sections and (vi) if it is a “foreign corporation, partnership or trust” within
the meaning of the Code, (A) the Assignee will be in compliance with all
applicable provisions of Section 14.10 of the Credit Agreement on or prior to
the Effective Date and (B) attached hereto is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Agent, the Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.         Payments.  From and after the Effective Date, the Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in

 

--------------------------------------------------------------------------------


 

payments by the Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

 

3.         General Provisions.  This Assignment Agreement shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment Agreement may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment Agreement.  This Assignment Agreement shall be governed by, and
construed in accordance with, the law of the State of Illinois.

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF

SUBSIDIARY BORROWER SUPPLEMENT

 

Bank of America, N.A., as Administrative Agent

under the Credit Agreement referred to below

[Address]

 

Ladies/Gentlemen:

 

Please refer to the Sixth Amended and Restated Credit Agreement dated as of
July 28, 2016 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”) initially among Middleby Marshall Inc. (the “Company”),
The Middleby Corporation, the Initial Subsidiary Borrowers, various financial
institutions and Bank of America, N.A., as Administrative Agent. Capitalized
terms used but not defined herein have the meanings set forth in the Credit
Agreement.

 

The undersigned, [name of Subsidiary] (the “Subsidiary”), a [jurisdiction] [type
of entity] [and a member of the Aga Group] agrees (a) to become party to the
Credit Agreement as a “[Domestic][Foreign] Borrower” and a “Subsidiary Borrower”
under the Credit Agreement pursuant to Section 2.7(a) thereof and (b) that from
the date hereof until payment in full of the principal of and interest on all
Loans made to it under the Credit Agreement and performance of all of its other
obligations thereunder in its capacity as a Subsidiary Borrower (other than
contingent indemnification or similar obligations not yet due and payable), and
termination of its status as a “Subsidiary Borrower”, it shall perform, comply
with and be bound by each provision of the Credit Agreement that is applicable
to a “Borrower” or a “Subsidiary Borrower” [as qualified by the provisions
applicable to it as a member of the Aga Group].

 

Without limiting the generality of the foregoing, the Subsidiary affirms the
jurisdictional and other provisions of Sections 15.15 and 15.16 of the Credit
Agreement.  The Subsidiary (i) acknowledges that the Company has provided to the
Subsidiary a true and correct copy of the Credit Agreement as in effect on the
date hereof, together with all amendments and other modifications thereto; and
(ii) authorizes the Company to act on its behalf as and to the extent provided
for in the Credit Agreement, including with respect to the borrowing,
conversion, continuation and repayment of Loans and the selection of Types and
Interest Periods for Loans.

 

If the principal of and interest on all Loans made to the Subsidiary under the
Credit Agreement shall have been paid in full and all other obligations of the
Subsidiary in its capacity as a Subsidiary Borrower (other than contingent
indemnification or similar obligations not yet due and payable) shall have been
fully performed, the Subsidiary may, upon not less than two Business Days’ prior
written notice to the Administrative Agent, terminate its status as a
“Subsidiary Borrower”.

 

All representations and warranties contained in Section 9 of the Credit
Agreement applicable to the Subsidiary are true and correct in all material
respects with the same effect as if made as of the date hereof (except to the
extent stated to relate to an earlier date).

 

--------------------------------------------------------------------------------


 

This Subsidiary Borrower Supplement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same agreement.  Delivery
of an executed counterpart of a signature page of this Subsidiary Borrower
Supplement by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Subsidiary Borrower Supplement.

 

CHOICE OF LAW.  THIS SUBSIDIARY BORROWER SUPPLEMENT SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF ILLINOIS WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW
(EXCEPT 735 ILLINOIS COMPILED STATUTE §105/5-5).

 

Except as expressly amended hereby, the Credit Agreement shall remain in full
force and effect.

 

IN WITNESS WHEREOF, the Subsidiary has duly executed and delivered this
Subsidiary Borrower Supplement as of the date and year first above written.

 

 

[SUBSIDIARY NAME]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Consented to:

 

 

 

MIDDLEBY MARSHALL INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Consented to:

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF
INCREASE REQUEST

 

                                                         , 20

 

Bank of America, N.A., as Administrative Agent

under the Credit Agreement referred to below

[Address]

 

Ladies/Gentlemen:

 

Please refer to the Sixth Amended and Restated Credit Agreement dated as of
July 28, 2016 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”) initially among Middleby Marshall Inc. (the “Company”),
The Middleby Corporation, the Initial Subsidiary Borrowers, various financial
institutions and Bank of America, N.A., as Administrative Agent.  Capitalized
terms used but not defined herein have the meanings set forth in the Credit
Agreement.

 

In accordance with Section 6.2.2 of the Credit Agreement, the Company hereby
requests [an increase in the Commitment Amount from $           to $          ]
[[a] new revolving tranche[s] in the amount of $          ] [[a] new term loan
tranche[s] in the amount of $          ].  Such increase shall be made by
[increasing the Commitment of              from $         to $        ] [adding
              as an Additional Lender under the Credit Agreement with a
Commitment of [$]            ] as set forth in the letter attached hereto.(9) 
Such increase shall be effective three Business Days after the date that the
Administrative Agent acknowledges receipt of the letter attached hereto or such
other date as is agreed among the Company, the Administrative Agent and the
[increasing] [Additional] Lender.

 

 

Very truly yours,

 

 

 

MIDDLEBY MARSHALL INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(9)  If multiple lenders are increasing and/or being added, the Company may
attach a schedule.

 

--------------------------------------------------------------------------------


 

ANNEX 1 TO EXHIBIT G

 

[Date]

 

Bank of America, N.A., as Administrative Agent

under the Credit Agreement referred to below

[Address]

 

Ladies/Gentlemen:

 

Please refer to the letter dated           , 20   from Middleby Marshall Inc.
(the “Company”) requesting [an increase in the Commitment Amount from
$           to $          ] [[a] new revolving tranche[s] in the amount of
$          ] [[a] new term loan tranche[s] in the amount of $          ]
pursuant to Section 6.2.2 of the Sixth Amended and Restated Credit Agreement
dated as of July 28, 2016 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”) initially among the Company, The Middleby
Corporation, the Initial Subsidiary Borrowers, various financial institutions
and Bank of America, N.A., as Administrative Agent.  Capitalized terms used but
not defined herein have the meanings set forth in the Credit Agreement.

 

The undersigned hereby confirms that it has agreed to increase its Commitment
under the Credit Agreement from $           to [$]           effective on the
date which is three Business Days after the acknowledgment of receipt hereof by
the Administrative Agent or on such other date as may be agreed among the
Company, the Administrative Agent and the undersigned.

 

 

Very truly yours,

 

 

 

[NAME OF INCREASING LENDER]

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

Receipt acknowledged as of

 

             , 20

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

ANNEX 2 TO EXHIBIT G

 

[Date]

 

Bank of America, N.A., as Administrative Agent

under the Credit Agreement referred to below

[Address]

 

Ladies/Gentlemen:

 

Please refer to the letter dated           , 20    from Middleby Marshall Inc.
(the “Company”) requesting  [an increase in the Commitment Amount from
$           to $          ] [[a] new revolving tranche[s] in the amount of
$          ] [[a] new term loan tranche[s] in the amount of $          ]
pursuant to Section 6.2.2 of the Sixth Amended and Restated Credit Agreement
dated as of July 28, 2016 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”) initially among the Company, The Middleby
Corporation, the Initial Subsidiary Borrowers, various financial institutions
and Bank of America, N.A., as Administrative Agent.  Capitalized terms used but
not defined herein have the meanings set forth in the Credit Agreement.

 

The undersigned hereby confirms that it has agreed to become a Lender under the
Credit Agreement with a Commitment of [$]           effective on the date which
is three Business Days after [the consent hereto by the Administrative Agent,
the Swing Line Lender and each Issuing Lender and] the acknowledgement of
receipt hereof by the Administrative Agent, or on such other date as may be
agreed among the Company, the Administrative Agent and the undersigned.

 

The undersigned (a) acknowledges that it has received a copy of the Credit
Agreement and the Schedules and Exhibits thereto, together with copies of the
most recent financial statements delivered by the Company pursuant to the Credit
Agreement, and such other documents and information as it has deemed appropriate
to make its own credit and legal analysis and decision to become a Lender under
the Credit Agreement; and (b) agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit and legal decisions in taking or not taking action under the
Credit Agreement.

 

The undersigned represents and warrants that (i) it is duly organized and
existing and it has full power and authority to take, and has taken, all action
necessary to execute and deliver this letter and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement; and
(ii) no notices to, or consents, authorizations or approvals of, any Person are
required (other than any already given or obtained) for its due execution and

 

--------------------------------------------------------------------------------


 

delivery of this letter and the performance of its obligations as a Lender under
the Credit Agreement.

 

The undersigned agrees to execute and deliver such other instruments, and take
such other actions, as the Administrative Agent or the Company may reasonably
request in connection with the transactions contemplated by this letter.

 

The following administrative details apply to the undersigned:

 

(A)

Notice Address:

 

 

 

Legal name:

 

Address:

 

 

 

 

 

 

 

Attention:

 

Telephone: (   )

 

Facsimile: (   )

 

 

(B)

Payment Instructions:

 

 

 

Account No.:

 

At:

 

 

 

 

 

Reference:

 

Attention:

 

The undersigned acknowledges and agrees that, on the date on which the
undersigned becomes a Lender under the Credit Agreement as set forth in the
second paragraph hereof, the undersigned (a) will be bound by the terms of the
Credit Agreement as fully and to the same extent as if the undersigned were an
original Lender under the Credit Agreement and (b) will perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender.

 

--------------------------------------------------------------------------------


 

This letter shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This letter may be executed
in any number of counterparts, which together shall constitute one instrument. 
Delivery of an executed counterpart of a signature page of this letter by
telecopy or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this letter.  This
letter shall be governed by, and construed in accordance with, the law of the
State of Illinois.

 

 

Very truly yours,

 

 

 

[NAME OF NEW LENDER]

 

 

 

 

 

By:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Acknowledged and consented to as of

 

, 20   

 

[BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

]

 

 

 

[BANK OF AMERICA, N.A., as Swing Line Lender and as

 

an Issuing Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

]

 

 

 

[OTHER ISSUING LENDERS]]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H-1

 

FORM U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Please refer to the Sixth Amended and Restated Credit Agreement dated as of
July 28, 2016 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”) initially among The Middleby Corporation, Middleby
Marshall Inc. (the “Company”), the Initial Subsidiary Borrowers, various
financial institutions and Bank of America, as Administrative Agent (in such
capacity, the “Administrative Agent”).  Capitalized terms used but not defined
herein have the meanings set forth in the Credit Agreement.

 

Pursuant to the provisions of Section 7.7.5 of the Credit Agreement, the
undersigned certifies that (i) it is the sole record and beneficial owner of the
Loans in respect of which it is providing this certificate, (ii) it is not a
bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a
ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN[E].  By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Company
and the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Company and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:            , 20[   ]

 

--------------------------------------------------------------------------------


 

EXHIBIT H-2

 

FORM U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Please refer to the Sixth Amended and Restated Credit Agreement dated as of
July 28, 2016 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”) initially among The Middleby Corporation, Middleby
Marshall Inc. (the “Company”), the Initial Subsidiary Borrowers, various
financial institutions and Bank of America, as Administrative Agent (in such
capacity, the “Administrative Agent”).  Capitalized terms used but not defined
herein have the meanings set forth in the Credit Agreement.

 

Pursuant to the provisions of Section 7.7.5 of the Credit Agreement, the
undersigned certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN[E].  By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:            , 20[   ]

 

--------------------------------------------------------------------------------


 

EXHIBIT H-3

 

FORM U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Please refer to the Sixth Amended and Restated Credit Agreement dated as of
July 28, 2016 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”) initially among The Middleby Corporation, Middleby
Marshall Inc. (the “Company”), the Initial Subsidiary Borrowers, various
financial institutions and Bank of America, as Administrative Agent (in such
capacity, the “Administrative Agent”).  Capitalized terms used but not defined
herein have the meanings set forth in the Credit Agreement.

 

Pursuant to the provisions of Section 7.7.5 of the Credit Agreement, the
undersigned certifies that (i) it is the sole record owner of the participation
in respect of which it is providing this certificate, (ii) its direct or
indirect partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN[E] or
(ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN[E] from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:            , 20[   ]

 

--------------------------------------------------------------------------------


 

EXHIBIT H-4

FORM U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Please refer to the Sixth Amended and Restated Credit Agreement dated as of
July 28, 2016 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”) initially among The Middleby Corporation, Middleby
Marshall Inc. (the “Company”), the Initial Subsidiary Borrowers, various
financial institutions and Bank of America, as Administrative Agent (in such
capacity, the “Administrative Agent”).  Capitalized terms used but not defined
herein have the meanings set forth in the Credit Agreement.

 

Pursuant to the provisions of Section 7.7.5 of the Credit Agreement, the
undersigned certifies that (i) it is the sole record owner of the Loans in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loans, (iii) with
respect to the extension of credit pursuant to this Credit Agreement or any
other Loan Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of any Borrower within the meaning
of Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN[E] or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN[E]
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption.  By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Company and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Company and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

           , 20[   ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF
LOAN NOTICE

 

Date:             ,    

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Please refer to the Sixth Amended and Restated Credit Agreement dated as of
July 28, 2016 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”) initially among Middleby Marshall Inc. (the “Company”),
The Middleby Corporation, the Initial Subsidiary Borrowers, various financial
institutions and Bank of America, N.A., as Administrative Agent.  Capitalized
terms used but not defined herein have the meanings set forth in the Credit
Agreement.

 

The undersigned Borrower hereby requests (select one):

 

o A Borrowing of Revolving Loans

o A conversion of Revolving Loans

 

 

o A continuation of Eurocurrency Loans

 

 

1.                                     
On                                                 (a Business Day).

 

2.                                      In the amount
of                                        .

 

3.                                      Comprised of [Eurocurrency Loans][Base
Rate Loans][Canadian Prime Rate Loans].

 

4.                                      For Eurocurrency Loans: In the following
currency:                                        

 

5.                                      For Eurocurrency Loans:  with an
Interest Period of           [weeks][months].

 

The Borrowing, if any, requested herein complies with the provisos to
Section 2.2.1 of the Credit Agreement.

 

 

[APPLICABLE BORROWER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF

SWING LINE LOAN NOTICE

 

Date:             ,    

 

To:                             Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Please refer to the Sixth Amended and Restated Credit Agreement dated as of
July 28, 2016 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”) initially among Middleby Marshall Inc. (the “Company”),
The Middleby Corporation, the Initial Subsidiary Borrowers, various financial
institutions and Bank of America, N.A., as Administrative Agent.  Capitalized
terms used but not defined herein have the meanings set forth in the Credit
Agreement.

 

The undersigned hereby requests [a Dollar] [an AC] Swing Line Loan:

 

1.                                     
On                                                                 (a Business
Day).

 

2.                                      In the amount
of                                             .

 

3.                                      For AC Swing Line Loans: In the
following currency:        .

 

The Swing Line Loan borrowing requested herein will not cause the principal
amount of Swing Line Loans outstanding to exceed (a) in the case of Dollar Swing
Line Loans, the Dollar Swing Line Sublimit, and (b) in the case of AC Swing Line
Loans, the AC Swing Line Sublimit.

 

 

[APPLICABLE BORROWER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT K

 

FORM OF
NOTICE OF LOAN PREPAYMENT

 

Date:             ,    

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Please refer to the Sixth Amended and Restated Credit Agreement dated as of
July 28, 2016 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”) initially among Middleby Marshall Inc. (the “Company”),
The Middleby Corporation, the Initial Subsidiary Borrowers, various financial
institutions and Bank of America, N.A., as Administrative Agent.  Capitalized
terms used but not defined herein have the meanings set forth in the Credit
Agreement.

 

The undersigned Borrower hereby notifies the Administrative Agent that on
[date](10) pursuant to the terms of Section [2.4.3 (Prepayments of Swing Line
Loans)][6.4.1 (Voluntary Prepayments)] of the Credit Agreement, the Borrower
intends to prepay/repay the following Loans as more specifically set forth
below:

 

o  Optional prepayment of Revolving Loans in the following amount(s):

 

o  Base Rate Loans:  $                    

 

o  Canadian Prime Rate Loans:                      

 

o  Eurocurrency Rate Loans:                        

In the following Alternative Currency:

Applicable Interest Period:

 

¨  Optional prepayment of [Dollar] [AC] Swing Line Loans:

 

1.                                      In the amount
of                                      .

 

2.                                      In the following currency:
                 .

 

--------------------------------------------------------------------------------

(10)  Which date shall be:

 

·                  On (or after)the date of the notice in the case of Base Rate
Loans and Canadian Prime Rate Loans

·                  At least three Business Days after the date of this notice
for Eurocurrency Loans denominated in Dollars

·                  At least four Business Days after the date of this notice for
Eurocurrency Loans denominated in Alternative Currencies (or five, in the case
of prepayment of Loans denominated in Special Notice Currencies)

 

--------------------------------------------------------------------------------


 

 

[APPLICABLE BORROWER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT L

 

FORM OF
LENDER UK TAX STATUS NOTICE(11)

 

Lender

 

Commitment

 

Percentage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Lender confirms by checking the relevant box that the person beneficially
entitled to interest payable to that Lender in respect of any Credit Extension
in respect of any Borrower is:

 

o

 

not a UK Qualifying Lender;

 

 

 

o

 

a UK Qualifying Lender (other than a UK Treaty Lender); or

 

 

 

o

 

a UK Treaty Lender,

 

and, if applicable, is a UK Non-Bank Lender on the basis that it is:

 

o

 

a company resident in the United Kingdom for United Kingdom tax purposes; or

 

 

 

o

 

a partnership each member of which is:

 

(i)                                     a company so resident in the United
Kingdom; or

 

(ii)                                      a company not so resident in the
United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which is required to bring into account in computing
its chargeable profits (for the purposes of section 19 of the Corporation Tax
Act 2009) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the Corporation Tax Act 2009; or

 

o

 

a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of an advance under a Loan Document in computing the
chargeable profits (for the purposes of section 19 of the Corporation Tax Act
2009) of that company.

 

 

[LENDER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(11)  To be completed by each Lender that becomes a party to the Credit
Agreement on the Effective Time.

 

--------------------------------------------------------------------------------